Case 3:21-cv-00538-N Document 26-34 Filed 06/09/21      Page 1 of 291 PageID 11869




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                          Appellee           §

  [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                            APPELLANT RECORD
                                VOLUME 34
Case 3:21-cv-00538-N Document 26-34 Filed 06/09/21   Page 2 of 291 PageID 11870
Case 3:21-cv-00538-N Document 26-34 Filed 06/09/21   Page 3 of 291 PageID 11871
Case 3:21-cv-00538-N Document 26-34 Filed 06/09/21   Page 4 of 291 PageID 11872
Case 3:21-cv-00538-N Document 26-34 Filed 06/09/21   Page 5 of 291 PageID 11873
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        235 06/09/21 Page 6 of 291 PageID 11874
Case 3:21-cv-00538-N Document 26-34 Filed



                             EXHIBIT &&&




                                                                     009012
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                        235 06/09/21 Page 7 of 291 PageID 11875
Case 3:21-cv-00538-N Document 26-34 Filed
                                                                    Execution Copy




                                ROCKWALL CDO II LTD.,
                                      Issuer

                         ROCKWALL CDO II (DELAWARE) CORP.,
                                    Co-Issuer

                                            and

                         INVESTORS BANK & TRUST COMPANY,
                           as Trustee and as Securities Intermediary




                                       INDENTURE


                                   Dated as of May 9, 2007




 OHS East:160186418.12



                                                                       009013
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        235 06/09/21 Page 8 of 291 PageID 11876
Case 3:21-cv-00538-N Document 26-34 Filed



                INDENTURE, dated as of May 9, 2007, among ROCKWALL CDO II LTD., an
 exempted limited liability company incorporated under the laws of the Cayman Islands (the
 "Company" and, together with its permitted successors and assigns, the "Issuer"), ROCKWALL
 CDO II (DELAWARE) CORP., a Delaware corporation (the "Co-Issuer" and, together with the
 Issuer, the "Co-Issuers") and INVESTORS BANK & TRUST COMPANY, as trustee (together
 with its permitted successors in the trusts hereunder, the "Trustee") and as Securities
 Intermediary.

                                 PRELIMINARY STATEMENT

                 The Co-Issuers are duly authorized to execute and deliver this Indenture to
 provide for the Notes (other than the Class B-2L Notes and the Combination Notes) issuable as
 provided in this Indenture. The Issuer is also duly authorized to execute and deliver this
 Indenture to provide for the Class B-2L Notes and the Combination Notes issuable as provided
 in this Indenture. All representations, warranties, covenants and agreements made by the Co-
 Issuers herein are for the benefit and security of the Noteholders and the Trustee. The Co-Issuers
 are entering into this Indenture, and the Trustee is accepting the trusts created hereby, for good
 and valuable consideration, the receipt and sufficiency of which are hereby acknowledged.

                It is a condition of issuance of the Notes that the Class A-1LA Notes be rated
 "AAA" by Standard & Poor’s and "Aaa" by Moody’s, the Class A-1LB Notes be rated "AAA"
 by Standard & Poor’s and "Aaa" by Moody’s, the Class A-2L Notes be rated at least "AA" by
 Standard & Poor’s and at least "Aa2" by Moody’s, the Class A-3L Notes be rated at least "A" by
 Standard & Poor’s and at least "A2" by Moody’s, the Class B-1L Notes be rated at least "BBB"
 by Standard & Poor’s and at least "Baa2" by Moody’s, the Class B-2L Notes be rated at least
 "BB" by Standard & Poor’s and at least "Ba2" by Moody’s and the Combination Notes be rated
 at least "Baa2" by Moody's with respect to the Rated Balance and the Rated Coupon of the
 Combination Notes. With respect to the Notes, such ratings by Standard & Poor’s address solely
 the likelihood of the timely payment of the Periodic Interest Amount (which consists of interest
 accrued on the Aggregate Principal Amount of each applicable Class of Notes at the Applicable
 Periodic Rate) and the ultimate payment of the Aggregate Principal Amount in the case of the
 Class A-1LA Notes, the Class A-1LB Notes and the Class A-2L Notes, and the ultimate payment
 of the Cumulative Interest Amount and the Aggregate Principal Amount in the case of the Class
 A-3L Notes, the Class B-1L Notes and the Class B-2L Notes. Such ratings by Moody’s address
 the ultimate cash receipt of all required payments as provided by the governing documents, and
 are based on the expected loss to the Noteholders of each Class relative to the promise of
 receiving the present value of such payments. Notwithstanding the foregoing, the obligation to
 make any Extension Bonus Payment will not be rated by the Rating Agencies.

               All things necessary to make this Indenture a valid agreement of the Co-Issuers in
 accordance with its terms have been done.

                                     GRANTING CLAUSES

               The Issuer hereby Grants to the Trustee, for the benefit and security of the
 Holders of the Notes (including the Combination Notes), the Trustee, the Paying and Transfer


 OHS East:160186418.12                           1

                                                                                    009014
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        235 06/09/21 Page 9 of 291 PageID 11877
Case 3:21-cv-00538-N Document 26-34 Filed



 Agent, the Default Swap Counterparties, each Hedge Counterparty, the Servicer, the Collateral
 Administrator and the Securities Intermediary (collectively, the "Secured Parties"), all of its
 right, title and interest, whether now owned or hereafter acquired, in, to and under the following:
 (a) the Initial Portfolio Collateral listed in Schedule A to this Indenture, all payments thereon or
 with respect thereto, all Portfolio Collateral (including all Original Portfolio Collateral, all
 Additional Portfolio Collateral and all Substitute Portfolio Collateral, whether or not any of the
 same may become at any time or times Defaulted Portfolio Collateral, Credit Risk Portfolio
 Collateral, Equity Portfolio Collateral or Credit Improved Portfolio Collateral) and all payments
 thereon or with respect thereto, (b) any Hedge Agreement and the Issuer's rights, remedies,
 powers, privileges and claims with respect to such Hedge Agreement as more fully described in
 Article XV herein, (c) the Servicing Agreement and the Issuer’s rights, remedies, powers,
 privileges and claims under or with respect to the Servicing Agreement as set forth in Article
 XIV hereof, (c) the Collection Account, the Collateral Account, the Reserve Account, the
 Expense Reimbursement Account, the Closing Expense Account, the Initial Deposit Account,
 the Loan Funding Account, each Default Swap Collateral Account, each Default Swap Issuer
 Account, each Securities Lending Account, and all investment property, money, instruments and
 other property credited to or on deposit in such Accounts including, without limitation, the
 Eligible Investments, (d) all Securities Lending Agreements, all Default Swaps, all Synthetic
 Securities, the Default Swap Collateral, the Securities Lending Collateral, the trust accounts
 described Section 4.2 and in Section 11.4 , and all money, instruments, investment property, and
 other property on deposit therein or credited thereto, (e) all accounts, general intangibles, chattel
 paper, instruments, documents, money, deposit accounts, goods, letters of credit, letter-of-credit
 rights, oil, gas, and other minerals, and investment property, consisting of, arising from, or
 relating to any of the foregoing, (f) all other assets of the Issuer, including all accounts, chattel
 paper, deposit accounts, documents, general intangibles, goods, instruments, investment
 property, letter-of-credit rights, letters of credit, money, and oil, gas, and other minerals (other
 than the Preferred Shares Collection Account and all funds deposited therein or credited thereto,
 the Issuer’s share capital on account of its ordinary issued shares and any transaction fee for
 issuing the Notes and the Preferred Shares, each held in its account in the Cayman Islands and
 any interest thereon) and all other property delivered to the Trustee (g) all proceeds, profits,
 rents, products, earnings, interest, dividends (whether in the form of cash, securities, instruments
 or other property) and distributions (whether of rights, options, stock, warrants, securities or
 other property) of or with respect to any of the foregoing, and (h) all proceeds of the foregoing;
 provided that such Grant shall not extend to any property, cash or other amounts specifically
 released from the lien of this Indenture or otherwise paid to the Issuer in accordance with the
 terms hereof; and provided further that the rights of each Default Swap Counterparty as a
 Secured Party shall be limited to only the related Default Swap Collateral, the related Default
 Swap Collateral Account, and the property credited thereto. The collateral described in the
 preceding sentence is referred to as the "Trust Estate." Such Grant is made, however, in trust, to
 secure the Notes (including the Combination Notes, but only to the extent of the Note
 Component) equally and ratably without prejudice, priority or distinction, except as expressly
 provided in this Indenture, between any Note or Combination Notes and any other Note or
 Combination Note by reason of difference in time of issuance or otherwise, and to secure in
 accordance with the priorities set forth in this Indenture (i) the payment of all amounts due on the
 Notes (including the Combination Notes, but only to the extent of the Note Component) in
 accordance with their terms, (ii) the payment of all other sums payable under this Indenture and


 OHS East:160186418.12                            2

                                                                                       009015
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        235 06/09/21 Page 10 of 291 PageID 11878
Case 3:21-cv-00538-N Document 26-34 Filed



 all amounts payable to the Servicer under the Servicing Agreement and to each Hedge
 Counterparty under the Hedge Agreements, and (iii) compliance with the provisions of this
 Indenture, each Hedge Agreement and the Servicing Agreement, all as provided in this
 Indenture.

               The Trustee acknowledges such Grant, accepts the trusts hereunder and agrees to
 perform the duties herein in accordance with the provisions hereof.

                                                ARTICLE I

                                            DEFINITIONS

                   Section 1.1.   Definitions

                 Except as otherwise specified herein or as the context may otherwise require, the
 following terms have the respective meanings set forth below for all purposes of this Indenture,
 and the definitions of such terms are equally applicable both to the singular and plural forms of
 such terms and, where applicable, to the masculine, feminine and neuter genders of such terms.
 Whenever any reference is made to an amount the determination of which is governed by
 Section 1.3 hereof, the provisions of Section 1.3 hereof shall be applicable to such determination
 or calculation, whether or not reference is specifically made to Section 1.3 hereof, unless some
 other method of calculation or determination is expressly specified in the particular provisions.

                Unless the Combination Notes are explicitly addressed in the same context,
 references herein to Class B-1L Notes or Class I Preferred Shares shall include a reference to the
 Note Component and the Preferred Share Component, respectively, of the Combination Notes
 and references to the rights and obligations of the Holders of the Class B-1L Notes and the Class
 I Preferred Shares (including with respect to any payments, distributions or redemptions, as
 applicable, on or of the Class B-1L Notes or the Class I Preferred Shares or votes, notices or
 consents to be given by such Holders) include the rights and obligations of the Holders of the
 Combination Notes to the extent of the Note Component and Preferred Share Component,
 respectively. Unless the Combination Noteholders are explicitly addressed in the same context,
 references herein to Noteholders or Holders of Preferred Shares shall include a reference to the
 Combination Noteholders to the extent of the Note Component and Preferred Share Component,
 as applicable. Unless the Combination Noteholders are explicitly addressed in the same context,
 Combination Noteholders shall be entitled to participate in any vote or consent of, or any
 direction or objection by, the Noteholders, the Holders of the Class B-1L Notes or the Holders of
 the Class I Preferred Shares to the extent of the Note Component and Preferred Share
 Component, as applicable.

                "Account Income": Any interest or other earnings on funds in the Collection
 Account, the Initial Deposit Account, the Loan Funding Account or the Expense Reimbursement
 Account.

                   "Accounts": The meaning specified in Section 10.2 hereof.

                "Accrued Interest on Sale": Interest accrued on an item of Portfolio Collateral at
 the time of sale or other disposition to the extent paid to the Issuer as part of the sale or other

 OHS East:160186418.12                              3

                                                                                     009016
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        235 06/09/21 Page 11 of 291 PageID 11879
Case 3:21-cv-00538-N Document 26-34 Filed



 disposition price of such item of Portfolio Collateral after deducting amounts representing
 Purchased Accrued Interest on such item of Portfolio Collateral.

                "Accountants’ Certificate": A certificate of a firm of Independent certified public
 accountants of national reputation in the United States of America appointed by the Issuer
 pursuant to Section 10.6(a) hereof.

                 "Additional Collateral Deposit Requirement": With respect to each Payment Date
 after the second Payment Date, the amount necessary such that (a) the sum of: (i) the Aggregate
 Principal Amount of the Portfolio Collateral in the Trust Estate as of the Calculation Date
 relating to such Payment Date, plus (ii) the sum of the Balance of Eligible Investments and cash
 in the Collection Account representing Collateral Principal Collections plus the Balance of
 Eligible Investments and cash in the Initial Deposit Account plus unpaid Purchased Accrued
 Interest as of such date, less (iii) the Overcollateralization Haircut Amount (if any), equals or
 exceeds: (b) 104.63% of the amount necessary, after giving effect to the amount applied to any
 O/C Redemption of the Notes to satisfy the Overcollateralization Tests and the Interest Coverage
 Test (if applicable) on such Payment Date, to repay the Aggregate Principal Amount of the
 Notes, including any Periodic Rate Shortfall Amounts. Notwithstanding the foregoing, if
 Additional Collateral Deposit Requirement is a positive number that is more than the amount
 available therefore in the priority of distributions set forth in Section 11.1, then the amount
 distributed with respect to the Additional Collateral Deposit Requirements shall be such lesser
 amount available.

                For purposes of the Additional Collateral Deposit Requirement, no item of Equity
 Portfolio Collateral shall be included as Portfolio Collateral. In addition for purposes of this
 requirement, (i) with respect to Defaulted Portfolio Collateral as to which there has occurred a
 payment default or an event of bankruptcy, only the portion equal to the lesser of (a) the Market
 Value of such item of Defaulted Portfolio Collateral and (b) the Applicable Percentage
 multiplied by the Principal Balance of such item of Portfolio Collateral, shall be included as
 Portfolio Collateral and (ii) with respect to items of Discount Portfolio Collateral, only an
 amount equal to the original purchase price of such item of Discount Portfolio Collateral shall be
 included as Portfolio Collateral. For purposes of calculating the Additional Collateral Deposit
 Requirement, to the extent an item of Portfolio Collateral is considered Defaulted Portfolio
 Collateral, Discount Portfolio Collateral and/or is included in the Overcollateralization Haircut
 Amount, such item of Portfolio Collateral will not be discounted multiple times, but will be
 treated in the category that results in the largest discount to the par amount of the Portfolio
 Collateral.

                "Additional Fee Amount": With respect to each Due Period, an amount equal to
 0.25% per annum of the Quarterly Collateral Amount, calculated on the basis of a 360-day year
 and the actual number of days elapsed.

                "Additional Issuance": The issuance and sale of Additional Preferred Shares by
 the Issuer at any time during the Revolving Period, the proceeds of which (net of any fees and
 expenses incurred in connection with the issuance thereof, including, without limitation,
 compensation payable to any Initial Purchasers or any placement agent for any services provided
 in connection therewith) are used to purchase additional eligible Portfolio Collateral (which may

 OHS East:160186418.12                           4

                                                                                     009017
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        235 06/09/21 Page 12 of 291 PageID 11880
Case 3:21-cv-00538-N Document 26-34 Filed



 include eligible Portfolio Collateral purchased from any Servicer Entity on an arms-length
 transaction basis); provided that (a) such Additional Issuance will be for an Additional Issuance
 Percentage; (b) such Additional Preferred Shares must be issued for a cash sales price (the net
 sale proceeds to be used to purchase eligible Portfolio Collateral (or, pending such application,
 deposited into the Collection Account and held in Eligible Investments)); (c) the terms (other
 than the date of issuance, the issue price, the date from which dividends will accrue and similar
 matters) of such Preferred Shares must be identical to the terms of the applicable Class of
 Preferred Shares; (d) the Holders of Preferred Shares must be notified in writing 30 days prior to
 such issuance; (e) the Servicer must consent to such Additional Issuance; and (f) Bear Stearns
 must be notified in writing at least 30 days prior to such issuance.

               "Additional Issuance Percentage": With respect to any Additional Issuance, a
 percentage specified by the Servicer of the original issue price of the Preferred Shares issued and
 Outstanding on the date of such Additional Issuance.

               "Additional Portfolio Collateral": Any and all items of Portfolio Collateral which
 are purchased pursuant to Section 11.3 hereof with Collections (other than Collateral Disposition
 Proceeds).

              "Additional Preferred Shares": Any additional Preferred Shares issued after the
 Closing Date in accordance with the applicable terms hereof and the Paying and Transfer
 Agency Agreement.

                "Additional Servicing Fee": For any Payment Date, an amount equal to the sum
 of (a) product of (i) the Additional Fee Amount for such Payment Date and (ii) the Servicing Fee
 Portion for such Payment Date plus (b) on any Payment Date that any part of the Base Servicing
 Fee was not paid on the preceding Payment Date, interest on such unpaid amount in an amount
 equal to the product of (i) LIBOR for the applicable period plus 3.0% per annum and (ii) the
 actual number of days in such Due Period, divided by 360 plus (c) on any Payment Date that any
 part of the Additional Servicing Fee was not paid on the preceding Payment Date, such unpaid
 Additional Servicing Fee and interest on such unpaid amount in an amount equal to the product
 of (i) LIBOR for the applicable period plus 3.0% per annum and (ii) the actual number of days in
 such Due Period divided by 360; provided that in the event that the Servicer is removed or
 resigns, the amount of such fee accrued to the effective date of such removal or resignation will
 be payable to the Servicer on the next succeeding Payment Date or Payment Dates on which
 such amount may be paid, in accordance with Section 11.1 (provided that the payment of any fee
 payable pursuant to this proviso will be pari passu with the payment of any servicing fees to the
 then-current servicer).

                "Adjusted Collateral Collections": With respect to any Payment Date, the sum of
 (i) the Adjusted Collateral Interest Collections collected during the applicable Due Period, (ii)
 the Adjusted Collateral Principal Collections collected during the applicable Due Period and (iii)
 the available funds in the Expense Reimbursement Account, as each is determined as of the
 Calculation Date relating to such Payment Date.

                "Adjusted Collateral Interest Collections": With respect to any Payment Date, the
 Collateral Interest Collections collected during the applicable Due Period, as determined as of

 OHS East:160186418.12                           5

                                                                                     009018
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        235 06/09/21 Page 13 of 291 PageID 11881
Case 3:21-cv-00538-N Document 26-34 Filed



 the Calculation Date relating to such Payment Date, plus any amounts received from any Hedge
 Counterparty pursuant to the related Hedge Agreement, less the sum of (i) the amount of the
 Collateral Interest Collections paid to the Trustee and the Paying and Transfer Agent pursuant to
 Section 11.1(b) hereof with respect to such Payment Date, (ii) the amount of the Collateral
 Interest Collections paid to the Issuer or deposited in the Expense Reimbursement Account
 pursuant to Section 11.1(b) hereof with respect to such Payment Date, (iii) the amount of the
 Collateral Interest Collections paid to the Servicer and the Holders of the Class II Preferred
 Shares pursuant to Section 11.1(b) hereof with respect to such Payment Date and (iv) during any
 time prior to the Final Maturity Date, any Collateral Interest Collections attributable to the
 Collateral Purchase Amount held in the Collection Account pending application to purchase
 Portfolio Collateral.

                "Adjusted Collateral Principal Collections": With respect to any Payment Date,
 the Collateral Principal Collections collected during the applicable Due Period, as determined as
 of the Calculation Date relating to such Payment Date, less the sum of (i) the amount of the
 Collateral Principal Collections paid to the Trustee and the Paying and Transfer Agent pursuant
 to Section 11.1(b) hereof with respect to such Payment Date, (ii) the amount of Collateral
 Principal Collections paid to the Issuer or deposited in the Expense Reimbursement Account
 pursuant to Section 11.1(b) hereof with respect to such Payment Date, (iii) the amount of
 Collateral Principal Collections paid to the Servicer and the Holders of the Class II Preferred
 Shares pursuant to Section 11.1(b) hereof with respect to such Payment Date, (iv) any Collateral
 Disposition Proceeds released from the Collection Account for the purchase of Portfolio
 Collateral during the applicable Due Period pursuant to Section 10.2(e) hereof, and (v) during
 any time prior to the Final Maturity Date, any amount attributable to the Collateral Purchase
 Amount held in the Collection Account pending application to purchase Portfolio Collateral.

               "Administration Agreement": The Administration Agreement, dated as of May 9,
 2007, between the Issuer and the Administrator.

                   "Administrator": Maples Finance Limited, or any successor thereto appointed by
 the Issuer.

                 "Affiliate": With respect to any specified Person, any other Person controlling or
 controlled by or under common control with such specified Person. For the purposes of this
 definition, "control," when used with respect to any specified Person, means the power to direct
 the management and policies of such Person, directly or indirectly, whether through the
 ownership of voting securities, by contract or otherwise; and the terms "controlling" and
 "controlled" have meanings correlative to the foregoing; provided that (for the avoidance of
 doubt) the only Affiliate of the Issuer shall be the Co-Issuer and the only Affiliate of the Co-
 Issuer shall be the Issuer.

               "Aggregate Base Fees and Expenses": For any Payment Date, the total aggregate
 amount of fees and expenses payable pursuant to Section 11.1(b).

               "Aggregate Par Amount": With respect to any date of determination, the
 Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate, including cash and



 OHS East:160186418.12                            6

                                                                                    009019
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        235 06/09/21 Page 14 of 291 PageID 11882
Case 3:21-cv-00538-N Document 26-34 Filed



 Eligible Investments representing Collateral Principal Collections on deposit in the Collection
 Account and the Initial Deposit Account.

                "Aggregate Principal Amount": With respect to any date of determination, when
 used with respect to the Portfolio Collateral, the aggregate Principal Balances of such items of
 Portfolio Collateral on such date of determination. With respect to any date of determination,
 when used with respect to any Eligible Investments, the Balance of such Eligible Investments on
 such date of determination. When used with respect to any Note or Class of Notes, as of any
 date of determination, the original principal amount of such Note or Class of Notes, as
 applicable, reduced by all prior payments, if any, made with respect to principal of such Note.
 When used with respect to the Notes in the aggregate, the sum of the Aggregate Principal
 Amount of each Class of the Outstanding Notes. When used with respect to the Combination
 Note, as of any date of determination, the original principal amount of the Note Component
 reduced by all prior payments, if any, made with respect to principal of the Note Component plus
 the original Notional Amount of the Preferred Share Component, reduced by any payments that
 reduce the Notional Amount of the Preferred Share Component.

                   "Ambac": Ambac Assurance Corporation.

             "Amendment Buy-Out": The purchase of all Notes and Preferred Shares of Non-
 Consenting Holders by the Amendment Buy-Out Purchaser pursuant to the exercise of the
 Amendment Buy-Out Option.

                   "Amendment Buy-Out Option": As defined in Section 9.4(b).

                "Amendment Buy-Out Purchase Price": The price payable by the Amendment
 Buy-Out Purchaser for Notes or Preferred Shares purchased in an Amendment Buy-Out in an
 amount equal to (i) in the case of Notes, the Aggregate Principal Amount thereof, plus accrued
 and unpaid interest to the date of purchase payable to the Non-Consenting Holder (giving effect
 to all amounts paid to such Holder on such date) and plus any unpaid Extension Bonus Payment,
 and (ii) in the case of the Preferred Shares, an amount that, when taken together with all
 payments and distributions made in respect of such Preferred Shares since the Closing Date (and
 any amounts payable, if any to such Holder on the next succeeding Payment Date) would cause
 such Preferred Shares to have received (as of the date of purchase thereof) an Internal Rate of
 Return of 12.0% (assuming such date was a Payment Date); provided that, after the date on
 which any Holder of Preferred Shares has received an Internal Rate of Return equal to or in
 excess of 12.0%, the Amendment Buy-Out Purchase Price for such Preferred Shares shall be
 equal to zero.

                "Amendment Buy-Out Purchaser": The Servicer (or any of its affiliates acting as
 principal or agent); provided that in the event that the Servicer elects not to purchase Notes or
 Preferred Shares from Holders pursuant to the Amendment Buy-Out, "Amendment Buy-Out
 Purchaser" shall mean one or more qualifying purchasers (which may include the Initial
 Purchasers or any of their affiliates acting as principal or agent) designated by the Servicer;
 provided, however, none of the Servicer, the Initial Purchasers or any of their respective affiliates
 shall have any duty to act as an Amendment Buy-Out Purchaser.



 OHS East:160186418.12                            7

                                                                                       009020
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 15 of 291 PageID 11883



                  "Amortization Period": The period beginning on the day following the end of the
  Revolving Period and ending on the Payment Date upon which the Aggregate Principal Amount
  of the Notes is paid in full.

                  "Applicable Percentage": The lesser of the Moody’s Priority Category Recovery
  Rate and the S&P Priority Category Recovery Rate applicable to such item of Portfolio
  Collateral as specified in the tables below and in Schedule C hereto:

                                                           Moody’s Priority Category
             Moody’s Priority Category*                        Recovery Rate
  Senior Secured Loans:
   +2 or more Rating Subcategories Difference                         60%
         +1 Rating Subcategories Difference                           50%
         0 Rating Subcategories Difference                            45%
         -1 Rating Subcategories Difference                           40%
         -2 Rating Subcategories Difference                           30%
     -3 or less Rating Subcategories Difference                       20%
  DIP Loan (senior secured)                                           50%
  Non-Senior Secured Loans:
   +2 or more Rating Subcategories Difference                         45%
         +1 Rating Subcategories Difference                          42.5%
         0 Rating Subcategories Difference                            40%
         -1 Rating Subcategories Difference                           30%
         -2 Rating Subcategories Difference                           15%
     -3 or less Rating Subcategories Difference                       10%
  Debt Securities
   +2 or more Rating Subcategories Difference                         40%
         +1 Rating Subcategories Difference                           35%
         0 Rating Subcategories Difference                            30%
         -1 Rating Subcategories Difference                           15%
         -2 Rating Subcategories Difference                           10%
     -3 or less Rating Subcategories Difference                        2%




  OHS East:160186418.12                           8

                                                                                   009021
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 16 of 291 PageID 11884



                                                              Moody’s Priority Category
             Moody’s Priority Category*                           Recovery Rate
  Synthetic Securities                             In the case of (i) any Synthetic Security under
                                                   clause (A) or clause (B) of the definition
                                                   thereof, the "Moody’s Priority Category
                                                   Recovery Rate" referred to in this clause for the
                                                   related Reference Obligation (or deliverable
                                                   obligation to the extent such deliverable
                                                   obligation is not the Reference Obligation), (ii)
                                                   any Synthetic Security under clause (C) of the
                                                   definition thereof, the "Moody’s Priority
                                                   Category Recovery Rate" given by Moody’s to
                                                   such Synthetic Security at the time of
                                                   acquisition of such Synthetic Security, and (iii)
                                                   any Synthetic Security which has the ability to
                                                   vary the nature of the deliverable obligation
                                                   from the time of the initial acquisition, the
                                                   "Moody’s Priority Category Recovery Rate"
                                                   given by Moody’s to such Synthetic Security at
                                                   such time.
  CLO Securities:
  Percentage of Total Capitalization               Moody’s Default Probability Rating

                                                       Aaa    Aa        A     Baa      Ba        B

     Greater than 70%                                  85.0% 80.0% 65.0% 55.0% 45.0% 30.0%

     Less than or equal to 70%, but greater than
     10%                                               75.0% 70.0% 60.0% 50.0% 40.0% 25.0%

     Less than or equal to 10%, but greater than
     5%                                                65.0% 55.0% 50.0% 40.0% 30.0% 20.0%

     Less than or equal to 5%, but greater than
     2%                                                55.0% 45.0% 40.0% 35.0% 25.0% 10.0%

     Less than or equal to 2%                          45.0% 35.0% 30.0% 25.0% 10.0%           5.0%

      * For purposes of the Moody’s Priority Category, the classification of a Portfolio Loan
  shall be determined as of each date of determination.




  OHS East:160186418.12                            9

                                                                                      009022
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 17 of 291 PageID 11885



                                                             S&P Priority Category
               S&P Priority Category                           Recovery Rate
    S&P Senior Secured Portfolio Loans         As determined in accordance with Schedule C
    Senior unsecured Portfolio Loans or
                                               As determined in accordance with Schedule C
    S&P Second Lien Loans
    Senior secured Debt Securities             As determined in accordance with Schedule C
    Senior unsecured Debt Securities           As determined in accordance with Schedule C
    Subordinated Debt Securities               As determined in accordance with Schedule C
    Subordinated Portfolio Loans               As determined in accordance with Schedule C
                                               As otherwise determined on a case-by-case basis
    DIP Loan*
                                               by S&P.
                                               In the case of (i) any Synthetic Security under
                                               clause (A) or clause (B) of the definition thereof,
                                               the "S&P Priority Category Recovery Rate"
                                               referred to in this clause for the related Reference
    Synthetic Securities                       Obligation and (ii) any Synthetic Security under
                                               clause (C) of the definition thereof, the "S&P
                                               Priority Category Recovery Rate" given by
                                               Standard & Poor’s to such Synthetic Security at the
                                               time of acquisition of such Synthetic Security.
    Structured Finance Investments             As determined in accordance with Schedule C
    * DIP Loans shall be treated as S&P Senior Secured Portfolio Loans for purposes of
      determining the S&P Priority Category Recovery Rates therefor unless the Servicer requests
      an alternate determination of the S&P Priority Category Recovery Rate for a DIP Loan from
     S&P.

                  "Applicable Periodic Rate": With respect to the Class A-1LA Notes and for each
  Periodic Interest Accrual Period, a per annum rate equal to 0.25% above LIBOR for such
  Periodic Interest Accrual Period. With respect to the Class A-1LB Notes and for each Periodic
  Interest Accrual Period, a per annum rate equal to 0.55% above LIBOR for such Periodic
  Interest Accrual Period. With respect to the Class A-2L Notes and for each Periodic Interest
  Accrual Period, a per annum rate equal to 0.70% above LIBOR for such Periodic Interest
  Accrual Period. With respect to the Class A-3L Notes and for each Periodic Interest Accrual
  Period, a per annum rate equal to 1.00% above LIBOR for such Periodic Interest Accrual Period.
  With respect to the Class B-1L Notes and for each Periodic Interest Accrual Period, a per annum
  rate equal to 2.25% above LIBOR for such Periodic Interest Accrual Period. With respect to the
  Class B-2L Notes and for each Periodic Interest Accrual Period, a per annum rate equal to 4.25%
  above LIBOR for such Periodic Interest Accrual Period.

                    "Applicable Procedures": The meaning specified in Section 2.5(b) hereof.


  OHS East:160186418.12                            10

                                                                                       009023
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 18 of 291 PageID 11886



                 "Approved Pricing Service": Any pricing service (including any of its successors
  and assigns) listed as an Approved Pricing Service in Schedule J or otherwise disclosed in
  writing by the Issuer to the Trustee and the Holders of the Notes and the Combination Notes, and
  not objected to by the Requisite Noteholders within 15 days of such disclosure, provided that
  the Rating Condition has been satisfied with respect to any pricing service not included on
  Schedule J.

                  "Ask-Side Market Value": As of any Measurement Date, the market value
  determined by the Servicer and reported to the Trustee as an amount rather than as a percentage
  or fraction of par (expressed in Dollars) of any lent item of Portfolio Collateral based upon the
  Servicer's commercially reasonable judgment and based upon the following order of priority: (i)
  the average of the ask-side market prices obtained by the Servicer from three Independent
  broker-dealers active in the trading of such obligations or (ii) if the foregoing set of prices were
  not obtained, the higher of the ask-side market prices obtained by the Servicer from two
  Independent broker-dealers active in the trading of such obligations or (iii) if the foregoing sets
  of prices were not obtained, the average of the ask-side prices for the purchase of such item of
  Portfolio Collateral determined by an Approved Pricing Service (Independent from the Servicer)
  that derives valuations by polling broker-dealers (Independent from the Servicer); provided that
  if the Ask-Side Market Value of any lent item of Portfolio Collateral cannot be so determined
  then such item of Portfolio Collateral shall be deemed to have a Market Value equal to the
  outstanding principal balance thereof.

                "Assumed Interest Rate": A rate equal to LIBOR as of the most recent LIBOR
  Determination Date minus 0.25%, but not less than zero.

                 "Authenticating Agent": An agent of the Trustee appointed by the Trustee
  pursuant to Section 2.4 to authenticate the Notes and the Combination Notes.

                  "Authorized Officer": With respect to either of the Co-Issuers, any chairman,
  deputy chairman, president, vice president, managing director, secretary, director, treasurer or
  other officer thereof or any chairman, deputy chairman, president, vice president, secretary,
  director, treasurer or other officer of any duly appointed agent thereof who is authorized to act
  for the Issuer or the Co-Issuer, as the case may be, in matters relating to, and binding upon, such
  Issuer or the Co-Issuer. With respect to the Servicer, any member, manager, officer, employee
  or agent of the Servicer, as applicable, who is authorized to act for the Servicer, in matters
  relating to, and binding upon, the Servicer, with respect to the subject matter of the request,
  certificate or order in question. With respect to the Trustee or any other bank or trust company
  acting as trustee of any express trust or as custodian, a Responsible Officer. Each party may
  receive and accept a certification of the authority of any other party as conclusive evidence of the
  authority of any person to act, and such certification may be considered as in full force and effect
  until receipt by such other party of written notice to the contrary.

                "Balance": On any date, with respect to cash or Eligible Investments in the
  Collection Account, the Initial Deposit Account, the Loan Funding Account or the Expense
  Reimbursement Account, the aggregate (i) face amount or current balance, as the case may be, of
  cash, demand deposits, time deposits, certificates of deposit, bankers’ acceptances, federal funds
  and commercial bank money market accounts; (ii) outstanding principal amount of interest-

  OHS East:160186418.12                           11

                                                                                       009024
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 19 of 291 PageID 11887



  bearing government and corporate securities; and (iii) purchase price of non-interest-bearing
  government and corporate securities, commercial paper and repurchase obligations.

                 "Bankruptcy Code": Title 11 of the United States Code (11 U.S.C. §§ 101 et
  seq.), as amended, and any successor statute and/or any bankruptcy, insolvency, reorganization
  or similar law enacted under the laws of the Cayman Islands.

                "Base Fee Amount": With respect to each Due Period, an amount equal to 0.30%
  per annum of the Quarterly Collateral Amount, calculated on the basis of a 360-day year and the
  actual number of days elapsed.

                  "Base Servicing Fee": For any Payment Date, an amount equal to the product of
  (a) the Base Fee Amount for such Payment Date and (b) the Servicing Fee Portion for such
  Payment Date; provided that in the event that the Servicer is removed or resigns, the amount of
  such fee accrued to the effective date of such removal or resignation will be payable to the
  Servicer on the next succeeding Payment Date or Payment Dates on which such amount may be
  paid, in accordance with the priority of payments set forth in Section 11.1 (provided that the
  payment of any fee payable pursuant to this proviso will be pari passu with the payment of any
  servicing fees to the then-current servicer).

                 "B Rating Category": With respect to any item of Portfolio Collateral, such item
  of Portfolio Collateral having an S&P Rating of "B+", "B" or "B-" or a Moody’s Rating of "B1",
  "B2" or "B3".

                "BB Rating Category": With respect to any item of Portfolio Collateral, such
  item of Portfolio Collateral, having an S&P Rating of "BB+", "BB" or "BB-" or a Moody’s
  Rating of "Ba1", "Ba2" or "Ba3".

                    "Bear Stearns": Bear, Stearns & Co. Inc., a Delaware corporation.

                  "Beneficial Owners": The meaning specified in the Investment Company Act and
  the rules and regulations promulgated thereunder.

                 "Business Day": Any day that is not a Saturday, Sunday or other day on which
  commercial banking institutions in the City of New York, the State of New York, or in the city in
  which the Corporate Trust Office is located, or, to the extent action is required of a Paying Agent
  or the Paying and Transfer Agent, including the Trustee, in the city of the place of payment, are
  authorized or obligated by law or executive order to be closed. To the extent action is required of
  the Irish Paying Agent, Dublin, Ireland shall be considered in determining "Business Day" for
  purposes of determining when such Irish Paying Agent action is required.

                    "Calculation Agent": The meaning specified in Section 2.11(a) hereof.

                    "Calculation Date": The last day of each Due Period.

                    "Cantor": Cantor Fitzgerald & Co.



  OHS East:160186418.12                            12

                                                                                        009025
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 20 of 291 PageID 11888



                 "Cap Agreement": The cap agreement entered into by the Issuer and the Cap
  Provider for the benefit of the Notes having a notional amount on each Payment Date equal to
  the Cap Notional Amount and providing for the payment by the Cap Provider to the Issuer on
  each such Payment Date of the Cap Payment, if any, with respect to such Payment Date, as
  amended or supplemented in accordance with the terms thereof.

                "Cap Notional Amount": The notional amount of the Cap Agreement, which, with
  regard to each Payment Date commencing with the November 2007 Payment Date and ending
  with the August 2009 Payment Date, shall be as set forth in Schedule K hereto for the related
  Payment Date, and, with regard to all other Payment Dates, shall be an amount equal to zero.

                 "Cap Payment": The amount, if any, payable to the Issuer by the Cap Provider
  under the Cap Agreement on any Payment Date, being an amount equal to interest on the Cap
  Notional Amount at a per annum rate equal to the excess, if any, of LIBOR with respect to the
  related Periodic Interest Accrual Period over the Cap Strike Rate, calculated on the basis of a
  year of 360 days and the actual number of days elapsed.

                  "Cap Provider": The counterparty to the Issuer under the Cap Agreement,
  initially Bear Stearns Capital Markets Inc.

                    "Cap Strike Rate": 6% per annum.

                "Cap Termination Amount": Any lump sum amount payable by the Issuer to the
  Cap Provider in connection with an "Event of Default" or a "Termination Event" under the Cap
  Agreement (as such terms are defined under the Cap Agreement), which lump sum amount is
  based upon, among other things, the notional amount of the Cap Agreement.

                 "CCC/Caa Portfolio Collateral": Portfolio Collateral (excluding Defaulted
  Portfolio Collateral) that has a Moody's Rating below "B3" or an S&P Rating below "B-".

              "CCC Rating Category": An item of Portfolio Collateral having a S&P Rating of
  "CCC+", "CCC" or "CCC-" or a Moody’s Rating of "Caa1", "Caa2" or "Caa3".

                 "CDS/TRS Termination Payment Amount": With respect to the Class A-1LA
  Noteholder in connection with an Optional Redemption, (i) on any Payment Date after the
  August 2010 Payment Date, an amount equal to the present value (calculated at LIBOR) of each
  of the remaining scheduled payments of interest up to (and including) the August 2011 Payment
  Date, calculated by multiplying, for each such remaining scheduled Payment Date, (a) the
  Applicable Periodic Rate for such Payment Date with respect to the Class A-1LA Notes net of
  LIBOR and (b) the Aggregate Principal Balance of the Class A-1LA Notes as of the Optional
  Redemption Date, and (ii) on or after the August 2011 Payment Date, zero.

                 "Class": Any of the Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L
  Notes, the Class A-3L Notes, the Class B-1L Notes, the Class B-2L Notes and the Combination
  Notes.

                "Class A Notes": The Class A-1LA Notes, the Class A-1LB Notes, the Class A-
  2L Notes and the Class A-3L Notes.

  OHS East:160186418.12                           13

                                                                                   009026
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 21 of 291 PageID 11889



                 "Class A Overcollateralization Percentage": 107.0% (for purposes of the Class A
  Overcollateralization Test).

                   "Class A Overcollateralization Ratio": As of any date of determination, the ratio
  (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate as of such date, calculated in accordance
  with the Overcollateralization Ratio Adjustment, plus (2) the sum of the Balance of Eligible
  Investments and cash in the Collection Account, representing Collateral Principal Collections
  plus the Balance of Eligible Investments and cash in the Initial Deposit Account plus unpaid
  Purchased Accrued Interest, each as of such date by (b) the sum of the Aggregate Principal
  Amount of the Class A Notes (including for this purpose any unpaid Periodic Rate Shortfall
  Amounts with respect to such Classes of Notes not paid when due, until such amounts, if any, are
  paid in full) as of such date.

                 "Class A Overcollateralization Test": A test that will be satisfied on any date of
  determination if the Class A Overcollateralization Ratio is at least equal to the Class A
  Overcollateralization Percentage.

                    "Class A-1L Notes": The Class A-1LA Notes and the Class A-1LB Notes.

                 "Class A-1LA Notes": The U.S. $635,000,000 Class A-1LA Floating Rate
  Extendable Notes due August 2024 issued hereunder by the Co-Issuers and having the terms
  described herein.

                 "Class A-1LB Notes": The U.S. $115,000,000 Class A-1LB Floating Rate
  Extendable Notes due August 2024 issued hereunder by the Co-Issuers and having the terms
  described herein

              "Class A-2L Notes": The U.S. $76,000,000 Class A-2L Floating Rate Extendable
  Notes due August 2024 issued hereunder by the Co-Issuers and having the terms described
  herein.

              "Class A-3L Notes": The U.S. $48,000,000 Class A-3L Floating Rate Extendable
  Notes due August 2024 issued hereunder by the Co-Issuers and having the terms described
  herein.

                    "Class B Notes": The Class B-1L Notes and the Class B-2L Notes.

              "Class B-1L Notes": The U.S. $36,000,000 Class B-1L Floating Rate Extendable
  Notes due August 2024 issued hereunder by the Co-Issuers and having the terms described
  herein.

               "Class B-1L Overcollateralization Percentage":        106.0% (for purposes of the
  Class B-1L Overcollateralization Test).

                 "Class B-1L Overcollateralization Ratio": As of any date of determination, the
  ratio (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate as of such date, calculated in accordance

  OHS East:160186418.12                           14

                                                                                      009027
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 22 of 291 PageID 11890



  with the Overcollateralization Ratio Adjustment, plus (2) the sum of the Balance of Eligible
  Investments and cash in the Collection Account, representing Collateral Principal Collections
  plus the Balance of Eligible Investments and cash in the Initial Deposit Account plus unpaid
  Purchased Accrued Interest, each as of such date by (b) the sum of the Aggregate Principal
  Amounts of the Class A Notes and the Class B-1L Notes (including for this purpose any unpaid
  Periodic Rate Shortfall Amounts with respect to such Classes of Notes not paid when due, until
  such amounts, if any, are paid in full) as of such date.

                "Class B-1L Overcollateralization Test": A test that will be satisfied as of any
  date of determination if the Class B-1L Overcollateralization Ratio is at least equal to the Class
  B-1L Overcollateralization Percentage.

              "Class B-2L Notes": The U.S. $26,000,000 Class B-2L Floating Rate Extendable
  Notes due August 2024 issued hereunder by the Co-Issuers and having the terms described
  herein.

               "Class B-2L Overcollateralization Percentage": 103.63% (for purposes of the
  Class B-2L Overcollateralization Test).

                   "Class B-2L Overcollateralization Ratio": As of any date of determination, the
  ratio (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate as of such date, calculated in accordance
  with the Overcollateralization Ratio Adjustment less the Overcollateralization Haircut Amount,
  if any, plus (2) the sum of the Balance of Eligible Investments and cash in the Collection
  Account, representing Collateral Principal Collections plus the Balance of Eligible Investments
  and cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such
  date by (b) the sum of the Aggregate Principal Amounts of the Class A Notes, the Class B-1L
  Notes and the Class B-2L Notes (including for this purpose any unpaid Periodic Rate Shortfall
  Amounts with respect to such Classes of Notes not paid when due, until such amounts, if any, are
  paid in full) as of such date.

                   If an item of Portfolio Collateral is both eligible to be included in the
  Overcollateralization Haircut Amount and is subject to an Overcollateralization Ratio
  Adjustment, for purposes of calculating the Class B-2L Overcollateralization Ratio, such item of
  Portfolio Collateral will not be discounted multiple times, but will be treated in the category that
  results in the largest discount to the par amount of such item of Portfolio Collateral.

                "Class B-2L Overcollateralization Test": A test that will be satisfied as of any
  date of determination if the Class B-2L Overcollateralization Ratio is at least equal to the Class
  B-2L Overcollateralization Percentage.

                  "Class I Preferred Shares": The Class I Preferred Shares, par value $0.001 per
  share, issued by the Issuer; provided that any transfer of Class I Preferred Shares to HFP from
  any third party shall require the exchange and conversion of such Class I Preferred Shares into
  Class II Preferred Shares.




  OHS East:160186418.12                           15

                                                                                       009028
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 23 of 291 PageID 11891



                "Class II Preferred Share Dividend": Class II Preferred Share Base Dividend,
  Class II Preferred Share Additional Dividend and Class II Preferred Share Supplemental
  Dividend.

                  "Class II Preferred Share Additional Dividend": For any Payment Date, an
  amount equal to the sum of (a) the product of (i) the Additional Fee Amount for such Payment
  Date and (ii) the Class II Preferred Share Portion for such Payment Date plus (b) on any Payment
  Date that any part of the Class II Preferred Share Base Dividend was not paid on the preceding
  Payment Date, interest on such unpaid amount in an amount equal to the product of (i) LIBOR
  for the applicable period and (ii) the actual number of days in such Due Period, divided by 360
  plus (c) on any Payment Date that any part of the Class II Preferred Share Additional Dividend
  was not paid on the preceding Payment Date, such unpaid Class II Preferred Share Additional
  Dividend and interest thereon in an amount equal to the product of (i) LIBOR for the applicable
  period and (ii) the actual number of days in such Due Period divided by 360.

                 "Class II Preferred Share Base Dividend": For any Payment Date, an amount
  equal to the product of (a) the Base Fee Amount for such Payment Date and (b) the Class II
  Preferred Share Portion for such Payment Date.

                  "Class II Preferred Share Supplemental Dividend": For any Payment Date, an
  amount equal to the product of (a) the Supplemental Fee Amount for such Payment Date and (b)
  the Class II Preferred Share Portion for such Payment Date.

                 "Class II Preferred Share Percentage": For any Payment Date, a fraction,
  expressed as a percentage, the numerator of which is the number of Outstanding Class II
  Preferred Shares on the Calculation Date related to such Payment Date and the denominator of
  which is the total number of Outstanding Preferred Shares on such Calculation Date.

                "Class II Preferred Share Portion": For any Payment Date, 100% minus the
  Servicing Fee Portion for such Payment Date.

                  "Class II Preferred Shares": The Class II Preferred Shares, par value $0.001 per
  share, issued by the Issuer and held by HFP; provided that any transfer of Class II Preferred
  Shares by HFP to any third party shall require the exchange and conversion of such shares into
  Class I Preferred Shares.

                    "Clearance System": The Euroclear System or Clearstream or both.

                    "Clearstream": Clearstream Banking, société anonyme.

                 "CLO Security": A U.S. dollar-denominated collateralized loan obligation or a
  similar obligation that entitles the holders thereof to receive payments that depend (except for
  rights or other assets designed to assure the servicing or timely distribution of proceeds to
  holders of the CLO Securities) on the credit exposure to, or cash flow from, a portfolio of
  collateral of which at least 75% consists of commercial loans (including eligible synthetic
  securities whose reference obligations consist of commercial loans); provided that not more than
  25% of the Aggregate Principal Amount of any CLO Security may be comprised of Synthetic


  OHS East:160186418.12                           16

                                                                                       009029
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 24 of 291 PageID 11892



  Securities; and provided further that each CLO Security must have a public or an estimated
  rating from each of the Rating Agencies.

                    "Closing Date": May 9, 2007.

                    "Closing Expense Account": The meaning specified in Section 10.2 hereof.

                 "Closing Expense Deposit": The cash credited to the Closing Expense Account
  on the Closing Date pursuant to Section 3.2(f) hereof.

                    "Closing Expenses": The meaning specified in Section 11.1(a) hereof.

                    "Code": The United States Internal Revenue Code of 1986, as amended.

                    "Co-Issuer": As defined in the first sentence of this Indenture.

                    "Co-Issuers": The Issuer and the Co-Issuer.

                    "Collateral": The Trust Estate.

                    "Collateral Account": The meaning specified in Section 10.2 hereof.

                    "Collateral Administration Agreement":        The meaning specified in Section
  10.5(g) hereof.

                "Collateral Administrator": The collateral administrator under the Collateral
  Administration Agreement, initially Investors Bank & Trust Company.

                    "Collateral Agent": The meaning specified in the Paying and Transfer Agency
  Agreement.

                  "Collateral Disposition Proceeds": All proceeds (including, to the extent so
  determined by the Servicer, any payments received in connection with a consent or similar
  solicitation and including any amounts received in connection with an item of Defaulted
  Portfolio Collateral up to an amount equal to, in the aggregate, the Principal Balance of such
  item of Defaulted Portfolio Collateral) received during a Due Period from the sale or other
  disposition of any Portfolio Collateral included in the Trust Estate, net of any reasonable
  amounts expended by the Trustee in connection with such sale or other disposition (including
  without limitation disposition proceeds from liquidation of the Trust Estate pursuant to Section
  9.11). Accrued interest may also be treated as Collateral Disposition Proceeds (y) to the extent
  necessary to pay for the principal amount of or accrued interest on Substitute Portfolio Collateral
  if the item of sold Portfolio Collateral paid interest before, and in the same Due Period as, the
  date of sale or (z) to the extent such amounts are Purchased Accrued Interest treated as Collateral
  Principal Collections hereunder. Amounts received with respect to Equity Portfolio Collateral or
  in connection with a consent or similar solicitation shall be treated as Collateral Interest
  Collections to the extent such proceeds are in excess of the Principal Balance (determined
  immediately prior to such Portfolio Collateral becoming Equity Portfolio Collateral) of the
  Portfolio Collateral disposed of.

  OHS East:160186418.12                               17

                                                                                       009030
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 25 of 291 PageID 11893



                  "Collateral Interest Collections": With respect to any Payment Date, the sum of
  (without duplication) (i) all payments of interest with respect to any Portfolio Collateral
  (excluding accrued interest classified as Collateral Disposition Proceeds but including any other
  receipts of accrued interest (including Accrued Interest on Sale) and, to the extent so determined
  by the Servicer, any payments (other than principal) received in connection with a consent or
  similar solicitation, fees received in connection with an amendment (but only to the extent such
  amendment does not result in diminishing the principal money terms of such item of Portfolio
  Collateral) and including any commitment, standby or similar fees with respect to the unfunded
  portion of the Issuer’s commitment to make or otherwise fund advances with respect to a
  Delayed Drawdown Loan or a Revolving Loan which are received during the applicable Due
  Period, less any Retained Accrued Interest, (ii) the Account Income, if any, in the Collection
  Account, the Initial Deposit Account and the Loan Funding Account which is received during
  the applicable Due Period, as each is determined as of the Calculation Date relating to such
  Payment Date (including, without limitation, Account Income on funds on deposit in the Initial
  Deposit Account transferred to the Collection Account on the Effective Date pursuant to Section
  3.3(a) hereof), (iii) on or after the Effective Date, any funds transferred by the Trustee from the
  Initial Deposit Account pursuant to Section 10.2(f) hereof, (iv) any amounts received, other than
  with respect to principal, from a Securities Lending Agreement, and (v) income on Eligible
  Investments in and/or the securities credited to the Default Swap Collateral Account (to the
  extent the Issuer is entitled to receive such income pursuant to the terms hereof).

                "Collateral LIBOR": With respect to any item of Portfolio Collateral, the London
  interbank offered rate for U.S. dollar deposits as determined under the terms of the related
  Underlying Instrument.

                  "Collateral Principal Collections": With respect to any Payment Date, all
  payments of principal of (without duplication) any Portfolio Collateral (including (i) any
  remaining Deposit (but excluding any Account Income thereon and subject to Section 3.4(d)
  hereof) not applied to purchase Original Portfolio Collateral or to effect an Initial Deposit
  Redemption, (ii) any payment of Premium, (iii) to the extent so determined by the Servicer, any
  payments received in connection with a consent or similar solicitation, fees received in
  connection with an amendment and including principal received in connection with or any
  payments received with respect to an item of Credit Risk Portfolio Collateral in connection with
  any consent or similar solicitation, (iv) all proceeds received from the sale of any warrant
  (whether sold as part of a Unit or separately), (v) any Collateral Disposition Proceeds which are
  received during the applicable Due Period, as determined as of the Calculation Date relating to
  such Payment Date, (vi) amounts representing Purchased Accrued Interest, (vii) amounts
  transferred from the Loan Funding Account upon the sale or disposition of Delayed Drawdown
  Loans or Revolving Loans or upon the expiration of a drawdown or revolving period, (viii) funds
  (other than income thereon) transferred from a Default Swap Collateral Account to the
  Collection Account, (ix) any amounts received by the Issuer that do not qualify as Collateral
  Interest Collections (other than those standing to the credit of any Default Swap Collateral
  Account or Default Swap Issuer Account) and (x) on or after the Effective Date, any funds in the
  Initial Deposit Account not considered Collateral Interest Collections pursuant to Section 10.2(f)
  hereof). Notwithstanding the foregoing, Collateral Principal Collections shall include (A) any
  other amounts not included in Collateral Interest Collections or Adjusted Collateral Interest
  Collections, (B) any payments received with respect to an item of Defaulted Portfolio Collateral

  OHS East:160186418.12                           18

                                                                                      009031
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 26 of 291 PageID 11894



  up to, in the aggregate, the Principal Balance of such item of Defaulted Portfolio Collateral and
  (C) any amounts recharacterized as Collateral Principal Collections in connection with any
  distribution of Payment Date Equity Securities.

                "Collateral Purchase Amount": With respect to any Payment Date, the aggregate
  amount of funds deposited into the Collection Account on such Payment Date pursuant to clause
  TENTH of Section 11.1(c)(i) and clause FOURTH of Section 11.1(c)(ii).

                 "Collateral Quality Formula": The formula set forth in Annex D to be used to
  interpolate between values or rows of the criteria set forth in the Collateral Quality Matrix. For
  purposes of such calculation, (i) the Moody's Asset Correlation Test requirement in the
  applicable row of the Collateral Quality Matrix must be equal to or less than 5.5% and greater
  than or equal to 3.0%, (ii) the Moody's Weighted Average Recovery Rate requirement in the
  applicable row of the Collateral Quality Matrix must be less than or equal to 46.0% and greater
  than or equal to 36.5%, (iii) the Moody’s Weighted Average Rating Test requirement in the
  applicable row of the Collateral Quality Matrix must be equal to or greater than 1500 and less
  than or equal to 2500 and (iv) the Weighted Average Margin requirement in the applicable row
  of the Collateral Quality Matrix must be equal to or greater than 1.6% and less than or equal to
  3.05%.

                  "Collateral Quality Matrix": For any date of determination, the row of the table
  set forth in Annex D that has been selected by the Servicer (in accordance with the procedures
  described in the next sentence) for use in determining the scores that are required to satisfy the
  Moody’s Asset Correlation Test, the Minimum Average Recovery Rate Test with respect to
  Moody’s, the Moody’s Weighted Average Rating Test and the Weighted Average Margin Test.
  The Servicer may elect to (i) have a different row of the table set forth in Annex D apply and (ii)
  add additional rows to the table set forth in Annex D by interpolating using the Collateral Quality
  Formula (which may or may not include a combination of existing values), in each case upon
  providing written notice to the Issuer and the Trustee, so long as, immediately after giving effect
  to the change in rows, each of the Moody’s Asset Correlation Test, the Minimum Average
  Recovery Rate Test with respect to Moody’s, the Moody’s Weighted Average Rating Test and
  the Weighted Average Margin Test will be satisfied according to the scores that are prescribed
  by the newly selected row and the Standard & Poor’s CDO Monitor Test would have been
  satisfied as of the date of the most recent purchase or sale of an item of Portfolio Collateral had
  such test been calculated using the Current Portfolio, the Proposed Portfolio, and the S&P
  Scenario Loss Rate that was in effect immediately prior to such purchase or sale, but using the
  S&P Break-Even Loss Rate applicable to the Notes that would have been applicable after giving
  effect to the change in combinations; it being agreed that the Servicer shall be under no
  obligation to elect to change the Collateral Quality Matrix In determining whether the criteria
  set forth in the Collateral Quality Matrix are satisfied, the Servicer may use the Collateral
  Quality Formula to interpolate between values of such criteria or may use any other method that
  is agreed by the Issuer and Moody’s with written notice to the Trustee. If a new Standard &
  Poor's CDO Monitor is required in connection with selecting a new row of the matrix, the
  Servicer will give notice to S&P and the Trustee at least two weeks prior to the selection of such
  new row.



  OHS East:160186418.12                           19

                                                                                      009032
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 27 of 291 PageID 11895



              "Collateral Quality Tests": The Moody's Asset Correlation Test, the Minimum
  Average Recovery Rate Test, the Moody’s Weighted Average Rating Test, the Moody's
  Weighted Average Rating Test for CLO Securities, the Weighted Average Coupon Test, the
  Weighted Average Margin Test, the Weighted Average Life Requirement and the Standard &
  Poor’s CDO Monitor Test.

                    "Collection Account": The meaning specified in Section 10.2 hereof.

                 "Collections": With respect to any Payment Date, the sum of (i) the Collateral
  Interest Collections collected during the applicable Due Period and (ii) the Collateral Principal
  Collections collected during the applicable Due Period, as each is determined as of the
  Calculation Date relating to such Payment Date.

                "Combination Notes" The Combination Notes due August 2024 in the Aggregate
  Principal Amount of U.S.$10,000,000 and having the terms described in Section 2.2, 2.3 and
  Article XVI hereof.

                "Component" or "Component Security": Each of the Note Component and the
  Preferred Share Component, individually or collectively, as the context may require.

                 "Controlling Class": Shall mean the Class A-1LA Notes, so long as any Class A-
  1LA Notes are outstanding, then the Class A-1LB Notes, so long as any Class A-1LB Notes are
  Outstanding, then the Class A-2L Notes, so long as any Class A-2L Notes are Outstanding, then
  the Class A-3L Notes, so long as any Class A-3L Notes are Outstanding, then the Class B-1L
  Notes, so long as any Class B-1L Notes are Outstanding and then the Class B-2L Notes, so long
  as any Class B-2L Notes are Outstanding.

                   "Corporate Trust Office": The principal corporate trust office of the Trustee
  currently located at Investors Bank & Trust Company, 200 Clarendon Street, Boston MA, 02116,
  Attention: CDO Services Group, or at such other address as the Trustee may designate by notice
  to the Noteholders, the Servicer, the Issuer and the Rating Agencies or the principal corporate
  trust office in the United States of any successor Trustee.

                 "Coupon Adjustment": To the extent the Weighted Average Coupon of the Fixed
  Rate Portfolio Collateral exceeds the percentage specified in the definition of Weighted Average
  Coupon Test, then the Weighted Average Margin Test (as specified in the row of the Collateral
  Quality Matrix then in effect), will be reduced by a per annum percentage equal to the product of
  (x) the amount by which the Weighted Average Coupon of the Fixed Rate Portfolio Collateral
  exceeds the percentage specified in the row of the Collateral Quality Matrix then in effect for
  such Weighted Average Coupon, times (y) a fraction, the numerator of which is the Aggregate
  Principal Amount of the Fixed Rate Portfolio Collateral and the denominator of which is the
  Aggregate Principal Amount of the Floating Rate Portfolio Collateral, times (z) 360/365.

                 To the extent the Weighted Average Margin of the Floating Rate Portfolio
  Collateral exceeds the percentage specified in the row of the Collateral Quality Matrix then in
  effect for such Weighted Average Margin, then the Weighted Average Coupon Test will be
  reduced by a per annum percentage equal to the product of (x) the amount by which the
  Weighted Average Margin exceeds the percentage specified in the current row of the Collateral

  OHS East:160186418.12                            20

                                                                                      009033
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 28 of 291 PageID 11896



  Quality Matrix, times (y) a fraction, the numerator of which is the Aggregate Principal Amount
  of the Floating Rate Portfolio Collateral and the denominator of which is the Aggregate Principal
  Amount of the Fixed Rate Portfolio Collateral, times (z) 365/360.

                  "Credit Improved Criteria": Shall mean with respect to any item of Portfolio
  Collateral, in the Servicer's reasonable judgment, such item of Portfolio Collateral has
  significantly improved in credit quality, and:

                   (a)    Moody's, S&P or Fitch has placed such item of Portfolio Collateral or any
           other class of security issued together with such item of Portfolio Collateral (or, if such
           item of Portfolio Collateral is not rated, the issuer thereof) on its credit watch list (or
           similar list) with the potential for developing positive credit implications since the date
           the Issuer first acquired such item of Portfolio Collateral (and for so long as such item of
           Portfolio Collateral or issuer, as applicable, remains on such list) or there has been an
           upgrade in the rating of such item of Portfolio Collateral, issuer or other class of security
           issued together with such item of Portfolio Collateral, as applicable, by Moody's, S&P or
           Fitch by one or more subcategories from the rating of such item of Portfolio Collateral or
           issuer, as applicable, by Moody's, S&P or Fitch, as applicable, in effect on the date the
           Issuer first acquired such item of Portfolio Collateral;

                   (b) with respect to a Portfolio Loan, since the date on which such Portfolio
           Loan was first acquired by the Issuer, has increased in price to 101.0% or more of its
           original purchase price or the spread of which over the related reference rate has been
           reduced, in each case, in accordance with its Underlying Instruments since the date on
           which such item of Portfolio Collateral was first acquired by the Issuer by 0.25% or more
           (in the case of an item of Portfolio Collateral with a spread over the related reference rate
           less than or equal to 2.00% at the time such item of Portfolio Collateral was first acquired
           by the Issuer) or 0.50% or more (in the case of an item of Portfolio Collateral with a
           spread over the related reference rate greater than 2.00% at the time such item of
           Portfolio Collateral was first acquired by the Issuer) for reasons primarily due to an
           improvement in the related borrower's financial ratios or financial results and not as a
           result of general market conditions; or

                   (c)   with respect to any item of Portfolio Collateral which is not a Portfolio
           Loan, an increase in the market price (expressed as a percentage of par value) since the
           date of purchase of such item of Portfolio Collateral which, compared to the change in
           the average market price of a representative sample (as determined by the Servicer) of
           other debt securities with similar terms and credit characteristics and that would be
           eligible to be pledged as Portfolio Collateral, is greater than 3.00% of the par value or
           more relative to such representative sample; or a decrease since the date of purchase of
           such item of Portfolio Collateral of more than 10.0% in the difference between the yield
           to worst call on such item of Portfolio Collateral compared to the yield on the relevant
           United States Treasury security;

  provided, however, that the criteria in (b) and (c) above may be used only as corroboration of
  other bases for the Servicer's Judgment.


  OHS East:160186418.12                             21

                                                                                         009034
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 29 of 291 PageID 11897



                 "Credit Improved Portfolio Collateral": Any item of Portfolio Collateral which,
  (a) in the Servicer's commercially reasonable judgment consistent with the standard of care set
  forth in the Servicing Agreement (provided, that in forming such judgment a decrease in credit
  spread or an increase in Market Value of such item of Portfolio Collateral may only be utilized
  as corroboration of other bases of such judgment), has improved in credit quality or otherwise
  satisfies the Credit Improved Criteria or (b) is sold pursuant to a Portfolio Improvement
  Exchange.

                    "Credit Risk Criteria": With respect to any item of Portfolio Collateral:

                   (a)    Moody's, Fitch or S&P has placed such item of Portfolio Collateral or any
           other class of security issued together with such item of Portfolio Collateral (or, if such
           item of Portfolio Collateral is not rated, the issuer thereof) on its credit watch list with the
           potential for developing negative credit implications (or similar list) since the date the
           Issuer first acquired such item of Portfolio Collateral (and for so long as such item of
           Portfolio Collateral or issuer, as applicable, remains on such list) or there has been a
           reduction in the rating of such item of Portfolio Collateral, issuer or other class of
           security issued together with such item of Portfolio Collateral, as applicable, by Moody's,
           Fitch or S&P, as applicable, by one or more subcategories from the rating of such item of
           Portfolio Collateral or issuer, as applicable, by Moody's, Fitch or S&P, as applicable, in
           effect on the date the Issuer first acquired such item of Portfolio Collateral;

                   (b) which is a Portfolio Loan, the spread over the applicable reference rate has
           been increased in accordance with the related Underlying Instruments since the date on
           which such Portfolio Loan was first acquired by the Issuer by 0.50% or more (in the case
           of a Portfolio Loan with a spread over the applicable reference rate at the time such
           Portfolio Loan was first acquired by the Issuer less than or equal to 2.00%) or 0.75% or
           more (in the case of a Portfolio Loan with a spread over the applicable reference rate at
           the time such Portfolio Loan was first acquired by the Issuer greater than 2.00%)
           primarily due to a deterioration in the related borrower's financial ratios or financial
           results and not as a result of general market conditions; provided, however, that the
           criteria in this paragraph (b) may be used only as corroboration of other bases for the
           Servicer’s judgment;

                   (c)    which is a CLO Security, a decline in the par amount of underlying
           collateral such that the aggregate par amount of the entire class of securities to which
           such item of Portfolio Collateral belongs and all other securities secured by the same pool
           of collateral and that rank senior in priority of payment to such class of securities exceeds
           the aggregate par amount of all collateral (excluding defaulted collateral) securing such
           securities; or

                    (d)   it is a Deferred Interest PIK Bond or a partial Deferred Interest PIK Bond.

                "Credit Risk Portfolio Collateral": Any item of Portfolio Collateral (other than an
  item of Defaulted Portfolio Collateral) which, in the Servicer’s commercially reasonable
  business judgment consistent with the standard of care set forth in the Servicing Agreement
  (which judgment shall not be questioned as a result of subsequent events; provided, that in

  OHS East:160186418.12                              22

                                                                                            009035
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 30 of 291 PageID 11898



  forming such judgment an increase in credit spread or a decrease in Market Value of such item
  of Portfolio Collateral may only be utilized as corroboration of other bases of such judgment), (i)
  is likely to decline in credit quality and, with the passage of time, become Defaulted Portfolio
  Collateral, and (ii) if a Sales Restriction Condition has occurred, otherwise satisfies the Credit
  Risk Criteria.

                 "Cumulative Interest Amount": With respect to a Payment Date and any Class of
  Notes the applicable Periodic Interest Amount with respect to such Payment Date and the
  applicable Periodic Rate Shortfall Amount, if any, with respect to such Payment Date.

                  "Current Pay Obligation": An item of Portfolio Collateral that would otherwise be
  an item of Defaulted Portfolio Collateral but as to which (i) no interest or principal payments
  (including deferred interest) are due and payable that are unpaid and the Servicer reasonably
  expects that the issuer or obligor of such Portfolio Collateral will continue to make scheduled
  payments of interest thereon and principal thereof and will pay the principal thereof by maturity,
  (ii) if the issuer or obligor of such item of Portfolio Collateral is subject to a bankruptcy
  proceeding, a bankruptcy court has authorized the payment of interest due and payable on such
  item of Portfolio Collateral, and (iii) either (a) the Market Value of such item of Portfolio
  Collateral is equal to or greater than 80% of par and the Moody’s Rating of such item of
  Portfolio Collateral is at least "Caa1", (b) the Market Value of such item of Portfolio Collateral is
  equal to or greater than 85% of par and the Moody’s Rating of such item of Portfolio Collateral
  is at least "Caa2" (or, if the Moody’s Rating has been withdrawn, the Moody’s Rating of such
  item of Portfolio Collateral was at least "Caa2" prior to withdrawal) or (c) the Market Value of
  such item of Portfolio Collateral is equal to or greater than 80% of par and the Moody's Rating of
  such item of Portfolio Collateral is below "Caa2" (or, if the Moody's Rating has been withdrawn,
  the Moody's Rating of such item of Portfolio Collateral was below "Caa2") prior to withdrawal.

                 "Current Portfolio": Pledged Securities in the Trust Estate immediately prior to
  the sale, maturity or the other disposition of an item of Portfolio Collateral or immediately prior
  to the purchase of an item of Portfolio Collateral, as the case may be.

                    "Custodian": As such term is defined in Section 2.1(b) hereof.

                 "Debt Security": Interests in corporate and other debt securities, including senior
  secured rate floating notes (other than Eligible Investments, CLO Securities and Portfolio
  Loans), and, for the avoidance of doubt, Portfolio Loans shall not be considered Debt Securities.

                 "Default": Any event or condition the occurrence or existence of which, with the
  giving of notice or lapse of time or both, would become an Event of Default.

                  "Defaulted Portfolio Collateral": Any item of Portfolio Collateral (other than an
  item of Portfolio Collateral which is a DIP Loan, unless such item of Portfolio Collateral itself is
  in default since acquisition), including with respect to a Synthetic Security, the related Reference
  Obligation, with respect to which:

                   (i)     the issuer thereof has defaulted in the payment of principal or interest (in
           respect of Portfolio Loans only, beyond five Business Days, provided the Servicer
           certifies in writing to the Trustee that it believes, in its reasonable business judgment, that

  OHS East:160186418.12                              23

                                                                                           009036
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 31 of 291 PageID 11899



           such delay is not credit related), unless, in the case of a failure of such issuer to make
           required interest payments, such issuer has resumed current cash payments of interest and
           paid in full all accrued and unpaid interest;

                   (ii)    such item of Portfolio Collateral is pari passu with or subordinated to
           other material indebtedness for borrowed money owing by the issuer thereof ("Other
           Indebtedness") and such issuer has defaulted in the payment of principal or interest
           (beyond any applicable grace or notice period and without regard to any waiver of such
           default) on such Other Indebtedness, unless, in the case of a failure of such issuer to make
           required interest payments, such issuer has resumed current cash payments of interest and
           has paid in full any accrued interest due and payable thereon;

                    (iii)   an Insolvency Event has occurred with respect to the issuer thereof;

                  (iv)    the Servicer has knowledge (or such rating information has been
           published) that the issuer thereof is rated "D" or "SD" by S&P (calculated in accordance
           with Schedule D) (or S&P has withdrawn its rating which prior to such withdrawal was
           "D" or "SD");

                    (v)     such item of Portfolio Collateral is a PIK Bond or Partial Deferred Interest
           Bond as to which the issuer thereof or obligor thereon (or, in the case of a Synthetic
           Security, the related Reference Obligor) has previously deferred or capitalized any
           interest due thereon for (a) the lesser of (i) 6 months and (ii) one Payment Date (except to
           the extent all interest so deferred or capitalized has subsequently been paid in full in cash,
           including interest thereon) if such item of Portfolio Collateral has a Moody’s Rating
           below "Baa3" or (b) the lesser of (i) one year and (ii) two consecutive Payment Dates
           (except to the extent all interest so deferred or capitalized has subsequently been paid in
           full in cash, including interest thereon) if such item of Portfolio Collateral has a Moody's
           Rating of "Baa3" or greater;

                   (vi)   there has been proposed or effected any distressed exchange or other
           distressed debt restructuring where the issuer of such Portfolio Collateral has offered the
           debt holders a new security or package of securities that, in the commercially reasonable
           judgment of the Servicer amounts to a diminished financial obligation;

                   (vii) such item of Portfolio Collateral is declared to be an item of Defaulted
           Portfolio Collateral by the Servicer, but only so long as it remains so designated by the
           Servicer in its sole discretion;

                   (viii) such item of Portfolio Collateral is a CLO Security which is rated "CC" or
           below by S&P (or S&P has withdrawn its rating which prior to such withdrawal was
           rated "CC") or has a Moody's Rating of "Ca" or "C" or below;

                    (ix)   such item of Portfolio Collateral is a Participation that would, if the
           underlying loan were an item of Portfolio Collateral, be an item of Defaulted Portfolio
           Collateral under any of clauses (i) through (iii) above or with respect to which the Selling
           Institution has defaulted in the performance of any of its payment obligations under the
           Participation; or

  OHS East:160186418.12                              24

                                                                                          009037
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 32 of 291 PageID 11900



                   (x)    such item of Portfolio Collateral is a Synthetic Security referencing a
           Reference Obligation that would, if the Reference Obligation were an item of Portfolio
           Collateral, be an item of Defaulted Portfolio Collateral under any of clauses (i) through
           (iv) above or with respect to which the Synthetic Security Counterparty has defaulted in
           the performance of any of its payment obligations under the Synthetic Security;

  provided that any item of Portfolio Collateral that is classified as an item of "Defaulted Portfolio
  Collateral" will cease to be so classified if such item of Portfolio Collateral, at any date
  thereafter, (a) would not otherwise be classified as an item of Defaulted Portfolio Collateral in
  accordance with the definition of such term and (b) otherwise meets the collateral criteria
  described herein as of such date.
                  "Default Swap": Any U.S. dollar denominated "pay as you go" credit default
  swap or total return swap with respect to a Reference Obligation, which the Issuer (directly or
  indirectly) purchased from or entered into with a Default Swap Counterparty, which contains
  equivalent probability of default, recovery upon default (or a specific percentage thereof),
  expected loss, maturity, interest rate and other non-credit characteristics as those of the related
  Reference Obligation (without taking account of such considerations as they relate to the Default
  Swap Counterparty); provided that (i) the Reference Obligation is a CLO Security, (ii) such
  Default Swap will not cause the Issuer to be treated as engaged in a trade or business in the
  United States for U.S. Federal income tax purposes or otherwise subject the Issuer to U.S.
  Federal income tax on a net income tax basis, (iii) either (a) amounts receivable by the Issuer are
  not expected to (based on the Servicer's determination, which may include consultation with
  counsel to the Issuer) be subject to U.S. or foreign withholding tax in respect of the Default
  Swap or (b) the Default Swap Counterparty is required to make "gross-up" payments pursuant to
  the related Underlying Instruments that cover the full amount of any such withholding tax on an
  after-tax basis (including any tax on such additional payments), (iv) the Issuer has caused to be
  deposited in a Default Swap Collateral Account an amount in cash at least equal to the aggregate
  of (or the amount required under the terms of the Synthetic Security to provide for) all further
  payments (contingent or otherwise) that the Issuer is or may be required to make to the Default
  Swap Counterparty under the Default Swap; (v) the agreement relating to such Default Swap
  contains "non-petition" provisions with respect to the Issuer and "limited recourse" provisions
  limiting the Default Swap Counterparty's rights in respect of the Default Swap Collateral to the
  funds and other property credited to the Default Swap Collateral Account related to such Default
  Swap; (vi) the notional amount of such Default Swap is equal to the principal amount of the
  Reference Obligation; (vii) the agreement relating to such Default Swap Collateral contains
  provisions to the effect that upon the occurrence of an "Event of Default" or "Termination Event"
  (other than an "Illegality" or "Tax Event"), if any, where the Default Swap Counterparty is the
  sole "Defaulting Party" or the sole "Affected Party" ("Event of Default," "Termination Event,"
  "Illegality," "Tax Event," "Defaulting Party" or "Affected Party," as applicable, as such terms are
  defined in the ISDA Master Agreement relating to such Default Swap), (a) the Issuer may
  terminate its obligations under such Default Swap and upon such termination and payment of
  any termination amount payable under the Default Swap, any lien in favor of the Default Swap
  Counterparty over its related Default Swap Collateral Account will be terminated and (b) upon
  payment of any termination amount payable under the Default Swap, the Issuer will no longer be
  obligated to make any payments to the Default Swap Counterparty with respect to such Default
  Swap, (viii) any Default Swap shall be positively indexed to the related Reference Obligation on

  OHS East:160186418.12                           25

                                                                                       009038
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 33 of 291 PageID 11901



  no more than a one-to-one basis, (ix) if any Reference Obligation delivered pursuant to any
  Default Swap does not constitute Portfolio Collateral and it would cause any collateral quality
  test or concentration limitation not to be satisfied, such Reference Obligation shall be deemed
  Equity Portfolio Collateral, and (x) (a) such Default Swap shall be documented with a standard
  ISDA form master agreement, as modified by appropriate schedules and confirmations and (b)
  (1) such Default Swap is a Form-Approved Synthetic Security or (2) the Rating Condition has
  been satisfied with respect to the purchase of or entry into such Default Swap.

                 "Default Swap Collateral": Cash, securities or other collateral, meeting the
  definition of Eligible Investments, purchased or posted by the Issuer for the benefit of the
  Default Swap Counterparty in connection with the purchase of a Default Swap, including
  without limitation a payment of cash or delivery of securities by the Issuer.

                 "Default Swap Collateral Account": The account established pursuant to Section
  10.2 hereof with the Securities Intermediary in the name of the Trustee.

                 "Default Swap Counterparty": Any entity, whose long term senior unsecured debt
  or derivatives counterparty rating shall be at least "A2" by Moody’s and a long term rating of at
  least "A" or a short term rating of at least "A-1" by S&P, required to make payments on
  Synthetic Portfolio Collateral pursuant to the terms of such Default Swap or any guarantee
  thereof to the extent that a Reference Obligor makes payments on a related Reference
  Obligation.

                  "Default Swap Counterparty Termination Payment": An amount payable by the
  Issuer to a Default Swap Counterparty that is due following the designation of an "Early
  Termination Date" (as defined in the related credit default swap) (other than in respect of
  "Illegality" or a "Tax Event" (each as defined in the related credit default swap)), as to which the
  Default Swap Counterparty is the sole "Defaulting Party" or the sole "Affected Party" (as each
  such term is defined in the ISDA Master Agreement related to such Synthetic Security).

                 "Default Swap Issuer Account": The account established pursuant to Section 10.2
  hereof with the Securities Intermediary in the name of the Trustee.

                 "Deferred Interest PIK Bond": As of any date of determination, any PIK Bond
  that is not an item of Defaulted Portfolio Collateral that has, in accordance with its terms,
  deferred or paid "in-kind" any amount of interest for a period equal to:

                  (a)   in the case of an item of Portfolio Collateral that has a Moody's Rating
           below "Baa3" (or, if rated "Baa3," is on credit watch for possible downgrade) or, if rated
           by S&P, a rating by S&P below "BBB-" (or, if rated "BBB-," is on credit watch for
           possible downgrade), the shorter of one accrual period or six months; and

                    (b)   in all other cases, the shorter of two accrual periods or twelve months;

  and has not, as of such date of determination, resumed timely payment of current interest in cash
  and repaid all outstanding deferred or capitalized interest in cash. For the avoidance of doubt, an
  item of Portfolio Collateral will not constitute a Deferred Interest PIK Bond if it resumes timely
  payment of current interest in cash and repays all outstanding deferred or capitalized interest in

  OHS East:160186418.12                             26

                                                                                         009039
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 34 of 291 PageID 11902



  cash on the Payment Date immediately succeeding the end of the interest accrual period(s) set
  forth above.
                 "Definitive Notes": Registered definitive notes in substantially the form set forth
  in Exhibits A-1L-4, A-2L-4, A-3L-4, B-1L-4 and B-2L-4.

                  "Delayed Drawdown Loan": A Portfolio Loan that, pursuant to the related
  Underlying Instrument or Underlying Loan and Security Agreement and lender or lenders, would
  obligate the Issuer, if the Issuer were to become a lender thereunder by purchasing such Portfolio
  Loan for inclusion in the Trust Estate, to make or otherwise fund one or more future advances to
  the related borrower and meeting the criteria described in Section 3.4; provided that, if a Delayed
  Drawdown Loan has been drawn in full and there are no future advance obligations to the related
  borrower, such Portfolio Loan will no longer be considered a Delayed Drawdown Loan.

                    "Deliver" or "Delivery": The taking of the following steps by the Issuer:

                  (a)    with respect to such of the Trust Estate as constitutes an instrument,
           causing the Trustee to take possession in the State of New York or the Commonwealth of
           Massachusetts of such instrument, indorsed to the Trustee or in blank by an effective
           indorsement;

                   (b) with respect to such of the Trust Estate as constitutes tangible chattel paper,
           goods, a negotiable document, or money, causing the Trustee to take possession in the
           State of New York or the Commonwealth of Massachusetts of such tangible chattel
           paper, goods, negotiable document, or money;

                   (c)   with respect to such of the Trust Estate as constitutes a certificated security
           in bearer form, causing the Trustee to acquire possession in the State of New York or the
           Commonwealth of Massachusetts of the related security certificate;

                   (d) with respect to such of the Trust Estate as constitutes a certificated security
           in registered form, causing the Trustee to acquire possession in the State of New York or
           the Commonwealth of Massachusetts of the related security certificate, indorsed to the
           Trustee or in blank by an effective indorsement, or registered in the name of the Trustee,
           upon original issue or registration of transfer by the issuer of such certificated security;

                   (e)   with respect to such of the Trust Estate as constitutes an uncertificated
           security, causing the issuer of such uncertificated security to register the Trustee as the
           registered owner of such uncertificated security;

                   (f)    with respect to such of the Trust Estate as constitutes a security entitlement,
           causing the Securities Intermediary to indicate by book entry that the financial asset
           relating to such security entitlement has been credited to the appropriate Account;

                  (g) with respect to such of the Trust Estate as constitutes an account or a
           general intangible, (i) causing the account debtor for such account or general intangible to
           be notified of the grant to the Trustee of a security interest in such account or general
           intangible, (ii) causing to be taken any steps necessary to perfect a security interest in

  OHS East:160186418.12                             27

                                                                                          009040
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 35 of 291 PageID 11903



           such account or general intangible under the laws of the Cayman Islands, and (iii)
           causing to be filed with the District of Columbia Recorder of Deeds a properly completed
           UCC financing statement that names the Issuer as debtor and the Trustee as secured party
           and that covers such account or general intangible;

                   (h) with respect to such of the Trust Estate as constitutes a deposit account,
           causing such deposit account to be maintained in the name of the Trustee and causing the
           bank with which such deposit account is maintained to agree in writing with the Trustee
           and the Issuer that (i) such bank will comply with instructions originated by the Trustee
           directing disposition of the funds in such deposit account without further consent of any
           other person or entity, (ii) such bank will not agree with any person or entity other than
           the Trustee to comply with instructions originated by any person or entity other than the
           Trustee, (iii) such deposit account and the property deposited therein will not be subject
           to any lien, claim, security interest, encumbrance, or right of set-off in favor of such bank
           or anyone claiming through it (other than the Trustee), (iv) such agreement will be
           governed by the laws of the State of New York, and (v) the State of New York will be the
           bank’s jurisdiction of such bank for purposes of Article 9 of the UCC; or

                   (i)   in the case of each of paragraphs (a) through (h) above, such additional or
           alternative procedures as may hereafter become appropriate to perfect a security interest
           in such items of the Trust Estate in favor of the Trustee, consistent with applicable law or
           regulations.

                 In each case of Delivery contemplated herein, the Trustee shall make appropriate
  notations on its records indicating that such item of the Trust Estate is held by the Trustee
  pursuant to and as provided herein.

                 Effective upon Delivery of any item of the Trust Estate, the Trustee shall be
  deemed to have (i) represented that its purchase of such item of the Trust Estate is made in good
  faith, and without notice of any adverse claim thereto appearing on the face of such item (if in
  physical form) or otherwise known to a Responsible Officer of the Trustee; provided that such
  representation shall not impose any other affirmative duty or obligation upon the Trustee with
  regard to inquiry or investigation of, or constructive notice of, adverse claims; and (ii)
  acknowledged that it holds such item of the Trust Estate as Trustee hereunder for the benefit of
  the Holders of the Notes and the other Secured Parties. Any additional or alternative procedures
  for accomplishing "Delivery" for purposes of paragraph (i) of this definition shall be permitted
  only upon delivery to the Trustee of an Opinion of Counsel to the effect that such procedures are
  appropriate to perfect a security interest in the applicable type of collateral in favor of the
  Trustee.

                  "Deposit": The cash credited to the Initial Deposit Account on the Closing Date
  (or with respect to the Post-Closing Sale Collateral, within 10 days of the Closing Date) in
  accordance with Section 3.2(e) hereof, including any reimbursement for amounts withdrawn
  from the Initial Deposit Account pursuant to Section 10.2(f), and including the first interest
  payment received on each Portfolio Loan and on CLO Securities (other than certain CLO
  Securities, as indicated on Schedule A) purchased on the Closing Date.


  OHS East:160186418.12                             28

                                                                                         009041
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 36 of 291 PageID 11904



                    "Deposit Account": The meaning specified in Section 10.2 hereof.

                "Depository": With respect to the Regulation S Global Notes and the Rule 144A
  Global Notes, DTC, its nominees, and their respective successors.

                 "DIP Loan": Any interest in a loan or financing facility (a) which at the time of
  purchase is an obligation of a debtor-in-possession pursuant to Section 364 of United States the
  Bankruptcy Code, (b) the terms of which have been approved by an order of a United States
  Bankruptcy Court, a United States District Court, or any other court of competent jurisdiction,
  the enforceability of which order is not subject to any pending contested matter or proceeding (as
  such terms are defined in the Federal Rules of Bankruptcy Procedure), (c) which has the priority
  allowed by either Section 364(c) or 364(d) of the Bankruptcy Code, (d) which pays interest in
  cash on a current basis, and (e) as to which the obligor has paid its most recent scheduled interest
  and principal payments (if any) and the Servicer reasonably expects that such obligor will
  continue to pay interest and principal payments. For purposes hereof, a DIP Loan shall not be
  considered a Current Pay Obligation. Any DIP Loan added as an item of Portfolio Collateral
  must be assigned a formal or estimated rating by Moody's and S&P.

                  "Discount Portfolio Collateral": (a) Any Portfolio Loan (including a Synthetic
  Security, the Reference Obligation of which is a Portfolio Loan) which was purchased at a price
  less than 85% of the Principal Balance thereof, (b) any item of Portfolio Collateral which is a
  CLO Security (including a Synthetic Security, the Reference Obligation of which is a CLO
  Security) and which had a Moody’s Rating of below "Aa3" at the time of purchase which was
  purchased at a price less than 80% of the Principal Balance thereof and (c) any item of Portfolio
  Collateral which is a CLO Security (including a Synthetic Security, the Reference Obligation of
  which is a CLO Security) and which had a Moody’s Rating of "Aa3" or greater at the time of
  purchase which was purchased at a price less than 92% of the Principal Balance thereof;
  provided that (i) (x) any Portfolio Loan (including a Synthetic Security, the Reference Obligation
  of which is a Portfolio Loan) that would otherwise be considered Discount Portfolio Collateral,
  but that has a Market Value above 90% of its Principal Balance for 22 consecutive Business
  Days after being purchased by the Issuer, will no longer be considered Discount Portfolio
  Collateral, (y) any item of Portfolio Collateral which is a CLO Security (including a Synthetic
  Security, the Reference Obligation of which is a CLO Security) and which had a Moody’s Rating
  of below "Aa3" at the time of purchase that would otherwise be considered Discount Portfolio
  Collateral, but that has a Market Value above 85% of its Principal Balance for 60 consecutive
  Business Days after being purchased by the Issuer, will no longer be considered Discount
  Portfolio Collateral, and (z) any item of Portfolio Collateral which is a CLO Security (including
  a Synthetic Security, the Reference Obligation of which is a CLO Security) and which had a
  Moody’s Rating of "Aa3" or greater at the time of purchase that would otherwise be considered
  Discount Portfolio Collateral, but that has a Market Value above 95% of its Principal Balance for
  60 consecutive days after being purchased by the Issuer will no longer be considered Discount
  Portfolio Collateral; and (ii) any item of Portfolio Collateral that is a Portfolio Loan (including a
  Synthetic Security, the Reference Obligation of which is a Portfolio Loan) that would otherwise
  be considered Discount Portfolio Collateral, but that is purchased with the proceeds of sale of an
  item of Portfolio Collateral that was not an item of Discount Portfolio Collateral at the time of its
  purchase, so long as such item of Portfolio Collateral (a) was purchased or committed to be
  purchased within five Business Days of such sale, (b) was purchased at a price (as a percentage

  OHS East:160186418.12                            29

                                                                                        009042
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 37 of 291 PageID 11905



  of par) equal to or greater than the sale price of the sold item of Portfolio Collateral, (c) was
  purchased at a purchase price not less than 65% of the Principal Balance thereof and (d) had a
  rating equal to or greater than the rating of the sold item of Portfolio Collateral, will not be
  considered Discount Portfolio Collateral. Notwithstanding the foregoing, at no time during the
  period commencing on the Closing Date through the Final Maturity Date, shall the Aggregate
  Principal Amount of all items of Discount Portfolio Collateral purchased pursuant to clause (ii)
  exceed in the aggregate 10% of the Required Portfolio Collateral Amount; provided further that
  no more than 3.5% of the Required Portfolio Collateral Amount of such 10% cumulative
  limitation may consist of CLO Securities; provided further that, if an item of Portfolio Collateral
  that is a Portfolio Loan purchased pursuant to clause (ii) above is repaid in full, is sold for a price
  equal to at least 97.5% of its unpaid Principal Balance or has a Market Value above 90% of its
  Principal Balance for at least 22 consecutive Business Days after being purchased, such item of
  Portfolio Collateral shall not be taken into account for purposes of the 10% limitation in clause
  (ii) above; provided further that, as of any date of determination, the Aggregate Principal
  Amount of items of Portfolio Collateral that are Portfolio Loans in the Trust Estate purchased
  pursuant to clause (ii) above, may not exceed (x) 5% of the Aggregate Par Amount or (y) if the
  weighted average purchase price of items of Portfolio Collateral that are Portfolio Loans
  purchased pursuant to clause (ii)(b) above is less than 75% as of such date of determination,
  2.5% of the Aggregate Par Amount. In addition, when determining whether an Underlying
  Security purchased in combination with a Coupon Security constitutes, collectively, an item of
  Discount Portfolio Collateral, the sum of the total dollar purchase prices of such Underlying
  Security and Coupon Security divided by the face amount of the Underlying Security shall be
  used to determine whether such item of Portfolio Collateral is an item of Discount Portfolio
  Collateral.

                "Distributable Equity Securities" Any and all Equity Portfolio Collateral, which
  cannot be sold by the Servicer as a result of the regulatory, market or other restrictions, as
  determined in good faith by the Servicer, and shall have the value as determined by an
  independent third party with relevant experience in making such valuation.

                  "Distribution Compliance Period": The period ending on the 40th day after the
  later of the conclusion of the offering of the Notes and the Closing Date.

                 "DTC":     The Depository Trust Company, a New York corporation, or any
  successor thereto.

                "Due Date": Each date on which a distribution or payment is due on a Pledged
  Security (which includes any Eligible Investment).

                  "Due Period": With respect to any Payment Date, the period beginning on the
  day following the last day of the immediately preceding Due Period (or, in the case of the Due
  Period that is applicable to the first Payment Date beginning on the Closing Date) and ending at
  the close of business on the seventh Business Day preceding such Payment Date. Amounts that
  would otherwise have been payable in respect of an item of Portfolio Collateral on the last day of
  a Due Period but for such day's not being designated a business day in the Underlying
  Instruments and/or as a result of a grace period for payment, if any, extending beyond the last
  day of a Due Period may, at the Collateral Manager's discretion, be considered included in

  OHS East:160186418.12                             30

                                                                                          009043
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 38 of 291 PageID 11906



  collections received during such Due Period provided that such amounts are received by the third
  Business Day immediately preceding the Payment Date.

                 "Effective Date": The earlier of (i) the first date on which the Deposit has been
  applied to the purchase (or committed to the purchase) of Original Portfolio Collateral such that
  the Aggregate Principal Amount of the Portfolio Collateral (without giving effect to any
  reductions of that amount that may have resulted from scheduled principal payments, principal
  prepayments or dispositions made with respect to any of the Original Portfolio Collateral on or
  before the Effective Date) is at least equal to the Required Portfolio Collateral Amount or (ii)
  November 1, 2007.

              "Eligible Guarantor": An entity that has credit ratings at least equal to the
  Moody’s Required Ratings Threshold and S&P Approved Ratings Threshold.

                 "Eligible Guaranty": An unconditional and irrevocable guaranty of all present
  and future payment obligations and obligations to post collateral of the related Hedge
  Counterparty or an Eligible Replacement to such Hedge Counterparty that is provided by an
  Eligible Guarantor as principal debtor rather than surety and that is directly enforceable by the
  Issuer, the form and substance of which guaranty are subject to satisfaction of the Rating
  Condition with respect to S&P.

                 "Eligible Investments": Any U.S. dollar denominated investment that is one or
  more of the following (including security entitlements with respect thereto):

                   (a)    direct registered obligations of, and registered obligations fully guaranteed
           by, the United States of America or any agency or instrumentality of the United States of
           America the obligations of which are backed by the full faith and credit of the United
           States of America or United States Security Entitlements (as defined in the Indenture)
           other than obligations or security entitlements of the Federal Home Loan Mortgage
           Corporation; provided, however, that, in the case of obligations or United States Security
           Entitlements that are rated, each such obligation shall, at the time of its inclusion in the
           Trust Estate, have a credit rating of "AA-" or better or "A-1+" or better, as applicable, by
           S&P (except that Eligible Investments in an amount up to 20% of the Aggregate Principal
           Amount of the Notes Outstanding may be rated "A-1") and "Aa3" or better (if such
           obligation has a long-term rating) or "P-1" or better by Moody's, and, in each case, is not
           put on credit watch (with negative implications);

                   (b) demand and time deposits in, trust accounts with, and certificates of deposit
           of, any depository institution or trust company (including the Trustee) incorporated under
           the laws of the United States of America or any state thereof and subject to the
           supervision and examination by federal and/or state banking authorities so long as the
           commercial paper and/or debt obligations of such depository institution or trust company
           (or, in the case of the principal depository institution in a holding company system, the
           commercial paper or debt obligations of such holding company) at the time of purchase
           or contractual commitment providing for such purchase have a credit rating of "AA-" or
           better, in the case of debt obligations, or "A-1+" or better, in the case of commercial
           paper, by S&P (except that Eligible Investments in an amount up to 20% of the

  OHS East:160186418.12                            31

                                                                                        009044
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 39 of 291 PageID 11907



           Aggregate Principal Amount of the Notes Outstanding may be rated "A-1") and "Aa3" or
           better (if such obligation has a long-term rating) or "P-1" or better by Moody's, and, in
           each case, is not put on credit watch (with negative implications);

                   (c)   registered securities bearing interest or sold at a discount issued by any
           corporation incorporated under the laws of the United States of America or any state
           thereof that have a credit rating of "AA-" or better by S&P and "Aa3" or better (if such
           obligation has a long-term rating) or "P-1" or better by Moody's at the time of such
           purchase or contractual commitment providing for such purchase, and, in each case, is
           not put on credit watch (with negative implications);

                   (d) repurchase obligations with respect to any security described in clause (a)
           above, entered into with a depository institution or trust company (acting as principal)
           described in clause (b) above (including the Trustee) or entered into with a corporation
           (acting as principal) whose short-term debt has a credit rating of "A-1+" (except that
           Eligible Investments in an amount up to 20% of the Aggregate Principal Amount of the
           Notes Outstanding may be rated "A-1") or better by S&P and "Aa3" or better (if such
           obligation has a long-term rating) or "P-1" or better by Moody's at the time of purchase in
           the case of any repurchase obligation for a security having a maturity not more than 183
           days from the date of its issuance or whose long-term debt has a credit rating of "AA-" or
           better by S&P and "Aa3" or better (if such obligation has a long-term rating) by Moody's
           at the time of purchase in the case of any repurchase obligation for a security having a
           maturity more than 183 days from the date of its issuance and, in each case, is not put on
           credit watch (with negative implications);

                   (e)    commercial paper having at the time of purchase a credit rating of "A-l+"
           (except that an amount up to 20% of the Aggregate Principal Amount of the Notes
           Outstanding may be rated "A-1") or better by S&P and "Aa3" or better (if such obligation
           has a long-term rating) or "P-1" or better by Moody's and that has a maturity of not more
           than 183 days from its date of issuance; provided, however, that in the case of
           commercial paper with a maturity of longer than 91 days, the issuer of such commercial
           paper (or, in the case of a principal depository institution in a holding company system,
           the holding company of such system), if rated by S&P, must have at the time of purchase
           a long-term credit rating of "AA-" or better by S&P and "Aa3" or better (if such
           obligation has a long-term rating) by Moody's and, in each case, is not put on credit
           watch (with negative implications);

                   (f)    off-shore money market funds, which funds have, at all times, the highest
           credit rating assigned to such investment category by S&P and Moody's; and

                    (g)   such other Eligible Investments acceptable to the Rating Agencies;

  provided, however, that: (i) Eligible Investments purchased with funds in the Collection Account
  shall be held until maturity (or sold only for an amount at least equal to the par amount of such
  Eligible Investment) and shall include only such obligations or securities as mature no later than
  the Business Day prior to the next Payment Date and Eligible Investments purchased with funds
  in the Initial Deposit Account shall be held until maturity (or sold only for an amount at least

  OHS East:160186418.12                            32

                                                                                       009045
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 40 of 291 PageID 11908



  equal to the par amount of such Eligible Investment) and shall include only such obligations or
  securities as mature no later than the Business Day prior to the date expected to be used and in
  any event prior to the Initial Deposit Redemption Date; (ii) none of the foregoing obligations or
  securities shall constitute Eligible Investments if all, or substantially all, of the remaining
  amounts payable thereunder shall consist of interest and not principal payments; (iii) none of the
  S&P ratings required above shall have a subscript of "r", "t", "p", "pi" or "q"; (iv) none of the
  foregoing obligations or securities shall constitute Eligible Investments if such obligations or
  securities are mortgage-backed securities; (v) no such obligation may be margin stock, securities
  which have a mandatory or optional conversion to equity or securities which are subject to an
  Offer; (vi) no such obligation may have coupons or other payments that are subject to U.S.
  withholding tax or are subject to foreign withholding under the terms of the underlying
  instruments where the issuer is not required to make "gross-up" payments sufficient to cause the
  net amount to be received on the debt obligations to equal the amount that would have been paid
  had no such withholding tax applied and the acquisition (including manner of acquisition),
  ownership or disposition of no such obligation shall cause the Issuer to be engaged or deemed
  engaged in a U.S. trade or business for U.S. federal income tax purposes; and (vii) any such
  Eligible Investment purchased on the basis of S&P's short-term rating of "A-1" shall mature not
  later than thirty (30) days after the date of purchase. Eligible Investments may include those
  Eligible Investments with respect to which the Trustee or any of its Affiliates provide services or
  is the obligor or depository institution.

                "Eligible Preferred Shares": The Preferred Shares excluding any Preferred Shares
  owned or controlled by any Servicer Entities in excess of the Original HFP Share Amount.

                "Eligible Replacement": An entity that either (i) satisfies the S&P Approved
  Ratings Threshold and the Moody’s Required Ratings Threshold or (ii) provides an Eligible
  Guaranty from an Eligible Guarantor.

                  "Equity Portfolio Collateral": Any security (or any other right, interest or
  property or security entitlement) which does not entitle the holder thereof to receive periodic
  payments of interest no less frequently than semiannually and one or more installments of
  principal, in cash and sufficient to retire in full the stated principal amount thereof on the stated
  maturity date therefor; provided, however, that such definition will not include warrants, profit
  participations or similar equity-based rights that are a component of a Unit to the extent that the
  Aggregate Principal Amount of Portfolio Collateral in the Trust Estate with a warrant, profit
  participation or similar equity-based right attached thereto as a component of a Unit does not
  exceed 10% of the Aggregate Principal Amount of all Pledged Securities in the Trust Estate.

                "ERISA": The United States Employee Retirement Income Security Act of 1974,
  as amended from time to time.

                "Euroclear Operator": Euroclear Bank S.A./N.V., as operator of the Euroclear
  System, and any successor thereto.

                    "Event of Default": The meaning specified in Section 5.1 hereof.




  OHS East:160186418.12                            33

                                                                                        009046
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 41 of 291 PageID 11909



                    "Exchange Act":    The United States Securities Exchange Act of 1934, as
  amended.

                    "Exchange Certificate": The certification delivered in the form of Exhibit F
  hereto.

                  "Exchange Offer": With respect to any item of Portfolio Collateral, (i) an offer by
  the issuer of such item of Portfolio Collateral or by any other Person made to all holders of such
  item of Portfolio Collateral to exchange such item of Portfolio Collateral held by them for an
  item of Equity Portfolio Collateral or other debt instruments that do not otherwise satisfy the
  definition of Portfolio Collateral or (ii) any solicitation by such issuer or other Person to amend,
  modify or waive any provision of such item of Portfolio Collateral or of the related Underlying
  Instrument, the effect of which would be to convert such item of Portfolio Collateral into an item
  of Equity Portfolio Collateral or other debt instruments that do not otherwise satisfy the
  definition of Portfolio Collateral.

                  "Excluded Accrued Interest": With respect to any item of Initial Portfolio
  Collateral, any accrued and unpaid interest thereon (i) which was not included in the purchase
  price thereof that the Issuer paid on the Closing Date, and (ii) which will be paid by the Trustee
  from the Trust Estate, as instructed by Bear Stearns, in accordance with the terms of the
  Indenture.

                    "Expense Reimbursement Account":       The meaning specified in Section 10.2
  hereof.

                  "Extended Final Maturity Date" If a Maturity Extension has occurred, the
  sixteenth Payment Date after the then current Extended Final Maturity Date (or, in the case of
  the first Extended Final Maturity Date, the Payment Date in August 2028).

                  "Extended Revolving Period End Date": If an Extension has occurred, the
  sixteenth Payment Date after the then current Extended Revolving Period End Date (or, in the
  case of the first Extension, the Payment Date in August 2018).

                  "Extended Weighted Average Life Date": If a Maturity Extension has occurred,
  the sixteenth Payment Date after the then current Extended Weighted Average Life Date (or, in
  the case of the first Extended Weighted Average Life Date, May 1, 2024).

                "Extension": An extension of the Revolving Period, the Final Maturity Date of the
  Notes and the Weighted Average Life Test in accordance with the Indenture.

                 "Extension Bonus Payment": With respect to each Maturity Extension, a single
  payment to each applicable Noteholder as set forth in Sections 11.1(c) and (d) in an amount
  equal to (1) in the case of the Class A-1LA Notes, 0.25% of the Aggregate Principal Amount
  thereof held by such beneficial owner as of the applicable Extension Effective Date, (2) in the
  case of the Class A-1LB Notes, 0.25% of the Aggregate Principal Amount thereof held by such
  beneficial owner as of the applicable Extension Effective Date, (3) in the case of the Class A-2L
  Notes, 0.25% of the Aggregate Principal Amount thereof held by such beneficial owner as of the
  applicable Extension Date, (4) in the case of the Class A-3L Notes, 0.25% of the Aggregate

  OHS East:160186418.12                           34

                                                                                       009047
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 42 of 291 PageID 11910



  Principal Amount thereof held by such beneficial owner as of the applicable Extension Effective
  Date, (5) in the case of the Class B-1L Notes, 0.25% of the Aggregate Principal Amount thereof
  held by such beneficial owner as of the applicable Extension Effective Date and (6) in the case of
  the Class B-2L Notes, 0.25% of the Aggregate Principal Amount thereof held by such beneficial
  owner as of the applicable Extension Effective Date.

                  "Extension Bonus Eligibility Certification": With respect to each Maturity
  Extension and each beneficial owner of Notes other than Extension Sale Securities, the written
  certification by such beneficial owner acceptable to the Issuer to the effect that it held Notes
  other than Extension Sale Securities on the applicable Extension Effective Date, including the
  Aggregate Principal Amount thereof and wire transfer instructions for the Extension Bonus
  Payment and any required documentation thereunder.

                    "Extension Conditions": As defined under Section 2.3(d).

                 "Extension Determination Date": The 8th Business Day prior to each Extension
  Effective Date.

                 "Extension Effective Date": If an Extension has occurred, the sixteenth Payment
  Date after the then current Extension Effective Date (or, in the case of the first Extension
  Effective Date, the Payment Date in August 2014).

                "Extension Notice": The notice given by the Issuer of its election to extend the
  Revolving Period substantially in the form of Exhibit I.

                  "Extension Purchase Price": The purchase price payable by the Extension
  Qualifying Purchasers for Extension Sale Securities in connection with each Maturity Extension,
  if any, in an amount equal to (i) in the case of the Notes, the Aggregate Principal Amount
  thereof, plus accrued and unpaid interest as of the applicable Extension Effective Date (giving
  effect to any amounts paid to the Holder on such date), (ii) in the case of the Preferred Shares, an
  amount that, when taken together with all payments and distributions made in respect of such
  Preferred Shares since the Closing Date would cause such Preferred Shares to have received (as
  of the date of purchase thereof) an Internal Rate of Return of 12.0% (assuming such purchase
  date was a Payment Date); provided, however, that if the applicable Extension Effective Date is
  on or after the date on which such Holders have received an Internal Rate of Return equal to or
  in excess of 12.0%, the applicable Extension Purchase Price for such Preferred Shares shall be
  zero.

                 "Extension Qualifying Purchasers": The Servicer (or any of its Affiliates acting
  as principal or agent); provided that in the event the Servicer elects not to purchase Securities
  from Holders pursuant to the Extension Conditions set forth in Section 2.3(d); "Extension
  Qualifying Purchasers" shall mean one or more qualifying purchasers (which may include the
  Initial Purchasers or any of their Affiliates acting as principal or agent) designated by the
  Servicer; provided, however, none of the Servicer, the Initial Purchasers, or any of their
  respective Affiliates shall have any duty to act as an Extension Qualifying Purchaser.

                "Extension Sale Notice": Irrevocable notice given by any Holder of Notes and
  Preferred Shares of its intention to sell its Notes or Preferred Shares to an Extension Qualifying

  OHS East:160186418.12                            35

                                                                                       009048
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 43 of 291 PageID 11911



  Purchaser in the case of a Maturity Extension substantially in the form of Enclosure B to
  Exhibit I.

                "Extension Sale Notice Period": Within 30 days after the Issuer has delivered the
  Extension Notice.

                "Extension Sale Securities": Notes or Preferred Shares as to which an Extension
  Sale Notice has been duly given.

                 "Final Maturity Date": With respect to each Class of Notes the Payment Date
  occurring in August 2024 or such earlier date on which the Aggregate Principal Amount of each
  Class of Notes is paid in full, including in connection with an Optional Redemption; provided
  that the "Final Maturity Date" with respect to the Notes will be extended to the applicable
  Extended Final Maturity Date upon the occurrence of a Maturity Extension.

                 "Firm Offer": With respect to any Hedge Agreement, an offer which, when made,
  is capable of becoming legally binding upon acceptance.

                    "Fitch": Fitch Ratings or any successor thereto.

                    "Fixed Amount": As defined in the Cap Agreement.

                   "Fixed Rate Portfolio Collateral": An item of Portfolio Collateral that bears
  interest at a fixed rate.

                   "Floating Rate Portfolio Collateral": An item of Portfolio Collateral that bears
  interest at a floating rate.

                    "Foreign Intermediaries": The meaning specified in Section 3.5 hereof.

                 "Form-Approved Hedge Agreement": Any Hedge Agreement the documentation
  of which conforms (except for the amount and timing of payments, the notional amount, the
  effective date, the termination date and similar terms) in all material respects to a form with
  respect to which Rating Agency Confirmation was obtained prior to the entry into such Hedge
  Agreement, including any confirmation entered into after the Closing Date if conforming (except
  for permitted changes expressly contemplated by such form) in all material respects to those in
  effect on the Closing Date and any other Hedge Agreement conforming in all material respects
  (except for permitted changes expressly contemplated by such form) to a form with respect to
  which Rating Agency Confirmation was obtained; provided that any material amendment or
  other modification (except for permitted changes expressly contemplated by such form) to the
  form of a Hedge Agreement shall require Rating Agency Confirmation; provided, further that
  each Rating Agency may revoke its consent to a Form-Approved Hedge Agreement upon 30
  days’ written notice to the Trustee and the Issuer

                 "Form-Approved Synthetic Security": A Synthetic Security (a)(i) the Reference
  Obligation of which would be eligible for purchase by the Issuer as an item of Portfolio
  Collateral without any required action by the Rating Agencies or for which the Rating Condition
  has been satisfied or (ii) the Reference Obligation of which would satisfy clause (i) but for the

  OHS East:160186418.12                             36

                                                                                       009049
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 44 of 291 PageID 11912



  currency in which it is payable and such Synthetic Security is payable in U.S. Dollars, does not
  provide for physical settlement and does not expose the Issuer to currency risk, (b) the
  documentation of which conforms (but for the amount and timing of periodic payments, the
  name of the Reference Obligation, the notional amount, the effective date, the termination date
  and other similarly necessary changes) to a form in respect of which the Rating Condition has
  been satisfied for use in this transaction, (c) which provides that any "credit event" thereunder
  shall not include restructuring (other than modified restructuring as defined in the 2003 ISDA
  Credit Derivatives Definitions), repudiation, moratorium, obligation default or obligation
  acceleration unless such Synthetic Security may be settled only through a physical settlement of
  a deliverable obligation to the Issuer and not in cash, (d) which has been certified in writing by
  the Servicer to the Trustee and the Issuer as meeting the requirements of this definition and (e)
  for which the Issuer has provided the Rating Agencies notice of the purchase of such Synthetic
  Security no less than five Business Days prior to such purchase; provided that each Rating
  Agency may revoke its consent to a Form-Approved Synthetic Security upon 30 days’ written
  notice to the Trustee and the Issuer.

                "Global Note": A Temporary Regulation S Global Note, a Permanent Regulation
  S Global Note or a Rule 144A Global Note.

                  "Grant": To grant, bargain, sell, warrant, alienate, remise, demise, release, convey,
  assign, transfer, mortgage, pledge, grant a security interest in, create a right of set-off against,
  deposit, set over and confirm. A Grant of any item of the Trust Estate shall include all rights,
  powers and options (but none of the obligations) of the granting party thereunder, including
  without limitation the immediate and continuing right to claim for, collect, receive and receipt
  for principal and interest payments in respect of such item of the Trust Estate, and all other
  monies payable thereunder, to give and receive notices and other communications, to make
  waivers or other agreements, to exercise all rights and options, to bring Proceedings in the name
  of the granting party or otherwise, and generally to do and receive anything that the granting
  party is or may be entitled to do or receive thereunder or with respect thereto.

                  "Group A Country": Australia, Canada, the United Kingdom, the Federal
  Republic of Germany or The Netherlands (so long as the U.S. dollar denominated sovereign debt
  obligations of such jurisdiction are rated at least "Aa2" by Moody's and the foreign currency
  issuer credit rating assigned by S&P to such jurisdiction is at least "AA" and, in each case, is not
  put on credit watch (with negative implications)).

                  "Group B Country": Austria, Belgium, Bermuda, Denmark, Finland, France,
  Ireland, Italy, Liechtenstein, Luxembourg, New Zealand, Norway, Portugal, Spain, Sweden or
  Switzerland or any other member state of the European Union (as of the Closing Date) identified
  from time to time by the Servicer and subject to the satisfaction of the Rating Condition with
  respect to each Rating Agency with respect thereto (so long as the U.S. dollar denominated
  sovereign debt obligations of such jurisdiction are rated at least "Aa2" by Moody's and the
  foreign currency issuer credit rating assigned by S&P to such jurisdiction is at least "AA" and, in
  each case, is not put on credit watch (with negative implications)).

              "Hedge Agreement": Collectively, the Cap Agreement and each interest rate
  swap agreement, interest rate cap agreement, interest rate floor agreement, cash flow swap

  OHS East:160186418.12                            37

                                                                                        009050
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 45 of 291 PageID 11913



  agreement, coupon timing swap (including in each case related schedules, confirmations and
  credit support documents) or similar agreements entered into to hedge interest rate exposure or
  timing or accrual mismatches with respect to the Portfolio Collateral pursuant to Section 2.14.

                 "Hedge Counterparty": Collectively, the Cap Provider and each other institution
  with which the Issuer enters into a Hedge Agreement and, except with respect to the Cap
  Provider, with respect to which Rating Agency Confirmation is obtained, or any permitted
  assignees or successors thereof with respect to which Rating Agency Confirmation is obtained.

                 "HFP Shares": Preferred Shares beneficially owned or controlled by Highland
  Financial Partners, L.P., an affiliate of the Servicer.

                 "Holder" and "Noteholder": The Person in whose name a Note or a Combination
  Note is registered in the Note Register or, with respect to a Preferred Share Component of the
  Combination Notes, the Share Register.

                    "Indenture": This Indenture, as supplemented or amended in accordance with the
  terms hereof.

                  "Independent": When used with respect to any specified Person means such a
  Person who (a) is in fact independent of the Issuer and any other obligor upon the Notes and the
  Servicer or any Affiliate of the Issuer or such other obligor or the Servicer, (b) does not have any
  direct financial interest or any material indirect financial interest in the Issuer or in any such
  other obligor or the Servicer or in an Affiliate of the Issuer or such other obligor or the Servicer,
  and (c) is not connected with the Issuer or any such other obligor or the Servicer or any Affiliate
  of the Issuer or such other obligor or the Servicer as an officer, employee, promoter, underwriter,
  trustee, partner, director or Person performing similar functions. "Independent" when used with
  respect to any accountant may include an accountant who audits the books of such Person if in
  addition to satisfying the criteria set forth above the accountant is independent with respect to
  such Person within the meaning of Rule 101 of the Code of Ethics of the American Institute of
  Certified Public Accountants. Whenever it is provided herein that any Independent Person’s
  opinion or certificate shall be furnished to the Trustee, such Person shall be appointed by Issuer
  Order and such opinion or certificate shall state that the signer has read this definition and that
  the signer is independent within the meaning thereof. Notwithstanding anything herein to the
  contrary, Bear Stearns shall be "Independent" for all purposes hereof.

                 "Initial Consent Period": The period of 15 Business Days from but excluding the
  date on which the Trustee provided notice of a proposed supplemental indenture pursuant to
  Section 82 hereof to the Holders of any Notes or Preferred Shares.

                 "Initial Deposit Redemption": A redemption of the Class A-1LA Notes pursuant
  to Section 3.3 hereof.

                    "Initial Deposit Redemption Amount": The meaning specified in Section 3.3.

                    "Initial Deposit Redemption Date": The November 2007 Payment Date.



  OHS East:160186418.12                            38

                                                                                        009051
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 46 of 291 PageID 11914



                  "Initial Portfolio Collateral": The Portfolio Collateral that, in the case of CLO
  Securities, will be purchased on or prior to the Closing Date and, in the case of Portfolio Loans,
  will be purchased on or before the Closing Date or identified by the Issuer and for which
  commitments will be entered into on or prior to the Closing Date for purchase on or as soon as
  practicable after (not scheduled to exceed sixty (60) days after) the Closing Date with the net
  proceeds from the sale of the Notes and the net proceeds from the sale of the Preferred Shares on
  the Closing Date, which Initial Portfolio Collateral is set forth on Schedule A hereto.

                "Initial Portfolio Collateral Amount": U.S. $900,000,000 (or such larger
  Aggregate Principal Amount of Portfolio Collateral as may be purchased on the Closing Date by
  the Issuer).

                "Initial Purchaser Notes": Notes of any Class, if any, initially issued to or
  purchased by any Initial Purchaser or an Affiliate of any such Initial Purchaser on the Closing
  Date.

                    "Initial Purchasers": Each of Bear, Stearns & Co. Inc. and Cantor Fitzgerald &
  Co.

                    "Insolvency Event": With respect to any Person, means that:

                   (i)    an involuntary proceeding shall be commenced or an involuntary petition
           shall be filed seeking (a) liquidation, reorganization or other relief in respect of such
           Person or its debts, or of all or substantially all of its assets, under any bankruptcy,
           insolvency, receivership or similar law now or hereafter in effect or (b) the appointment
           of a receiver, trustee, custodian, sequestrator, conservator or similar official for such
           Person or for all or substantially all of its assets, and, in any such case, such proceeding
           or petition shall continue undismissed for 30 days; or an order or decree approving or
           ordering any of the foregoing shall be entered; or

                    (ii)    such Person shall (a) voluntarily commence any proceeding or file any
           petition seeking liquidation, reorganization or other relief under any bankruptcy,
           insolvency, receivership or similar law now or hereafter in effect, (b) consent to the
           institution of, or fail to contest in a timely and appropriate manner, any proceeding or
           petition described in clause (i) above, (c) apply for or consent to the appointment of a
           receiver, trustee, custodian, sequestrator or conservator or for all or substantially all of its
           assets, (d) file an answer admitting the material allegations of a petition filed against it in
           any such proceeding, (e) make a general assignment for the benefit of creditors or (f) take
           any action for the purpose of effecting any of the foregoing.

                 "Institutional Accredited Investor": An Institutional Investor that is also an
  "accredited investor" as defined in Rule 501(a)(1), (2), (3) or (7) under Regulation D.

                  "Institutional Investor": Any one of the following persons: (i) any bank, trust
  company or national banking association, acting for its own account or in a fiduciary capacity,
  (ii) any charitable foundation or eleemosynary institution, (iii) any insurance company, (iv) any
  pension or retirement trust or fund for which any bank, trust company, national banking
  association or investment adviser registered under the Investment Advisers Act of 1940, as

  OHS East:160186418.12                              39

                                                                                            009052
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 47 of 291 PageID 11915



  amended from time to time, is acting as trustee or agent, or that manages its own assets, having
  funds of at least $5,000,000, (v) any investment company, as defined in the Investment Company
  Act, (vi) any college or university, (vii) any government or public employees’ pension or
  retirement system, or any other governmental agency supervising the investment of public funds,
  or (viii) any corporation, limited liability company, business trust or partnership having total
  assets in excess of $5,000,000.

                 "Interest Coverage Ratio": with respect to any Payment Date after the second
  Payment Date, a number (expressed as a percentage) calculated by dividing (a) four times the
  amount by which (i) the Collateral Interest Collections received or scheduled to be received
  during the Due Period in which such calculation occurs (other than Collateral Interest
  Collections (including deferred interest thereon) scheduled to be received on any item of
  Portfolio Collateral that is not paying or expected to pay current interest), exceeds (ii) the
  Periodic Reserve Amount (excluding amounts payable on the Class B-1L Notes and the Class B-
  2L Notes) as of such Payment Date, by (b) the Aggregate Principal Amount of Class A Notes
  with respect to such Payment Date, as adjusted, to take into account any O/C Redemption to
  occur on the Payment Date related to such Due Period pursuant the Indenture pursuant to Section
  11.2 hereof.

                  For purposes of calculating the Interest Coverage Ratio, any item of Portfolio
  Collateral as to which any interest or other payment thereon is subject to withholding tax or other
  deductions on account of tax of any jurisdiction, each such payment of interest or other payment
  thereon will be deemed to be payable net of such withholding tax or other deductions on account
  of tax unless, in the case of a withholding tax, the issuer thereof or obligor thereon is required to
  make additional payments to fully compensate the Issuer for such withholding taxes (including
  in respect of any such additional payments) and on any date of determination, the amount of any
  scheduled payment due on any future date will be assumed to be made net of any such
  uncompensated withholding tax or other deductions on account of tax based upon withholding or
  other applicable tax rates in effect on such date of determination.

                "Interest Coverage Test": A test which is applicable on each Payment Date after
  the second Payment Date and will be satisfied as of such determination date if the Interest
  Coverage Ratio will be at least 1.5%.

                  "Internal Rate of Return": With respect to any Payment Date, the annualized
  discount rate at which the sum of the discounted values of the following cashflows is equal to
  zero, assuming discounting on a quarterly basis as of each Payment Date: (1) the Notional
  Amount of the Preferred Shares (which amount will be deemed to be negative for purposes of
  this calculation), (2) each distribution of Collateral Interest Collections made to the holders of
  the Preferred Shares on any prior Payment Date and, to the extent necessary to reach the
  applicable Internal Rate of Return, such Payment Date and (3) each distribution of Collateral
  Principal Collections made to the holders of the Preferred Shares on any prior Payment Date and,
  to the extent necessary to reach the applicable Internal Rate of Return, such Payment Date.

                "Investment Company Act": The United States Investment Company Act of
  1940, as amended from time to time.


  OHS East:160186418.12                            40

                                                                                        009053
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 48 of 291 PageID 11916



                  "Investor Representation Letter": A certificate delivered by a prospective
  transferee of a Note in the form of Exhibit C hereto.

                    "Irish Paying Agent": RSM Robson Rhodes LLP, or any successors thereto.

                    "Issuer": The meaning specified in the first sentence of this Indenture.

                 "Issuer Base Administrative Expenses": With respect to any Payment Date, the
  administrative expenses paid or payable by the Issuer during the applicable Due Period,
  including, without limitation, taxes, government fees, indemnities, registered office fees and
  expenses for third party loan pricing services and accountants, if any, in the following order: (i)
  pro rata, taxes of the Co-Issuers, surveillance fees, shadow rating fees and credit estimate fees
  with respect to the Notes and any existing or potential Portfolio Collateral, if any, of the Rating
  Agencies; fees due to any Listing and Paying Agent; fees due to any stock exchange on which
  any Class of the Notes or the Preferred Shares are listed; governmental fees, registered office
  fees and any other fees which are deemed necessary by the Servicer for administration of the
  Trust Estate, and (ii) pro rata reimbursement of expenses (including indemnities) of the Servicer
  required to be paid pursuant to the Servicing Agreement, the Cap Provider required to be paid
  pursuant to the Cap Agreement, and all expenses of the Administrator, the Listing and Paying
  Agent, the Securities Intermediary (if not the same person as the Trustee), the accountants and
  any fiscal agent retained in connection with the issuance of income notes, if any, in which the
  primary collateral for such income notes are obligations of the Issuer and all other administrative
  expenses of the Co-Issuers, each as determined as of the Calculation Date relating to such
  Payment Date and as set forth in the related Note Valuation Report.

                  "Issuer Excess Administrative Expenses": With respect to any Payment Date, (i)
  the Trustee Administrative Expenses for the Due Period relating to such Payment Date in excess
  of the amount paid pursuant to Clause FIRST of Section 11.1(b) for the corresponding period,
  (ii) the Preferred Shares Administrative Expenses for the Due Period relating to such Payment
  Date in excess of the amount paid pursuant to clause FIRST of Section 11.1(b) for the
  corresponding period and (iii) the administrative expenses or other amounts (including
  indemnities) paid or payable by the Issuer during the applicable Due Period, as determined as of
  the Calculation Date relating to such Payment Date and as set forth in the related Note Valuation
  Report, in excess of the amount of the Issuer Base Administrative Expenses paid pursuant to
  Clause SECOND of Section 11.1(b).

                 "Issuer Order" and "Issuer Request": A written order or request dated and signed
  in the name of the Issuer by an Authorized Officer of the Issuer or a Person designated in writing
  by an Authorized Officer of the Issuer.

                 "LIBOR": For any Periodic Interest Accrual Period, the London interbank
  offered rate for three-month (or, for the period from the Closing Date to the November 2007
  Payment Date, as described in Section 2.11 hereof) U.S. dollar deposits, as determined by the
  Calculation Agent in accordance with the provisions of Section 2.11 hereof.

             "LIBOR Determination Date": The second London Business Day prior to the
  commencement of a Periodic Interest Accrual Period.


  OHS East:160186418.12                              41

                                                                                         009054
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 49 of 291 PageID 11917



               "Loan Funding Account": The account specified in Section 10.2 as that
  maintained by the Trustee into which the Issuer shall remit the full amount of the Issuer’s
  commitment to make or otherwise fund draws related to any Delayed Drawdown Loans or
  Revolving Loans in the Portfolio Collateral.

                  "London Business Day": Any day on which dealings in deposits in U.S. dollars
  are transacted in the London interbank market.

                  "Majority Noteholders": The Holders of more than 50% of the Aggregate
  Principal Amount of the Outstanding Notes, voting as a single class; provided that upon the
  occurrence of a Default or an Event of Default pursuant to Section 5.1 hereof, "Majority
  Noteholders" shall mean the Holders of more than 50% of the Controlling Class, voting together
  as a single class.

                "Majority Preferred Shareholders":        The Holders of more than 50% of the
  outstanding Preferred Shares.

                    "Mandatory Redemption": An O/C Redemption or a Rating Confirmation Failure
  Redemption.

               "Mandatory Redemption Date":        Any Payment Date on which an O/C
  Redemption or a Rating Confirmation Failure Redemption is required.

                 "Mandatory Redemption Price": When used with respect to an O/C Redemption
  or a Rating Confirmation Failure Redemption, an amount equal to the principal amount of the
  Notes being redeemed (or, in the case of the Class A-3L Notes, the Class B-1L Notes and the
  Class B-2L Notes, first to pay any Periodic Rate Shortfall Amount with respect to such Notes
  and then to pay principal).

                 "Market Value":      On any date of determination with respect to an item of
  Portfolio Collateral, any of:

                  (a)    the average of the bid-side prices for the purchase of such item of Portfolio
           Collateral determined by an Approved Pricing Service that derives valuations by polling
           broker-dealers (Independent from the Servicer); or

                  (b) the arithmetic average of bid-side quotations for the purchase of such item
           of Portfolio Collateral obtained by the Servicer from three or more broker-dealers
           (provided if upon reasonable efforts of the Servicer, quotations from three broker-dealers
           are not available, the lower of the quotations from two broker-dealers may be used), in
           each case, Independent from the Servicer, in the relevant market; provided that one such
           bid must be from a broker-dealer other than Bear Stearns or an Affiliate of Bear Stearns
           and any bid received from Bear Stearns or an Affiliate of Bear Stearns hereunder cannot
           be more than 10% higher than the next highest bid; and

                   (c)    if the determinations of the broker-dealers specified in the foregoing
           clauses (a) or (b) are not available (as reasonably determined by the Servicer) and so long
           as the Servicer is subject to the Investment Advisors Act of 1940, as amended, the lesser

  OHS East:160186418.12                            42

                                                                                       009055
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 50 of 291 PageID 11918



           of (A) the bid-side market value of such item of Portfolio Collateral as certified by the
           Servicer as consistent with reasonable and customary market practice and (B) the higher
           of (X) 70% of the Principal Balance of such item of Portfolio Collateral as of such date
           and (Y) the Principal Balance of such item of Portfolio Collateral as of such date
           multiplied by its S&P Priority Category Recovery Rate; provided, that, as of any date of
           determination (x) no more than 5.0% of the Aggregate Principal Amount of Portfolio
           Collateral may have market values determined in the manner provided in this clause (c)
           and (y) if the item of Portfolio Collateral constitutes collateral for any other issuer or
           account managed or serviced by the Servicer or its Affiliates, the Market Value of such
           item of Portfolio Collateral determined pursuant to this clause (c) shall be consistent with
           the market value applied by the Servicer or its Affiliates for such item of Portfolio
           Collateral for such for such other issuers or accounts; and

                    (d) if the market value cannot be determined in the manner described in clause
           (a), (b) or (c) above, an amount equal to the Principal Balance of the Portfolio Collateral
           as of such date multiplied by the Applicable Percentage for such item of Portfolio
           Collateral; provided, that if the market value cannot be determined in the manner
           described in clauses (a), (b) or (c) above for more than thirty (30) Business Days
           immediately following any date such market value is determined pursuant to this clause
           (d), then the market value of such item of Portfolio Collateral shall be automatically
           deemed to be zero following such 30-Business-Day period until the market value can be
           determined in the manner described in clause (a), (b) or (c) above as of any date of
           determination;

  provided that (A) for purposes of determining Market Value, but subject to clause (b) hereof,
  Bear Stearns will be deemed to be Independent from the Servicer (provided that any quotes
  received from such entity will be on an arm’s-length basis); (B) the Market Value of any item of
  Portfolio Collateral with respect to which the Issuer has entered into a commitment to sell but
  has not settled will be deemed to be the agreed sales price therefor (determined exclusive of
  accrued interest); and (C) the Market Value is determined only for purposes of compliance with
  covenants, coverage tests, overcollateralization tests, or any other requirements or tests set forth
  herein, or the determination of redemption prices.

                 "Maturity": With respect to any Note or Combination Note, the date on which the
  Aggregate Principal Amount of such Note or Combination Note becomes due and payable as
  therein and herein provided, whether at the Final Maturity Date or by declaration of acceleration
  or otherwise.

                    "Maturity Extension": As defined in Section 2.3(b) hereof.

                 "Minimum Average Recovery Rate Test": A test that will be satisfied with respect
  to Moody’s, by application of the Collateral Quality Matrix and with respect to S&P, if the S&P
  Weighted Average Recovery Rate is initially greater than or equal to (i) with respect to the Class
  A-1LA Notes, 43.54%, (ii) with respect to the Class A-1LB Notes, 43.54%, (iii) with respect to
  the Class A-2L Notes 47.27%, (iv) with respect to the Class A-3L Notes, 51.00%, (v) with
  respect to the Class B-1L Notes, 55.46% and (vi) with respect to the Class B-2L Notes, 59.50%;


  OHS East:160186418.12                            43

                                                                                        009056
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 51 of 291 PageID 11919



  provided that such percentages may change from time to time to reflect the levels that
  correspond with the current S&P CDO Monitor.

                    "Monthly Report": The meaning specified in Section 10.5(a) hereof.

                    "Moody’s": Moody’s Investors Service, Inc. or any successor thereto.

                 "Moody’s Approved Ratings Threshold": With respect to an entity (or its
  guarantor), (x) if such entity has both a long-term unsecured and unsubordinated debt rating or
  counterparty rating from Moody’s and a short-term unsecured and unsubordinated debt rating
  from Moody’s, a long-term unsecured and unsubordinated debt rating or counterparty rating
  from Moody’s of at least “A2” and a short-term unsecured and unsubordinated debt rating from
  Moody’s of at least “Prime-1”, or (y) if such entity has only a long-term unsecured and
  unsubordinated debt rating or counterparty rating from Moody’s, a long-term unsecured and
  unsubordinated debt rating or counterparty rating from Moody’s of at least “A1”.

                "Moody's Asset Correlation Test" or "MAC Test": A test satisfied on each
  Measurement Date if the Moody's Correlation Factor on such Measurement Date (rounded up to
  the nearest whole number) is equal to or less than the designated Moody's Correlation Factor
  determined by application of the Collateral Quality Matrix.

                 "Moody's Correlation Factor": a single number determined by the Servicer in
  accordance with the correlation methodology provided to the Servicer and the Collateral
  Administrator by Moody's, and for which the number of assets represented by (N) on the
  calculation shall always equal 100.

                  "Moody’s Default Probability Rating": For a Portfolio Loan which is (i) a Senior
  Secured Loan, the Moody’s corporate family rating for the obligor of such Portfolio Loan and, if
  any such obligor does not have a Moody’s corporate family rating, such rating will be
  determined in accordance with the methodology described in Schedule F or (ii) a Non-Senior
  Secured Loan, the Moody’s senior unsecured rating for the obligor of such Portfolio Loan and, if
  any such obligor does not have a Moody’s senior unsecured rating, such rating will be
  determined by reference to the Moody’s long-term issuer rating of the obligor of such Portfolio
  loan and, if such obligor does not have a Moody’s senior unsecured rating or a Moody’s long-
  term issuer rating, such rating will be determined in accordance with the methodology described
  in Schedule F.

               "Moody’s Priority Category": Senior Secured Loans, Non-Senior Secured Loans,
  DIP Loans and/or Synthetic Securities.

                 "Moody’s Priority Category Recovery Rate": For any item of Portfolio
  Collateral, the percentage specified in the definition of the term "Applicable Percentage"
  opposite the Moody’s Priority Category of such item of Portfolio Collateral, taking into account
  the Rating Subcategories Difference applicable to such item of Portfolio Collateral.

                 "Moody’s Rating": The rating determined in accordance with the methodology
  described in Schedule F.


  OHS East:160186418.12                            44

                                                                                      009057
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 52 of 291 PageID 11920



                 "Moody’s Required Ratings Threshold": With respect to an entity (or its
  guarantor), (x) if such entity has both a long-term unsecured and unsubordinated debt rating or
  counterparty rating from Moody’s and a short-term unsecured and unsubordinated debt rating
  from Moody’s, a long-term unsecured and unsubordinated debt rating or counterparty rating
  from Moody’s of at least “A3” or a short-term unsecured and unsubordinated debt rating from
  Moody’s of at least “Prime-2”, or (y) if such entity has only a long-term unsecured and
  unsubordinated debt rating or counterparty rating from Moody’s, a long-term unsecured and
  unsubordinated debt rating or counterparty rating from Moody’s of at least “A3”.

               "Moody’s Second Level Downgrade": Occurs when no Relevant Entity satisfies
  the Moody’s Required Rating Threshold.

                    "Moody’s Weighted Average Rating": Shall have the meaning set forth in
  Schedule F.

                  "Moody’s Weighted Average Rating Test": A test that will be satisfied by
  application of the Collateral Quality Matrix.

                "Moody's Weighted Average Rating Test for CLO Securities": Shall have the
  meaning set forth in Schedule F.

                 "Moody’s Weighted Average Recovery Rate": The number obtained by summing
  the products obtained by multiplying the Principal Balance of each item of Portfolio Collateral
  (excluding Defaulted Portfolio Collateral) by the Applicable Percentage (according to the
  Moody’s Priority Category) applicable to such item of Portfolio Collateral as set forth in the
  definition of "Applicable Percentage" above, dividing such sum by the Aggregate Principal
  Amount of all Portfolio Collateral, and rounding up to the fourth decimal place.

                    "Non-Senior Secured Loan": A Portfolio Loan that is not a Senior Secured Loan.

                "Non-Call Period": The period beginning on the Closing Date and ending on
  August 1, 2010.

                 "Non-Consenting Holder": With respect to any supplemental indenture proposed
  pursuant to the Indenture that requires the consent of one or more Holders of the Notes or the
  Preferred Shares, any such Holder, or, in the case of Notes or Preferred Shares in global form,
  any beneficial owner, that either (i) has declared in writing that it will not consent to such
  supplemental indenture or (ii) has not consented to such supplemental indenture within 15
  Business Days from the date on which the Trustee provided notice of such proposed
  supplemental indenture pursuant to the Indenture to such Holder or beneficial owner; provided,
  that in the case of the Non-Call Period, "Non-Consenting Holder" shall exclude any Holder of
  Class A-1LA Notes (unless such Holder has consented in writing to be designated as a Non-
  Consenting Holder) and the Amendment Buy-Out Option shall not be applicable to such Class
  A-1LA Notes.

                  "Non-U.S. Obligor": An issuer of or obligor on an item of Portfolio Collateral
  that is located outside the United States and is not a Permitted Non-U.S. Obligor.


  OHS East:160186418.12                            45

                                                                                     009058
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 53 of 291 PageID 11921



                    "Non-U.S. Person": A Person who is not a U.S. Person.

                    "Non-U.S. Person Certificate": A certificate substantially in the form of Exhibit
  G hereto.

                  "Note Component": The Component of the Combination Note representing an
  interest in Class B-1L Notes having an initial Aggregate Principal Amount of U.S.$6,750,000.

                 "Noteholder" and "Holder": The Person in whose name a Note or a Combination
  Note is registered in the Note Register or, with respect to a Preferred Share Component of the
  Combination Notes, the Share Register.

                    "Noteholder Report": The meaning specified in Section 10.5(c) hereof.

                 "Note Register" and "Note Registrar":        The respective meanings specified in
  Section 2.5 hereof.

                    "Note Valuation Report": The meaning specified in Section 10.5(b) hereof.

               "Notes": The A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the
  Class A-3L Notes, the Class B-1L Notes, the Combination Notes (to the extent of the Class Note
  Component) and the Class B-2L Notes.

                    "Notice": The meaning specified in Section 13.3 hereof.

                 "Notional Amount": When used with respect to the Preferred Shares, as of any
  date of determination, $1.00 per Preferred Share.

                 "O/C Redemption": The redemption of a Class or Classes of Notes (including,
  with respect to the Class B-1L Notes and the Class B-2L Notes, the applicable Periodic Rate
  Shortfall Amount, as set forth herein), to the extent necessary such that the Overcollateralization
  Tests and the Interest Coverage Test are satisfied, such tests to be calculated according to the
  method prescribed by Annex A and Annex B, respectively.

                 "Offer": With respect to any security, (a) any offer by the issuer of such security
  or by any other Person made to all of the holders of such class of security to purchase or
  otherwise acquire all such securities (other than pursuant to any redemption in accordance with
  the terms of the related Underlying Instruments) or to exchange such securities for any other
  security or other property or (b) any solicitation by the issuer of such security or any other
  Person to amend, modify or waive any provision of such security or any related Underlying
  Instrument.

                  "Officer": With respect to any corporation or company other than the corporation
  or company acting as Trustee, the Chief Executive Officer, the President, any Vice President, the
  Secretary or the Treasurer of such corporation or any other officer duly authorized by the Board
  of Directors; and with respect to the Trustee (and any other bank or trust company acting as
  trustee of an express trust or as custodian), any Responsible Officer thereof.


  OHS East:160186418.12                            46

                                                                                       009059
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 54 of 291 PageID 11922



                 "Officer’s Certificate": A certificate signed on behalf of the Issuer, the Co-Issuer
  or the Servicer by an Authorized Officer of the Issuer, the Co-Issuer or the Servicer, as the case
  may be.

                  "Opinion of Counsel": A written opinion, addressed to the Trustee (or on which
  the Trustee may rely) and in form and substance reasonably satisfactory to the Trustee, of an
  attorney at law admitted to practice before the highest court of any state of the United States or
  the District of Columbia or, with respect to matters relating to the laws of the Cayman Islands,
  the Cayman Islands, which attorney or attorneys may, except as otherwise expressly provided in
  this Indenture, be counsel for the Issuer, the Servicer or the Trustee and who shall be reasonably
  satisfactory to the Trustee.

               "Optional Redemption": The redemption of the Notes pursuant to an Optional
  Redemption by Liquidation or an Optional Redemption by Refinancing, as applicable.

                 "Optional Redemption by Liquidation": A redemption of the Notes in whole
  pursuant to Section 9.1(a) hereof.

                 "Optional Redemption by Refinancing": A redemption of the Notes in whole
  pursuant to Section 9.1(b) hereof.

               "Optional Redemption Date": The Payment Date fixed by the Issuer for an
  Optional Redemption, which shall be no earlier than the first Payment Date occurring in August
  2010.

                 "Optional Redemption Price": With respect to each Class of Notes, an amount
  equal to the aggregate of (i) the Aggregate Principal Amount of such Class of Notes as of the
  Optional Redemption Date, (ii) the applicable Cumulative Interest Amount with respect to the
  Optional Redemption Date, (iii) any unpaid Extension Bonus Payments in respect of such Notes
  and (iv) the CDS/TRS Termination Payment Amount (only in connection with a redemption
  including the Class A-1LA Notes).

                 "Original HFP Share Amount": The amount of HFP Shares acquired by the
  Servicer Entities on the Closing Date.

                 "Original Portfolio Collateral": The Portfolio Collateral, including the Initial
  Portfolio Collateral, purchased by the Issuer with the Deposit on or before the Effective Date
  and, in the case of Portfolio Loans, which will be identified by the Issuer and for which
  commitments will be entered into on or prior to the Effective Date for purchase on or as soon as
  practicable thereafter (but not scheduled to exceed sixty (60) days thereafter) pursuant to Section
  3.4 hereof.

                 "Original Portfolio Collateral Criteria": The requirements for the acquisition of
  Original Portfolio Collateral prior to the Effective Date, as set forth in Section 3.4 hereof.

                  "Outstanding": With respect to the Preferred Shares or the Combination Notes (to
  the extent of the Preferred Share Component), as of the date of determination and subject to the
  proviso below, "Outstanding" refers to all Preferred Shares or Combination Notes issued and

  OHS East:160186418.12                           47

                                                                                      009060
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 55 of 291 PageID 11923



  indicated in the Share Register as outstanding. With respect to the Notes or the Combination
  Notes (to the extent of the Note Component), as of the date of determination, "Outstanding"
  refers to all Notes or Combination Notes theretofore authenticated and delivered under this
  Indenture except:

                  (i)      Notes or Combination Notes theretofore canceled by the Note Registrar or
           delivered (or to be delivered pursuant to Sections 2.9 or 9.8 hereof) to the Note Registrar
           for cancellation;

                  (ii)    Notes or Combination Notes or portions thereof for whose payment or
           redemption money in the necessary amount has been theretofore irrevocably deposited
           with the Trustee or any Paying Agent in trust for the Holders of such Notes or
           Combination Note; provided that, if such Notes or Combination Notes or portions thereof
           are to be redeemed, notice of such redemption has been duly given pursuant to this
           Indenture or provision therefor satisfactory to the Trustee has been made;

                  (iii)   Notes or Combination Notes in exchange for or in lieu of which other
           Notes or Combination Notes have been authenticated and delivered pursuant to this
           Indenture, unless proof satisfactory to the Trustee is presented that any such Notes or
           Combination Notes are held by a protected purchaser; and

                   (iv)    Notes or Combination Notes alleged to have been mutilated, destroyed,
           lost or stolen for which replacement Notes or Combination Notes have been issued as
           provided in Section 2.6 hereof;

  provided that, in determining whether the Holders of the requisite Aggregate Principal Amount
  have given any request, demand, authorization, direction, notice, consent or waiver hereunder,
  Notes or Combination Notes owned by or pledged to the Issuer, the Trustee or any other obligor
  upon the Notes or Combination Notes or any Affiliate of the Issuer, the Trustee or of such other
  obligor, and solely for purposes of termination of the Servicer, the Servicer and any Affiliate
  thereof, shall be disregarded and deemed not to be Outstanding, except that, in determining
  whether the Trustee shall be protected in relying upon any such request, demand, authorization,
  direction, notice, consent or waiver, only Notes Combination Notes that a Responsible Officer of
  the Trustee has actual knowledge to be so owned or pledged shall be so disregarded.

                 "Overcollateralization Haircut Amount": With respect to any date of
  determination, an amount equal to the sum of:

                    (A)    the greatest of the following:

                            (a)    the product of (i) the applicable Overcollateralization Haircut
                    Percentage multiplied by (ii) the Aggregate Principal Amount of all CLO
                    Securities (other than Deferred Interest PIK Bonds and Defaulted Portfolio
                    Collateral) on such date of determination that have an S&P Rating or a Moody's
                    Rating within the CCC Rating Category;

                           (b)   the product of (i) the applicable Overcollateralization Haircut
                    Percentage multiplied by (ii) the excess, if any, of (x) the Aggregate Principal

  OHS East:160186418.12                             48

                                                                                       009061
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 56 of 291 PageID 11924



                    Amount of all CLO Securities included in the pledged Portfolio Collateral (other
                    than Deferred Interest PIK Bonds and Defaulted Portfolio Collateral) on such date
                    of determination that have an S&P Rating or a Moody's Rating within the B
                    Rating Category or an S&P Rating or a Moody's Rating within the CCC Category
                    over (y) 5.0% of the Aggregate Par Amount as of the date of determination;
                    provided that at no time during the period commencing on the Closing Date
                    through the Final Maturity Date, shall the Aggregate Principal Amount of all
                    CLO Securities exempt from haircut based on subclause (y) above exceed in the
                    aggregate 5.0% of the Required Portfolio Collateral Amount; and

                           (c)     the product of (i) the applicable Overcollateralization Haircut
                    Percentage multiplied by (ii) the excess, if any, of (x) the Aggregate Principal
                    Amount of all CLO Securities included in the pledged Portfolio Collateral (other
                    than Deferred Interest PIK Bonds and Defaulted Portfolio Collateral) on such date
                    of determination that have an S&P Rating or a Moody's Rating within the BB
                    Rating Category, the B Rating Category or the CCC Rating Category over (y)
                    15.0% of the Aggregate Par Amount as of the date of determination;

  provided that for the avoidance of doubt, for purposes of clauses (a), (b) and (c) above, the
  applicable Overcollateralization Haircut Percentage shall always be applied first to the lowest
  rated Portfolio Collateral that falls within such clause, then to the next lowest rated Portfolio
  Collateral, etc., so that the maximum applicable haircut shall be applied to the Portfolio
  Collateral;

           plus

                   (B)   the product of (i) the applicable Overcollateralization Haircut Percentage
           multiplied by (ii) the excess, if any, of (x) the Aggregate Principal Amount of all
           Portfolio Loans included in the pledged Portfolio Collateral (other than Deferred Interest
           PIK Bonds and Defaulted Portfolio Collateral) on such date of determination that have an
           S&P Rating or a Moody's Rating within the CCC Rating Category over (y) 6.25% of the
           Aggregate Par Amount as of the date of determination.

                  "Overcollateralization Haircut Percentage": (i) With respect to CLO Securities
  with an S&P Rating or a Moody's Rating falling within the BB Rating Category, 10%, (ii) with
  respect to CLO Securities with an S&P Rating or a Moody's Rating falling within the B Rating
  Category, 20%, (iii) with respect to Portfolio Loans with an S&P Rating or a Moody's Rating
  falling within the CCC Rating Category, the greater of (x) 30% and (y) one minus the weighted
  average Market Value of all Portfolio Loans with an S&P Rating or a Moody's Rating falling
  within the CCC Rating Category and (iv) with respect to CLO Securities with an S&P Rating or
  a Moody's Rating falling within the CCC Rating Category, 50%.

               "Overcollateralization Ratio": The Class A Overcollateralization Ratio, the Class
  B-1L Overcollateralization Ratio or the Class B-2L Overcollateralization Ratio, as the context
  may require.




  OHS East:160186418.12                            49

                                                                                       009062
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 57 of 291 PageID 11925



                   "Overcollateralization Ratio Adjustment": For purposes of calculating the
  Overcollateralization Ratios (i) items of Equity Portfolio Collateral shall not be included as
  Portfolio Collateral, (ii) items of Deferred Interest PIK Bonds and Defaulted Portfolio Collateral
  shall be included at the lesser of (a) the Market Value of such item of Deferred Interest PIK
  Bonds, Defaulted Portfolio Collateral and (b) the Applicable Percentage for such item of
  Deferred Interest PIK Bonds and Defaulted Portfolio Collateral multiplied by its Principal
  Balance; provided that any Portfolio Loan that has been an item of Defaulted Portfolio Collateral
  for four years shall not be included as Portfolio Collateral and any CLO Security that has been an
  item of Defaulted Portfolio Collateral for three years shall not be included as Portfolio Collateral,
  (iii) with respect to items of Discount Portfolio Collateral, an amount equal to the original
  purchase price of such item of Discount Portfolio Collateral shall be included as Portfolio
  Collateral, (iv) to the extent the Aggregate Principal Amount of Current Pay Obligations exceeds
  7.5% of the Aggregate Par Amount, such excess shall be included as Defaulted Portfolio
  Collateral and (v) items of Portfolio Collateral characterized as Current Pay Obligations in (iii)
  (c) of the Current Pay Obligation definition shall be included at 95% of the Market Value of such
  item of Portfolio Collateral. If an item of Portfolio Collateral could be classified in more than
  one of the categories set forth in clauses (i) through (iv), such item of Portfolio Collateral will
  not be discounted multiple times but will be treated in the applicable category that results in the
  largest discount to the par amount of such item of Portfolio Collateral. Notwithstanding the
  foregoing, there may be included as Portfolio Collateral (with respect to items (i) through (iv)
  above) such greater amount as confirmed by the Rating Agencies which will not result in a
  reduction or withdrawal of the then-current ratings assigned by them to any Class of the Notes.

                  "Overcollateralization Tests": With respect to any date of determination, tests
  met when the Class A Overcollateralization Ratio is at least equal to the Class A
  Overcollateralization Percentage, the Class B-1L Overcollateralization Ratio is at least equal to
  the Class B-1L Overcollateralization Percentage and the Class B-2L Overcollateralization Ratio
  is at least equal to the Class B-2L Overcollateralization Percentage, each relating to such date of
  determination.

                 "Partial Deferred Interest Bonds": Any debt obligation, with respect to which a
  portion of the interest thereon can be partially deferred without causing a payment default of
  such debt obligation under its underlying documents. For purposes of calculating the Weighted
  Average Coupon, the portion of interest that is deferrable with respect to any Partial Deferred
  Interest Bond will be assumed to be zero.

                  "Participation": With respect to any Portfolio Loan, a participation interest in a
  commercial loan purchased from a Selling Institution that does not entitle the holder thereof to
  direct rights against the obligor.

                   "Paying Agent": The Trustee, the Irish Paying Agent or any other depository
  institution or trust company authorized by the Co-Issuers pursuant hereto to pay principal of or
  any interest that may become payable on any Class of Notes on behalf of the Co-Issuers.

                "Paying and Transfer Agency Agreement": The agreement dated as of the
  Closing Date between the Issuer and the Paying and Transfer Agent with respect to the Preferred
  Shares.

  OHS East:160186418.12                            50

                                                                                        009063
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 58 of 291 PageID 11926



                    "Paying and Transfer Agent": Investors Bank & Trust Company.

                "Payment Date": February, May, August and November of each year,
  commencing November 1, 2007 (or if any such date is not a Business Day, the next succeeding
  Business Day).

                 "Payment Date Equity Securities" shall mean, with respect to any Payment Date,
  Distributable Equity Securities that the Issuer, in its sole discretion but on the advice of the
  Servicer, elects to distribute in lieu of cash on such Payment Date to the Holders of Preferred
  Shares in accordance with the terms hereof.

                "Periodic Interest Accrual Period": With respect to any Payment Date, the period
  commencing on the prior Payment Date (or the Closing Date in the case of the first Payment
  Date) and ending on the day preceding such Payment Date.

                  "Periodic Interest Amount": With respect to the Class A-1LA Notes and the
  Class A-1LB Notes on any Payment Date, the aggregate amount of interest accrued at the
  Applicable Periodic Rate during the related Periodic Interest Accrual Period on (i) with respect
  to the first Payment Date, the average daily Aggregate Principal Amount of such Class of Notes
  during such Periodic Interest Accrual Period, and (ii) thereafter, the Aggregate Principal Amount
  of such Class of Notes on the first day of such Periodic Interest Accrual Period (after giving
  effect to any payment of principal of such Class of Notes on such day). With respect to each
  other Class of Notes and any Payment Date, the aggregate amount of interest accrued at the
  Applicable Periodic Rate during the related Periodic Interest Accrual Period on the Aggregate
  Principal Amount of such Class on the first day of such Periodic Interest Accrual Period (after
  giving effect to any payment of principal of such Class of Notes on such date, including in
  connection with a redemption of a Class of Notes on any date during the related Periodic Interest
  Accrual Period).

                 "Periodic Rate Shortfall Amount": With respect to each Class of Notes and any
  Payment Date, any shortfall or shortfalls in the payment of the Periodic Interest Amount on such
  Class of Notes with respect to any preceding Payment Date or Payment Dates, together with
  interest accrued thereon at the Applicable Periodic Rate (net of all Periodic Rate Shortfall
  Amounts, if any, paid with respect to such Class of Notes prior to such Payment Date).

                 "Periodic Reserve Amount": As of any date of determination, an amount equal to
  (a) the sum of (i) the Trustee Administrative Expenses and Preferred Shares Administrative
  Expenses payable on the next succeeding Payment Date; (ii) without duplication of amounts
  payable pursuant to clause (i) hereof, the Issuer Base Administrative Expenses payable on the
  next succeeding Payment Date; (iii) the Base Fee Amount payable on the next succeeding
  Payment Date; and (iv) the Cumulative Interest Amount for the Class A-1LA Notes, the Class A-
  1LB Notes, the Class A-2L Notes and the Class A-3L Notes, and the Periodic Interest Amount
  for the Class B-1L Notes and the Class B-2L Notes due on the next succeeding Payment Date,
  minus (b) amounts due from any Hedge Counterparty Provider on the next succeeding Payment
  Date.




  OHS East:160186418.12                          51

                                                                                     009064
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 59 of 291 PageID 11927



                "Permanent Global Note": The Rule 144A Global Notes and the Permanent
  Regulation S Global Notes.

                  "Permanent Regulation S Global Note": With respect to any Class, the permanent
  global note issued to Non-U.S. Persons in exchange for the Temporary Regulation S Global Note
  of such Class after the Distribution Compliance Period, the permanent global note substantially
  in the form attached hereto as Exhibits A-1L-2, A-2L-2, A-3L-2, B-1L-2 and B-2L-2.

                  "Permitted Non-U.S. Obligor": An issuer of or obligor on an item of Portfolio
  Collateral that is located in (a) a Group A Country or (b)(i) a Group B Country, (ii) any tax
  advantaged jurisdiction (including the Cayman Islands, Netherlands Antilles, Bermuda, Ireland,
  Luxembourg and the Channel Islands) or (iii) any tax advantaged jurisdiction or any tax neutral
  or other jurisdiction subject to Moody's and S&P confirming to the Issuer, the Trustee and the
  Servicer that an immediate withdrawal, reduction or other adverse action with respect to any then
  current rating (including any private or confidential rating) of any Class of Notes will not occur
  as a result of such obligor being a Permitted Non-U.S. Obligor, so long as the U.S. Dollar
  denominated sovereign debt obligations of such jurisdiction are rated at least "Aa2" by Moody's
  (unless (x) an obligor of such item of Portfolio Collateral is a corporation for which a major
  source of revenue is from a jurisdiction rated at least "Aa2" by Moody's or (y) such item of the
  Portfolio Collateral is a CLO Security); provided that, with respect to the obligors of an item of
  Portfolio Collateral qualifying as Permitted Non-U.S. Obligors under this clause (b)(iii), at least
  80% of such obligor's underlying assets must be domiciled in the United States or another
  Permitted Non-U.S. Obligor jurisdiction to so qualify as a Permitted Non-U.S. Obligor. For
  purposes of this definition, the Servicer may specify the location of a Permitted Non-U.S.
  Obligor to be the country in which at least 80% of such obligor's underlying assets are domiciled,
  if such assets are domiciled in the United States or another Permitted Non-U.S. Obligor
  jurisdiction; provided that the Aggregate Principal Amount of the Portfolio Collateral as to
  which the Servicer so specifies the location of a Permitted Non-U.S. Obligor may not exceed 5%
  of the Aggregate Par Amount. If the location of a Permitted Non-U.S. Obligor is specified by
  the Servicer to be in a country other than where it is domiciled in accordance with the foregoing
  sentence, for purposes of the concentration limitations and collateral quality tests described
  herein, such item of Portfolio Collateral will be considered to be domiciled in the country so
  specified.

                   "Permitted Transfer": A transfer by novation by a Hedge Counterparty to an
  entity (the “Transferee”) of all, but not less than all, of such Hedge Counterparty's rights,
  liabilities, duties and obligations under related Hedge Agreement, as applicable, with respect to
  which transfer each of the following conditions is satisfied: (a) the Transferee is an Eligible
  Replacement that is a recognized dealer in interest rate derivatives or cashflow derivatives, as the
  case may be, (b) an "Event of Default" or "Termination Event" under such Hedge Agreement (as
  such terms are defined under the related Hedge Agreement) would not occur as a result of such
  transfer, (c) pursuant to a written instrument (the “Transfer Agreement”), the Transferee acquires
  and assumes all rights and obligations of such Hedge Counterparty under the related Hedge
  Agreement and the related "Transaction" (as defined in the related Hedge Agreement), (d) the
  related Hedge Counterparty will be responsible for any costs or expenses incurred in connection
  with such transfer (including any replacement cost of entering into a replacement transaction);
  (e) either (A) Moody’s has been given prior written notice of such transfer and the Rating

  OHS East:160186418.12                           52

                                                                                       009065
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 60 of 291 PageID 11928



  Condition is satisfied with respect to S&P or (B) each Rating Agency has been given prior
  written notice of such transfer and such transfer is in connection with the assignment and
  assumption of this Agreement without modification of its terms, other than party names, dates
  relevant to the effective date of such transfer, tax representations and any other representations
  regarding the status of the substitute counterparty, notice information and account details and
  other similar provisions; and (f) such transfer otherwise complies with the terms of this
  Indenture.

                 "Person": Any individual, corporation, partnership, limited liability company,
  joint venture, association, joint stock company, trust (including any beneficiary thereof),
  unincorporated organization, government or any agency or political subdivision thereof.

                  "PIK Bond": Any item of Portfolio Collateral that, pursuant to the terms of the
  related Underlying Instruments, permits the payment of interest thereon to be deferred and
  capitalized or otherwise provides that interest will accrue on such deferred interest or that issues
  identical securities in place of payments of interest in cash.

                  "Pledged Securities": On any date of determination, the Portfolio Collateral and
  the Eligible Investments in the Trust Estate.

                 "Portfolio Collateral": (I) Any United States dollar denominated commercial
  loan, including participation or assignment interests therein, in Registered form or Registered
  debt obligation (other than Eligible Investments) of any corporation, limited liability company,
  partnership, trust or other entity or of the United States government or any agency or
  instrumentality thereof or of any state or political subdivision or any agency or instrumentality
  thereof or of any sovereign issuer (including any security entitlement with respect thereto) and
  any United States Security Entitlement, which obligation, security entitlement or United States
  Security Entitlement, when Granted to the Trustee or committed to be purchased by the Issuer
  (with written notice to the Trustee):

                           (a)     is an "eligible asset" as defined in Rule 3a-7;

                            (b)    except as permitted under Section 12.10(b), provides for periodic
                    payments of interest thereon in cash no less frequently than semiannually, or, in
                    the case of Portfolio Loans, quarterly;

                            (c)    provides for a fixed amount of principal to be payable according to
                    a fixed schedule or at maturity;

                            (d)    is not an item of Defaulted Portfolio Collateral, an item of Equity
                    Portfolio Collateral, a margin stock or an item of Credit Risk Portfolio Collateral;

                            (e)    is not a zero-coupon bond, a bond that provides for a combination
                    of no coupon and a fixed coupon, a step-up bond (except for step-up bonds
                    providing for the payment of current interest at a rate no less than 5% per annum
                    or Collateral LIBOR, if floating rate), other than with respect to the Initial
                    Portfolio Collateral on the Closing Date, a Partial Deferred Interest Bond (except


  OHS East:160186418.12                              53

                                                                                         009066
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 61 of 291 PageID 11929



                    for such bonds providing for the payment of current interest at a rate no less than
                    5% per annum or Collateral LIBOR, if floating rate);

                            (f)    is not currently the subject of an Offer that would result in (i) the
                    Issuer owning a security not meeting the requirements of Portfolio Collateral, not
                    paying current interest, or, in the reasonable judgment of the Servicer, not
                    expected to pay in full at maturity, or (ii) the Issuer receiving Eligible Investments
                    or cash in a par amount less than that of the original security or the subject of an
                    Exchange Offer;

                            (g)    does not provide for conversion or exchange into equity capital at
                    any time over its life (other than the exercise of any warrant, profit participation
                    or other equity-like interest which is a component of a Unit);

                            (h)    with respect to Portfolio Collateral which consists of Floating Rate
                    Portfolio Collateral, has an interest rate which adjusts periodically in accordance
                    with changes in one or more established indices at least one of which is the
                    London interbank offered rate for one-, two-, three- or six-month U.S. dollar
                    deposits and which adjusts at least semiannually or, with respect to items of Fixed
                    Rate Portfolio Collateral, has an interest rate that remains constant until the
                    maturity of such obligations or is a Reset Debt Security; provided that not more
                    than 5.0% of the Aggregate Principal Amount of the Portfolio Collateral included
                    in the Trust Estate may include items of Portfolio Collateral the interest rate on
                    which adjusts in accordance with one or more indices that do not include the
                    London interbank offered rate for one-, two-, three-, or six-month U.S. Dollar
                    deposits;

                            (i)     has coupon or other payments (other than commitment fees,
                    facility fees or other similar fees) that are not subject to U.S. withholding tax and
                    are not at time of purchase subject to foreign withholding tax unless the issuer of
                    the security is required to make "gross-up" payments sufficient to cause the net
                    amount to be received on the debt obligations to equal the amount that would
                    have been paid had no such withholding tax applied;

                            (j)    matures on or before August 1, 2024, or, if a Maturity Extension as
                    occurred, the then applicable Extended Final Maturity Date, except that up to 5%
                    of the Aggregate Par Amount may mature after such date but before 5 years after
                    such date; provided that, with respect to Portfolio Loans, no more than 3% of the
                    Aggregate Par Amount may mature after August 1, 2024, or, if a Maturity
                    Extension as occurred, the then applicable Extended Final Maturity Date, but
                    before two years after such date and no Portfolio Loans may mature after two
                    years after such date;

                           (k)     the terms of which do not, unless it is a Delayed Drawdown Loan
                    or Revolving Loan, require the Holder to assume or otherwise undertake any
                    funding obligations or liabilities (of a contingent nature or otherwise);



  OHS East:160186418.12                              54

                                                                                           009067
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 62 of 291 PageID 11930



                           (l)     is payable only in United States dollars;

                           (m)     is not a Current Pay Obligation;

                           (n)     is not a Debt Security;

                            (o)    the S&P Rating of which does not include a subscript of "r", "t",
                    "p", "pi" or "q" unless otherwise agreed to by Standard & Poor's in writing and a
                    Moody's Rating that addresses the full amount of principal or interest indicated
                    would be paid;

                            (p)     during the Revolving Period, CLO Security has a Moody's Rating
                    of "Ba2" or higher and an S&P Rating of "BB" or higher and, after the Revolving
                    Period, are not CLO Securities;

                           (q)     are not obligations of Non-U.S. Obligors;

                            (r)    are not a PIK Bond which is currently deferring interest payments
                    or receiving payments in-kind pursuant to the terms of the Underlying Instrument;
                    and

                            (s)    satisfies, together with the other Portfolio Collateral to be
                    concurrently included in the Trust Estate, the other applicable criteria set forth in
                    this Indenture, including the ratings guidelines and guidelines concerning issuer
                    concentration and industry concentration; or

                  (II)   a Synthetic Security; provided that the Servicer concludes, based on
           advice of counsel, that the Synthetic Security is an "eligible asset" for purposes of Rule
           3a-7.

                   "Portfolio Improvement Exchange": The disposition, during the Revolving
  Period, of an item of Portfolio Collateral and corresponding acquisition of one or more items of
  Substitute Portfolio Collateral which in the aggregate will result in (i) the Collateral Quality
  Tests, the Interest Coverage Test, the Overcollateralization Tests and the other collateral criteria
  set forth in Section 12.2 being satisfied (or bring the total Portfolio Collateral closer to
  compliance with any such test or limitation) or if one or more of such Collateral Quality Tests,
  Interest Coverage Test, Overcollateralization Tests or collateral criteria set forth in Section 12.2
  is not satisfied, the degree of compliance therewith would be improved and (ii) improving, on a
  net basis, the quality of the Portfolio Collateral as measured by such Collateral Quality Tests,
  Interest Coverage Test, Overcollateralization Tests and collateral criteria set forth in Section
  12.2, and (iii) in the case of each of clause (i) and (ii) not causing any other Collateral Quality
  Tests, Interest Coverage Test, Overcollateralization Tests or collateral criteria set forth in Section
  12.2, to be violated or significantly increase the likelihood of such violation in the future.

                    "Portfolio Loan":     Interests in commercial loans included in the Portfolio
  Collateral.



  OHS East:160186418.12                              55

                                                                                          009068
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 63 of 291 PageID 11931



                "Post-Closing Sale Collateral": An asset acquired by the Issuer which as of the
  Closing Date has a commitment to be sold by the Issuer within 10 days of the Closing Date.

                 "Preferred Shares": The 42,200,000 Class I Preferred Shares of the Issuer, par
  value U.S.$0.001 per share, and the 44,000,000 Class II Preferred Shares of the Issuer, par value
  U.S.$0.001 per share, that will be issued on the Closing Date pursuant to the Issuer’s
  Memorandum of Association and Articles of Association and any further Preferred Shares issued
  from time to time by the Issuer.

                 "Preferred Shares Administrative Expenses": With respect to any Payment Date
  (including without limitation the Final Maturity Date), the Paying and Transfer Agent's
  administrative fees and expenses (including any indemnities) for the Due Period relating to such
  Payment Date.

               "Preferred Shares Collection Account": The meaning set forth in the Paying and
  Transfer Agency Agreement.

                 "Preferred Share Component":             The component of the Combination Notes
  representing 3,250,000 Preferred Shares.

                 "Premium": With respect to any item of Portfolio Collateral sold pursuant to the
  terms hereof or called pursuant to the terms thereof, the excess, if any, of (a) the sale or call price
  of such item of Portfolio Collateral less any accrued interest with respect to such item of
  Portfolio Collateral over (b) the Aggregate Principal Amount of such item of Portfolio Collateral.

                  "Principal Balance": With respect to any Pledged Security, as of any date of
  determination, the outstanding principal amount of such Pledged Security, provided that (i)
  unless otherwise stated herein or in the Indenture, the "Principal Balance" of any Delayed
  Drawdown Loan or Revolving Loan shall refer to the sum of the outstanding aggregate principal
  amount of such Delayed Drawdown Loan or Revolving Loan plus the amount of the unfunded
  portion of the Issuer's commitment to make or otherwise fund advances related thereto (to the
  extent, and without duplication, of amounts on deposit in the Loan Funding Account available to
  fund such advances), (ii) the "Principal Balance" of any Synthetic Security shall be equal to (a)
  in the case of any Synthetic Security other than a Default Swap, the outstanding principal amount
  of the Reference Obligation or the notional amount of the Synthetic Security related thereto and
  (b) in the case of any Default Swap, the cash and the principal amount of the securities in the
  related Default Swap Collateral Account reduced by the amount of any payments due and
  payable to the Default Swap Counterparty by reason of the occurrence of one or more "credit
  events" or other similar circumstances to the extent such payments have not yet been made; and
  (iii) with respect to any item of Equity Portfolio Collateral, the "Principal Balance" shall equal
  zero.

                    "Proceedings": Any suit in equity, action at law or other judicial or administrative
  proceeding.

                 "Proposed Portfolio": The Aggregate Par Amount resulting from the sale,
  maturity or other disposition of an item of Portfolio Collateral or a proposed purchase of an item
  of Portfolio Collateral, as the case may be.

  OHS East:160186418.12                              56

                                                                                          009069
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 64 of 291 PageID 11932



                 "Purchased Accrued Interest": Interest accrued on or purchased with respect to an
  item of Portfolio Collateral as part of the price paid by the Issuer to acquire such item of
  Portfolio Collateral less any amount of Collateral Interest Collections applied by the Issuer to
  acquire such accrued interest at the time of purchase; provided that accrued interest on certain
  CLO Securities as indicated on Schedule A shall not constitute Purchased Accrued Interest.

               "Qualified Institutional Buyer":        A "qualified institutional buyer" within the
  meaning of Rule 144A.

                  "Qualified Purchaser": A "qualified purchaser" within the meaning of Section
  3(c)(7) of the Investment Company Act.

                 "Quarterly Collateral Amount": With respect to any Due Period, the average of
  (i) the Aggregate Par Amount of Portfolio Collateral and Eligible Investments on the first day of
  such Due Period and (ii) the Aggregate Par Amount of Portfolio Collateral and Eligible
  Investments on the last day of such Due Period. For purposes of such amounts, Equity Portfolio
  Collateral and Defaulted Portfolio Collateral shall be excluded in calculating the Aggregate Par
  Amount of the Portfolio Collateral.

                    "Rating Agencies": Standard & Poor’s and Moody’s, collectively.

                 "Rated Balance": With respect to the Combination Notes, initially U.S.
  $10,000,000, reduced by all payments on account of the Rated Balance of the Combination
  Notes, as provided in Section 16.3.

                "Rated Coupon": Interest, at the rate of 1.00% per annum, on the Rated Balance
  of the Combination Notes.

                "Rating Condition": With respect to any Rating Agency and any action proposed
  to be taken under this Indenture, a condition that is satisfied when such Rating Agency has
  confirmed in writing to the Issuer, the Trustee and the Servicer that no withdrawal, reduction or
  suspension (and not restored) with respect to any then current rating, if any, by such Rating
  Agency (including any private or confidential rating) of any Class of Notes will occur as a result
  of such proposed action.

                  "Rating Confirmation": Written confirmation from each of the Rating Agencies
  that it has not reduced or withdrawn (and not restored) the rating assigned by it on the Closing
  Date to any Class of Notes.

                 "Rating Confirmation Failure": A failure to obtain Rating Confirmation by the
  35th day after the Effective Date (or if such day is not a Business Day, the succeeding Business
  Day).

                  "Rating Confirmation Failure Redemption": The redemption of a Class or Classes
  of Notes, as a result of a Rating Confirmation Failure pursuant to Section 9.2.

                "Rating Subcategories Difference": The number of ratings subcategories
  difference between the rating by Moody’s or, if not actually rated by Moody’s, the Moody’s

  OHS East:160186418.12                           57

                                                                                      009070
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 65 of 291 PageID 11933



  Rating, of an item of Portfolio Collateral and the Moody’s Default Probability Rating of such
  item of Portfolio Collateral.

                 "Record Date": With respect to any Payment Date, the Business Day
  immediately preceding such Payment Date; provided however, that if any Definitive Notes are
  issued, the Record Date for such Definitive Notes shall be fifteen calendar days preceding such
  Payment Date.

                    "Redemption Date Statement": The meaning specified in Section 10.5(e) hereof.

                "Redemption Record Date": With respect to an Optional Redemption Date, a
  Special Redemption Date, a Tax Event Redemption Date or a Mandatory Redemption Date, the
  Business Day preceding such Optional Redemption Date, Special Redemption Date, Tax Event
  Redemption Date or Mandatory Redemption Date, and with respect to an Initial Deposit
  Redemption, the last day of the calendar month preceding the month in which the Initial Deposit
  Redemption Date occurs.

                 "Reference Banks": Four major banks in the London interbank market selected
  by the Calculation Agent (after consultation with the Servicer).

                  "Reference Obligation": A security or other debt obligation that satisfies the
  definition of Portfolio Collateral other than as to payment terms; provided that notwithstanding
  the definition thereof, a Reference Obligation may be a loan (but not a participation interest in a
  loan, except as permitted in the Indenture).

                    "Reference Obligor": The obligor under a Reference Obligation.

                    "Refinancing": The meaning specified in Section 9.1(b) hereof.

                    "Refinancing Date": The meaning specified in Section 9.1(b) hereof.

                    "Refinancing Proceeds": The meaning specified in Section 9.1(b) hereof.

                "Registered": When used with respect to any Portfolio Collateral or Eligible
  Investment, an instrument issued after July 18, 1984, that is in registered form for purposes of
  the Code.

                    "Regulation S": Regulation S promulgated under the Securities Act.

                "Regulation S Global Note": Temporary Regulation S Global Notes, together
  with the Permanent Regulation S Global Notes.

                 "Regulation S Transferor Certificate": A certificate substantially in the form of
  Exhibit E hereto.

                "Relevant Date": The Final Maturity Date, except that if the full amount payable
  on the Notes has not been duly received by the Trustee or Paying Agent on or prior to the Final



  OHS East:160186418.12                            58

                                                                                         009071
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 66 of 291 PageID 11934



  Maturity Date, the "Relevant Date" shall be the date on which such monies have been so
  received.

                  "Relevant Entity": A Hedge Counterparty and any Eligible Guarantor under a
  related Eligible Guarantee.

                    "Required Portfolio Collateral Amount": U.S. $1,000,000,000.

                 "Requisite Noteholders": The Holders of at least 60% of the Aggregate Principal
  Amount of the Outstanding Notes (voting as a single class including the Combination Notes, to
  the extent of the Note Component); provided that (i) upon the occurrence of a Default or an
  Event of Default under this Indenture, "Requisite Noteholders" shall mean the Holders of at least
  60% of the Aggregate Principal Amount of the Controlling Class, voting together as a single
  Class. If the Person that is acting as Trustee hereunder is a Holder of any Note for its own
  account, such Person shall be excluded as a Holder for purposes of this definition in connection
  with the consent or approval by Noteholders of any supplemental indenture affecting the
  provisions hereof relating to the Trustee.

                  "Replacement Transaction": With respect to any Terminated Transaction (as
  defined in a Hedge Agreement), a transaction or group of transactions that (i) would have the
  effect of preserving for the related Hedge Counterparty to such Hedge Agreement the economic
  equivalent of any payment or delivery (whether the underlying obligation was absolute or
  contingent and assuming the satisfaction of each applicable condition precedent) by the parties
  under such Hedge Agreement in respect of such Terminated Transaction or group of Terminated
  Transactions that would, but for the occurrence of the relevant "Early Termination Date" (as such
  term is defined in the related Hedge Agreement), have been required after that date, (ii) has terms
  which are substantially the same as the related Hedge Agreement, including, without limitation,
  rating triggers, and credit support documentation, as determined by the Issuer, in its sole
  discretion, acting in a commercially reasonable manner, and (iii) satisfies the Rating Condition.

                    "Reserve Account": The meaning specified in Section 10.2 hereof.

                 "Reserve Amount": A portion of the proceeds from the sale of the Notes in an
  amount equal to US$1,500,000 to fund a portion of the payments to be made on the first
  Payment Date in accordance with the Priority of Payments, and, any remaining funds, to fund
  any payments of interest or principal on the Notes or any distributions on the Preferred Shares as
  described in Section 11.1(b).

                  "Reset Debt Security": An item of Portfolio Collateral bearing a rate of interest
  that varies periodically (including, without limitation, daily), which at the time of its inclusion in
  the Trust Estate has a minimum rate of interest of at least 5.0% per annum with respect to Fixed
  Rate Portfolio Collateral or Collateral LIBOR with respect to Floating Rate Portfolio Collateral,
  and which minimum interest rate is not subject to adjustment on or after its inclusion in the Trust
  Estate, pursuant to the terms of the related Underlying Instrument to a rate of interest which is
  lower than the rate of interest borne by such item of Portfolio Collateral on the date that such
  item of Portfolio Collateral was included in the Trust Estate.



  OHS East:160186418.12                            59

                                                                                         009072
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 67 of 291 PageID 11935



                  "Responsible Officer": When used with respect to the Trustee, any officer within
  the Corporate Trust Office (or any successor group of the Trustee) including any vice president,
  assistant vice president, assistant treasurer, assistant secretary, trust officer or any other officer of
  the Trustee customarily performing functions similar to those performed by the persons who at
  the time shall be such officers, respectively, or to whom any corporate trust matter is referred
  within the Corporate Trust Office because of his or her knowledge of and familiarity with the
  particular subject.

                 "Retained Accrued Interest" Any accrued and unpaid interest with respect to any
  Portfolio Collateral which was not included in the purchase price for such collateral at the time
  of purchase.

                 "Revolving Loan": A Portfolio Loan that, pursuant to the agreement or instrument
  that governs the rights and obligations of the parties thereto, would obligate the Issuer, if the
  Issuer were to purchase such Portfolio Loan for inclusion in the Trust Estate, to make or
  otherwise fund one or more future advances to the related borrower.

                   "Revolving Period": The period beginning on the Closing Date and ending on the
  earliest of (i) August 1, 2014 for Portfolio Loans or August 1, 2012 for CLO Securities or, in the
  case of an Extension, the Extended Revolving Period End Date; provided that Portfolio Loans
  and CLO Securities may be purchased for the period of any such Extension, and (ii) the
  occurrence and continuance of an Event of Default; provided that in no event shall date of
  termination of the Revolving Period be determined on the basis of the Market Value of the
  Portfolio Collateral.

                    "Rule 144A": Rule 144A promulgated under the Securities Act.

                 "Rule 144A Global Note": With respect to any Class (other than the Class B-2L
  Notes), the permanent global note issued to U.S. Persons.

                "Rule 144A Transferor Certificate": A certificate substantially in the form of
  Exhibit D hereto.

                    "Rule 3a-7": Rule 3a-7 under the Investment Company Act.

                    "Sale": The meaning specified in Section 5.18 hereof.

                 "Sale Restriction Condition": Shall mean (x) with respect to sales of Credit Risk
  Portfolio Collateral, if the rating of the Class A-1LA Notes, the Class A-1LB or the Class A-2L
  Notes has been downgraded at least one rating sub-category below the original rating by
  Moody’s (and such original rating has not been restored to the original rating) or the original
  rating of the Class A-3L Notes, the Class B-1L Notes or the Class B-2L Notes has been
  downgraded at least two rating sub-categories by Moody’s (and has not been restored to a rating
  no more than one rating sub-category below the original rating of such Class of Notes), or if the
  Class A Overcollateralization Ratio is less than 90% of the Class A Overcollateralization
  Percentage or (y) with respect to sales of Credit Improved Portfolio Collateral, if the original
  rating of the Class A-1LA Notes, the Class A-1LB Notes or the Class A-2L Notes has been
  downgraded at least one rating sub-category by Moody’s (and such original rating has not been

  OHS East:160186418.12                              60

                                                                                           009073
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 68 of 291 PageID 11936



  restored) or the original rating of the Class A-3L Notes, the Class B-1L Notes or the Class B-2L
  Notes has been downgraded at least two rating sub-categories by Moody’s (and has not been
  restored to a rating no more than one rating sub-category below the original rating of such Class
  of Notes).

                 "Schedule of Portfolio Collateral": The Initial Portfolio Collateral listed on
  Schedule A hereto, as amended from time to time to reflect Portfolio Collateral in the Trust
  Estate, including the inclusion of Portfolio Collateral purchased pursuant to Section 3.4(a)
  hereof, the inclusion of Additional Portfolio Collateral as provided in Section 11.3 hereof, the
  release of Portfolio Collateral pursuant to Article X hereof, and the inclusion of Substitute
  Portfolio Collateral as provided in Section 12.4 hereof.

                 "Scheduled Distribution": With respect to any Pledged Security, for each Due
  Date after the date of determination, the scheduled payment of principal and/or interest due on
  such Due Date with respect to such Pledged Security, determined in accordance with the
  assumptions specified in Section 1.3 hereof.

                    "Secured Parties": The meaning specified in the Granting Clauses hereof.

                    "Securities Act": The United States Securities Act of 1933, as amended.

                    "Securities Intermediary": The meaning specified in Section 6.15 hereof.

                    "Securities Lending Account": The meaning specified in Section 10.2 hereof.

                    "Securities Lending Agreements": The meaning specified in Section 7.19 hereof.

                    "Securities Lending Collateral": The meaning specified in Section 7.19 hereof.

                    "Securities Lending Counterparty": The meaning specified in Section 7.19 hereof.

                 "Selling Institution": The seller of a Participation or, if applicable, its guarantor,
  which has a long-term senior unsecured debt rating of at least "A2" by Moody’s and at least "A"
  by S&P at the time such Participation is committed to be acquired by the Issuer.

               "Senior Class A Notes": The Class A-1LA Notes, the Class A-1LB Notes and the
  Class A-2L Notes.

                 "Senior Class A Overcollateralization Ratio" With respect to a determination
  made as of any date of calculation, the ratio (expressed as a percentage) obtained by dividing (a)
  the sum of (1) the Aggregate Principal Amount of the Portfolio Collateral in the Trust Estate
  (other than items of Equity Portfolio Collateral, which shall not be included as Portfolio
  Collateral) as of such date, plus (2) the sum of the Balance of Eligible Investments and cash in
  the Collection Account representing Collateral Principal Collections plus the Balance of Eligible
  Investments and cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest,
  each as of such date by (b) the sum of the Aggregate Principal Amount of the Senior Class A
  Notes (including for this purpose any Periodic Rate Shortfall Amounts with respect to such Class
  of Notes not paid when due, until such amounts, if any, are paid in full) as of such date.

  OHS East:160186418.12                             61

                                                                                        009074
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 69 of 291 PageID 11937



                  "Senior Secured Loan": A loan that (i) is not (and by its terms is not permitted to
  become) subordinate in right of payment to any other debt for borrowed money incurred by the
  obligor under such loan and (ii) is secured by a valid first priority perfected security interest or
  lien on specified collateral securing the obligor's obligations under such Senior Secured Loan,
  which security interest or lien is not subordinate to the security interest or lien securing any other
  debt for borrowed money. For the avoidance of doubt, any second lien Portfolio Loan which has
  a Moody's obligation rating at least equal to the Moody's corporate family implied rating of such
  issuer, will be treated as Senior Secured Loan for the purposes of determining Moody’s Priority
  Category Recovery Rate.

                 "Servicer": Highland Capital Management, L.P., unless and until a successor
  Person becomes the servicer pursuant to the provisions of the Servicing Agreement, and
  thereafter "Servicer" shall mean such successor Person.

                  "Servicer Entities": Collectively, the Servicer, entities affiliated with the Servicer
  or clients of the Servicer.

                 "Servicer Order" and "Servicer Request": A written order or request dated and
  signed in the name of the Servicer by an Authorized Officer of the Servicer.

                "Servicing Agreement": The Servicing Agreement, dated as of the Closing Date,
  between the Issuer and the Servicer, and if amended as permitted therein and in Section 14.1(f),
  as so amended.

                "Servicing Fee Portion": 100% minus (a) for any Payment Date prior to February
  3, 2008, the Class II Preferred Share Percentage for such Payment Date and (b) for any other
  Payment Date, a percentage selected by the Servicer in its sole discretion.

                "Share Register": The register maintained under the Paying and Transfer Agency
  Agreement for the Preferred Shares and any other shares of the Issuer.

                    "Share Registrar": Maples Finance Limited or any successor thereto appointed by
  the Issuer.

                    "Special Redemption": A redemption of the Notes pursuant to Section 9.4 hereof.

                  "Special Redemption Date": The Payment Date during the Revolving Period
  fixed by the Issuer for a Special Redemption.

                 "Special Redemption Price": When used with respect to a Special Redemption,
  an amount equal to the principal amount of the Notes being redeemed (or, in the case of the
  Class B-1L Notes and the Class B-2L Notes, first to pay any Periodic Rate Shortfall Amount
  with respect to such Notes and then to pay principal).

                "Standby Directed Investment": Initially, Investors Bank & Trust overnight
  sweep account, "Investcash", or such other Eligible Investments as may be subsequently
  designated as the "Standby Eligible Investment" by written instruction of the Servicer to the
  Trustee.

  OHS East:160186418.12                            62

                                                                                         009075
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 70 of 291 PageID 11938



             "Standard & Poor’s" or "S&P": Standard & Poor’s Ratings Services, a division of
  The McGraw-Hill Companies, Inc., or any successor thereto.

                 "Standard & Poor’s CDO Monitor": The dynamic, analytical computer model
  developed by Standard & Poor’s and used to estimate default risk of Portfolio Collateral and
  provided to the Servicer, the Issuer and the Trustee on or before the Effective Date, as it may be
  modified by Standard & Poor’s in connection with its confirmation of the ratings of the Notes
  following the Closing Date.

                   "Standard & Poor’s CDO Monitor Test": A test that is satisfied if, after giving
  effect to the sale of an item of Portfolio Collateral or the purchase of an item of Portfolio
  Collateral (or both), as the case may be (i) the S&P Loss Differential of the Proposed Portfolio is
  positive or (ii) the S&P Loss Differential of the Proposed Portfolio is greater than the S&P Loss
  Differential of the Current Portfolio.

                 "Standard & Poor’s Industry Category": When used with respect to an item of
  Portfolio Collateral, any of the industry categories established by Standard & Poor’s set forth in
  Schedule B hereto, and any additional categories that may be subsequently established by
  Standard & Poor’s.

                  "Standard & Poor’s Preferred Format": A Microsoft Excel file (or such other
  format agreed by Standard & Poor's) of the Standard & Poor's CDO Monitor input file and, with
  respect to each item of Portfolio Collateral, the name of each obligor thereon, the CUSIP number
  thereof (if applicable) and the Standard & Poor's Industry Category thereof.

                "Standard & Poor’s Rating" or "S&P Rating":             The rating determined in
  accordance with the methodology described in Schedule D.

                 "S&P Approved Ratings Threshold": With respect to an entity (or its guarantor),
  a short-term unsecured and unsubordinated debt rating from S&P of at least “A-1”, or, if such
  entity does not have a short-term unsecured and unsubordinated debt rating from S&P, a long-
  term unsecured and unsubordinated debt rating from S&P of at least “A+”.

                  "S&P Break-Even Loss Rate": At any time, the maximum percentage of defaults
  which the Current Portfolio or the Proposed Portfolio, as applicable, can sustain, as determined
  by S&P through application of the Standard & Poor’s CDO Monitor Test, which, after giving
  effect to S&P’s assumptions on recoveries and timing and to the priority of payments, will result
  in sufficient funds remaining for the principal repayment of the Notes in full and the timely
  payment, as applicable, of interest on each Class of Notes.

              "S&P First Level Downgrade": Occurs when no Relevant Entity satisfies the
  S&P Approved Rating Threshold.

                "S&P Loss Differential": At any time, the rate calculated by subtracting the S&P
  Scenario Loss Rate from the S&P Break-Even Loss Rate at such time.




  OHS East:160186418.12                           63

                                                                                      009076
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 71 of 291 PageID 11939



                "S&P Priority Category": Senior secured Portfolio Loans and Debt Securities,
  second lien Portfolio Loans, senior unsecured Portfolio Loans and Debt Securities, subordinated
  Portfolio Loans and Debt Securities, DIP Loans and Synthetic Securities.

                 "S&P Priority Category Recovery Rate": For any item of Portfolio Collateral, the
  percentage specified in the definition of the term "Applicable Percentage" opposite the S&P
  Priority Category of item of Portfolio Collateral.

                "S&P Required Ratings Threshold": With respect to an entity (or its guarantor), a
  long-term unsecured and unsubordinated debt rating from S&P of at least “BBB-” or a short-
  term unsecured and unsubordinated debt rating from S&P of at least "A3".

                 "S&P Scenario Loss Rate": At any time, an estimate of the cumulative default
  rate for the Current Portfolio or the Proposed Portfolio, as applicable, consistent with a "AAA"
  rating of the Class A-1L Notes, a "AA" rating of the Class A-2L Notes, a "A" rating of the Class
  A-3L Notes, a "BBB" rating of the Class B-1L Notes and a "BB" rating of the Class B-2L Notes,
  in each case by Standard & Poor’s, determined by application of the Standard & Poor’s CDO
  Monitor at such time.

               "S&P Second Level Downgrade": Occurs when no Relevant Entity satisfies the
  S&P Required Rating Thresholds.

                 "S&P Weighted Average Recovery Rate": The number obtained by summing the
  products obtained by multiplying the Principal Balance of each item of Portfolio Collateral
  (excluding Defaulted Portfolio Collateral) by the Applicable Percentage (according to the S&P
  Priority Category) applicable to such item of Portfolio Collateral as set forth in the definition of
  "Applicable Percentage" above, dividing such sum by the Aggregate Principal Amount of all
  Portfolio Collateral (excluding Defaulted Portfolio Collateral), and rounding up to the fourth
  decimal place.

                 "Subsequent Delivery Date": A date fixed by the Issuer for the delivery of an
  item of Portfolio Collateral to be included in the Trust Estate after the Effective Date.

                 "Substitute Portfolio Collateral": An item of Portfolio Collateral that is Delivered
  to the Trustee under this Indenture as security for the Notes in accordance with Section 12.4
  hereof.

               "Supplemental Fee Amount": The amount used to pay the Supplemental
  Servicing Fee pursuant to clause FIFTEENTH(a) of Section 11.1(c)(i) and clause
  FIFTEENTH(a) of Section 11.(d).

                 "Supplemental Servicing Fee": For any Payment Date, an amount equal to the
  product of (a) the Supplemental Fee Amount for such Payment Date and (b) the Servicing Fee
  Portion for such Payment Date.

                "Suspension Trigger Event": As of any date of determination, (I) the ratio
  (expressed as a percentage) obtained by dividing (a) the sum of (1) the Aggregate Principal
  Amount of the Portfolio Collateral in the Trust Estate as of such date, calculated in accordance

  OHS East:160186418.12                           64

                                                                                       009077
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 72 of 291 PageID 11940



  with the Overcollateralization Ratio Adjustment less the Overcollateralization Haircut Amount,
  if any, plus (2) the sum of the Balance of Eligible Investments and cash in the Collection
  Account, representing Collateral Principal Collections plus the Balance of Eligible Investments
  and cash in the Initial Deposit Account plus unpaid Purchased Accrued Interest, each as of such
  date by (b) the sum of the Aggregate Principal Amount of the Class A-1L Notes (including for
  this purpose any unpaid Periodic Rate Shortfall Amounts with respect to such Classes of Notes
  not paid when due, until such amounts, if any, are paid in full) as of such date, is less than (II)
  110%.

                   "Synthetic Security": Any (I) U.S. dollar denominated swap transaction, security
  issued by a trust or similar vehicle or other asset purchased from or entered into by the Issuer
  with a Synthetic Security Counterparty the returns on which (as determined by the Servicer) are
  linked to the credit performance of a Reference Obligation, but which may provide for a different
  maturity, payment dates, interest rate, interest rate basis or other non-credit related terms than
  such Reference Obligation; provided that, (A) (i) such Synthetic Security will not require the
  Issuer to make any payment to the Synthetic Security Counterparty after the initial purchase of or
  entry into such Synthetic Security by the Issuer (other than payments to the Synthetic Security
  Counterparty from the Default Swap Collateral Account), (ii) the ownership of such Synthetic
  Security, based on the Servicer's determination (which may include consultation with counsel to
  the Issuer), is not expected to subject the Issuer to withholding tax unless the Synthetic Securities
  Counterparty is required to make "gross-up" payments sufficient to cause the net amount to be
  received by the Issuer in respect of such Synthetic Security to equal the amount that would have
  been paid had no such withholding tax applied, (iii) such Synthetic Security terminates on or
  prior to the redemption or repayment in full of the Reference Obligation, (iv) such Synthetic
  Security will not constitute a commodity option, leverage transaction or futures contract that is
  subject to the jurisdiction of the U.S. Commodity Futures Trading Commission, (v) the
  acquisition of such Synthetic Security would not cause the Issuer to be "engaged in a U.S. trade
  or business" for federal income tax purposes or otherwise to become subject to U.S. corporate
  net income tax, (vi) the Underlying Instrument with respect to such Synthetic Security is
  governed by the laws of the State of New York, contains a non-petition clause and a limited
  recourse clause, each as against the Issuer, and is documented with a standard ISDA form master
  agreement, as modified by appropriate schedules and confirmations and from time to time as
  determined by the Servicer based on industry practice, and (B) either (i) such Synthetic Security
  is a Form-Approved Synthetic Security or (ii) the Rating Condition has been satisfied with
  respect to the purchase of such Synthetic Security; provided further, that any Synthetic Security
  shall be positively indexed to the related Reference Obligation on no more than a one-to-one
  basis and (II) any Default Swap; provided, however, that, with respect to a Synthetic Security
  other than a Form-Approved Synthetic Security, a Majority of the Controlling Class shall have
  approved such Synthetic Security; provided, further that with respect to a Form-Approved
  Synthetic Security for which consent by the Rating Agencies to use the form in this transaction
  has been sought after the Closing Date, a Majority of the Controlling Class shall have consented
  to the use of such form.

                "Synthetic Security Counterparty": An entity which is required to make payments
  to the Issuer on a Synthetic Security to the extent that the issuer of the related Reference
  Obligation makes payments thereon pursuant to the terms of such Synthetic Security and any
  Default Swap Counterparty.

  OHS East:160186418.12                            65

                                                                                        009078
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 73 of 291 PageID 11941



                    "Tax Event Redemption": A redemption of the Notes in whole pursuant to Section
  9.5 hereof.

              "Tax Event Redemption Date": The Payment Date fixed by the Issuer for a Tax
  Event Redemption.

                  "Tax Event Redemption Price": An amount equal to the aggregate of (i) the
  Aggregate Principal Amount of each Class of Notes as of the Tax Event Redemption Date and
  (ii) the applicable Cumulative Interest Amount with respect to each Class of Notes as of the Tax
  Event Redemption Date.

                  "Temporary Regulation S Global Notes": With respect to any Notes issued to
  Non-U.S. Persons that will be represented by a temporary global note, the temporary global note
  substantially in the form attached hereto as Exhibits A-1L-1, A-2L-1, A-3L-1, B-1L-1 and B-2L-
  1.

               "Transaction Documents": This Indenture, each Hedge Agreement, the Paying
  and Transfer Agency Agreement, the Servicing Agreement and the Collateral Administration
  Agreement.

                    "Transfer Agent": Any transfer agent appointed by the Issuer.

                "Transferor Certificates": Collectively, the Regulation S Transferor Certificate
  and the Rule 144A Transferor Certificate.

                    "Trust Estate": The meaning specified in the Granting Clauses of this Indenture.

                 "Trust Termination Date": The date on which the obligations of the Issuer
  hereunder are terminated as set forth in Section 4.1 or Section 9.11 hereof.

                    "Trustee": As defined in the first sentence of this Indenture.

                 "Trustee Administrative Expenses": With respect to any Payment Date (including
  without limitation the Final Maturity Date), fees, expenses and other amounts (including
  indemnities) due or accrued and payable to the Trustee for the Due Period relating to such
  Payment Date, including, but not limited to, all amounts payable to the Trustee under Section 6.7
  hereof and all fees and expenses pursuant to duties performed as Collateral Administrator and
  Paying and Transfer Agent, provided such payment pursuant to clause FIRST of Section 11.1(b)
  shall not exceed on such Payment Date one-quarter of 0.0275% of the Aggregate Par Amount as
  of the Calculation Date relating to such Payment Date (such amount subject to a minimum of
  U.S.$74,000 per annum), plus U.S.$7,500 per annum for payments of expenses and certain other
  amounts under Section 6.7, if any.

                 "Trustee Fee Letter Agreement": The Trustee fee letter agreement, dated as of
  April 23, 2007.

                "Trustee Payment-Related Event of Default": An Event of Default caused solely
  by and based solely upon a failure to pay any amounts owing to the Trustee or the Paying and

  OHS East:160186418.12                              66

                                                                                       009079
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 74 of 291 PageID 11942



  Transfer Agent pursuant to Section 6.7 hereof or to the Paying and Transfer Agent pursuant to
  Section 11 of the Paying and Transfer Agency Agreement (other than the amount payable to the
  Trustee as its fee (but not expenses) under the Trustee Fee Letter Agreement).

                    "UCC": The New York Uniform Commercial Code.

                 "Underlying Instrument": With respect to any item of Portfolio Collateral, any
  loan participation agreement, loan assignment agreement, indenture, pooling and servicing
  agreement, trust agreement, instrument, or other agreement pursuant to which such item of
  Portfolio Collateral has been created or issued or of which the holders of such item of Portfolio
  Collateral are the beneficiaries, and any instrument evidencing or constituting such item of
  Portfolio Collateral (in the case of Portfolio Collateral evidenced by or in the form of
  instruments).

                  "Underlying Loan and Security Agreement": Any agreement (other than an
  Underlying Instrument) which governs the terms of or guarantees or secures the obligations
  represented by any Portfolio Collateral or of which the holders of such Portfolio Collateral are
  the beneficiaries (which in the case of a Portfolio Loan which is a Participation shall include the
  loan and security documentation with respect to the underlying loan).

                   "Unit": An item of Portfolio Collateral with a warrant, profit participation or
  other equity-based feature (including but not limited to convertible bonds) included as a
  component thereof which otherwise meets the requirements for Portfolio Collateral; provided
  that (i) the value of such warrant, profit participation or other equity-based feature at the time of
  purchase, as determined by the Servicer in good faith, is less than 2% of the purchase price of
  such item of Portfolio Collateral and (ii) such warrant, profit participation or other equity-like
  feature at the time of purchase shall not, relate to or be exchangeable for, margin stock.

                "United States Regulations": 31 C.F.R. Part 357, Subpart B; 12 C.F.R. Part 615,
  Subparts O, R and S; 12 C.F.R. Part 987; 12 C.F.R. Part 1511; 24 C.F.R. Part 81, Subpart H; 31
  C.F.R. Part 354; 18 C.F.R. Part 1314; and 24 C.F.R. Part 350.

                 "United States Security Entitlement": A Security Entitlement as defined in a
  United States Regulation.

                    "Unregistered Securities": The meaning specified in Section 5.18(c) hereof.

                 "Unscheduled Principal Proceeds": Collateral Principal Collections received by
  the Issuer from an unscheduled prepayment, in whole or in part, by the obligor of an item of
  Portfolio Collateral prior to the stated maturity date of such item of Portfolio Collateral,
  including without limitation, any Collateral Disposition Proceeds received from the sale of any
  item of Portfolio Collateral received in an Offer, Exchange Offer or similar tender, whether such
  tender required action on the part of the Issuer or otherwise.

                "USA PATRIOT Act": The Uniting and Strengthening America By Providing
  Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.



  OHS East:160186418.12                            67

                                                                                        009080
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 75 of 291 PageID 11943



                    "U.S. Person":

                    (i)    (a)       a citizen of the United States;

                            (b) a natural person who is a resident of the United States or a resident
                    alien of the United States as defined by section 7701(b) of the Code;

                           (c) any partnership (unless otherwise provided in the regulations),
                    corporation or other entity created, organized or incorporated in or under the laws
                    of the United States, its states, territories or possessions, or the District of
                    Columbia;

                           (d) any estate or trust as defined by section 7701(a)(30)(D) and (E) of the
                    Code, respectively; or

                    (ii)   as defined in Regulation S, as the context may require.

                    "Waived Additional Servicing Fee": As defined in Section 11.5.

                    "Waived Servicing Fees": As defined in Section 11.5.

                    "Waived Supplemental Servicing Fee": As defined in Section 11.5.

                  "Weighted Average Coupon": The amount (rounded up to the nearest 0.001%)
  determined by summing the products obtained by multiplying, for each item of Fixed Rate
  Portfolio Collateral then included in the Trust Estate (other than items of Defaulted Portfolio
  Collateral), the Principal Balance of such item of Portfolio Collateral and the stated rate of
  interest of such item of Portfolio Collateral and then dividing such sum by the Aggregate
  Principal Amount of all of the Fixed Rate Portfolio Collateral included in the Trust Estate (other
  than items of Defaulted Portfolio Collateral) as of such date of determination.

                "Weighted Average Coupon Test": A test that will be satisfied if the Weighted
  Average Coupon of the Fixed Rate Portfolio Collateral (after giving effect to any Coupon
  Adjustment) is at least equal to 7.5% per annum as of the date of determination (or such lower
  per annum rate that the Rating Agencies have confirmed would not result in a withdrawal or
  downgrade of any of the then current ratings assigned by them to the Notes).

                 "Weighted Average Life": As of any date of determination, the amount
  determined by summing the products obtained by multiplying, for each item of Portfolio
  Collateral (other than items of Defaulted Portfolio Collateral) then included in the Trust Estate,
  the Principal Balance of such item of Portfolio Collateral and the Average Life (as such term is
  defined below) of such item of Portfolio Collateral as of such date of determination and then
  dividing such sum by the Aggregate Principal Amount of all of the Portfolio Collateral included
  in the Trust Estate as of such date of determination. For any item of Portfolio Collateral (other
  than items of Defaulted Portfolio Collateral), the "Average Life" shall be equal to the number of
  years obtained by dividing (a) the Principal Balance of such item of Portfolio Collateral into (b)
  the sum of the products obtained by multiplying (i) the amount of each of the remaining,
  required principal payments on such item of Portfolio Collateral by (ii) the number of years

  OHS East:160186418.12                                68

                                                                                        009081
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 76 of 291 PageID 11944



  (calculated to the nearest one-twelfth) that will have elapsed between such date of determination
  and the making of such payment.

                  "Weighted Average Life Requirement": A test that will be satisfied on any date of
  determination if the Weighted Average Life on such date of all items of Portfolio Collateral
  (other than items of Defaulted Portfolio Collateral) is equal to or less than the number of years
  set forth in Schedule I hereto opposite the period set forth in Schedule I hereto in which such test
  is being measured. Notwithstanding the foregoing, the Weighted Average Life may vary from
  the restrictions set forth above, if the Rating Agencies have confirmed such variance would not
  result in a withdrawal or downgrade of any of the then current ratings assigned by them to the
  Notes.

                  "Weighted Average Margin": The amount (rounded up to the nearest 0.001%)
  equal to (i) the sum of the products obtained by multiplying the margin over Collateral LIBOR
  on each item of Floating Rate Collateral (other than items of Defaulted Portfolio Collateral) as of
  the date of calculation (which will be determined for items of Floating Rate Collateral that do not
  bear interest based on Collateral LIBOR by expressing the current interest rate on such Floating
  Rate Collateral as a margin above or below three-month LIBOR on the date of determination,
  which margin will be expressed as a negative number if such current interest rate is lower than
  three-month LIBOR) by the Principal Balance of such item of Floating Rate Collateral (other
  than items of Defaulted Portfolio Collateral) as of such date, divided by (ii) the Aggregate
  Principal Amount of all such Floating Rate Collateral (other than items of Defaulted Portfolio
  Collateral) on such date. For purposes of calculating the Weighted Average Margin for any
  Delayed Drawdown Loan or Revolving Loan, the principal balance representing the funded
  portion will be multiplied by the margin above Collateral LIBOR and the principal balance
  representing the unfunded portion will be multiplied by the commitment fee related thereto. If
  an item of Floating Rate Portfolio Collateral does not provide for Collateral LIBOR, the margin
  for this purpose shall be equal to the then applicable interest rate minus then current LIBOR. If
  an item of Floating Rate Portfolio Collateral has a Collateral LIBOR floor, the excess of such
  floor rate over Collateral LIBOR will be added to the margin above Collateral LIBOR for
  purposes of calculating the Weighted Average Margin of such item of Floating Rate Portfolio
  Collateral.

                 "Weighted Average Margin Test": A test that will be satisfied by application of
  the Collateral Quality Matrix, after giving effect to any Coupon Adjustment.

                    Section 1.2.   Other Definitional Provisions.

                 All references in this instrument to designated "Annexes," "Articles," "Sections,"
  "Subsections" and other subdivisions are to the designated Annexes, Articles, Sections,
  Subsections and other subdivisions of this instrument as originally executed. The words
  "herein," "hereof," "hereunder" and other words of similar import refer to this Indenture as a
  whole and not to any particular Annex, Article, Section, Subsection or other subdivision. Unless
  the context otherwise requires, terms defined in the UCC and not otherwise defined in this
  Indenture shall have the meanings set forth in the UCC. Any reference herein to money or other
  property that is to be deposited in or is on deposit in a securities account shall also mean that
  such money or other property is to be credited to, or is credited to, such securities account.

  OHS East:160186418.12                             69

                                                                                       009082
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 77 of 291 PageID 11945



                 Any reference herein to a "beneficial interest" in a security also shall mean, unless
  the context otherwise requires, a security entitlement with respect to such security, and any
  reference herein to a "beneficial owner" or "beneficial holder" of a security also shall mean,
  unless the context otherwise requires, the holder of a security entitlement with respect to such
  security.

                    Section 1.3.   Assumptions as to Portfolio Collateral and Trust Estate.

                  Except as otherwise expressly set forth herein, in connection with all calculations
  required to be made pursuant to this Indenture with respect to Scheduled Distributions on any
  Pledged Security, or any payments on any other assets included in the Trust Estate, and with
  respect to the income that can be earned on Scheduled Distributions on such Pledged Securities
  and on any other amounts that may be received for deposit in the Collection Account, the
  provisions set forth in this Section 1.3 shall apply.

                  All calculations with respect to Scheduled Distributions on the Pledged Securities
  shall be made on the basis of information as to the terms of each such Pledged Security and upon
  accounting of payments, if any, received on such Pledged Security that are furnished by or on
  behalf of the issuer of such Pledged Security and such information or report may be conclusively
  relied upon in making such calculations.

                 For each Due Period, the Scheduled Distributions on any Pledged Security
  (excluding any item of Defaulted Portfolio Collateral and Equity Portfolio Collateral, as to which
  Scheduled Distributions shall be assumed to be zero) shall be the amount required to be paid
  (including coupon payments, accrued interest, scheduled principal payments, if any, by way of
  sinking fund payments which are assumed to be on a pro rata basis or other scheduled
  amortization of principal (excluding any optional redemption), return of principal, and
  redemption premium, if any) that, if paid as scheduled, will be available in the Collection
  Account at the end of such Due Period. For purposes of calculating interest on Pledged
  Securities that have a rate of interest which varies with an objective index, the interest to be
  received thereon shall be assumed to be equal to the interest that would be received on such
  Pledged Security if the rate of interest accruing on such Pledged Security on the date of
  determination were to remain constant for each succeeding Due Period.

                  Each Scheduled Distribution with respect to a Pledged Security shall be assumed
  to be received on the applicable Due Date, and each such Scheduled Distribution shall be
  assumed to be immediately deposited in the Collection Account and to earn interest at the
  Assumed Interest Rate. All funds assumed to earn interest as provided herein shall be assumed
  to continue to earn interest at the applicable rate until the date on which they are required to be
  available in the Collection Account for application, in accordance with the terms hereof, to
  payment of principal of or interest on the Notes or other amounts payable or otherwise for
  application in accordance with the terms of this Indenture.

                 Notwithstanding anything to the contrary contained in this Indenture if the
  Trustee receives an Issuer Order or Issuer Request and also receives a Servicer Order or Servicer
  Request with respect to the same subject matter, the Issuer Order or Issuer Request, as the case



  OHS East:160186418.12                             70

                                                                                        009083
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 78 of 291 PageID 11946



  may be, shall supersede any such Servicer Order or Servicer Request and be the controlling order
  or request hereunder.

                                              ARTICLE II

                                             THE NOTES

                    Section 2.1.   Forms Generally.

                    (a) The Notes, the Combination Notes and the Trustee’s certificate of
     authentication thereon shall be in substantially the forms required by this article with such
     appropriate insertions, omissions, substitutions and other variations as are required or
     permitted by this Indenture, and may have such letters, numbers or other marks of
     identification and such legends or endorsements placed thereon, as may, consistently
     herewith, be determined by the Authorized Officer of the Issuer executing such Notes and
     Combination Notes as evidenced by such Authorized Officer’s execution of such Notes and
     Combination Notes. Any portion of the text of any Note or Combination Note may be set
     forth on the reverse thereof, with an appropriate reference thereto on the face of the Note or
     Combination Note.

                     (b) Regulation S Notes. The Class A-1L Notes, the Class A-2L Notes, the
     Class A-3L Notes, the Class B-1L Notes, the Class B-2L Notes and the Combination Notes
     initially sold to Non-U.S. Persons in "offshore transactions" (within the meaning of
     Regulation S) shall be represented initially by single global notes (the "Temporary Regulation
     S Global Notes") in fully registered form without coupons, authenticated and delivered in
     substantially the forms attached hereto as Exhibit A-1L-1, Exhibit A-2L-1, Exhibit A-3L-1,
     Exhibit B-1L-1, Exhibit B-2L-1 and Exhibit C-1 respectively. The Issuer shall deposit such
     Notes and the Combination Notes on behalf of the subscribers for such Notes with the Trustee
     as custodian (in such capacity, the "Custodian") for the Depository, registered in the name of a
     nominee of the Depository, for the accounts of each of the Clearance Systems, for credit by
     the Clearance Systems to the respective accounts designated by the subscribers of such Notes
     or Combination Notes (or to such other accounts as they may direct) at each of the Clearance
     Systems. The Temporary Regulation S Global Notes shall be exchanged for interests in the
     Permanent Regulation S Global Notes as set forth below. The Permanent Regulation S Global
     Notes shall be substantially in the form set forth as Exhibit A-1L-2, Exhibit A-2L-2, Exhibit
     A-3L-2, Exhibit B-1L-2, Exhibit B-2L-2 and Exhibit C-2.

                 During the Distribution Compliance Period, beneficial interests in Class B-2L
  Notes and Combination Notes issued in the form of a Temporary Regulation S Global Note may
  be transferred for an interest in a Definitive Note of such Class pursuant to and as provided in
  Section 2.5(b), and after the expiration of the Distribution Compliance Period beneficial interests
  in the Temporary Regulation S Global Note of each Class shall be exchanged for a Permanent
  Regulation S Global Note for such Class pursuant to and as provided below.

                Without unnecessary delay but in any event prior to the termination of the
  Distribution Compliance Period, the Issuer shall deliver to the Trustee or the Authenticating
  Agent the Permanent Regulation S Global Notes executed by the Co-Issuers. Upon the

  OHS East:160186418.12                               71

                                                                                      009084
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 79 of 291 PageID 11947



  termination of the Distribution Compliance Period any Notes or Combination Notes in the form
  of a Temporary Regulation S Global Note shall be surrendered by the Custodian to the Trustee,
  in each case as the Issuer’s agent for such purpose (or, at the Authenticating Agent’s option, the
  Custodian shall be instructed by the Authenticating Agent or the Trustee to endorse each such
  Temporary Regulation S Global Note to reduce the principal amount thereof), to be exchanged,
  in whole or from time to time in part, for a Permanent Regulation S Global Note without charge,
  and the Authenticating Agent shall authenticate and deliver to the Custodian for delivery in
  exchange for each such Temporary Regulation S Global Note or the portions thereof to be
  exchanged, an equal aggregate principal amount of a Permanent Regulation S Global Note, as
  shall be specified by the Custodian; provided that, upon such presentation by the Custodian: (i)
  the Trustee receives a certificate substantially in the form set forth in Exhibit F attached hereto,
  and signed by the respective Clearance System as to the portions of each Temporary Regulation
  S Global Note held for the respective accounts of such Clearance System, that it has received
  from each beneficial owner of the portion of each Temporary Regulation S Global Note then to
  be exchanged, written certification substantially to the effect set forth in Exhibit G attached
  hereto, with such changes therein as shall be approved by the Issuer, (ii) none of the Trustee or
  any Paying Agent have actual knowledge, nor have they received notification from the Issuer
  with respect to the original issuance and distribution of the Global Notes that such Person has
  actual knowledge, that such certificate is false, and (iii) the Trustee and any Paying Agent do not
  have a United States address as the address for payment to any Holder of the Permanent
  Regulation S Global Note issuable upon such exchange. Notwithstanding the foregoing, in the
  event of redemption in whole or acceleration of all or any part of the Notes prior to the
  termination of the Distribution Compliance Period, the Permanent Regulation S Global Notes
  will not be issuable in respect of the Temporary Regulation S Global Note or portion thereof, and
  payment thereon will be made as provided in the Temporary Regulation S Global Note. Any
  other Class of Note in the form of a Temporary Regulation S Global Note presented to the
  Trustee for a Permanent Regulation S Global Note shall be endorsed by the Trustee to reduce the
  principal amount thereof by the amount so exchanged, and shall then be returned to the
  Custodian, pending exchange of the remaining balance thereof pursuant to the terms hereof.

                   On each Payment Date, if any, that falls on or prior to the date on which all
  Temporary Regulation S Global Notes shall have been exchanged for Permanent Regulation S
  Global Notes (the "Exchange Date"), interest, if any, and principal on the Temporary Regulation
  S Global Notes shall be paid to the Custodian, acting on behalf of the Clearance System for the
  benefit of persons for whom the Clearance System holds the Temporary Regulation S Global
  Notes on each such Payment Date to the extent the Clearance System has delivered a certificate
  or certificates, appropriately completed and signed, in substantially the form set forth in Exhibit
  F attached hereto, which certificate or certificates shall be dated the relevant Payment Date and
  shall be delivered to the Custodian.

                   The Issuer will obtain from each Clearance System an agreement that it will credit
  principal and interest, if any, as of each Payment Date that falls on or prior to the termination of
  the Distribution Compliance Period, received in respect of each Temporary Regulation S Global
  Note to the respective accounts of the persons for whom the Clearance System holds a
  Temporary Regulation S Global Note on each such Payment Date, upon, and only upon, receipt
  of certificates from such account holders in substantially the form set forth in Exhibit G attached
  hereto to be dated on or before each relevant Payment Date (copies of such form being available

  OHS East:160186418.12                           72

                                                                                       009085
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 80 of 291 PageID 11948



  from the offices of Clearstream at 67, Boulevard Grande-Duchesse Charlotte, Luxembourg, the
  offices of Euroclear at 1 Boulevard du Roi Albert II, B-1210 Brussels, Belgium and each other
  Paying Agent of the Issuer).

                Interest and principal payable prior to the Exchange Date in respect of any portion
  of any Temporary Regulation S Global Note representing Class B-2L Notes or Combination
  Notes as to which no certificate required by the third preceding paragraph hereof has been
  received from the Clearance System shall be held by the Trustee for payment together with
  delivery of Permanent Regulation S Global Notes upon receipt of the certification required
  hereby.

                  Upon any such exchange of a portion of any Temporary Regulation S Global
  Note for a Permanent Regulation S Global Note, the Custodian shall endorse (or, as provided
  above, the Trustee shall instruct the Custodian to endorse) such Temporary Regulation S Global
  Note to reflect the reduction of the principal amount evidenced thereby.

                     (c) Rule 144A Global Notes. The Class A-1LA Notes, the Class A-1LB
     Notes, the Class A-2L Notes, the Class A-3L Notes and the Class B-1L Notes initially sold to
     U.S. Persons (within the meaning of Rule 144A) shall be represented by single global notes
     (the "Rule 144A Global Notes") in fully registered form without coupons, authenticated and
     delivered in substantially the forms attached hereto as Exhibit A-1L-3, Exhibit A-2L-3,
     Exhibit A-3L-3, and Exhibit B-1L-3 respectively, which the Issuer shall deposit on behalf of
     the subscribers for such Notes with the Custodian for the Depository and registered in the
     name of Cede & Co., the nominee of DTC. The Aggregate Principal Amount of each Rule
     144A Global Note may from time to time be increased or decreased by adjustments made on
     the records of the Custodian for DTC or its nominees, as the case may be.

                     (d) Definitive Class B-2L Notes and Combination Notes. The Class B-2L
     Notes and the Combination Notes initially issued to U.S. Persons in transactions exempt from
     the registration requirements of the Securities Act shall be issued as definitive notes
     ("Definitive Notes") in fully registered form without coupons, authenticated and delivered in
     substantially the form attached hereto as Exhibit B-2L-4 and Exhibit C-4, respectively. On or
     prior to the Closing Date, the Issuer shall provide to the Trustee or Authenticating Agent (as
     applicable) an Issuer Order setting forth the amount of Class B-2L Notes and the Combination
     Notes (if any) to be issued on the Closing Date in the form of Definitive Notes and
     registration and delivery instructions (together with payment, taxpayer identification and other
     necessary information) for each of the Definitive Notes to be issued on the Closing Date.
     Interest and principal on the Definitive Notes will be paid to the registered holder thereof as
     indicated in the Note Register, and, in the case of the Preferred Share Component of the
     Combination Notes, the Share Register.

                    (e) Book-Entry Provisions. This Section 2.1(e) shall apply only to Regulation
     S Global Notes or Rule 144A Global Notes ("Global Notes") deposited with or on behalf of
     the Depositary. On or prior to the Closing Date, the Issuer shall provide (i) to the Trustee or
     Authenticating Agent (as applicable) an Issuer Order setting forth the amount of Notes (if
     any) to be issued on the Closing Date in the form of Temporary Regulation S Global Notes
     and Rule 144A Global Notes for each Class, and (ii) to the Depositary written instructions

  OHS East:160186418.12                           73

                                                                                      009086
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 81 of 291 PageID 11949



     listing the names and addresses of the initial beneficial owners of the Temporary Regulation S
     Global Notes and the Rule 144A Global Notes of each Class or of the Combination Notes (if
     any) and the amounts of their respective ownership interests (together with payment
     instructions, taxpayer information and such other information as DTC reasonably may
     require). A Temporary Regulation S Global Note may be initially issued for each Class with
     an outstanding principal balance of zero (and the same may be reduced to zero at any time
     during the Distribution Compliance Period without cancellation.

                     (f) Definitive Notes. If at any time (including without limitation during the
     Distribution Compliance Period) (i) the Temporary Regulation S Global Notes or the
     Permanent Regulation S Global Notes or any of them become immediately due and repayable
     pursuant to Article Five hereof or (ii) any of DTC, Euroclear or Clearstream (A) is closed for
     business for a continuous period of 14 days (other than by reason of holiday, statutory or
     otherwise) or (B) announces an intention permanently to cease business and no alternative
     clearance system satisfactory to the Issuer is available or (iii) as a result of any amendment to,
     or change in, the laws or regulations of the Cayman Islands or of any authority therein or
     thereof having power to tax or in the interpretation or administration of such laws or
     regulations which becomes effective on or after the Closing Date, the Issuer or any Paying
     Agent is or will be required to make any deduction or withholding from any payment in
     respect of the Notes which would not be required were the Notes in definitive registered form
     or (iv) the Issuer so elects by notice to the Noteholders and Euroclear or Clearstream, as the
     case may be, does not object (as determined by the Issuer), then the Issuer will issue
     Definitive Notes in exchange for and to the extent of such Global Notes within 30 days of the
     occurrence of the relevant event set forth in (i), (ii), (iii) or (iv) above.

                   If at any time (i) the Notes or any of them become immediately due and payable
  following an Event of Default hereunder or (ii) DTC notifies the Issuer or the Trustee in writing
  that it is unwilling or unable to discharge properly its responsibilities as a depository with respect
  to the Rule 144A Global Notes or it ceases to be a "clearing agency" registered under the
  Exchange Act, and the Issuer is unable to locate a qualified successor within 90 days after such
  notice, then the Issuer will issue Definitive Notes in exchange for and to the extent of such Rule
  144A Global Notes within 30 days of the occurrence of the relevant event set forth in (i) or (ii)
  above.

                  The Issuer shall notify the Trustee forthwith upon the occurrence of any of the
  events referred to in the two immediately preceding paragraphs and the Issuer shall, unless the
  Trustee agrees otherwise, promptly give notice thereof and of its obligation to issue Definitive
  Notes to the Noteholders. Upon giving such notice, the Issuer promptly shall cause the
  Custodian, as the case may be, to present forthwith for exchange and surrender such Global Note
  to the Trustee, for cancellation, together with appropriate exchange, registration, payment and
  delivery instructions (identifying according to its records the beneficial holders to whom, and in
  the amounts, the Definitive Notes are to be registered and delivered), upon which the Trustee
  shall be entitled to rely conclusively. The Issuer shall prepare, execute and deliver to the Trustee
  at its specified office a sufficient number of duly executed Definitive Notes not later than the
  20th day following the date of such notice, and the Trustee shall then promptly authenticate and
  deliver the appropriate number and amount of such Definitive Notes in accordance with the
  instructions received from the Custodian.

  OHS East:160186418.12                            74

                                                                                         009087
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 82 of 291 PageID 11950



                     (g) Form of Notes. The Notes and the Combination Notes shall be typed,
     printed, lithographed or engraved or produced by any combination of these methods or may
     be produced in any other manner, all as determined by the Authorized Officers of the Issuer or
     Co-Issuers, as applicable, executing such Notes or Combination Notes, as evidenced by the
     Authorized Officers’ execution of such Notes or Combination Notes.

                    Section 2.2.   Authorized Amount.

                 The aggregate principal amount of Class A-1LA Notes, the Class A-1LB Notes,
  Class A-2L Notes, Class A-3L Notes, Class B-1L Notes (including such Notes represented by
  the Note Component) and Class B-2L Notes that may be authenticated and delivered under this
  Indenture is limited to $635,000,000, $115,000,000, $76,000,000, $48,000,000, $36,000,000 and
  $26,000,000, respectively, except for Notes authenticated and delivered upon registration of
  transfer of, or in exchange for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5
  hereof.

                  The Combination Notes consisting of the Note Component representing an
  Aggregate Principal Amount of Class B-1L Notes of U.S. $6,750,000 (which is included in the
  Class B-1L Notes referred to in the immediately preceding paragraph) and the Preferred Share
  Component representing 3,250,000 Preferred Shares, shall be authenticated and delivered under
  this Indenture and shall have an initial Aggregate Principal Amount of U.S. $10,000,000.

                    Section 2.3.   Denominations; Extension of Revolving Period and Final Maturity.

                     (a) Each Class of the Notes and the Combination Notes shall be issuable on
     the Closing Date in the forms set forth herein, without coupons, in minimum denominations
     of $200,000 and integral multiples of $1 in excess thereof (in each case expressed in terms of
     the stated or principal amounts thereof, as the case may be, at the Closing Date).

                    (b) The Issuer, if directed by the Board Resolution of the Issuer at the request
     of the Servicer, shall be entitled on each Extension Effective Date to extend the Revolving
     Period to the applicable Extended Revolving Period End Date up to a maximum of four times
     (so that the Notes can only be extended to 2040) if (i) in the case of an Extension Effective
     Date occurring after the first Extension Effective Date, the Issuer has previously effected a
     Maturity Extension for each preceding Extension Effective Date in accordance with this
     Section 2.3, (ii) the Extension Conditions set forth in Section 2.3(d) are satisfied, (iii) the
     Issuer has given written notice to the Trustee of its election to extend the Revolving Period no
     later than 60 days and no earlier than 90 days prior to such Extension Effective Date and (iv)
     no Event of Default has occurred and is continuing. If the Extension Conditions are satisfied,
     the Final Maturity Date of the Notes and the Combination Notes shall be automatically
     extended to the related Extended Final Maturity Date and the Weighted Average Life Test
     shall be automatically extended to the related Extended Weighted Average Life Date, without
     any requirement for approval or consent of any Holders of Notes, Combination Notes or
     Preferred Shares (other than as may be required pursuant to the Extension Conditions) or
     amendment or supplement to this Indenture or the Paying and Transfer Agency Agreement
     (the "Maturity Extension"); provided that the Issuer will not be permitted to effect more than
     four Maturity Extensions.

  OHS East:160186418.12                            75

                                                                                      009088
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 83 of 291 PageID 11951



                     (c) In the case of a Maturity Extension, any Holder or Beneficial Owner of
     Notes, Combination Notes or Preferred Shares wishing to sell such Notes, Combination Notes
     or Preferred Shares to an Extension Qualifying Purchaser pursuant to the Extension
     Conditions must provide the applicable Extension Sale Notice within the Extension Sale
     Notice Period pursuant to Section 2.3(d) (such Notes and Preferred Shares as to which an
     Extension Sale Notice has been duly given, "Extension Sale Securities"). Notwithstanding
     anything to the contrary herein, each Holder providing an Extension Sale Notice shall be
     deemed to agree that no Extension Sale Securities of any Holder shall be purchased unless all
     Extension Sale Securities of all Holders are purchased and settled at the applicable Extension
     Purchase Price on the applicable Extension Effective Date and the other Extension Conditions
     are satisfied as of such date.

                    (d) The Maturity Extension shall be effective only if the following conditions
     (the "Extension Conditions") are satisfied:

                           (i)    the purchase of all Extension Sale Securities has been settled by
                    the designated Extension Qualifying Purchasers at the applicable Extension
                    Purchase Price as of the applicable Extension Effective Date;

                            (ii)   all such purchases of Extension Sale Securities individually and in
                    the aggregate comply with the applicable transfer restrictions herein, in the
                    Indenture and the Preferred Share Paying and Transfer Agency Agreement
                    immediately after such purchase and the legends on such Notes, Combination
                    Notes and Preferred Shares and all applicable law, rules and regulations
                    (including, without limitation, rules, regulations and procedures of any applicable
                    securities exchange, self-regulatory organization or clearing agency);

                            (iii)    the Rating Condition has been satisfied with respect to S&P (so
                    long as any Notes are then rated by S&P) and (b) either (A) the Class B-2L
                    Overcollateralization Ratio is at least 105% and the Collateral Quality Tests are
                    satisfied as of the related Extension Determination Date and the Interest Coverage
                    Test was satisfied on the immediately preceding Payment Date, the rating of each
                    Class of Notes or Combination Notes by Moody's has not been downgraded,
                    withdrawn or qualified from that in effect on the Closing Date (unless it
                    subsequently has been reinstated to the rating assigned on the Closing Date) or
                    (B) the Rating Condition has been satisfied with respect to Moody's (so long as
                    any Notes or Combination Notes are then rated by Moody's); and

                            (iv)   (A) the Holders of 100% of the Outstanding Aggregate Principal
                    Amount of the Class A-1LA Notes have delivered the Extension Sale Notice in
                    the Extension Sale Notice Period or (B) if the Holders of 100% of the Outstanding
                    Aggregate Principal Amount of the Class A-1LA Notes fail to deliver an
                    Extension Sale Notice pursuant to the preceding clause (A), either (x) the Issuer,
                    acting through the Servicer, notifies the Holders of the Class A-1LA Notes in
                    writing not later than the last day of the Extension Sale Notice Period that such
                    Class A-1LA Notes shall constitute "Extension Sale Securities" (as a result of
                    which such Class A-1LA Notes must be purchased by an Extension Qualifying

  OHS East:160186418.12                             76

                                                                                        009089
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 84 of 291 PageID 11952



                    Purchaser) or (y) the Holders of 100% of the Outstanding Aggregate Principal
                    Amount of the Class A-1LA Notes have consented in writing to the Maturity
                    Extension not later than the last day of the Extension Sale Notice Period; provided
                    that if the Extension Conditions are not satisfied because the Holders of the Class
                    A-1LA Notes have failed to deliver an Extension Sale Notice or have failed to
                    provide their written consent to the related Maturity Extension, then the Servicer
                    may extend the Extension Sale Notice Period by seven Business Days if the
                    Servicer reasonably believes that it will receive such Extension Sale Notice or
                    written consent within seven Business Days following the end of the Extension
                    Sale Notice Period.

          The Issuer, the Trustee and, by its acceptance of the Notes, Combination Notes or
  Preferred Shares, each Holder or Beneficial Owner of Notes, Combination Notes or Preferred
  Shares agrees that the Initial Purchasers or any placement agent shall not be responsible for
  causing the Extension Conditions to be satisfied and shall not be liable to any such person or
  Holder of Notes, Combination Notes or Preferred Shares (whether or not such Holder gave an
  Extension Sale Notice with respect to its Notes, Combination Notes or Preferred Shares) or to
  any other person if the Extension Conditions are not satisfied. Failure of the Extension
  Conditions to be satisfied shall not constitute a Default or Event of Default under this Indenture.

                   (e) The following procedure shall apply to effect any extension of the
     Revolving Period or the Maturity Date, pursuant to Section 2.3:

                            (i)    No later than three Business Days following receipt by the Trustee
                    of the notice given by the Issuer of its election to extend the Revolving Period
                    (the "Extension Notice"), at the cost of the Issuer the Trustee shall deliver the
                    Extension Notice to all Holders of Notes, Combination Notes and the Preferred
                    Shares Paying and Transfer Agent (for forwarding to the Holders of the Preferred
                    Shares and the Combination Notes with respect to the Preferred Share
                    Component) and each Rating Agency (so long as any rated Notes, Combination
                    Notes are Outstanding), and shall request the Rating Condition for the Maturity
                    Extension from S&P, if applicable. Such Extension Notice shall include a
                    statement to the effect that (i) no Extension Sale Notice delivered after the end of
                    the Extension Sale Notice Period shall be effective and (ii) subject to Section
                    2.3(d)(iv)(B), only the Class A-1LA Notes for which an Extension Sale Notice
                    has been delivered may be treated as Extension Sale Securities pursuant to the
                    Extension Conditions (with the result that the Class A-1LA Notes must be
                    purchased by an Extension Qualifying Purchaser).

                            (ii)    Any Holder of Notes, Combination Notes or Preferred Shares may
                    give irrevocable notice (an "Extension Sale Notice") within 30 days after the
                    Trustee has delivered the Extension Notice (the "Extension Sale Notice Period")
                    of its intention to sell its Notes, Combination Notes or Preferred Shares to an
                    Extension Qualifying Purchaser in the case of a Maturity Extension. Any
                    Extension Sale Notice received by the Trustee after the Extension Sale Notice
                    Period shall be disregarded and deemed not to have been given. No Holder of
                    Notes (other than the Class A-1LA Notes as described in clause (d)(iv) above) ,

  OHS East:160186418.12                              77

                                                                                         009090
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 85 of 291 PageID 11953



                    Combination Notes or Preferred Shares that has not given such an Extension Sale
                    Notice within the Extension Sale Notice Period shall be entitled to sell its Notes,
                    Combination Notes or Preferred Shares to an Extension Qualifying Purchaser in
                    connection with the Maturity Extension.

                            (iii)  If the Holders of 100% of the Outstanding Aggregate Principal
                    Amount of the Class A-1LA Notes have not delivered the Extension Sale Notice
                    to the Trustee by the 20th calendar day after the date of the Extension Notice, the
                    Trustee shall notify the Holders of the Class A-1LA Notes of the date on which
                    the Extension Sale Notice Period shall end and include a statement to the effect
                    that (A) no Extension Sale Notice delivered after the end of the Extension Sale
                    Notice Period shall be effective and (B) the Class A-1LA Notes for which no
                    Extension Sale Notice has been delivered may be treated as Extension Sale
                    Securities pursuant to clause (iv) of the Extension Conditions (as a result of which
                    the Class A-1LA Notes must be purchased by an Extension Qualifying
                    Purchaser).

                            (iv)   If clause (iii)(b)(A) of the Extension Conditions is not satisfied as
                    of the applicable Extension Determination Date as determined by the Issuer (or its
                    agent), the Trustee shall request the Rating Condition to be satisfied with respect
                    to Moody's.

                            (v)      On the applicable Extension Determination Date, the Issuer (or its
                    agent) shall confirm (A) whether or not Extension Qualifying Purchasers for all
                    Extension Sale Securities have been designated to purchase such Notes,
                    Combination Notes or Preferred Shares in compliance with all transfer restrictions
                    in the Indenture and the legends on such Notes, Combination Notes or Preferred
                    Shares and all applicable laws, rules and regulations (including, without
                    limitation, any rules, regulations and procedures of any securities exchange, self-
                    regulatory organization or clearing agency), (B) whether the requirements of
                    clause (iii) of the Extension Conditions are satisfied as of the applicable Extension
                    Determination Date and (C) whether all other Extension Conditions can be
                    satisfied as of the applicable Extension Effective Date.

                            (vi)   On each Extension Effective Date, the Maturity Extension shall
                    become effective hereunder; provided that all Extension Conditions set forth
                    above are satisfied. No later than two Business Days after each Extension
                    Effective Date, the Trustee based on a determination made by the Issuer, at the
                    expense of the Co-Issuers, shall deliver a notice to all Holders of Notes and the
                    Preferred Shares Paying and Transfer Agent (for forwarding to the Holders of
                    Preferred Shares), the Servicer, Bear Stearns, each Rating Agency (so long as any
                    rated Notes are Outstanding) and the Irish Stock Exchange (if and for so long as
                    any Class of Notes is listed thereon) confirming whether or not the Maturity
                    Extension became effective. If the Maturity Extension became effective, the
                    Issuer shall make any required notifications thereof to the Depositary for any
                    Notes subject to the Maturity Extension. None of Bear Stearns, the Servicer or


  OHS East:160186418.12                              78

                                                                                          009091
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 86 of 291 PageID 11954



                    any of their respective Affiliates shall have any duty to act as an Extension
                    Qualifying Purchaser.

                           (vii) In the case of a Maturity Extension, each Holder of Notes (other
                    than Extension Sale Securities) shall be entitled to receive an amount equal to the
                    applicable Extension Bonus Payment to the extent of available funds and as
                    provided in Section 11.1. Holders of the Preferred Shares shall not be entitled to
                    receive any Extension Bonus Payment. The obligation to make any Extension
                    Bonus Payment shall not be rated by Rating Agencies.

                     (f) The Extension Bonus Payment shall be payable to any applicable
     qualifying Beneficial Owners who have provided the Trustee with an Extension Bonus
     Eligibility Certification on or before the 5th Business Day prior to the first Payment Date from
     and including each Extension Effective Date on which funds are available to be used for such
     purposes in accordance with Priority of Payments, but in any event, no later than the earlier of
     the Final Maturity Date and the date of redemption of the Notes. Extension Bonus Payments
     which are not available to be paid on a Payment Date in accordance with the Priority of
     Payments on a Payment Date shall not be considered "due and payable" hereunder but are due
     and payable on the next Payment Date on which funds are due and payable. The failure to
     pay any such Extension Bonus Payment on such date shall not be an Event of Default, unless
     the Issuer shall fail to pay in full such Extension Bonus Payment on the earlier of the Final
     Maturity Date and the date of redemption in full of the relevant Notes. Unpaid Extension
     Bonus Payments shall not accrue interest. Such amounts shall be paid, in the case of the
     Notes, to the accounts designated in the applicable Extension Bonus Eligibility Certification
     or, to the extent otherwise required by the rules of any applicable securities exchange or
     clearing agency, in a manner determined by the Issuer.

                    Section 2.4.   Execution, Authentication, Delivery and Dating.

                The Class A-1LA Notes, the Class A-1LB Notes, the Class A-2L Notes, the Class
  A-3L Notes and the Class B-1L Notes shall be executed on behalf of the Issuer, and the Class B-
  2L Notes and the Combination Notes (to the extent of the Note Component) shall be executed on
  behalf of the Issuer, by an Authorized Officer of each of the Issuer or the Co-Issuer, as
  applicable. The signature of such Authorized Officers on the Notes or the Combination Notes
  may be manual or facsimile.

                 Notes or the Combination Notes bearing the manual or facsimile signature of an
  individual who was at any time the Authorized Officer of the Co-Issuers (as applicable) shall
  bind the applicable Co-Issuer, notwithstanding the fact that such individual has ceased to hold
  such office prior to the authentication and delivery of such Notes or Combination Notes or did
  not hold such office at the date of issuance of such Notes or Combination Notes.

                 At any time and from time to time after the execution and delivery of this
  Indenture, the Co-Issuers may deliver the Class A-1LA Notes, the Class A-1LB Notes, the Class
  A-2L Notes, the Class A-3L Notes and the Class B-1L Notes, and the Issuer may deliver the
  Class B-2L Notes and the Combination Notes, executed by the Co-Issuer (or the Issuer with
  respect to the Class B-2L Notes and the Combination Notes) to the Trustee for authentication

  OHS East:160186418.12                             79

                                                                                        009092
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 87 of 291 PageID 11955



  and the Trustee (or an Authenticating Agent on its behalf), upon Issuer Order, shall authenticate
  and deliver such Notes and the Combination Notes as provided in this Indenture and not
  otherwise.

                 Each Note or Combination Notes authenticated and delivered by the Trustee (or
  the Authenticating Agent) to or upon Issuer Order on the Closing Date shall be dated as of the
  Closing Date. All other Notes or Combination Notes that are authenticated after the Closing
  Date for any other purpose hereunder shall be dated the date of their authentication.

                  Notes or Combination Notes issued upon transfer, exchange or replacement of
  other Notes or Combination Notes shall be issued in authorized denominations reflecting the
  original aggregate stated or principal amount of the Notes or Combination Notes so transferred,
  exchanged or replaced, but shall represent only the stated or principal amount of the Notes so
  transferred, exchanged or replaced. If any Note or Combination Notes is divided into more than
  one Note or Combination Notes in accordance with this Article II, the stated or original principal
  amount of such Note or Combination Note shall be proportionately divided among the Notes or
  Combination Notes delivered in exchange therefor and shall be deemed to be the aggregate
  stated or original principal amount of such subsequently issued Notes or Combination Notes.

                 No Note or Combination Note shall be entitled to any benefit under this Indenture
  or be valid or obligatory for any purpose, unless there appears on such Note or Combination
  Notes a certificate of authentication, substantially in the form provided for herein, executed by
  the Trustee (or Authenticating Agent, as provided below) by the manual signature of one of its
  Authorized Officers, and such certificate upon any Note or Combination Notes shall be
  conclusive evidence, and the only evidence, that such Note has been duly authenticated and
  delivered hereunder.

                  Upon the request of the Issuer, the Trustee shall and, at the election of the Trustee,
  the Trustee may, appoint one or more Authenticating Agents with power to act on its behalf and
  subject to its direction in the authentication of Notes or Combination Notes in connection with
  transfers and exchanges thereof hereunder as fully to all intents and purposes as though each
  such Authenticating Agent had been expressly authorized by this Indenture to authenticate the
  Notes; provided that any such appointment shall be upon terms and conditions reasonably
  acceptable to the Trustee (with respect to which the Trustee may require, among other things,
  appropriate indemnification for any damages, losses or reasonable costs arising from acts or
  omissions of such Authenticating Agent). For all purposes of this Indenture, the authentication
  of Notes or Combination Notes by an Authenticating Agent pursuant to this Section shall be
  deemed to be an authentication of such Notes "by the Trustee."

                Investors Bank & Trust Company, is hereby appointed, at the request of the
  Issuer, as Authenticating Agent for purposes of authenticating Definitive Notes issued in
  exchange for beneficial interests in the Global Notes.

                   RSM Robson Rhodes LLP is hereby appointed, at the request of the Issuer, as the
  initial Irish Paying Agent with respect to the Notes.




  OHS East:160186418.12                            80

                                                                                         009093
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 88 of 291 PageID 11956



                 Any corporation into which any Paying Agent, Transfer Agent or Authenticating
  Agent may be merged or converted or with which it may be consolidated, or any corporation
  resulting from any merger, consolidation or conversion to which any Paying Agent, Transfer
  Agent or Authenticating Agent shall be a party, or any corporation succeeding to the corporate
  trust business of any Paying Agent, Transfer Agent or Authenticating Agent, shall be the
  successor of such Paying Agent, Transfer Agent or Authenticating Agent hereunder, without the
  execution or filing of any further act on the part of the parties hereto or such Paying Agent,
  Transfer Agent or Authenticating Agent or such successor corporation.

                 Any Paying Agent, Transfer Agent or Authenticating Agent may at any time
  resign by giving written notice of resignation to the Trustee and the Issuer. The Trustee may at
  any time terminate the agency of any Paying Agent, Transfer Agent or Authenticating Agent by
  giving written notice of termination to such Paying Agent, Transfer Agent or Authenticating
  Agent and the Issuer.

                  The Trustee shall pay to any Paying Agent, Transfer Agent or Authenticating
  Agent reasonable compensation and shall reimburse each Paying Agent, Transfer Agent or
  Authenticating Agent for expenses reasonably incurred by such Paying Agent, Transfer Agent or
  Authenticating Agent in the performance of its duties as a Paying Agent, Transfer Agent or
  Authenticating Agent, in each case as and to the extent agreed upon between the Trustee and
  such Paying Agent, Transfer Agent or Authenticating Agent; provided that the Trustee shall be
  reimbursed for such fees and expenses pursuant to Section 6.7 and provided further that if the
  appointment of such Paying Agent, Transfer Agent or Authenticating Agent is at the election or
  request of the Issuer, the Trustee’s obligation to make such payments shall be limited to amounts
  for which it is entitled to be reimbursed pursuant to Section 6.7(b) or (c). The provisions of
  Section 6.5 shall be applicable to any Paying Agent, Transfer Agent or Authenticating Agent.

                    Section 2.5.   Registration, Registration of Transfer and Exchange.

                     (a) The Issuer shall cause to be kept a register (the "Note Register") in which,
     subject to such reasonable procedures as it may prescribe, the Issuer shall provide for the
     registration of the Notes and the Combination Notes and the registration of transfers of the
     Notes and the Combination Notes. The Trustee is hereby appointed "Note Registrar" for the
     purpose of registering and transferring the Notes and the Combination Notes as herein
     provided. The Note Registrar shall supply all relevant documents to the Share Registrar
     necessary for the Share Registrar to maintain the Share Register accordingly and the Share
     Registrar shall be able to rely upon such information provided by the Note Registrar without
     any liability on its part. For so long as a Combination Note is issued and outstanding, the Note
     Registrar shall cooperate with the Share Registrar as reasonably requested so as to ensure
     conformity of registrations and transfers of the Preferred Share Component of the
     Combination Note. The Issuer will notify the Trustee of any Notes or Combination Notes
     owned by or pledged to the Issuer or any of its Affiliates promptly upon the acquisition
     thereof or the creation of such pledge. So long as an Event of Default shall be continuing, the
     Note Registrar shall promptly, upon the written request of a Noteholder or holder of a
     Combination Note or a Preferred Share, but in no event later than five Business Days
     following such request, furnish such Noteholder or holder of a Combination Note or a
     Preferred Share with a list of all other Noteholders, holders of Combination Notes and

  OHS East:160186418.12                             81

                                                                                          009094
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 89 of 291 PageID 11957



     Preferred Shares (as applicable); provided that the Note Registrar shall have no liability to any
     person for furnishing the Note Register to any Noteholder or holder of a Combination Note or
     Preferred Share. The Note Registrar shall, upon request, furnish a copy of the Note Register to
     the Trustee and the Servicer.

                 Subject to the provisions of paragraphs (b), (c), (d), (e), (f) and (k) of this Section
  2.5, upon surrender for registration of transfer of any Note or Combination Note, the Issuer and
  the Co-Issuer (as applicable) shall execute, and the Trustee or the Authenticating Agent shall
  authenticate and deliver, in the name of the designated transferee or transferees, one or more new
  Notes of the same Class or Combination Note, of any authorized denomination and of a like
  aggregate principal amount.

                  Subject to the provisions of paragraphs (b), (c), (d), (e), (f) and (k) of this Section
  2.5, at the option of the Holder, Notes or Combination Notes may be exchanged for other Notes
  of the same Class or Combination Notes, as applicable, in any authorized denominations and of a
  like aggregate stated or principal amount, upon surrender of the Notes or Combination Notes to
  be exchanged at the office of the Trustee. Whenever any Notes are so surrendered for exchange,
  the Issuer and the Co-Issuer (as applicable) shall execute, and the Trustee or the Authenticating
  Agent shall authenticate and deliver, the Notes that the Holder making the exchange is entitled to
  receive.

                  All Notes (with the exception of the Class B-2L Notes and the Combination
  Notes) issued upon any registration of transfer or exchange of Notes shall be the valid
  obligations of the Co-Issuers, and the Class B-2L Notes and the Combination Notes shall be the
  valid obligations of the Issuer, evidencing the same debt, and entitled to the same benefits under
  this Indenture, as the Notes or the Combination Notes, as applicable, surrendered upon such
  registration of transfer or exchange.

                 Every Note or Combination Note presented or surrendered for registration of
  transfer or exchange shall be duly endorsed, or be accompanied by a written instrument of
  transfer in form satisfactory to the Co-Issuers (as applicable) and the Trustee duly executed by
  the Holder thereof or his attorney duly authorized in writing.

                No service charge shall be made to a Holder for any registration of transfer or
  exchange of Notes or Combination Notes, but the Co-Issuers or the Trustee may require payment
  of a sum sufficient to cover any tax or other governmental charge that may be imposed in
  connection with any registration of transfer or exchange of Notes or Combination Notes.

                     (b) No Note or Combination Notes may be sold or transferred (including,
     without limitation by pledge or hypothecation) unless such sale or transfer is exempt from the
     registration requirements of the Securities Act and is exempt under applicable state securities
     laws. No purported transfer of any interest in any Note or Combination Note or any portion
     thereof that is not made in accordance with this Section 2.5 shall be given effect by or be
     binding upon the Trustee or the Co-Issuers (as applicable) and any such purported transfer
     shall be null and void ab initio and vest in the transferee no rights against the Trustee, the Co-
     Issuers (as applicable) or the Trust Estate.



  OHS East:160186418.12                             82

                                                                                          009095
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 90 of 291 PageID 11958



                  By its acceptance of a Note or Combination Note or a beneficial interest in a Note
  or Combination Note, each owner thereof will be deemed to have represented and agreed that
  transfer thereof is restricted and agrees that it shall transfer such Note or Combination Note or
  beneficial interest in such Note or Combination Note, only in accordance with the terms of this
  Indenture and such Note or Combination Note and in compliance with applicable law.

                 The applicable rules, regulations and procedures utilized or imposed by any
  Clearance System or DTC (collectively, "Applicable Procedures") shall be applicable to the
  Global Notes insofar as and to the extent beneficial interests in such Global Notes are held by the
  agent members of or participants in Euroclear, Clearstream or DTC, respectively. Account
  holders or agent members of or participants in Euroclear, Clearstream and DTC shall have no
  rights under this Indenture with respect to such Global Notes and DTC (or its nominee) as
  registered Holder of any Global Notes may be treated by the Co-Issuers, the Trustee, the Note
  Registrar, the Authenticating Agent and any other Paying Agent (and any agent of any of the
  foregoing) as the owner of such Global Notes for all purposes whatsoever. Notwithstanding the
  foregoing, nothing herein shall prevent the Co-Issuers, the Trustee, the Note Registrar, the
  Authenticating Agent or any Paying Agent from giving effect to any written certification, proxy
  or other authorization furnished by DTC or any Clearance System or impair, as between DTC,
  the Clearance System and its agent members or participants, the operation of customary practices
  governing the exercise of the rights of a Holder of any Notes. Requests or directions from, or
  votes of, DTC, or any Clearance System with respect to any matter shall not be deemed
  inconsistent if made with respect to (or in separate proportions corresponding to) different
  beneficial owners. None of the Trustee, the Transfer Agent, the Note Registrar, the
  Authenticating Agent nor the Paying Agent shall have any duty to monitor, maintain records
  concerning (or determine compliance with any of the restrictions on transfer set forth herein with
  respect to) owners of beneficial interests in the Global Notes. None of the Trustee, the Transfer
  Agent, the Note Registrar, the Authenticating Agent nor the Paying Agent shall have any liability
  for the accuracy of the records of DTC or any Clearance System, or any actions or omissions of
  DTC or any Clearance System (or of the agent members of or participants in any Clearance
  System).

                A Noteholder may transfer a Note or its beneficial interest in a Note only in
  accordance with the following provisions:

                            (i)     Definitive Note to Temporary Regulation S Global Note. To the
                    extent permitted by the Applicable Procedures and subject to the provisions of
                    Section 2.5, if a Holder of a Definitive Note of any Class wishes at any time to
                    transfer its beneficial interest in such Definitive Note to a Non-U.S. Person during
                    the Distribution Compliance Period, such Holder shall, subject to the provisions
                    of this Section 2.5, transfer its interest in such Definitive Note for an equivalent
                    beneficial interest in the Temporary Regulation S Global Note of the same Class.
                    Upon (A) the surrender to the Trustee for cancellation of the Definitive Notes
                    representing the beneficial interest to be so transferred and (B) the receipt by the
                    Trustee and the Co-Issuers of (1) an Investor Representation Letter from such
                    Noteholder’s transferee, (2) a Regulation S Transferor Certificate from such
                    Noteholder, and (3) a written order in accordance with the Applicable Procedures
                    containing information regarding the Euroclear or Clearstream account to be

  OHS East:160186418.12                              83

                                                                                         009096
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 91 of 291 PageID 11959



                    credited with the increase in the Regulation S Global Note and the name of such
                    account, the Trustee shall cancel such Definitive Note and, concurrently with such
                    cancellation, instruct the Custodian to adjust the Depository’s position in the
                    Temporary Regulation S Global Note of the same Class to reflect an increase of
                    the Aggregate Principal Amount thereof by the same amount and to credit or
                    cause to be credited to the account of the transferee a beneficial interest in such
                    Temporary Regulation S Global Note equal to the Aggregate Principal Amount of
                    the Definitive Note so cancelled. In the event of any partial transfer of an interest
                    in a Definitive Note to a Temporary Regulation S Global Note, the Co-Issuers
                    shall execute and provide to the Trustee, and the Trustee shall authenticate and
                    return to the Holder, a Definitive Note evidencing the remaining balance thereof.
                    After the Distribution Compliance Period, interests in any Definitive Notes may
                    not be transferred or exchanged for interests in a Temporary Regulation S Global
                    Note.

                            (ii)   Definitive Note to Permanent Regulation S Global Note. If a
                    Holder of a Definitive Note wishes at any time after the Distribution Compliance
                    Period to transfer its interest in such Definitive Note to a Non-U.S. Person, such
                    Holder shall, subject to the provisions of this Section 2.5, transfer its interest in
                    such Definitive Note for an equivalent beneficial interest in such Permanent
                    Regulation S Global Note of the same Class. Upon (A) the surrender to the
                    Trustee in the case of any Class of Notes or Combination Notes, of the Definitive
                    Note representing the interest to be so transferred, for cancellation and (B) the
                    receipt by the Trustee and the Co-Issuers of (1) an Investor Representation Letter
                    from such Noteholder’s transferee, (2) a Regulation S Transferor Certificate from
                    such Noteholder and (3) a written order in accordance with the Applicable
                    Procedures containing information regarding the Euroclear or Clearstream
                    account to be credited with the increase in the Regulation S Global Note and the
                    name of such account, the Trustee shall cancel such Definitive Note, and,
                    concurrently with such cancellation instruct the Custodian to endorse the
                    Permanent Regulation S Global Note to reflect an increase of the Aggregate
                    Principal Amount thereof by the same amount and to credit or cause to be credited
                    to the account of the transferee a beneficial interest in such Permanent Regulation
                    S Global Note equal to the Aggregate Principal Amount of the Definitive Note so
                    cancelled. In the event of any partial transfer of an interest in a Definitive Note to
                    a Permanent Regulation S Global Note, the Co-Issuers or the Issuer, as applicable,
                    shall execute and provide to the Trustee, and the Trustee shall authenticate and
                    return to the Holder, a Definitive Note evidencing the remaining balance thereof
                    (which Definitive Note shall be so mailed or otherwise delivered from a location
                    outside the United States).

                           In respect of any transfers involving Combination Notes, the Note
                    Registrar shall ensure that the Note Register is amended in respect of the Note
                    Component of the Combination Notes and request the Share Registrar to amend
                    the Share Register in respect of the Preferred Share Component of the
                    Combination Notes.


  OHS East:160186418.12                              84

                                                                                           009097
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 92 of 291 PageID 11960



                            (iii)    Temporary Regulation S Global Note to Definitive Note or Rule
                    144A Global Note. To the extent permitted by DTC, if a Holder of a beneficial
                    interest in the Temporary Regulation S Global Note of a particular Class wishes at
                    any time during the Distribution Compliance Period to transfer its beneficial
                    interest in such Temporary Regulation S Global Note to a U.S. Person, such
                    holder shall, subject to the provisions of this Section 2.5, transfer its beneficial
                    interest in such Temporary Regulation S Global Note for an equivalent interest in
                    a Rule 144A Global Note, or, in the case of a Class B-2L Note or a Combination
                    Note, a Definitive Note. Upon receipt by the Trustee of (A) a certificate
                    substantially in the form of Exhibit G hereto and (B) a written order given in
                    accordance with the Applicable Procedures, the Trustee shall instruct the
                    Custodian to adjust the Depository’s position in the Temporary Regulation S
                    Global Note to reflect a reduction of the Aggregate Principal Amount thereof by
                    the Aggregate Principal Amount of the beneficial interest thereof to be so
                    transferred and concurrently with such reduction, in the case of a Rule 144A
                    Global Note, instruct the Custodian to adjust the Depository’s position in the Rule
                    144A Global Note of the same Class to reflect an increase of the Aggregate
                    Principal Amount thereof by the same amount and to credit or cause to be credited
                    to the account of the transferee a beneficial interest in such Rule 144A Global
                    Note equal to the Aggregate Principal Amount of the Temporary Regulation S
                    Global Note so reduced, and, in the case of a Definitive Note, the Co-Issuers shall
                    execute and furnish to the Trustee, and the Trustee or the Authenticating Agent
                    shall authenticate and deliver to such Holder, a Definitive Note in a principal
                    amount equal to the amount of the reduction in the Aggregate Principal Amount
                    of the Temporary Regulation S Global Note of such Class.

                            (iv)    Transfer of Interests in a Definitive Note. A Holder of a Definitive
                    Note may at any time transfer its interest in such Definitive Note in accordance
                    with this Section 2.5(b)(iv). Any transfer of an interest in a Definitive Note to a
                    Non-U.S. Person during the Distribution Compliance Period shall be made only
                    pursuant to Section 2.5(b)(iii) above. Otherwise the Trustee shall require, prior to
                    any such transfer of a Definitive Note, receipt by the Trustee and the Co-Issuers
                    of (A) an Investor Representation Letter from such Noteholder’s transferee and
                    (B) a Transferor Certificate from such Noteholder (which shall only be a
                    Regulation S Transferor Certificate for transfers to Non-U.S. Persons during the
                    Distribution Compliance Period). Upon receipt of such letter and certificate, and
                    surrender to the Trustee the Definitive Note representing the interest to be so
                    transferred, the Trustee shall cancel such Definitive Note and the Co-Issuers shall
                    execute and provide to the Trustee, and the Trustee or the Authenticating Agent
                    shall authenticate and deliver, a Definitive Note to such transferee (and, in the
                    event of a partial transfer, the Co-Issuers shall execute and provide to the Trustee,
                    and the Trustee or the Authenticating Agent shall authenticate and deliver, a
                    Definitive Note evidencing the remaining balance to the transferring Holder).

                           (v)     Transfer of Interests in the Temporary Regulation S Global Note.
                    Transfers of beneficial interests in the Temporary Regulation S Global Note may
                    only be made (A) in accordance with Section 2.5(b)(i) above or (B) by book-entry

  OHS East:160186418.12                              85

                                                                                          009098
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 93 of 291 PageID 11961



                    transfer of beneficial interests in the Temporary Regulation S Global Note within
                    the Clearance System (and subject to the Applicable Procedures) to Non-U.S.
                    Persons in accordance with Regulation S in "offshore transactions" (as defined in
                    Regulation S).

                            (vi)   Transfer of Interests in a Permanent Regulation S Global Note. If a
                    Holder of a beneficial interest in the Permanent Regulation S Global Note wishes
                    at any time to transfer its beneficial interest in such Permanent Regulation S
                    Global Note to a U.S. Person, such Holder shall, subject to the provisions of this
                    Section 2.5 and the Applicable Procedures, transfer its beneficial interest in such
                    Permanent Regulation S Global Note for an equivalent interest in a Rule 144A
                    Global Note or, in the case of the Class B-2L Notes or the Combination Note, a
                    Definitive Note. Upon receipt by the Trustee of (A) a certificate substantially in
                    the form of Exhibit G hereto and (B) a written order given in accordance with the
                    Applicable Procedures, the Trustee shall instruct the Custodian to adjust the
                    Depository’s position in the Permanent Regulation S Global Note to reflect a
                    reduction of the Aggregate Principal Amount thereof by the Aggregate Principal
                    Amount of the beneficial interest thereof to be so transferred and concurrently
                    with such reduction, in the case of a Rule 144A Global Note, instruct the
                    Custodian to adjust the Depository’s position in the Rule 144A Global Note of the
                    same Class to reflect an increase of the Aggregate Principal Amount thereof by
                    the same amount and to credit or cause to be credited to the account of the
                    transferee a beneficial interest in such Rule 144A Global Note equal to the
                    Aggregate Principal Amount of the Permanent Regulation S Global Note so
                    reduced, and, in the case of a Definitive Note, the Issuer shall execute and furnish
                    to the Trustee (or Paying Agent, as directed by the Trustee) and the Trustee shall
                    authenticate and deliver to such Holder a Definitive Note in the Aggregate
                    Principal Amount equal to the amount of the reduction in the Aggregate Principal
                    Amount of the Permanent Regulation S Global Note (which Definitive Note shall
                    be mailed or otherwise delivered to such Holder from a location outside the
                    United States). Interests in any Permanent Regulation S Global Note shall not be
                    exchanged for or transferred to a Definitive Note (except pursuant to the
                    preceding sentence or Section 2.1, if applicable).

                            (vii) Transfer of Interest in a Rule 144A Global Note. Subject to the
                    provisions of Section 2.5(k), transfers of beneficial interests in a Rule 144A
                    Global Note may only be made (A) in accordance with the provisions of this
                    Section 2.5(b)(iv) or (B) by book-entry transfer of beneficial interests in a Rule
                    144A Global Note within DTC (and subject to the Applicable Procedures) and in
                    accordance with the transfer restrictions contained in the legend on such Rule
                    144A Global Note. If a Holder of a beneficial interest in a Rule 144A Global
                    Note wishes to transfer its beneficial interest in such Rule 144A Global Note to a
                    Non-U.S. Person, such holder shall, subject to the provisions of this Section 2.5
                    and the Applicable Procedures, transfer its beneficial interest in such Rule 144A
                    Global Note for an equivalent interest in a Temporary Regulation S Global Note
                    or a Permanent Regulation S Global Note, provided such transfer occurs after the
                    Distribution Compliance Period. Upon receipt by the Trustee of (A) a Regulation

  OHS East:160186418.12                              86

                                                                                         009099
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 94 of 291 PageID 11962



                    S Transferor Certificate from such Noteholder and (B) a written order given in
                    accordance with the DTC’s Applicable Procedures, the Trustee shall instruct the
                    Custodian to adjust the Depository’s position in the Rule 144A Global Note to
                    reflect a reduction of the Aggregate Principal Amount thereof by the Aggregate
                    Principal Amount of the beneficial interest thereof to be so transferred and
                    concurrently with such reduction, instruct the Custodian to adjust the
                    Depository’s position in such Temporary Regulation S Global Note or the
                    Permanent Regulation S Global Note of the same Class to reflect an increase of
                    the Aggregate Principal Amount thereof by the same amount and to credit or
                    cause to be credited to the account of the transferee a beneficial interest in such
                    Temporary Regulation S Global Note or Permanent Regulation S Global Note
                    equal to the Aggregate Principal Amount of the Rule 144A Global Note so
                    reduced.

                            (viii) Exchange of Combination Notes into Component Securities.
                    Subject to the provisions of Section 2.5(l), a Holder of a Combination Note may
                    exchange all or a proportionate amount of each Component Security for (i) a
                    Definitive Note of the Class B-1L Notes or for proportional interests in a Rule
                    144A Global Note or a Regulation S Global Note of the Class B-1L Note (in the
                    Case of the Note Component) in the amount of the Aggregate Principal Amount
                    of the applicable Note Component being exchanged, and (ii) a Class I Preferred
                    Share certificate (in the case of the Preferred Share Component) representing the
                    number of Class I Preferred Shares comprised in the Preferred Share Component
                    being exchanged, in the manner specified in this Indenture. Such exchange is
                    subject to delivery to the Trustee, the Note Registrar, the Share Registrar and the
                    Issuer of written certifications, substantially in the form of Exhibit B and Exhibit
                    C or Exhibit D, as applicable, to the Paying and Transfer Agency Agreement at
                    least 10 Business Days prior to the Payment Date on which such exchange shall
                    become effective.

                                 No Holder of the Combination Notes may exchange or transfer any
                    Note Component or any Preferred Share Component thereof without also
                    exchanging or transferring the proportionate amount of the Preferred Share
                    Component or the Note Component being exchanged or transferred.

                                     The Trustee, upon receipt of such duly completed certificate and
                    such Combination Note, shall (i) cancel such Combination Note (or, by following
                    the procedures of the Depository, decrease the Aggregate Principal Amount of
                    such Combination Note), (ii) authenticate and deliver, without charge, Notes in
                    (or, by following the procedures of the Depositary, increase the Aggregate
                    Principal Amount of the applicable Global Note by) the same Aggregate Principal
                    Amount as the Note Component surrendered for exchange and (iii) direct the
                    Paying and Transfer Agent to deliver (in the case of a Preferred Share sold in
                    reliance on Regulation S, by following the procedures of Euroclear and
                    Clearstream for delivery to the account of the Holder of the Combination Notes) a
                    certificate for the Class I Preferred Shares represented by the face amount of such
                    Preferred Share Component surrendered for exchange. Thereafter, the Holder of

  OHS East:160186418.12                              87

                                                                                         009100
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 95 of 291 PageID 11963



                    a Combination Note (or a beneficial interest therein) exchanged hereunder shall
                    become the Holder of the Class B-1L Notes and Class I Preferred Shares (or
                    beneficial interests therein) received upon such an exchange. At any time the that
                    the Combination Notes represent interests only in the Preferred Share
                    Components, the Issuer will notify the holders of the Combination Notes and
                    require the exchange of the Combination Notes for the Class I Preferred Shares.

                                   Notwithstanding anything else in this Section 2.5, such Definitive
                    Note or proportional interest in a Rule 144A Global Note or Regulation S Global
                    Note, and such Preferred Share certificate (collectively, "Exchanged Interests")
                    may be in a principal amount or number of shares, as the case may be, smaller
                    than the authorized minimum otherwise applicable thereto; provided that the
                    exchanging Holder of such Combination Note may not thereafter transfer any
                    such Exchanged Interest except to a Person that, after giving effect to such
                    transfer, would hold at least the authorized minimum principal amount or number
                    of shares applicable to such Exchanged Interests.

                                    No Holder of any Note or Preferred Share (including a Holder that
                    receives such Note or Preferred Share upon exchange under this Section
                    2.5(b)(viii)) will have the right to exchange such Note or Preferred Share for a
                    Combination Note.

                                   At any time that the Combination Notes represent interests only in
                    the Preferred Share Component, the Trustee, on behalf of the Issuer, shall send a
                    notice to the Holders of the Combination Notes informing them that the Holders
                    of the Combination Notes must deliver the Combination Notes to the Paying and
                    Transfer Agent for exchange into the Class I Preferred Shares represented by the
                    Preferred Share Component and, upon such delivery, the Paying and Transfer
                    Agent, in accordance with the Paying and Transfer Agency Agreement, shall
                    deliver a certificate representing such Preferred Shares to such Holders within
                    five (5) Business Days of delivery to it of the Combination Notes.

                                  No service charge shall be made for any exchange of Combination
                    Notes into Component Securities, but the Trustee or the Paying and Transfer
                    Agent may require payment of a sum sufficient to cover any tax or other
                    governmental charge payable in connection therewith.

                            (ix)    Initial Sale of Notes. Notwithstanding anything in clauses (i)
                    through (viii) of this Section 2.5(b) to the contrary, in connection with any sale of
                    Initial Purchaser Notes by any Initial Purchaser, no delivery of an Investor
                    Representation Letter or a Transferor Certificate shall be required so long as each
                    purchaser of Notes executes and delivers a transferee certificate acceptable to
                    Bear Stearns (which certificate shall, in the case of any transfer pursuant to
                    Sections 2.5(b)(i) or 2.5(b)(ii), identify each transferee of a beneficial interest in
                    the Temporary Regulation S Global Note, including name, address, payment
                    instructions, Taxpayer information and such other information as the Trustee


  OHS East:160186418.12                              88

                                                                                           009101
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 96 of 291 PageID 11964



                    reasonably may require), which transferee certificate shall be delivered to the
                    Trustee.

                            (x)     Securities Act. No transfer of any Note or any beneficial interest
                    in any Note shall be made unless such transfer (a) is made pursuant to an effective
                    registration statement under the Securities Act and registration or qualification
                    under applicable state securities laws or (b) is exempt from such registration or
                    qualification requirements.

                            The Investor Representation Letters (and any alternative certification
                    acceptable to Bear Stearns pursuant to clause (vi) above) and the Transferor
                    Certificates furnished pursuant to this Section may be relied on conclusively by
                    the Trustee in determining whether the provisions of this Section have been
                    complied with. None of the Issuer, the Co-Issuer, the Trustee or any other person
                    shall be required to register the Notes under the Securities Act or any state
                    securities laws.

                    (c)     (i)     Unless a prospective Holder of a Note (and each beneficial owner
                    of an interest in a Global Note) otherwise provides another representation
                    acceptable to each of the Trustee, the Servicer and the Issuer, each Holder of a
                    Note other than a Class B-1L Note, a Class B-2L Note or a Combination Note
                    (and each beneficial owner of an interest in a Class B-1L Note, a Class B-2L Note
                    or a Combination Note in the form of a Global Note), by its purchase thereof,
                    shall be deemed to have represented to the Issuer, the Servicer and the Trustee
                    that (a) no part of the funds being used to pay the purchase price for such Notes
                    constitutes an asset of any "employee benefit plan" (as defined in Section 3(3) of
                    ERISA) or "plan" (as defined in Section 4975(e)(1) of the Code) that is subject to
                    Title I of ERISA or Section 4975 of the Code (each a "Plan"), including assets
                    held in an insurance company general account, or (b) if the funds being used to
                    pay the purchase price for such Notes include assets of any Plan, an exemption to
                    the prohibited transaction rules applies to the purchase and holding of such Notes.

                            (ii)    Each Holder of a Class B-1L Note shall be required (and each
                    beneficial owner of an interest in a Class B-1L Note shall be deemed) to represent
                    to the Issuer, the Servicer and the Trustee that either (a) the purchaser or
                    transferee is not a Plan and is not acquiring the Class B-1L Note with assets of a
                    Plan, (b) it is an insurance company and such funds include only assets of its
                    general account, and its acquisition and holding of such Note are eligible for
                    exemptive relief available under Section I of PTCE 95-60, or (c) the acquisition
                    and holding of the Class B-1L Notes by the purchaser or transferee are eligible for
                    the exemptive relief available under any of Section 408(b)(17) of ERISA or PTCE
                    96-23, 91-38, 90-1 or 84-14.

                           (iii)   Each Holder of a Class B-2L Note or a Combination Note shall be
                    required (and each beneficial owner of an interest in a Class B-2L Note or a
                    Combination Note in global form shall be deemed) to represent to the Issuer, the
                    Servicer and the Trustee that either (a) no part of the funds being used to pay the

  OHS East:160186418.12                             89

                                                                                        009102
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 97 of 291 PageID 11965



                    purchase price for such Note or Combination Note constitutes "plan assets" of any
                    Plan or other "benefit plan investor" (as defined in Section 3(42) of ERISA) (a
                    "Benefit Plan Investor"), or (b) if the funds being used to pay the purchase price
                    for such Note or Combination Note include "plan assets" of any Plan or other
                    Benefit Plan Investor, (1) it is purchasing the Class B-2L Notes or Combination
                    Notes with assets of an "insurance company general account" within the meaning
                    of PTCE 95-60, its purchase and holding of the Class B-2L Note or Combination
                    Note are eligible for the exemptive relief available under Section I of PTCE 95-
                    60, less than 25% of the assets of such insurance company general account
                    constitute "plan assets" of Benefit Plan Investors, and if, after the initial
                    acquisition of Class B-2L Notes or Combination Notes, during any calendar
                    quarter 25% or more of the assets of such general account (as determined by such
                    insurance company) constitute "plan assets" of Benefit Plan Investors and full
                    exemptive relief from the prohibited transaction prohibitions of Section 406 of
                    ERISA and Section 4975 of the Code is not available under Section 401(c) of
                    ERISA and the regulations thereunder, then such investor will dispose of all of the
                    Class B-2L Notes and Combination Notes then held in such general account by
                    the end of the next following calendar quarter; or (2) its purchase and holding of
                    the Class B-2L Note or a Combination Note are eligible for the exemptive relief
                    available under any of Section 408(b)(17) of ERISA or PTCE 96-23, 91-38, 90-1
                    or 84-14. No purchase of a Class B-2L Note or a Combination Note by a Plan or
                    a person investing on behalf of or with "plan assets" of a Benefit Plan Investor
                    shall be allowed unless, after giving effect to such transfer and all other purchases
                    occurring simultaneously with such transfer, less than 25% of each of the Class B-
                    2L Notes or the Combination Notes and the Preferred Shares (excluding any such
                    Note, Combination Notes or Preferred Shares held by the Servicer or its affiliates
                    or clients) will be held by Benefit Plan Investors, and each potential Holder of a
                    Class B-2L Note or a Combination Note will furnish to the Issuer and the Trustee
                    information sufficient to ensure that this condition is met. Each potential Holder
                    of a Class B-2L Note or a Combination Note will be required to represent and
                    agree that it will not assign or transfer such Class B-2L Note or Combination Note
                    unless (1) the proposed transferee or assignee delivers a letter to the Trustee
                    evidencing its agreement to the foregoing ERISA representations and covenants
                    with respect to its purchase, holding and transfer of such Class B-2L Note or
                    Combination Note and (2) if the Holder (x) is not, and is not acting on behalf of a
                    Benefit Plan Investor, the assignee or transferee will also not be a Benefit Plan
                    Investor, or (y) is or is acting on behalf of an insurance company general account,
                    the assignee or transferee will be accurately identified in such letter as either
                    another insurance company general account or a person who is not and is not
                    acting on behalf of a Benefit Plan Investor; or (z) is or is acting on behalf of or
                    with "plan assets" of a Benefit Plan Investor (other than an insurance company
                    general account), the assignee or transferee will be accurately identified in such
                    letter as either an insurance company general account, another Benefit Plan
                    Investor or a person who is not and is not acting on behalf of any Benefit Plan
                    Investor; provided that for purposes of clauses (x), (y) and (z), a transfer by a
                    Holder (the "Transferring Holder") to Bear Stearns in a secondary market


  OHS East:160186418.12                              90

                                                                                          009103
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 98 of 291 PageID 11966



                    transaction and subsequent transfers by Bear Stearns to a Holder (the "Transferee
                    Holder"), shall be deemed to be a transfer by the Transferring Holder to the
                    Transferee Holder and Bear Stearns may therefore transfer such Notes to any
                    potential Holder to whom the Transferring Holder would be permitted to transfer.

                   (d)     No Note or Combination Note shall be sold or transferred (including,
           without limitation, by pledge or hypothecation), except to Non-U.S. Persons in "offshore
           transactions" in accordance with Regulation S under the Securities Act, who, in the case
           of the Class B-2L Notes and the Combination Notes are also Qualified Institutional
           Buyers (or, solely in the case of a Holder purchasing Class B-2L Notes on the Closing
           Date, is an Institutional Accredited Investor), unless the purchaser or transferee is a
           Qualified Purchaser. Notwithstanding anything to the contrary in this Indenture, no
           transfer of a Note or Combination Note may be made if such transfer would require
           registration of the Issuer or Co-Issuer under the Investment Company Act (subject, as
           regards the Trustee’s duties, to Section 2.5(f) below).

                   (e)     At any time when the Issuer is not subject to Section 13 or 15(d) of the
           United States Securities Exchange Act of 1934, as amended, upon the request of any
           Noteholder, the Issuer shall promptly furnish to such Noteholder or to a prospective
           purchaser of any Note or Combination Note designated by such Noteholder, as the case
           may be, the information which the Issuer determines to be required to be delivered
           pursuant to Rule 144A(d)(4) under the Securities Act ("Rule 144A Information") in order
           to permit compliance by such Noteholder with Rule 144A in connection with the resale
           of such Note or Combination Note by such Noteholder; provided that the Issuer shall not
           be required to provide audited financial statements more than once a year or to furnish
           Rule 144A Information in connection with any request made on or after the date that is
           three years from the later of (i) the date such Note or Combination Note (or any
           predecessor Note or Combination Note) was acquired from the Issuer or (ii) the date such
           Note or Combination Note (or any predecessor Note or Combination Note) was last
           acquired from an "affiliate" of the Issuer within the meaning of Rule 144A, in each case
           as determined by the Issuer. Upon request by the Issuer, the Trustee shall cooperate with
           the Issuer in mailing or otherwise distributing (at the Issuer’s expense) to such
           Noteholders or prospective purchasers, at and pursuant to the Issuer’s written direction,
           the foregoing materials prepared and provided by the Issuer; provided that the Trustee
           shall be entitled to affix thereto or enclose therewith such disclaimers as the Trustee shall
           deem reasonably appropriate, at its discretion (such as, for example, a disclaimer that
           such Rule 144A Information was assembled by the Issuer and not by the Trustee, that the
           Trustee has not reviewed or verified the accuracy thereof, and that it makes no
           representation as to the sufficiency of such information under Rule 144A or for any other
           purpose).

                   (f)     The Trustee shall not be responsible for ascertaining whether any transfer
           complies with, or otherwise to monitor or determine compliance with, the requirements
           or terms of the Securities Act, applicable state securities laws, ERISA, the Code or the
           Investment Company Act; except that if a certificate is specifically required by the terms
           of this Section to be provided to the Trustee by a prospective transferee, transferor or the
           Issuer, the Trustee shall be under a duty to receive and examine the same to determine

  OHS East:160186418.12                             91

                                                                                         009104
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 99 of 291 PageID 11967



           whether it conforms substantially on its face to the applicable requirements of this
           Section.

                   (g)     If a Responsible Officer of the Trustee becomes aware that (i) a transfer or
           attempted or purported transfer of any Note or Combination Note or interest therein was
           consummated in compliance with the provisions of this Section 2.5 on the basis of a
           materially incorrect certification from the transferor or purported transferee, (ii) a
           transferee failed to deliver to the Trustee any certificate required to be delivered
           hereunder or (iii) the Holder of any Note or Combination Note or interest therein is in
           material breach of any representation or agreement set forth in any certificate or any
           deemed representation or agreement of such Holder, the Trustee will direct the Note
           Registrar not to register such attempted or purported transfer and if a transfer has been
           registered, such transfer shall be absolutely null and void ab initio and shall vest no rights
           in the purported transferee (such purported transferee, a "Disqualified Transferee") and
           the last preceding Holder of such Note or Combination Note that was not a Disqualified
           Transferee shall be restored to all rights as a Holder thereof retroactively to the date of
           transfer of such Note or Combination Note by such Holder.

                    (h)    For so long as one or more Global Notes are Outstanding:

                            (i)    the Trustee and its directors, officers, employees and agents may
                    deal with the Depository, with respect to all Global Notes (the "Depository") for
                    all purposes (including the making of distributions on, and the giving of notices
                    with respect to, the Global Notes);

                           (ii)    unless otherwise provided herein, the rights of beneficial owner in
                    a Global Note shall be exercised only through the respective Depository and shall
                    be limited to those established by law and agreements between such beneficial
                    owners and the respective Depository;

                           (iii)  for purposes of determining the identity of and Aggregate Principal
                    Amount of Notes or Combination Notes beneficially owned by a Holder, the
                    records of the Depository shall be conclusive evidence of such identity and
                    Aggregate Principal Amount and the Trustee may conclusively rely on such
                    records when acting hereunder;

                            (iv)    the Depository will make book-entry transfers among the
                    Depository participants of the Depository and will receive and transmit
                    distributions of principal of and interest on the Global Notes to such Depository
                    participants; and

                            (v)    the Depository participants of the Depository shall have no rights
                    under this Indenture under or with respect to any of the Global Notes held on their
                    behalf by the Depository, and the Depository may be treated by the Trustee and
                    its agents, employees, officers and directors as the absolute owner of the Global
                    Notes for all purposes whatsoever.



  OHS East:160186418.12                             92

                                                                                          009105
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 100 of 291 PageID 11968



                    (i)    Each transferee of a Note (excluding any transferee of a Note (other than a
           Class B-2L Note transferred after the Closing Date or a Combination Note) who is a non-
           U.S. Person in an offshore transaction under Regulation S but including any transferee of
           a Class B-2L Note transferred after the Closing Date or a Combination Note who is a
           non-U.S. Person in an offshore transaction under Regulation S) or a Combination Note
           will be deemed to represent at time of transfer that the transferee is a Qualified
           Institutional Buyer and that (i) it is a Qualified Purchaser, (ii) it is not formed for the
           purpose of investing in the Notes or Combination Notes, unless each of its beneficial
           owners is a Qualified Purchaser, (iii) it is not a dealer described in paragraph (a)(1)(ii) of
           Rule 144A unless such transferee owns and invests on a discretionary basis at least
           U.S.$25 million in securities of issuers that are not affiliated persons of such dealer, (iv)
           it is not a plan referred to in paragraph (a)(1)(i)(D) or (E) of Rule 144A or a trust fund
           referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of such plan,
           unless investment decisions are made solely by the fiduciary, trustee or sponsor of such
           plan, (v) it and each account for which it is purchasing is purchasing Notes or
           Combination Notes in at least the minimum denomination and (vi) it will provide written
           notice of the foregoing and any other applicable transfer restrictions to any transferee.

                   (j)    Any Note or Combination Note issued upon the transfer, exchange or
           replacement of Notes or Combination Notes shall bear such applicable legend set forth in
           the relevant Exhibit hereto unless there is delivered to the Trustee, Note Registrar and the
           Issuer such satisfactory evidence, which may include an Opinion of Counsel, as may be
           reasonably required by any of the Trustee, Note Registrar and the Issuer to the effect that
           (i) neither such applicable legend nor the restrictions on transfer set forth therein are
           required to ensure that transfers thereof comply with the provisions of Rule 144A and to
           ensure that neither of the Co-Issuers nor the Portfolio Collateral becomes an investment
           company required to be registered under the Investment Company Act, and (ii) the Co-
           Issuers and the Portfolio Collateral are exempt from registration under the Investment
           Company Act other than by reason of Section 3(c)(7) thereof. Upon provision of such
           satisfactory evidence, the Trustee, at the direction of the Issuer, shall authenticate and
           deliver Notes or Combination Notes that do not bear such applicable legend.

                   (k)     If, notwithstanding the restrictions set forth in this Section 2.5, either of
           the Co-Issuers determines that any beneficial owner or Holder of a Rule 144A Global
           Note (i) is a U.S. Person and (ii) is not (A) a Qualified Purchaser or (B) a company
           beneficially owned exclusively by Qualified Purchasers, the Co-Issuers may require, by
           notice to such beneficial owner or Holder, as the case may be, that such beneficial owner
           or Holder sell all of its right, title and interest to such Note or Combination Note (or
           interest therein) to a Person that is both (1) a Qualified Institutional Buyer and (2) a
           Qualified Purchaser or a company beneficially owned exclusively by Qualified
           Purchasers, with such sale to be effected within 30 days after notice of such sale
           requirement is given. If such beneficial owner or Holder fails to effect the transfer
           required within such 30-day period, (x) upon written direction from the Issuer, the
           Trustee shall, and is hereby irrevocably authorized by such beneficial owner or Holder, as
           the case may be, to cause its interest in such Note or Combination Note to be transferred
           in a commercially reasonable sale (conducted by the Trustee or by an investment banking
           firm selected by the Trustee and approved by the Issuer (whose fees are to be paid

  OHS East:160186418.12                             93

                                                                                          009106
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 101 of 291 PageID 11969



           exclusively from the proceeds of such sale)), in accordance with Section 9-504(3) of the
           UCC as applied to securities that are sold on a recognized market or that may decline
           speedily in value) to a Person that certifies to the Trustee and the Co-Issuers, in
           connection with such transfer, that such Person is both (1) a Qualified Institutional Buyer
           and (2) a Qualified Purchaser or a company beneficially owned exclusively by one or
           more Qualified Purchasers and (y) pending such transfer, no further payments will be
           made in respect of such Note or Combination Note (or beneficial interest therein) held by
           such Holder or beneficial owner.

                   (l)     So long as Combination Notes represented by Regulation S Global Notes
           remain outstanding and are held by or on behalf of the Depository, transfers and
           exchanges of the interests in such Regulation S Global Notes shall only be made in
           accordance with Section 2.1 and 2.5 and any such transfers will be subject to the
           provisions of this Section 2.5(l). If a transfer of a beneficial interest in Regulation S
           Global Notes requires the Trustee to instruct the Depository to reduce or increase the
           Aggregate Principal Amount of Combination Notes that include the Preferred Share
           Component represented by the Regulation S Global Note, the Issuer shall cancel the
           Regulation S Global Note and issue a new Regulation S Global Note registered in the
           name of such Depository representing the Aggregate Principal Amount of the
           Combination Note after the transfer. The new Regulation S Global Note shall be
           deposited with the Depository. The Trustee shall ensure that the Note Register is
           amended, and shall notify the Share Registrar to amend the Share Register, to reflect the
           transfers of the Class B-1L Notes and Class I Preferred Shares, respectively, represented
           by the Combination Note in the form of the Regulation S Global Note. The Issuer is not
           required to issue a Regulation S Global Note at any time that the Aggregate Principal
           Amount of Combination Notes is zero.

                    Section 2.6.   Mutilated, Destroyed, Lost or Stolen Notes or Combination Notes.

                  If (i) any mutilated Note or Combination Note is surrendered to the Trustee or the
  Issuer or the Trustee and the Issuer receive evidence to their reasonable satisfaction of the
  destruction, loss or theft of any Note or Combination Note, and (ii) in the case of a destroyed,
  lost, or stolen Note or Combination Note, there is delivered to the Issuer and the Trustee such
  security or indemnity as may be required by them to save each of them harmless (an unsecured
  indemnity agreement of an Institutional Investor organized under the laws of the United States or
  any State in the United States with a net worth at least equal to twice the amount of the security
  or indemnity being deemed sufficient to satisfy such security or indemnity requirement), then, in
  the absence of notice to the Co-Issuers or the Trustee that such Note or Combination Note has
  been acquired by a protected purchaser, the Co-Issuers shall execute and, upon a written request
  therefor by the Issuer, the Trustee shall authenticate and deliver, in exchange for or in lieu of any
  such mutilated, destroyed, lost or stolen Note or Combination Note, a new Note or Combination
  Note of the same Class, tenor and principal amount, bearing a number not contemporaneously
  outstanding. If, after the delivery of such new Note or Combination Note, a protected purchaser
  of the original Note or Combination Note in lieu of which such new Note or Combination Note
  was issued presents such original Note or Combination Note for payment, the Issuer and the
  Trustee shall be entitled to recover such new Note or Combination Note from the Person to
  whom it was delivered or any Person taking title therefrom, except a protected purchaser, and the

  OHS East:160186418.12                            94

                                                                                        009107
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 102 of 291 PageID 11970



  Issuer and the Trustee shall be entitled to recover upon the security or indemnity provided
  therefor to the extent of any loss, damage, cost or expense incurred by the Co-Issuers, or the
  Trustee, in connection therewith. If any such mutilated, destroyed, lost or stolen Note or
  Combination Note shall have become or shall be about to become due and payable in full, or
  shall have been called for redemption in full, instead of issuing a new Note, the Co-Issuers may
  pay such Note or Combination Note without surrender thereof, except that any mutilated Note or
  Combination Note shall be surrendered.

                  Upon the issuance of any new Note or Combination Note under this Section 2.6,
  the Issuer or the Trustee may require the payment of a sum sufficient to cover any tax or other
  governmental charge that may be imposed or any other reasonable expense in relation thereto.

                   Every new Note or Combination Note issued pursuant to this Section in lieu of
  any mutilated, destroyed, lost or stolen Note or Combination Note shall constitute an original
  additional contractual obligation of the Issuer, whether or not the mutilated, destroyed, lost or
  stolen Note or Combination Note shall be at any time enforceable by anyone, and shall be
  entitled to all the benefits of this Indenture equally and proportionately with any and all other
  Notes or Combination Notes of the same Class duly issued hereunder.

                  The provisions of this Section are exclusive and shall preclude (to the extent
  lawful) all other rights and remedies with respect to the replacement or payment of mutilated,
  destroyed, lost or stolen Notes or Combination Notes.

                    Section 2.7.   Payments on the Notes.

                 (a)     No principal will be payable in respect of the Class A-1L Notes (and
  principal collections on the Portfolio Collateral will be applied as described herein) during the
  Revolving Period, except in the event of an Initial Deposit Redemption, an Optional
  Redemption, a Special Redemption, a Tax Event Redemption or a Mandatory Redemption of the
  Class A-1L Notes as described herein. On each Payment Date with respect to the Amortization
  Period, the principal of the Class A-1L Notes will be payable (to the extent of funds available
  therefor and in the order of priority described herein) first to the Class A-1LA Notes and then to
  the Class A-1LB Notes, until the Payment Date on which the Aggregate Principal Amount of
  such Class A-1L Notes have been paid in full. The unpaid principal amount of the Class A-1L
  Notes shall accrue interest at the Applicable Periodic Rate for such Class from the Closing Date
  until such unpaid principal amount is paid in full and such accrued interest shall be payable on
  each Payment Date. To the extent there is any shortfall in the payment of accrued interest at the
  Applicable Periodic Rate on any Payment Date with respect to any of the Class A-1L Notes, the
  Periodic Rate Shortfall Amount will be paid (to the extent of available funds therefor and as
  described herein) on one or more subsequent Payment Dates after payment of the Periodic
  Interest Amount with respect to the Class A-1L Notes, unless earlier paid upon an Initial Deposit
  Redemption, an Optional Redemption, a Special Redemption, a Tax Event Redemption or a
  Mandatory Redemption of the Class A-1L Notes as described herein. All outstanding principal
  of the Class A-1L Notes, together with the other amounts described herein, will be due and
  payable on the Final Maturity Date.




  OHS East:160186418.12                            95

                                                                                     009108
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 103 of 291 PageID 11971



                  (b)     No principal will be payable in respect of the Class A-2L Notes (and
  principal collections on the Portfolio Collateral will be applied as described herein) during the
  Revolving Period, except in the event of a Special Redemption, an Optional Redemption, a Tax
  Event Redemption or a Mandatory Redemption of the Class A-2L Notes, but only after the
  Aggregate Principal Amount of the Class A-1L Notes has been paid in full. The unpaid principal
  amount of the Class A-2L Notes shall accrue interest at the Applicable Periodic Rate for such
  Class from the Closing Date until such unpaid principal amount is paid in full and such accrued
  interest shall be payable on each Payment Date. To the extent there is any shortfall in the
  payment of accrued interest at the Applicable Periodic Rate on any Payment Date with respect to
  the Class A-2L Notes, the Periodic Rate Shortfall Amount will be paid (to the extent of available
  funds therefor and as described herein) on one or more subsequent Payment Dates after payment
  of the Periodic Interest Amount with respect to the Class A-2L Notes, unless earlier paid upon an
  Optional Redemption, a Special Redemption, a Tax Event Redemption or a Mandatory
  Redemption of the Class A-2L Notes as described herein. All outstanding principal of the Class
  A-2L Notes, together with the other amounts described herein, will be due and payable on the
  Final Maturity Date.

                  (c)    No principal will be payable in respect of the Class A-3L Notes (and
  principal collections on the Portfolio Collateral will be applied as described herein) during the
  Revolving Period, except in the event of a Special Redemption, an Optional Redemption, a Tax
  Event Redemption or a Mandatory Redemption of the Class A-3L Notes, but only after the
  Aggregate Principal Amount of the Class A-1L Notes and the Class A-2L Notes have been paid
  in full. The unpaid principal amount of the Class A-3L Notes shall accrue interest at the
  Applicable Periodic Rate for such Class from the Closing Date until such unpaid principal
  amount is paid in full and such accrued interest shall be payable on each Payment Date. To the
  extent there is any shortfall in the payment of accrued interest at the Applicable Periodic Rate on
  any Payment Date with respect to the Class A-3L Notes, the Periodic Rate Shortfall Amount will
  be paid (to the extent of available funds therefor and as described herein) on one or more
  subsequent Payment Dates after payment of the Periodic Interest Amount with respect to the
  Class A-3L Notes, unless earlier paid upon an Optional Redemption, a Special Redemption, a
  Tax Event Redemption or a Mandatory Redemption of the Class A-3L Notes as described herein.
  All outstanding principal of the Class A-3L Notes, together with the other amounts described
  herein, will be due and payable on the Final Maturity Date.

                  (d)    No principal will be payable in respect of the Class B-1L Notes (and
  principal collections on the Portfolio Collateral will be applied as described herein) during the
  Revolving Period, except in the event of a Special Redemption, an Optional Redemption, a Tax
  Event Redemption or a Mandatory Redemption of the Class B-1L Notes, but only after the
  Aggregate Principal Amount of the Class A Notes have been paid in full. The unpaid principal
  amount of the Class B-1L Notes shall accrue interest at the Applicable Periodic Rate for such
  Class from the Closing Date until such unpaid principal amount is paid in full and such accrued
  interest shall be payable on each Payment Date. To the extent there is any shortfall in the
  payment of accrued interest at the Applicable Periodic Rate on any Payment Date with respect to
  the Class B-1L Notes, the Periodic Rate Shortfall Amount will be paid (to the extent of available
  funds therefor and as described herein) on one or more subsequent Payment Dates after payment
  of the Periodic Interest Amount with respect to the Class B-1L Notes, unless earlier paid upon an
  Optional Redemption, a Special Redemption, a Tax Event Redemption or a Mandatory

  OHS East:160186418.12                           96

                                                                                      009109
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-34 Filed235 06/09/21 Page 104 of 291 PageID 11972



  Redemption of the Class B-1L Notes as described herein. All outstanding principal of the Class
  B-1L Notes, together with the other amounts described herein, will be due and payable on the
  Final Maturity Date.

                  (e)    Except in connection with the application of the Additional Collateral
  Deposit Requirement or upon the failure of the Class B-2L Overcollateralization Test, as
  described herein, no principal will be payable in respect of the Class B-2L Notes during the
  Revolving Period, except in the event of a Special Redemption, an Optional Redemption, a Tax
  Event Redemption or a Mandatory Redemption of the Class B-2L Notes, but only after the
  Aggregate Principal Amount of the Class A Notes and Class B-1L Notes have been paid in full.
  The principal amount of the Class B-2L Notes shall be due and payable (to the extent of funds
  available therefore and in the order of priority as described herein) on each Payment Date during
  the Amortization Period, but only after the Aggregate Principal Amount of the Class A Notes
  and the Class B-1L Notes have been paid in full (except in connection with the application of the
  Additional Collateral Deposit Requirement or upon the failure of the Class B-2L
  Overcollateralization Test). The unpaid principal amount of the Class B-2L Notes shall accrue
  interest at the Applicable Periodic Rate for such Class from the Closing Date until such unpaid
  principal amount is paid in full and such accrued interest shall be payable on each Payment Date.
  To the extent there is any shortfall in the payment of accrued interest at the Applicable Periodic
  Rate on any Payment Date with respect to the Class B-2L Notes, the Periodic Rate Shortfall
  Amount will be paid (to the extent of available funds therefor and as described herein) on one or
  more subsequent Payment Dates after payment of the Periodic Interest Amount with respect to
  the Class B-2L Notes, unless earlier paid upon an Optional Redemption, a Special Redemption, a
  Tax Event Redemption or a Mandatory Redemption of the Class B-2L Notes as described herein.
  All outstanding principal of the Class B-2L Notes, together with the other amounts described
  herein, will be due and payable on the Final Maturity Date.

                 (f)     Payments in respect of the Combination Notes shall be made as set forth
  in Section 16.3 hereof.

                  (g)     Holders of the Notes of each Class as of the Record Date in respect of a
  Payment Date or as of the Redemption Record Date with respect to the Initial Deposit
  Redemption Date, an Optional Redemption Date, a Special Redemption Date, a Tax Event
  Redemption Date or a Mandatory Redemption Date, shall be entitled, to the extent provided for
  herein, to the interest accrued and payable and principal payable (or Initial Deposit Redemption
  Price, an Optional Redemption Price, a Special Redemption Price, a Tax Event Redemption
  Price or a Mandatory Redemption Price payable, as applicable) on such Payment Date or
  Redemption Record Date with respect to the Initial Deposit Redemption Date, an Optional
  Redemption Date, a Special Redemption Date, a Tax Event Redemption Date or a Mandatory
  Redemption Date. Payments of principal to Holders entitled thereto shall be made in the
  proportion that the Aggregate Principal Amount of the Notes of such Class registered in the
  name of each such Holder on such Record Date or Redemption Record Date with respect to the
  Initial Deposit Redemption Date, an Optional Redemption Date, a Special Redemption Date, a
  Tax Event Redemption Date or a Mandatory Redemption Date.




  OHS East:160186418.12                          97

                                                                                     009110
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
                                       of 23506/09/21 Page 105 of 291 PageID 11973
Case 3:21-cv-00538-N Document 26-34 Filed



                  (h)   Interest accrued with respect to any Class of Notes shall be computed on
  the basis of a 360-day year and the actual number of days elapsed during each Periodic Interest
  Accrual Period.

                  (i)     Notwithstanding any other provision of this Indenture, the obligations of
  the Co-Issuers’ under this Indenture and the payment of principal of, interest on and all other
  amounts payable on or in respect of the Class A-1L Notes, the Class A-2L Notes, the Class A-3L
  Notes and the Class B-1L Notes (including, with respect to the Class B-1L Notes, the Note
  Component) will constitute nonrecourse obligations of the Co-Issuers, and the payment of
  principal of, interest on and all other amounts payable on or in respect Class B-2L Notes will
  constitute nonrecourse obligations of the Issuer, payable solely from the Trust Estate. Having
  realized the Collateral and distributed the net proceeds thereof, in each case in accordance with
  this Indenture, neither the Trustee nor any holders of Notes or Combination Notes may take any
  further steps against the Co-Issuers to recover any sum still unpaid in respect of any claims under
  this Indenture or the Notes or Combination Notes issued under this Indenture and all claims
  against the Co-Issuers in respect of any such sum due but still unpaid shall be extinguished and
  shall not revive. Neither of the Co-Issuers, nor any of their respective agents, partners,
  beneficiaries, officers, directors, employees or any Affiliate of any of them or any of their
  respective successors or assigns shall be personally liable for any amounts payable, or
  performance due, under the Notes, Combination Notes or this Indenture. It is understood that the
  foregoing provisions of this paragraph shall not (A) prevent recourse to the Trust Estate for the
  sums due or to become due under any security, instrument or agreement which is part of the
  Trust Estate or (B) constitute a waiver, release or discharge of any indebtedness or obligation
  evidenced by the Notes, Combination Notes or secured by this Indenture, but the same shall
  continue until paid or discharged or (C) constitute a waiver of an otherwise valid cause of action
  with respect to the performance of the Servicer's obligations as set forth in the Servicing
  Agreement or (D) constitute a waiver of any otherwise valid cause of action against the Co-
  Issuers wherein the loss complained of is directly attributable to the willful misconduct or fraud
  of the Co-Issuers in making their respective representations or warranties or the performance of
  their respective obligations under this Indenture or (E) limit the right of any person to name the
  Co-Issuers as parties defendant in any action, suit or in the exercise of any other remedy under
  the Notes, Combination Notes or in this Indenture, so long as no judgment in the nature of a
  deficiency judgment or seeking personal liability shall be asked for or (if obtained) enforced
  against any such person or entity.

                    Section 2.8.   Persons Deemed Owners.

                  The Co-Issuers, the Trustee, the Note Registrar and the Servicer, and any agent of
  the Co-Issuers, the Trustee, the Note Registrar and the Servicer shall treat the Person in whose
  name any Note or Combination Note is registered as it appears on the Note Register (or Share
  Register in the case of the Preferred Share Component of the Combination Notes) as the owner
  of such Note for the purpose of receiving payments on such Note or Combination Note, and for
  all other purposes whatsoever (whether or not such Note or Combination Note is overdue), and
  none of the Issuer, the Trustee, the Note Registrar or the Servicer, nor any agent of any of them,
  shall be affected by notice to the contrary.



  OHS East:160186418.12                           98

                                                                                      009111
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
                                       of 23506/09/21 Page 106 of 291 PageID 11974
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 2.9.   Cancellation.

                  All Notes or Combination Notes surrendered for payment, registration of transfer,
  exchange or redemption, or deemed destroyed, lost or stolen, shall, if surrendered to any Person
  other than the Trustee, be delivered to the Trustee and shall be promptly cancelled by it. No
  Notes or Combination Notes shall be authenticated in lieu of or in exchange for any Notes or
  Combination Notes cancelled as provided in this Section 2.9, except as expressly permitted by
  this Indenture. All cancelled Notes or Combination Notes held by the Trustee shall be destroyed
  or held by the Trustee in accordance with its standard retention policy unless the Issuer shall
  direct by an Issuer Order that they be returned to the Issuer.

                    Section 2.10. Tax Purposes.

                Each of the Co-Issuers shall, and each Holder by acceptance of its Note shall be
  deemed to have agreed to, treat the Notes as debt solely of the Issuer for United States federal
  income tax purposes and to treat the Preferred Shares as equity of the Issuer for United States
  federal income tax purposes.

                    Section 2.11. Calculation Agent; Determination of LIBOR.

                  (a)    The Issuer hereby agrees that for so long as any of the Notes remain
  Outstanding, there will at all times be an agent appointed to calculate LIBOR in respect of each
  Periodic Interest Accrual Period in accordance with the terms of the Notes. The Issuer has
  initially appointed Investors Bank & Trust Company, as agent with respect to the determination
  of LIBOR (in such capacity, the "Calculation Agent"). The Calculation Agent may be removed
  by the Issuer at any time. If the Calculation Agent is unable or unwilling to act as such or is
  removed by the Issuer, or if the Calculation Agent fails to determine LIBOR for a Periodic
  Interest Accrual Period, the Issuer will promptly appoint as a replacement Calculation Agent a
  leading bank which is engaged in transactions in U.S. dollar deposits in the international U.S.
  dollar market and which does not control or is not controlled by or under common control with
  the Co-Issuers or their Affiliates. The Calculation Agent may not resign or be removed from its
  respective duties without a successor having been duly appointed.

                (b)     The Calculation Agent shall determine LIBOR for each Periodic Interest
  Accrual Period in accordance with the following provisions:

                 On each LIBOR Determination Date, LIBOR shall equal the rate, as obtained by
  the Calculation Agent, for three-month U.S. dollar deposits which appears on Telerate Page 3750
  (as reported by Bloomberg Financial Markets Commodities News) or such other page as may
  replace such Page 3750, as of 11:00 a.m. (London time) on such LIBOR Determination Date.
  Notwithstanding the foregoing, LIBOR for the initial Periodic Interest Accrual Period shall be
  determined through the use of straight-line interpolation by reference to two rates calculated in
  accordance with the provisions above, one of which shall be for five-month U.S. dollar deposits
  and the other of which shall be for six-month U.S. dollar deposits.

                If, on any LIBOR Determination Date, such rate does not appear on Telerate Page
  3750 (as reported by Bloomberg Financial Markets Commodities News) or such other page as
  may replace such Page 3750, the Calculation Agent shall determine the arithmetic mean of the

  OHS East:160186418.12                            99

                                                                                     009112
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
                                       of 23506/09/21 Page 107 of 291 PageID 11975
Case 3:21-cv-00538-N Document 26-34 Filed



  offered quotations of the Reference Banks (as defined below) to leading banks in the London
  interbank market for three-month (or five-month or six-month, as applicable) U.S. dollar
  deposits in an amount determined by the Calculation Agent by reference to requests for
  quotations as of approximately 11:00 a.m. (London time) on the LIBOR Determination Date
  made by the Calculation Agent to the Reference Banks. If, on any LIBOR Determination Date,
  at least two of the Reference Banks provide such quotations, LIBOR shall equal such arithmetic
  mean of such quotations. If, on any LIBOR Determination Date, only one or none of the
  Reference Banks provide such quotations, LIBOR shall be deemed to be the arithmetic mean of
  the offered quotations that leading banks in The City of New York selected by the Calculation
  Agent (after consultation with the Servicer) are quoting on the relevant LIBOR Determination
  Date for three-month (or five-month or six-month, as applicable) U.S. dollar deposits in an
  amount determined by the Calculation Agent that is representative of a single transaction in such
  market at such time by reference to the principal London offices of leading banks in the London
  interbank market; provided that, if the Calculation Agent is required but is unable to determine a
  rate in accordance with at least one of the procedures provided above, LIBOR shall be LIBOR as
  determined on the previous LIBOR Determination Date. As used herein, "Reference Banks"
  means four major banks in the London interbank market selected by the Calculation Agent (after
  consultation with the Servicer).

                 For purposes of any calculations referred to in this paragraph (b), all percentages
  resulting from such calculations will be rounded, if necessary, to the nearest one hundred-
  thousandth of a percentage point.

                  (c)    As soon as possible after 11:00 a.m. (New York time) on each LIBOR
  Determination Date, but in no event later than 11:00 a.m. (New York time) on the Business Day
  immediately following each LIBOR Determination Date, the Calculation Agent will notify the
  Issuer, the Trustee, the Irish Paying Agent (as long as any of the Notes are listed on the Irish
  Stock Exchange) and the Servicer of LIBOR for the next Periodic Interest Accrual Period. The
  Calculation Agent will also specify to the Issuer the quotations upon which LIBOR is based, and
  in any event the Calculation Agent shall notify the Issuer before 5:00 p.m. (New York time) on
  each LIBOR Determination Date that either: (i) it has determined or is in the process of
  determining LIBOR or (ii) it has not determined and is not in the process of determining LIBOR
  together with its reasons therefor.

                 (d)    Upon receipt of notice of LIBOR for each Periodic Interest Accrual Period
  from the Calculation Agent pursuant to subsection (c) of this Section 2.11, the Trustee shall
  determine the Applicable Periodic Rate with respect to the Notes for such Periodic Interest
  Accrual Period and notify the Irish Stock Exchange of the Applicable Periodic Rate for each
  Class of Note (as long as any of the Notes are listed on the Irish Stock Exchange).

                 (e)    The determination of LIBOR by the Calculation Agent and the Applicable
  Periodic Rate with respect to the Notes by the Trustee (in the absence of manifest error) shall be
  final and binding upon all parties.




  OHS East:160186418.12                          100

                                                                                      009113
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
                                       of 23506/09/21 Page 108 of 291 PageID 11976
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 2.12. Option to Acquire Credit Enhancement.

                  Holders of any Class of Notes may elect to acquire bond insurance, a surety bond
  or similar credit enhancement supporting the payment of principal and/or interest on such Class
  of Notes, on terms and conditions acceptable to such Holders and at the sole expense of such
  Holders. Any Class of Notes subject to such enhancement will be designated pursuant to a
  supplemental indenture adopted pursuant to Section 8.1 as "Insured Notes" of such Class.
  Premiums for any such enhancement (together with any other amounts payable to the issuer of
  such bond insurance policy, surety bond or similar credit enhancement, including, without
  limitation, amounts payable to any such issuer to reimburse it for draws thereunder, together with
  interest thereon), and costs incurred by the Co-Issuers in connection with such enhancement will
  be payable from amounts otherwise payable to such Class of Insured Notes, or in such other
  manner chosen by such Holder (provided that any such payment does not adversely affect any
  other Noteholder or holder of a Preferred Share). Any Insured Notes for substantially all other
  purposes will be treated as Notes of such Class, except that the issuer of the bond insurance
  policy, surety bond or other such credit enhancement will generally be deemed to be the Holder
  of the Notes of such Class, enhanced by such entity and will in such capacity be entitled to
  exercise the rights otherwise exercisable by Holders of such Notes.

                    Section 2.13. Prescription.

                 Payment in respect of any Note will cease to be due if not paid to the Holder of
  such Note due to insufficient payment instructions from such Holder to the Trustee or the Paying
  Agent for a period of twenty years from the Relevant Date.

                    Section 2.14. Hedge Agreements.

                    (a)    The Cap Agreement:

                           (i)    On the Closing Date, the Issuer shall execute and deliver the Cap
                    Agreement. The Issuer will make a single payment of the Fixed Amount to the
                    Cap Provider on the Closing Date.

                            (ii)     If, by 4:00 p.m., New York City time, on (i) any Payment Date on
                    which the Trustee has not received from the Cap Provider any amount due from
                    the Cap Provider on such Payment Date, (ii) the Business Day following any such
                    Payment Date if the Trustee has not yet received such amount due from the Cap
                    Provider, (iii) the Business Day on which such failure to pay by the Cap Provider
                    becomes an event of default under the Cap Agreement or (iv) the Business Day on
                    which the Trustee receives from the Cap Provider such amount due, the Trustee
                    shall give prompt written notice thereof to the Cap Provider, S&P and Moody’s.
                    If the Cap Agreement has been terminated (such termination being subject to a
                    Rating Confirmation) without a replacement, and any Cap Termination Amount
                    owed to the Cap Provider under the Cap Agreement, if any, have been paid, all
                    rights and liens of the Cap Provider under this Indenture with respect to the Cap
                    Agreement shall terminate and be of no further force and effect. If after the
                    Closing Date the credit rating of the Cap Provider is downgraded or withdrawn, a


  OHS East:160186418.12                            101

                                                                                       009114
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
                                       of 23506/09/21 Page 109 of 291 PageID 11977
Case 3:21-cv-00538-N Document 26-34 Filed



                    Responsible Officer of the Trustee, upon having actual knowledge of such
                    downgrade or withdrawal, shall provide written notice of such downgrade or
                    withdrawal to the Rating Agencies.

                            (iii)   If, at any time, the Aggregate Principal Amount of the Notes is less
                    than the Cap Notional Amount, the Trustee may, at the direction of the Issuer, sell
                    the Issuer’s right to receive payments with respect to the Cap Agreement, but only
                    to the extent that the Cap Notional Amount exceeds the Aggregate Principal
                    Balance of the Notes. Proceeds from any such sale will be distributed as
                    Collateral Interest Collections on the Payment Date relating to the Due Period in
                    which such sale occurs.

                            (iv)    The Cap Agreement will provide that in the event that (a) a S&P
                    First Level Downgrade occurs and is continuing, then within 30 days after such
                    rating withdrawal or downgrade, the Cap Provider shall, subject to satisfaction of
                    the Rating Condition with respect to S&P, at its own expense, either (i) procure a
                    Permitted Transfer, (ii) obtain an Eligible Guaranty or (iii) post collateral in
                    accordance with the Cap Agreement; (b) an S&P Second Level Downgrade
                    occurs and is continuing, then within 10 Local Business Days (as defined in the
                    Cap Agreement) after such rating withdrawal or downgrade, the Cap Provider
                    shall, subject to satisfaction of the Rating Condition with respect to S&P, at its
                    own expense, either (i) procure a Permitted Transfer or (ii) obtain an Eligible
                    Guaranty; and (c) a Moody's Second Level Downgrade occurs and is continuing,
                    the Cap Provider shall as soon as reasonably practicable thereafter, at its own
                    expense and using commercially reasonable efforts, either (i) procure a Permitted
                    Transfer or (ii) obtain an Eligible Guaranty.

                             (v)     The Cap Agreement also will provide that the following will
                    constitute "Additional Termination Events" under the Cap Agreement upon the
                    occurrence of which the Issuer will have the right (subject to a Rating
                    Confirmation) to terminate the Cap Agreement: (a) if a S&P First Level
                    Downgrade has occurred and is continuing and the Cap Provider fails to take any
                    action described in clause (a) in the preceding paragraph within the time period
                    specified therein; (b) a S&P Second Level Downgrade has occurred and is
                    continuing and the Cap Provider fails to take any action described in clause (b) in
                    the preceding paragraph within the time period specified therein; (c)(i) a Moody's
                    Second Level Downgrade has occurred and been continuing for 30 or more Local
                    Business Days and (ii) the Cap Provider has failed to comply with or perform any
                    obligation to be complied with or performed by the Cap Provider in accordance
                    with the Cap Agreement; and (d)(i) a Moody's Second Level Downgrade has
                    occurred and been continuing for 30 or more Local Business Days and (ii) either
                    (I) at least one Eligible Replacement has made a Firm Offer to be the transferee or
                    (II) at least one entity that satisfies the Moody's Approved Ratings Threshold has
                    made a Firm Offer to provide an Eligible Guaranty in respect of all of the Cap
                    Provider's present and future obligations under the Cap Agreement.



  OHS East:160186418.12                             102

                                                                                         009115
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
                                       of 23506/09/21 Page 110 of 291 PageID 11978
Case 3:21-cv-00538-N Document 26-34 Filed



                            (vi)   In the event of any transfer, assignment or replacement of the Cap
                    Agreement following the occurrence of a "Rating Agency Downgrade" under the
                    Cap Agreement, the Issuer shall use (and cause its agents to use) reasonable
                    commercial efforts to incur only reasonable costs and expenses in connection with
                    such transfer, assignment or replacement including, without limitation, costs and
                    expenses of legal counsel.

                    (b)    Other Hedge Agreements:

                            (i)    On and after the Closing Date, subject to the conditions specified
                    in this Section 2.14(b), the Issuer may enter into additional Hedge Agreements
                    (including, without limitation, interest rate swap, cap or floor agreements, basis
                    swap agreements or, with respect to the Revolving Period only, timing swap
                    agreements) to hedge interest rate exposure or payment timing or accrual
                    mismatches attributable to the Portfolio Collateral, increase or reduce the notional
                    amount of an existing Hedge Agreement, sell all or a portion of any Hedge
                    Agreement or terminate any Hedge Agreement if (x) Rating Agency Confirmation
                    has been obtained or (y) such Hedge Agreement is a Form-Approved Hedge
                    Agreement; provided, further, that with respect to a Form-Approved Hedge
                    Agreement for which consent by the Rating Agencies to use the form in this
                    transaction has been sought after the Closing Date, a Majority of the Controlling
                    Class shall have consented to the use of such form.

                            (ii)  Any termination or similar amount payable by a Hedge
                    Counterparty to the Issuer upon any such reduction, increase, amendment,
                    modification or termination pursuant to the related Hedge Agreement shall
                    constitute Collateral Principal Collections in the Due Period in which such
                    payment is received. Any such amount payable by the Issuer to such Hedge
                    Counterparty shall be payable in accordance with Section 11.1 hereof. Any
                    voluntary termination of a Hedge Agreement shall be subject to Rating Agency
                    Confirmation.

                           (iii)   Each Hedge Agreement shall be required to contain limited
                    recourse and non-petition provisions equivalent (mutatis mutandis) to those
                    contained in this Indenture.

                            (iv)    Each Hedge Agreement shall provide that if the ratings of the
                    related Hedge Counterparty or its guarantor, as applicable, are reduced to a level
                    below the levels required in such Hedge Agreement, the related Hedge
                    Counterparty (or guarantor, as applicable) shall be required to (x) provide credit
                    support in order to collateralize its obligations under such Hedge Agreement, (y)
                    provide a guarantee of its obligations under such Hedge Agreement from a
                    guarantor having the required ratings or (z) assign such Hedge Agreement to an
                    eligible assignee, in each case as provided in such Hedge Agreement.

                          (v)   Each Hedge Agreement shall provide that the Issuer may terminate
                    such Hedge Agreement (whether or not the Notes have been paid in full prior to

  OHS East:160186418.12                             103

                                                                                         009116
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
                                       of 23506/09/21 Page 111 of 291 PageID 11979
Case 3:21-cv-00538-N Document 26-34 Filed



                    such termination) if, among other things, any of the following events occurs: (w)
                    the bankruptcy, insolvency, receivership, reorganization or similar events with
                    respect to the a Hedge Counterparty, (x) failure of the related Hedge Counterparty
                    to make any payment when due (subject to any applicable grace period), (y) a
                    change in law making it illegal for the Issuer or the related Hedge Counterparty to
                    be party to or perform its obligations under such Hedge Agreement or (z) the
                    failure of the related Hedge Counterparty to take the action or actions required of
                    it (including but not limited to those set forth in clause (iv) hereof) upon a
                    reduction or withdrawal of the ratings of the related Hedge Counterparty or its
                    guarantor below the levels specified in the Hedge Agreement. Each Hedge
                    Agreement shall also provide that it may be terminated pursuant to its terms upon
                    any redemption of the Notes in whole and may provide for the right of the related
                    Hedge Counterparty to terminate such Hedge Agreement upon the occurrence of
                    specified "events of default" or "termination events"; provided that no Hedge
                    Agreement may provide for termination upon the occurrence of a Default or an
                    Event of Default under Section 5.1 hereof unless any resulting acceleration of the
                    Notes may no longer be rescinded pursuant to the terms of this Indenture.

                (c)   The Trustee shall in accordance with each applicable Note Valuation
  Report pay on each Payment Date amounts due by the Issuer to any Hedge Counterparty under
  each Hedge Agreement in accordance with the Priority of Payments.

                  (d)    All termination or similar payments required to be paid by the Issuer under
  any Hedge Agreement shall be payable only on a Payment Date in accordance with Section 11.1
  hereof. If a Hedge Counterparty is the sole "defaulting party" or sole "affected party" (as each
  such term is defined in the related Hedge Agreement), any such termination or similar payment
  shall be payable by the Issuer only on a subordinated basis in accordance with Section 11.1
  hereof. A Hedge Agreement may provide that interest shall accrue on any such subordinated
  termination or similar payment not paid in full on any Payment Date because insufficient funds
  are available for such payment on such Payment Date in accordance with Section 11.1.

                 (e)    In addition to the right of the Issuer to enter into additional Hedge
  Agreements after the Closing Date as set forth in clause (b) hereof, the Issuer may enter into one
  or more Hedge Agreements in substitution for any terminated Hedge Agreement on terms similar
  to those of the terminated Hedge Agreement. Any costs attributable to such substitute Hedge
  Agreement in excess of the termination amounts or similar proceeds received by the Issuer upon
  termination of the terminated Hedge Agreement shall constitute Aggregate Base Fees and
  Expenses payable in accordance with Section 11.1 hereof.

                  (f)     Upon the failure of a Hedge Counterparty to pay to the Issuer when due
  any payment required to be made by such Hedge Counterparty under the related Hedge
  Agreement, the Issuer or Servicer on its behalf shall promptly make demand for such payment.
  If such payment is not received by the Business Day immediately following such demand, the
  Issuer shall provide telephonic notice (promptly confirmed in writing) of such failure to the
  Trustee and, if applicable, any guarantor of such Hedge Counterparty's obligations under the
  Hedge Agreement. Upon receipt of such notice (or earlier, if the Trustee has actual knowledge
  of the failure), the Trustee shall demand payment by such Hedge Counterparty (or guarantor, if

  OHS East:160186418.12                             104

                                                                                        009117
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
                                       of 23506/09/21 Page 112 of 291 PageID 11980
Case 3:21-cv-00538-N Document 26-34 Filed



  applicable) by 12:30 p.m., New York time, on such day (or, if such demand is made after 11:30
  a.m. on any day, by 12:30 p.m. on the next succeeding Business Day). The Trustee shall notify
  Noteholders if such Hedge Counterparty fails to make any required payment within two Business
  Days after demand by the Trustee therefor.

                 (g)     Any action provided for in this section to be undertaken by the Issuer with
  respect to a Hedge Agreement (including, without limitation, entering into, terminating or
  amending a Hedge Agreement or delivering any notice, demand, request, authorization, consent,
  waiver or other communication under a Hedge Agreement) may be taken by the Servicer
  pursuant to the authority granted to the Servicer under the Servicing Agreement.

                                              ARTICLE III

                          AUTHENTICATION AND DELIVERY OF NOTES

                    Section 3.1.   General Provisions.

                 On the Closing Date, the Notes (with the exception of the Class B-2L Notes) shall
  be executed by the Co-Issuers, and the Class B-2L Notes and the Combination Notes shall be
  executed by the Issuer, and delivered to the Trustee for authentication and thereupon the same
  shall be authenticated and delivered by the Trustee upon the Issuer’s written request and upon
  compliance with the conditions of Section 3.2 hereof, and upon receipt by the Trustee of the
  following:

                   (a)    an Officers’ Certificate of the Co-Issuers evidencing the authorization of
           the execution, authentication (as applicable) and delivery of the Transaction Documents,
           the Notes (with the exception of the Class B-2L Notes) and specifying the Final Maturity
           Dates, the applicable principal or stated amounts and the interest rates and yields of each
           Class of Notes to be authenticated and delivered;

                   (b)    an Officers’ Certificate of the Issuer evidencing the authorization of the
           execution, authentication and delivery of the Class B-2L Notes, the Combination Notes
           and the Preferred Shares and specifying the Final Maturity Date, the applicable principal
           or stated amount and the interest rate and yield of the Class B-2L Notes, the Combination
           Notes and the Preferred Shares;

                   (c)     an Opinion or Opinions of Counsel, dated the Closing Date, substantially
           in the form or forms attached hereto as Schedule G.

                   (d)     an Officer’s Certificate or Certificates of the Co-Issuers stating that all
           representations and warranties of the Co-Issuers set forth in the Transaction Documents
           are true and correct and neither of the Co-Issuers is in Default under this Indenture, that
           no "Event of Default" or "Termination Event" exists under any Hedge Agreement and
           that the issuance of the Notes, the Combination Note and the Preferred Shares then
           applied for will not result in a breach of any of the terms, conditions or provisions of, or
           constitute a default under, any indenture or other agreement or instrument to which the
           Issuer or the Co-Issuer, as applicable, is a party or by which the Issuer or the Co-Issuer,
           as applicable, is bound, or any order of any court or administrative agency entered in any

  OHS East:160186418.12                            105

                                                                                        009118
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
                                       of 23506/09/21 Page 113 of 291 PageID 11981
Case 3:21-cv-00538-N Document 26-34 Filed



           proceeding to which the Issuer or the Co-Issuer, as applicable, is a party or by which the
           Issuer or the Co-Issuer, as applicable, is bound or to which the Issuer or the Co-Issuer, as
           applicable, is subject; and that all conditions precedent (other than the deposit of cash by
           the Trustee in the appropriate accounts as provided in Section 3.2(e), (f) and (g) hereof)
           provided in this Section 3.1 and all requirements under Section 3.2 hereof and all
           conditions precedent otherwise provided in this Indenture relating to the authentication
           and delivery of the Notes and the Combination Notes applied for have been complied
           with;

                  (e)    an Accountants’ Certificate in form and substance acceptable to the Issuer
           and the Co-Issuer confirming that the Notes of each Class (including the Note
           Component with respect to the Combination Notes) will be retired by their Final Maturity
           Dates in accordance with the assumptions set forth in Section 1.3 hereof and specifying
           the procedures undertaken by them to review data and computations relating to the
           foregoing;

                 (f)   an executed counterpart of the Servicing Agreement, the Cap Agreement,
           the Paying and Transfer Agency Agreement and the Collateral Administration
           Agreement;

                    (g)    the Initial Portfolio Collateral as provided in Section 3.2(a) hereof;

                   (h)    an Issuer Request directing the Trustee to authenticate the Notes and the
           Combination Notes in the amounts set forth therein, registered in the name(s) set forth
           therein or as otherwise provided to the Trustee by the Issuer or at its direction, and to
           make delivery thereof to the Issuer or as it may otherwise direct therein;

                   (i)     an Officer’s Certificate from the Servicer (i) confirming that Schedule A
           attached to this Indenture correctly lists the Initial Portfolio Collateral to be granted to the
           Trustee on the Closing Date (in the case of items of Debt Securities) or scheduled to be
           granted to the Trustee on or not later than thirty (30) days after the Closing Date (in the
           case of Portfolio Loans) pursuant to the Granting Clauses hereof and (ii) confirming such
           information with respect to each item of Initial Portfolio Collateral as the Issuer
           reasonably deems necessary to confirm that such item of Initial Portfolio Collateral,
           individually and in the aggregate, meets the requirements specified in this Indenture; and

                    (j)    such other documents as the Trustee may reasonably require.

                    Section 3.2.   Security for Notes.

                    On the Closing Date, the following conditions shall have been satisfied:

                   (a)    Delivery of Initial Portfolio Collateral. The Initial Portfolio Collateral to
           be Granted to the Trustee on such Closing Date, in an amount at least equal to the Initial
           Portfolio Collateral Amount, shall have been Delivered to the Trustee (or, with respect to
           Portfolio Loans, trade confirmations, commitment letters, assignment documents or other
           documents evidencing a commitment to purchase by the Issuer of the Initial Portfolio


  OHS East:160186418.12                             106

                                                                                            009119
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
                                       of 23506/09/21 Page 114 of 291 PageID 11982
Case 3:21-cv-00538-N Document 26-34 Filed



           Collateral on or not later than thirty (30) days after the Closing Date shall have been
           delivered to the Trustee).

                   (b)     Certificate of the Issuer. A certificate of an Authorized Officer of the
           Issuer, dated as of the Closing Date, shall have been delivered to the Trustee to the effect,
           in the case of each item of Portfolio Collateral and the Deposit included in the Trust
           Estate on the Closing Date, that as of the Closing Date:

                            (i)     the Issuer is the owner of such item of Portfolio Collateral and the
                    Deposit free and clear of any liens, claims (including any adverse claims) or
                    encumbrances of any nature whatsoever, except for those granted or expressly
                    permitted pursuant to this Indenture and due bills, if any, with respect to interest,
                    or a portion thereof, accrued on such Portfolio Collateral prior to the first payment
                    date and owed by the Issuer to the seller of such Portfolio Collateral;

                           (ii)    the Issuer has acquired its ownership in such item of Portfolio
                    Collateral and the Deposit in good faith without notice of any adverse claim,
                    except as described in paragraph (b)(i) above;

                           (iii)   the Issuer has Delivered such item of Portfolio Collateral to the
                    Trustee and has not assigned, pledged or otherwise encumbered any interest in
                    such Portfolio Collateral or the Deposit other than interests granted or expressly
                    permitted pursuant to this Indenture;

                           (iv)   the Issuer has full right to Grant and does Grant pursuant to the
                    Granting Clauses such item of Portfolio Collateral and the Deposit to the Trustee;

                           (v)      the information set forth with respect to such item of Portfolio
                    Collateral in Schedule A hereto is correct;

                            (vi)   such item of Portfolio Collateral satisfies the requirements of the
                    definition of Portfolio Collateral; and

                           (vii)   no such item of Portfolio Collateral is Discount Portfolio
                    Collateral.

                  (c)     Rating Letters. The Trustee shall have received written evidence that the
           Class A-1LA Notes have been rated "AAA" by Standard & Poor’s and "Aaa" by
           Moody’s, the Class A-1LB Notes have been rated "AAA" by Standard & Poor’s and
           "Aaa" by Moody’s, the Class A-2L Notes have been rated at least "AA" by Standard &
           Poor’s and at least "Aa2" by Moody’s, the Class A-3L Notes have been rated at least "A"
           by Standard & Poor’s and at least "A2" by Moody’s, the Class B-1L Notes have been
           rated "BBB" by Standard & Poor’s and "Baa2" by Moody’s, that the Class B-2L Notes
           have been rated "BB" by Standard & Poor’s and "Ba2" by Moody’s and the Combination
           Notes have been rated at least "Baa2" by Moody's as to the Rated Balance and the Rated
           Coupon of the Combination Notes.



  OHS East:160186418.12                             107

                                                                                          009120
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
                                       of 23506/09/21 Page 115 of 291 PageID 11983
Case 3:21-cv-00538-N Document 26-34 Filed



                   (d)    Accounts. The Collection Account, the Collateral Account, the Initial
           Deposit Account, the Reserve Account, the Expense Reimbursement Account, the
           Closing Expense Account, the Loan Funding Account, the Default Swap Collateral
           Account, the Default Swap Issuer Account and the Preferred Shares Collection Account
           shall have been established.

                   (e)    Initial Deposit Account. The Issuer shall have delivered to the Trustee on
           the Closing Date cash in the amount of $22,356,921 representing the Deposit for
           inclusion in the Trust Estate and the Trustee shall have credited such cash to the Initial
           Deposit Account.

                   (f)    Expense Reimbursement Account; Closing Expense Deposit. The Issuer
           shall have delivered to the Trustee on the Closing Date cash in the amount of at least
           $50,000 for inclusion in the Trust Estate and the Trustee shall have credited such cash to
           the Expense Reimbursement Account. The Issuer shall have delivered to the Trustee on
           the Closing Date cash in the amount of $2,879,230 for inclusion in the Trust Estate, and
           the Trustee shall have credited such cash to the Closing Expense Account (the "Closing
           Expense Deposit") which, after payment of all closing expenses (according to the list
           delivered to the Trustee), shall be transferred to the Initial Deposit Account or the
           Collection Account and applied as set forth in Section 10.2(h).

                  (g)     Loan Funding Account. The Issuer shall have delivered to the Trustee on
           the Closing Date cash in the amount of $6,213,244 which is equal to the Issuer’s
           commitment to make or otherwise fund draws related to any Delayed Drawdown Loans
           or Revolving Loans in the Initial Portfolio Collateral and the Trustee shall have credited
           such cash to the Loan Funding Account.

                    Section 3.3.   Initial Deposit Redemption.

                  (a)     The Issuer shall use reasonable efforts to use on or prior to the Effective
  Date the available funds and Eligible Investments in the Initial Deposit Account (other than
  Account Income on funds on deposit in the Initial Deposit Account) to purchase additional
  Original Portfolio Collateral as permitted pursuant to Section 3.4 hereof taking into account the
  Initial Portfolio Collateral and Original Portfolio Collateral already purchased by the Issuer in
  the Trust Estate (without giving effect to any reductions of that amount that may have resulted
  from scheduled principal payments, principal prepayments or dispositions made with respect to
  any of the Original Portfolio Collateral on or before the Effective Date). If the remaining
  Deposit in the Initial Deposit Account as of the Effective Date equals or exceeds $2,000,000 and
  the Aggregate Principal Amount of the Original Portfolio Collateral (determined in accordance
  with the foregoing sentence) acquired or committed to be acquired by the Issuer is less than the
  Required Portfolio Collateral Amount (subject to the second paragraph of Section 3.4(a)), the
  Issuer shall cause an Initial Deposit Redemption to occur on the Initial Deposit Redemption Date
  by redeeming the Class A-1LA Notes in an aggregate amount equal to the excess of the Required
  Portfolio Collateral Amount over the par amount of Original Portfolio Collateral; provided that
  the amount applied to such Initial Deposit Redemption shall not exceed the remaining amount of
  the Deposit (the "Initial Deposit Redemption Amount"). No interest or other amount in excess of
  the Initial Deposit Redemption Amount, other than the Periodic Interest Amount with respect to

  OHS East:160186418.12                            108

                                                                                       009121
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
                                       of 23506/09/21 Page 116 of 291 PageID 11984
Case 3:21-cv-00538-N Document 26-34 Filed



  the Class A-1LA Notes through the Initial Deposit Redemption Date due on the next succeeding
  Payment Date, shall be payable on or in respect of the Class A-1LA redeemed in an Initial
  Deposit Redemption. If there is a Deposit in the Initial Deposit Account on the Effective Date
  but no Initial Deposit Redemption is required pursuant to the terms of this Section 3.3(a), the
  remaining Deposit in the Initial Deposit Account shall be transferred to the Collection Account
  on the Effective Date and shall, subject to Section 3.4(d), constitute Collateral Principal
  Collections. Account Income in the Initial Deposit Account shall be transferred to the Collection
  Account on the Effective Date and shall constitute Collateral Interest Collections.

                 (b)   If an Initial Deposit Redemption is required, the Issuer, not later than the
  third Business Day immediately following the Effective Date, shall notify the Trustee and each
  Rating Agency in writing that an Initial Deposit Redemption is required pursuant to Section
  3.3(a) hereof and the amount of the Class A-1LA Notes required to be redeemed pursuant
  thereto.

                 (c)     Notice of an Initial Deposit Redemption shall be given by the Trustee by
  first-class mail, postage prepaid, mailed not less than ten calendar days prior to the Initial
  Deposit Redemption Date, to each Holder of the Class A-1LA Notes to be redeemed at the
  address for such Holder in the Note Register and so long as any Notes are listed on the Irish
  Stock Exchange, to the Irish Paying Agent. All notices of Initial Deposit Redemption shall state
  the Initial Deposit Redemption Date, the Redemption Record Date with respect thereto, the
  Aggregate Principal Amount of the Class A-1LA Notes to be redeemed, and that no interest or
  other amount in excess of the Initial Deposit Redemption Amount shall be payable on the
  amount of the Class A-1LA Notes to be redeemed.

                  (d)    If an Initial Deposit Redemption is required, all Eligible Investments in the
  Initial Deposit Account representing the Deposit not applied to the purchase of Portfolio
  Collateral on or before the Effective Date shall be liquidated on the Business Day immediately
  preceding the Initial Deposit Redemption Date and the proceeds thereof shall be held in the
  Initial Deposit Account. On the Initial Deposit Redemption Date, the Trustee shall withdraw
  from the Initial Deposit Account all funds therein and apply such funds to the payment of
  Holders of the Notes in an amount equal to the Initial Deposit Redemption Amount or to a
  deposit in the Collection Account, as applicable.

                 Section 3.4. Purchase of Portfolio Collateral between the Closing Date and the
  Effective Date; Effective Date Conditions.

                  (a)    The Issuer may (i) purchase Original Portfolio Collateral on any Business
  Day during the period from and including the Closing Date to and including the Effective Date
  or (ii) enter into a commitment to purchase Original Portfolio Collateral on any Business Day
  during the period from and including the Closing Date to and including the Effective Date for
  purchase on or as soon as practicable thereafter (provided that the agreed to settlement date shall
  not be more than thirty (30) days after the Effective Date), in each case, for inclusion in the Trust
  Estate in an aggregate amount equal to the Deposit in the Initial Deposit Account. Upon receipt
  of a Servicer Order requesting the purchase of Original Portfolio Collateral the Trustee shall pay
  out of the Initial Deposit Account, during the period commencing on the Closing Date and


  OHS East:160186418.12                           109

                                                                                        009122
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
                                       of 23506/09/21 Page 117 of 291 PageID 11985
Case 3:21-cv-00538-N Document 26-34 Filed



  ending on the Effective Date, all or a portion of the funds available therein for the purpose of
  purchasing Original Portfolio Collateral.

                 No Original Portfolio Collateral may be purchased prior to the Effective Date
  unless immediately following the purchase of such item of Portfolio Collateral (as certified by
  Servicer Order), the remaining Deposit in the Initial Deposit Account, after giving effect to such
  purchase, is sufficient as of the date of determination to purchase Original Portfolio Collateral in
  an Aggregate Principal Amount at least equal to the Required Portfolio Collateral Amount for
  delivery into the Trust Estate (taking into account the Initial Portfolio Collateral and Original
  Portfolio Collateral already in the Trust Estate (without giving effect to any reductions of that
  amount that may have resulted from scheduled principal payments, principal prepayments or
  dispositions made with respect to any of the Original Portfolio Collateral on or before the
  Effective Date)).

                  Notwithstanding the foregoing, or any other provision hereof, if the Issuer has
  previously entered into a commitment to purchase an item of Portfolio Collateral to be included
  in the Trust Estate, such commitment not to exceed thirty (30) days, and at the time of such
  commitment such an item of Portfolio Collateral complied with the definition of Portfolio
  Collateral and this Section 3.4(a), then the Issuer may consummate the purchase of such an item
  of Portfolio Collateral notwithstanding that such an item of Portfolio Collateral fails to comply
  with the definition of Portfolio Collateral and such criteria on the date of settlement.

                   (b)    The Servicer shall cause to be delivered to the Trustee on the Effective
  Date an amended Schedule A to this Indenture listing all Original Portfolio Collateral (including
  the Initial Portfolio Collateral then in the Trust Estate) and all commitments to purchase Original
  Portfolio Collateral, which schedule shall supersede any prior Schedule A delivered to the
  Trustee.

                  (c)     The Issuer will use its commercially reasonable efforts to purchase, or to
  enter into binding agreements to purchase, Original Portfolio Collateral by the Effective Date,
  that, including the Initial Portfolio Collateral, will satisfy, as of the Effective Date, the Collateral
  Quality Tests, the criteria set forth in Section 12.2 and the Overcollateralization Tests. Within 5
  Business Days after the Effective Date, the Issuer or the Servicer (on behalf of the Issuer) shall
  request a Rating Confirmation on behalf of the Issuer and shall provide a report to the Rating
  Agencies identifying the Original Portfolio Collateral and the Issuer shall obtain and deliver to
  the Trustee and the Rating Agencies, together with the delivery of a report (and an electronic file
  of the Original Portfolio Collateral to S&P) substantially in the form of a Monthly Report as of
  the Effective Date, an Accountants’ Certificate (a) confirming the maturity date, rating, spread,
  coupon and recovery rate for each item of Original Portfolio Collateral as of the Effective Date
  and the information provided by the Issuer with respect to every other asset included or to be
  included in the Trust Estate, by reference to such sources as shall be specified therein, (b)
  confirming that as of the Effective Date (1) each Overcollateralization Test is met; (2) the
  Aggregate Principal Amount of the Original Portfolio Collateral that the Issuer owned or
  committed to purchase as of the Effective Date is at least equal to the Required Portfolio
  Collateral Amount and (3) the Portfolio Collateral complies with all of the requirements of the
  Collateral Quality Tests and the criteria set forth in Section 12.2 and (c) specifying the
  procedures undertaken by them to review data and computations relating to the foregoing

  OHS East:160186418.12                             110

                                                                                           009123
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
                                       of 23506/09/21 Page 118 of 291 PageID 11986
Case 3:21-cv-00538-N Document 26-34 Filed



  statements. If a Rating Confirmation Failure should occur, the Notes will be redeemed pursuant
  to Section 9.2 hereof.

                 (d)     Notwithstanding any provision in this Indenture to the contrary, if, on the
  Effective Date, the Aggregate Principal Amount of the Portfolio Collateral (without giving effect
  to any reductions of that amount that may have resulted from scheduled principal payments,
  principal prepayments or dispositions made with respect to the Original Portfolio Collateral on or
  prior to such time) exceeds the Required Portfolio Collateral Amount and there are funds
  remaining from the Deposit held in the Initial Deposit Account, the Servicer may direct the
  Trustee to transfer up to the least of (i) 25% of such funds and (iii) $1,000,000, to the Collection
  Account as additional Collateral Interest Collections; provided that the Overcollateralization
  Tests and the collateral criteria described herein are satisfied and the Interest Coverage Test for
  the most recent Payment Date was satisfied. The remainder of the Deposit shall be transferred
  by the Trustee to the Collection Account to be applied as Collateral Principal Collections on the
  Payment Date immediately following the date of determination.

                    Section 3.5.   Intermediaries.

                 (a)     Notwithstanding anything herein to the contrary, to the extent any items of
  Portfolio Collateral issued by an issuer that is not the United States of America, an agency or
  instrumentality thereof, or some other U.S. Person (collectively, "Non-U.S. Portfolio Securities")
  are Granted to the Trustee, such Non-U.S. Portfolio Securities may be delivered to and held by
  the Trustee through one or more Foreign Sub-custodians or Foreign Clearance Systems (as those
  terms are defined in the Section below; collectively, "Foreign Intermediaries") if such Non-U.S.
  Portfolio Securities cannot be Delivered to the Trustee.

                   (b)    The Trustee, for the purpose of receiving and holding any Non-U.S.
  Portfolio Securities that cannot be Delivered to the Trustee, may appoint one or more banking or
  securities institutions located outside the United States (each a "Foreign Sub-custodian") and/or
  clearing agencies or systems located outside the United States (each, a "Foreign Clearance
  System"), including without limitation Euroclear and Clearstream. With respect to Non-U.S.
  Portfolio Securities (and related cash) held through Foreign Intermediaries, such Foreign
  Intermediaries may be authorized to hold Non-U.S. Portfolio Securities in central securities
  depositories or clearing agencies in which such Foreign Intermediaries participate.

                  (c)    The Trustee’s responsibility with respect to the selection or appointment
  of Foreign Intermediaries shall be limited to a duty to exercise reasonable care in the selection or
  retention of such Foreign Intermediaries in light of prevailing settlement and securities handling
  practices, procedures and controls in the relevant market and subject to Section 6.3 hereof;
  provided that the appointment of Euroclear or Clearstream to act as Foreign Intermediary shall
  be deemed to have been made in the exercise of due care. With respect to any costs, expenses,
  damages, liabilities, or claims (including, without limitation, attorneys’ and accountants’ fees)
  incurred by the Issuer as a result of the acts or the failure to act by any Foreign Intermediaries,
  the Trustee shall take reasonable action to recover such costs, expenses, damages, liabilities, or
  claims from such Foreign Intermediaries; provided that the Trustee’s sole liability in that regard
  shall be limited to amounts actually received by it from such Foreign Intermediaries (exclusive
  of related costs and expenses incurred by the Trustee). The Trustee shall not be responsible or

  OHS East:160186418.12                              111

                                                                                       009124
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
                                       of 23506/09/21 Page 119 of 291 PageID 11987
Case 3:21-cv-00538-N Document 26-34 Filed



  liable for any failure or delay in the performance of its obligations under this Indenture arising
  out of or caused, directly or indirectly, by circumstances beyond its reasonable control, including
  without limitation, acts of God; earthquakes or fires; floods, wars, civil or military disturbances;
  sabotage; epidemics; riots; interruptions, loss or malfunctions of utilities, computer (hardware or
  software) or communication service; accidents; labor disputes; acts of civil or military authority;
  governmental actions; or inability to obtain labor, material, equipment or transportation.

                                               ARTICLE IV

                                   SATISFACTION AND DISCHARGE

                    Section 4.1.   Satisfaction and Discharge of Indenture.

                 Provided no Event of Default has occurred and is continuing hereunder, this
  Indenture shall cease to be of further effect with respect to the Notes and the Combination Notes
  except as to (i) rights of registration of transfer and exchange, (ii) substitution of mutilated,
  destroyed, lost or stolen Notes or Combination Notes, (iii) rights of Noteholders to receive
  payments of principal thereof and interest thereon, as applicable, and any other amounts payable
  in respect thereof, (iv) the rights, obligations and immunities of the Trustee hereunder, and (v)
  the rights of Noteholders as beneficiaries hereof with respect to the property deposited with the
  Trustee and payable to all or any of them and the Trustee, on demand of and at the expense of
  the Issuer, shall execute proper instruments acknowledging satisfaction and discharge of this
  Indenture when:

                           (1)     Either

                                    (a)    all Notes and Combination Notes theretofore authenticated
                    and delivered (other than (i) Notes and Combination Notes which have been
                    destroyed, lost or stolen and which have been paid or replaced as provided in
                    Section 2.6 hereof and (ii) Notes and Combination Notes for whose payment
                    money has theretofore been deposited in trust and thereafter repaid to the Issuer or
                    discharged from such trust, as provided in Section 7.3 hereof) have been delivered
                    to the Trustee for cancellation; or

                                  (b)    all Notes and Combination Notes not theretofore delivered
                    to the Trustee for cancellation (i) have become due and payable, or (ii) will
                    become due and payable at their Final Maturity Dates within one year;

  and the Issuer, in the case of (b)(i) or (ii) above, has (x) irrevocably deposited or caused to be
  deposited with the Trustee in trust for such purpose, cash or Eligible Investments (any security
  satisfying the definition of Eligible Investments but for the maturity of such security shall for this
  purpose be deemed an Eligible Investment), the amount of cash and the Scheduled Distributions
  on any Eligible Investments being in an amount sufficient to pay and discharge the amount that
  equals the sum of the Cumulative Interest Amount on each Class of Notes to the date of such
  deposit or to the Final Maturity Date, as the case may be, and the Aggregate Principal Amount of
  each Class of Notes and Combination Notes not theretofore delivered to the Trustee for
  cancellation, in each case to the extent not previously paid and (y) delivered an Accountants’


  OHS East:160186418.12                             112

                                                                                         009125
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
                                       of 23506/09/21 Page 120 of 291 PageID 11988
Case 3:21-cv-00538-N Document 26-34 Filed



  Certificate to the Trustee confirming such calculations; provided that subsection (b) hereof shall
  not apply if an election to act in accordance with the provisions of Section 5.5 hereof shall have
  been made and not rescinded (except that the deposit of cash that would otherwise apply in the
  case of such subsection (b) shall nevertheless be required); provided further that any Eligible
  Investments deposited hereunder shall at the date of such deposit be rated no lower than the
  highest rating assigned to any of the Notes or the Combination Notes then outstanding;

                         (2)    the Issuer has paid or caused to be paid all other sums payable
           hereunder and under each Hedge Agreement by the Issuer; and

                           (3)     the Issuer has delivered to the Trustee an Officer’s Certificate and
           an Opinion of Counsel each stating that all conditions precedent herein provided for
           relating to the satisfaction and discharge of this Indenture with respect to the Notes and
           the Combination Notes have been complied with.

                    Section 4.2.   Application of Trust Money.

                  All monies deposited with the Trustee pursuant to Section 4.1 hereof shall be held
  in trust by the Trustee and applied by it, in accordance with the provisions of the Notes, the
  Combination Notes and this Indenture, to the payment to the Person entitled thereto of the
  principal and interest in accordance with Section 11.1 hereof for whose payment such money has
  been deposited with the Trustee, and such money shall be held in a non-interest bearing
  segregated trust account identified as being held in trust for the benefit of the Noteholders and
  subject to the lien of this Indenture. Except as specifically provided herein, the Trustee shall not
  be responsible for payment of interest upon any monies deposited with it.

                                               ARTICLE V

                                               REMEDIES

                    Section 5.1.   Events of Default.

                 "Event of Default" means any one of the following events (whatever the reason
  for such Event of Default and whether it shall be voluntary or involuntary or be effected by
  operation of law or pursuant to any judgment, decree or order of any court or any order, rule or
  regulation of any administrative or governmental body):

                            (a)     (i) default for a period of four Business Days or more (or, in the
           case of a default in payment due to an administrative error or omission by the Trustee,
           any Paying Agent or the Note Registrar, for a period of seven Business Days or more,
           provided that the Trustee has notified each Rating Agency in writing of any such
           administrative error or omission) in the payment of any amount payable in respect of any
           Note when due when funds in such amount are available for payment as provided herein,
           or (ii) the failure to apply funds which are available for payment in accordance with the
           priority of distribution set forth in Article XI hereof, which failure shall continue for a
           period of four Business Days (or, in the case of a default in payment due solely to an
           administrative error or omission by the Trustee, any Paying Agent or the Note Registrar,
           for a period of seven Business Days or more, provided that the Trustee has notified each

  OHS East:160186418.12                            113

                                                                                        009126
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
                                       of 23506/09/21 Page 121 of 291 PageID 11989
Case 3:21-cv-00538-N Document 26-34 Filed



           Rating Agency in writing of any such administrative error or omission), or (iii) default
           for a period of four Business Days or more (or, in the case of a default in payment due to
           an administrative error or omission by the Trustee, any Paying Agent or the Note
           Registrar, for a period of seven Business Days or more, provided that the Trustee has
           notified each Rating Agency in writing of any such administrative error or omission) in
           the payment of the Periodic Interest Amount due on any Class of Senior Class A Notes,
           or, after the Senior Class A Notes are paid in full, the Periodic Interest Amount due on
           any Class A-3L Notes, or after the Class A Notes are paid in full, the Periodic Interest
           Amount due on any Class B-1L Notes, or after the Class A Notes and the Class B-1L
           Notes are paid in full, the Class B-2L Notes, on any Payment Date, or (iv) default in the
           payment of the Aggregate Principal Amount and the Cumulative Interest Amount, due on
           any Class of Notes on the Final Maturity Date; or

                            (b)     default in the performance or breach of any covenant,
           representation, warranty or other agreement of the Co-Issuers (or either one of them),
           other than compliance with the Overcollateralization Tests, the Interest Coverage Test or
           the criteria set forth in Section 12.2 hereof or a default in the performance or breach of a
           covenant, representation, warranty or other agreement which is specifically dealt with
           elsewhere in this Section or in Article VII hereof, or the failure of any representation or
           warranty of the Co-Issuers (or either one of them) made in this Indenture or in any
           certificate or other writing delivered pursuant hereto or in connection herewith to be
           correct in all material respects when the same shall have been made, in either case which
           materially and adversely affects the rights of any Class of Noteholders and continuance
           of such default, breach or failure for a period of 30 days after written notice thereof shall
           have been given to the Co-Issuers or the Servicer by the Trustee or to the Co-Issuers, the
           Servicer and the Trustee by the Majority Noteholders, specifying such default, breach or
           failure and requiring it to be remedied and stating that such notice is a "Notice of
           Default" hereunder; or

                           (c)     the entry of a decree or order by a court having jurisdiction in the
           premises adjudging either of the Co-Issuers as bankrupt or insolvent, or approving as
           properly filed a petition seeking reorganization, arrangement, adjustment or composition
           of or in respect of either of the Co-Issuers under the Bankruptcy Code or any other
           applicable law, or appointing a receiver, liquidator, assignee, or sequestrator (or other
           similar official) of either of the Co-Issuers or of any substantial part of their respective
           property, or ordering the winding up or liquidation of their respective affairs, and the
           continuance of any such decree, order, case or proceeding not dismissed, discharged or
           stayed and in effect for a period of 60 consecutive days; or

                           (d)    the institution by either of the Co-Issuers of proceedings to be
           adjudicated as bankrupt or insolvent, or the consent by either of them to the institution of
           bankruptcy or insolvency proceedings against either of them, or the filing by either of
           them of a petition or answer or consent seeking reorganization or relief under the
           Bankruptcy Code or any other similar applicable law, or the consent by either of the Co-
           Issuers to the filing of any such petition or to the appointment of a receiver, liquidator,
           assignee, trustee or sequestrator (or other similar official) of either of the Co-Issuers or of
           any substantial part of their respective property, or to the ordering of the winding up or

  OHS East:160186418.12                             114

                                                                                           009127
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
                                       of 23506/09/21 Page 122 of 291 PageID 11990
Case 3:21-cv-00538-N Document 26-34 Filed



           liquidation of their respective affairs, or the making by either of them of an assignment
           for the benefit of creditors, or the admission by either of them in writing of its inability to
           pay its debts generally as they become due, or the taking of any action by either of the
           Co-Issuers in furtherance of any such action; or

                        (e)     either of the Co-Issuers or the pool of assets constituting the Trust
           Estate becomes required to register as an "investment company" under the Investment
           Company Act; or

                          (f)    the failure to maintain on any Calculation Date a Senior Class A
           Overcollateralization Ratio greater than or equal to 100%.

                    Section 5.2.   Acceleration of Maturity; Rescission and Annulment.

                   (a)    If an Event of Default (other than an Event of Default specified in Section
  5.1(c) or (d)) with respect to the Notes occurs and is continuing, the Trustee may, with the
  consent of the Requisite Noteholders, and shall, at the written direction of the Requisite
  Noteholders, declare the principal of the Notes to be immediately due and payable, by a notice in
  writing to the Issuer and the Servicer. If an Event of Default as specified in Section 5.1(c) or (d)
  occurs and is continuing, the principal of the Notes shall be and become immediately due and
  payable without the necessity of notice or any other action of any Person. If the Notes are
  declared to be immediately due and payable or if an Event of Default specified in Section 5.1(c)
  or (d) hereof occurs, the Holders of each Class of Notes shall be entitled to receive, as applicable,
  and in the order of priority set forth in Section 11.1(d), the Cumulative Interest Amount and the
  Aggregate Principal Amount with respect thereto (in each case as calculated and accrued through
  the date of payment in full of the Aggregate Principal Amount of each Class of Notes), and the
  Servicer shall be entitled to receive the amounts payable to the Servicer under and in the order of
  priority set forth in Sections 11.1(b) and 11.1(d).

                (b)     At any time after such a declaration of acceleration of maturity has been
  made and before a judgment or decree for payment of the money due has been obtained by the
  Trustee as provided in this Article, the Requisite Noteholders, by written notice to the Trustee
  and the Co-Issuers, may rescind and annul such declaration and its consequences if:

                           (i)     the Issuer has paid or deposited with the Trustee a sum sufficient to
                    pay:

                                  (A)     all overdue amounts payable on or in respect of the Notes
                    (other than amounts due solely as a result of the acceleration);

                                    (B)    to the extent that payment of interest on such amount is
                    lawful, interest on such overdue amounts at the Applicable Periodic Rate; and

                                  (C)    all unpaid Trustee Administrative Expenses, Preferred
                    Shares Administrative Expenses, Issuer Base Administrative Expenses, Issuer
                    Excess Administrative Expenses, and other sums paid or advanced by the Trustee
                    and the Paying and Transfer Agent hereunder and under the Paying and Transfer
                    Agency Agreement and the reasonable compensation, expenses, disbursements

  OHS East:160186418.12                             115

                                                                                           009128
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
                                       of 23506/09/21 Page 123 of 291 PageID 11991
Case 3:21-cv-00538-N Document 26-34 Filed



                    and advances of the Trustee and the Paying and Transfer Agent, their agents and
                    counsel.

                           (ii)    the Trustee has (A) received written evidence that the sum paid or
                    deposited with the Trustee by the Issuer pursuant to clause (i) above is sufficient,
                    and (B) determined that all Events of Default, other than the nonpayment of such
                    amount that has become due solely by such acceleration, have been (1) cured, and
                    the Requisite Noteholders by written notice to the Trustee have agreed with such
                    determination (which agreement shall not unreasonably be withheld), or (2)
                    waived as provided in Section 5.15 hereof.

                    Section 5.3.   Proceedings.

                  If an Event of Default has occurred and is continuing and the Notes have been
  declared due and payable and such declaration and its consequences have not been rescinded and
  annulled, or at any time on or after the Final Maturity Date, the Trustee may in its discretion
  proceed to protect and enforce its rights and the rights of the Noteholders by such appropriate
  Proceedings, in its own name and as trustee of an express trust, as the Trustee shall deem most
  effective or as the Trustee may be directed in writing by the Requisite Noteholders to protect and
  enforce any such rights, whether for the specific enforcement of any covenant or agreement in
  this Indenture or in aid of the exercise of any power granted herein, or for collection of sums due
  and unpaid, or to enforce any other proper remedy or legal or equitable right vested in the
  Trustee by this Indenture or by law, but subject, however, to the terms of Section 5.4 hereof.
  The reasonable compensation, costs, expenses, disbursements and advances incurred or paid by
  the Trustee, and its agents and counsel, in connection with any such Proceeding, including,
  without limitation, the exercise of any remedies pursuant to Section 5.4 hereof, shall be
  reimbursed to the Trustee pursuant to Section 6.7 hereof.

                    Section 5.4.   Remedies.

                  (a)    If the Notes have been declared due and payable and such declaration and
  its consequences have not been rescinded or annulled, or at any time on or after the Final
  Maturity Date, the Trustee may, after written notice to the Noteholders, and, so long as any Class
  of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent, and shall, upon written
  direction by the Requisite Noteholders, to the extent permitted by applicable law, do one or more
  of the following:

                  (i)     institute Proceedings for the collection of all amounts then payable on the
           Notes or under this Indenture, whether by declaration or otherwise, enforce any judgment
           obtained, and collect from the Trust Estate securing the Notes monies adjudged due;

                  (ii)    institute Proceedings for the complete or partial foreclosure of this
           Indenture with respect to the Trust Estate securing the Notes;

                   (iii)  exercise any remedies of a secured party under the UCC including the sale
           or liquidation of the Trust Estate in accordance with Section 5.18 hereof and take any
           other appropriate action to protect and enforce the rights and remedies of the Trustee or
           the Holders of the Notes hereunder; or

  OHS East:160186418.12                             116

                                                                                         009129
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
                                       of 23506/09/21 Page 124 of 291 PageID 11992
Case 3:21-cv-00538-N Document 26-34 Filed



                     (iv)   exercise any other rights and remedies that may be available at law or in
           equity;

  provided that the Trustee may not sell or liquidate the Trust Estate, or any portion thereof, or any
  rights or interest therein, unless (x) in the case of an acceleration resulting from an Event of
  Default set forth in Section 5.1(a) hereof, or a sale or liquidation of any portion of the Trust
  Estate at or greater than its par value (provided that Defaulted Portfolio Collateral may be
  liquidated without reference to, or inclusion in the calculation of, such limitation), the Requisite
  Noteholders have so directed the Trustee in writing to sell or liquidate the Trust Estate or any
  portion thereof (y) in the case of an acceleration resulting from an Event of Default set forth in
  Section 5.1(f) hereof, the Holders of more than 50% of the Aggregate Principal Amount of the
  Outstanding Senior Class A Notes (or, if the Senior Class A Overcollateralization Ratio is less
  than 85%, then 60% of the Controlling Class) have so directed the Trustee in writing to sell or
  liquidate the Trust Estate or any portion thereof or (z) in the case of any other Event of Default
  or resulting sale or liquidation, 100% of the Noteholders have so directed the Trustee in writing
  to sell or liquidate the Trust Estate or any portion thereof; provided further that no Default Swap,
  Synthetic Security or Hedge Agreement may be terminated so long as a declaration of
  acceleration may be rescinded or annulled pursuant to Section 5.2(b). The Trustee shall send
  written notice to each of the Noteholders, with a copy to the Rating Agencies and so long as any
  Class of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent, of any proposed sale
  or liquidation of the Trust Estate together with a brief description thereof and such written notice
  shall be accompanied by an Accountant’s Certificate (i) confirming the information with respect
  to such sale or liquidation (to the extent such accountants shall be able and willing to confirm
  such information) and (ii) specifying the procedures, if any, undertaken by them to review the
  data and computations relating to such sale or liquidation. The cost of such Accountant’s
  Certificate shall be reimbursed to the Trustee pursuant to Section 6.7 hereof. If the applicable
  Noteholders direct any sale or liquidation of the Trust Estate, or any portion thereof, the Trustee
  shall sell or liquidate the Trust Estate, or portion, thereof, in accordance with Section 5.18 hereof
  at one or more public or private sales conducted in any manner permitted by law.

                 (b)    If an Event of Default as described in Section 5.1(b) hereof has occurred
  and is continuing, the Trustee may, after written notice to the Noteholders, with a copy to the
  Rating Agencies and each Hedge Counterparty, and so long as any Class of Notes is listed on the
  Irish Stock Exchange, the Irish Paying Agent, and shall, upon written direction of the Requisite
  Noteholders, institute a Proceeding to compel performance of the covenant or to cure the
  representation or warranty, the breach of which gave rise to the Event of Default under such
  Section and enforce any decree or order arising from such Proceeding.

                  (c)    If an Event of Default described in Sections 5.1(a)(iii) or 5.1(a)(iv) hereof
  has occurred and is continuing, the Trustee shall, upon written direction of the Requisite
  Noteholders, terminate the services of the Servicer in accordance with the terms of the Servicing
  Agreement (subject to the term thereof regarding the appointment of a successor servicer). In the
  event that such a direct to terminated the Servicer is given, the Trustee shall not be under any
  duty to appoint or cause the appointment of a successor Servicer or to perform or undertake any
  duties of the terminated Servicer.



  OHS East:160186418.12                            117

                                                                                        009130
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
                                       of 23506/09/21 Page 125 of 291 PageID 11993
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 5.5.   Preservation of Trust Estate.

                  (a)    If an Event of Default has occurred and is continuing or if the Final
  Maturity Date has occurred and subject to Section 5.4 hereof, the Trustee shall retain the Trust
  Estate securing the Notes intact, collect and cause the collection of the proceeds thereof and
  make and apply all payments and deposits and maintain all accounts in respect of the Notes in
  accordance with the provisions of Sections 10.1, 10.2(a), 10.2(b) and 11.1 hereof (unless and
  until the Notes have been declared due and payable and the applicable Noteholders have directed
  the Trustee pursuant to Section 5.4(a) hereof to sell or liquidate the Trust Estate or any portion
  thereof). If the Notes have been declared due and payable pursuant to Section 5.2 hereof or if the
  Final Maturity Date has occurred, any such retention pursuant to this Section 5.5(a) may be
  rescinded at any time by written notice to the Trustee and the Co-Issuers from the applicable
  Noteholders directing the Trustee to sell or liquidate the Trust Estate or any portion thereof, in
  accordance with Section 5.4(a).

                 (b)     Nothing contained in Section 5.5(a) hereof shall be construed to require
  the Trustee to preserve the Trust Estate securing the Notes if prohibited by applicable law.

                    Section 5.6.   Trustee May File Proofs of Claim.

                  In case there shall be pending Proceedings relative to the Issuer or any other
  obligor upon the Notes under the Bankruptcy Code or any other applicable bankruptcy,
  insolvency or other similar law, or in case a receiver, assignee, trustee in bankruptcy, liquidator,
  sequestrator or similar official shall have been appointed for or taken possession of the Issuer or
  its property or such other obligor or its property, or in case of any other comparable Proceedings
  relative to the Issuer or other obligor, or in case of any voluntary dissolution, liquidation or
  winding-up of the Issuer, regardless of whether the principal of any Notes shall then be due and
  payable as therein expressed or by declaration or otherwise and regardless of whether the Trustee
  shall have made any demand pursuant to the provisions of Section 5.3 hereof, the Trustee is
  hereby entitled and empowered to, and may and at the direction of the Requisite Noteholders,
  shall, by intervention in such Proceedings or otherwise:

                            (i)     file one or more claims for the whole amount of principal and
                    interest owing and unpaid in respect of the Notes, and to file such other papers or
                    documents and take such other actions, including participating as a member,
                    voting or otherwise, of any committee of creditors, as may be necessary or
                    advisable in order to have the claims of the Trustee (including any claim for
                    reasonable compensation to the Trustee and each predecessor Trustee, and their
                    respective agents, attorneys and counsel, and for reimbursement of all expenses
                    and liabilities incurred, and all advances made by the Trustee and each
                    predecessor Trustee or any Noteholder, except as a result of negligence or bad
                    faith) and of the Noteholders allowed in such Proceedings;

                            (ii)     unless prohibited by applicable law, upon direction of the
                    Requisite Noteholders vote on behalf of the Holders of the Notes in any election
                    of a trustee, a standby trustee, (or a person performing similar functions); and



  OHS East:160186418.12                             118

                                                                                        009131
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
                                       of 23506/09/21 Page 126 of 291 PageID 11994
Case 3:21-cv-00538-N Document 26-34 Filed



                            (iii)   collect and receive any monies or other property payable to or
                    deliverable on any such claims, and distribute in accordance with Section 5.8
                    hereof all amounts received with respect to the claims of the Noteholders and the
                    Trustee on their behalf; and any trustee, receiver, liquidator, custodian or other
                    similar official is hereby authorized by each of the Noteholders to make payments
                    to the Trustee, and, in the event that the Trustee shall consent to the making of
                    payments directly to the Noteholders, to pay to the Trustee such amounts as shall
                    be sufficient to cover reasonable compensation to the Trustee, each predecessor
                    Trustee and their respective agents, attorneys and counsel, and all other expenses
                    and liabilities incurred, and all advances made, by the Trustee and each
                    predecessor Trustee or any Noteholder except as a result of negligence or bad
                    faith.

                 Nothing herein contained shall be deemed to authorize the Trustee to authorize or
  consent to or vote for or accept or adopt on behalf of any Noteholder any plan of reorganization,
  arrangement, adjustment or compromise affecting the Notes or the rights of any Holder thereof,
  or to authorize the Trustee to vote in respect of the claim of any Noteholder in any such
  Proceeding except, as provided in subparagraph (ii) above, to vote for the election of a trustee in
  bankruptcy (or person performing similar functions) or to participate as a member of any
  committee of creditors.

                  In any Proceedings brought by the Trustee (and also any Proceedings involving
  the interpretation of any provision of this Indenture to which the Trustee shall be a party) the
  Trustee shall be held to represent all the Holders of the Notes subject to the provisions of this
  Indenture, and it shall not be necessary to make any Holders of the Notes parties to any such
  Proceedings.

                    Section 5.7.   Trustee May Enforce Claims Without Possession of Notes.

                 All rights of action and claims under this Indenture or the Notes may be
  prosecuted and enforced by the Trustee without the possession of any of the Notes or the
  production thereof in any Proceeding relating thereto, and any such Proceeding instituted by the
  Trustee shall be brought in its own name as trustee of an express trust, and any recovery of
  judgment shall be applied as set forth in Section 5.8 hereof.

                    Section 5.8.   Application of Money Collected.

                  Any money collected by or on behalf of the Trustee with respect to the Notes
  pursuant to this Article V (including all collections from, and proceeds of the sale or liquidation
  of, the Trust Estate) shall be applied at the date or dates fixed by the Trustee and in the same
  order as specified in Sections 11.1(b) and 11.1(d) hereof.

                    Section 5.9.   Limitation on Suits.

                 Except as otherwise provided in Section 5.10 hereof, no Holder of any Note shall
  have any right to institute any Proceedings, judicial or otherwise, with respect to this Indenture,
  or for the appointment of a receiver or trustee, or for any other remedy hereunder, unless:


  OHS East:160186418.12                            119

                                                                                        009132
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
                                       of 23506/09/21 Page 127 of 291 PageID 11995
Case 3:21-cv-00538-N Document 26-34 Filed



                           (a)    such Holder has previously given written notice to the Trustee of a
                    continuing Event of Default;

                           (b)     the Requisite Noteholders shall have made written request to the
                    Trustee to institute Proceedings in respect of such Event of Default in its own
                    name as Trustee hereunder;

                           (c)     such Holder or Holders have offered to the Trustee indemnity
                    reasonably satisfactory to the Trustee against the costs, expenses and liabilities to
                    be incurred by the Trustee in compliance with such request;

                            (d)     the Trustee for 30 days after its receipt of such notice, request and
                    offer of such indemnity has failed to institute any such Proceedings; and

                            (e)    no direction inconsistent with such written request has been given
                    to the Trustee during such 30-day period by the Requisite Noteholders;

  it being understood and intended that no one or more Holders of Notes shall have any right in
  any manner whatever by virtue of, or by availing of, any provision of this Indenture to affect,
  disturb or prejudice the rights of any other Holders of Notes of the same Class or to obtain or to
  seek to obtain priority or preference over any other Holders of Notes of the same Class or to
  enforce any right under this Indenture, except in the manner herein provided and for the equal
  and ratable benefit of all the Holders of Notes of the same Class.

                    Section 5.10. Unconditional Rights of Noteholders to Receive Principal and
  Interest.

                 Notwithstanding any other provision in this Indenture, but subject to the
  provisions of Sections 2.7 and 11.1 hereof, (a) the Holders of the Class A-1LA Notes shall have
  the right, which is absolute and unconditional, to receive an aggregate amount equal to the
  unpaid Periodic Rate Shortfall Amount, if any, the Aggregate Principal Amount of the
  Class A-1LA Notes and accrued and unpaid interest thereon at the Applicable Periodic Rate, as
  any such amounts become due and payable, (b) the Holders of the Class A-1LB Notes shall have
  the right, which is absolute and unconditional, to receive an aggregate amount equal to the
  unpaid Periodic Rate Shortfall Amount, if any, the Aggregate Principal Amount of the Class A-
  1LB Notes and accrued and unpaid interest thereon at the Applicable Periodic Rate, as any such
  amounts become due and payable, (c) the Holders of the Class A-2L Notes shall have the right,
  which is absolute and unconditional, to receive an aggregate amount equal to the unpaid Periodic
  Rate Shortfall Amount, if any, the Aggregate Principal Amount of the Class A-2L Notes and
  accrued and unpaid interest thereon at the Applicable Periodic Rate, as any such amounts
  become due and payable, (d) the Holders of the Class A-3L Notes shall have the right, which is
  absolute and unconditional, to receive an aggregate amount equal to the unpaid Periodic Rate
  Shortfall Amount, if any, the Aggregate Principal Amount of the Class A-3L Notes and accrued
  and unpaid interest thereon at the Applicable Periodic Rate, as any such amounts become due
  and payable, (e) the Holders of the Class B-1L Notes shall have the right, which is absolute and
  unconditional, to receive an aggregate amount equal to the unpaid Periodic Rate Shortfall
  Amount, if any, the Aggregate Principal Amount of the Class B-1L Notes and accrued and


  OHS East:160186418.12                             120

                                                                                          009133
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
                                       of 23506/09/21 Page 128 of 291 PageID 11996
Case 3:21-cv-00538-N Document 26-34 Filed



  unpaid interest thereon at the Applicable Periodic Rate, as any such amounts become due and
  payable, and (f) the Holders of the Class B-2L Notes shall have the right, which is absolute and
  unconditional, to receive an aggregate amount equal to the unpaid Periodic Rate Shortfall
  Amount, if any, the Aggregate Principal Amount of the Class B-2L Notes and the accrued and
  unpaid interest thereon at the Applicable Periodic Rate as any such amounts become due and
  payable. Furthermore, the Holder of any Note shall have the right, which is absolute and
  unconditional, to institute Proceedings for the enforcement of any such payment, and such right
  shall not be impaired without the consent of such Holder. Notwithstanding any other provision
  in this Section 5.10 or otherwise in this Indenture to the contrary, (i) Holders of the Class A-3L
  Notes shall have no right to institute Proceedings for the enforcement of any such payment until
  such time as no Senior Class A Notes remain Outstanding, (ii) Holders of the Class B-1L Notes
  shall have no right to institute Proceedings for the enforcement of any such payment until such
  time as no Class A Notes remain Outstanding, and (iii) Holders of the Class B-2L Notes shall
  have no right to institute Proceedings for the enforcement of any such payment until such time as
  no Class A Notes or Class B-1L Notes remain Outstanding, and, in each case, any such right to
  institute Proceedings shall be subject to the provisions of Section 5.9 hereof.

                    Section 5.11. Restoration of Rights and Remedies.

                  If the Trustee or any Noteholder has instituted any Proceeding to enforce any
  right or remedy under this Indenture and such Proceeding has been discontinued or abandoned
  for any reason, or has been determined adversely to the Trustee or to such Noteholder, then and
  in every such case the Issuer, the Trustee and the Noteholder shall, subject to any determination
  in such Proceeding, be restored severally and respectively to their former positions hereunder,
  and thereafter all rights and remedies of the Trustee and the Noteholders shall continue as though
  no such Proceeding had been instituted.

                    Section 5.12. Rights and Remedies Cumulative.

                 No right or remedy herein conferred upon or reserved to the Trustee or to the
  Holders of the Notes is intended to be exclusive of any other right or remedy, and every right and
  remedy shall, to the extent permitted by law, be cumulative and in addition to every other right
  and remedy given hereunder or now or hereafter existing by law or in equity or otherwise. The
  assertion or employment of any right or remedy hereunder, or otherwise, shall not prevent the
  concurrent assertion or employment of any other appropriate right or remedy.

                    Section 5.13. Delay or Omission Not Waiver.

                 No delay or omission of the Trustee or of any Holder of any Note to exercise any
  right or remedy occurring upon any Event of Default shall impair any such right or remedy or
  constitute a waiver of any such Event of Default or an acquiescence therein. Every right and
  remedy given by this Article V or by law to the Trustee or to the Noteholders may be exercised
  from time to time, and as often as may be deemed expedient, by the Trustee or by the
  Noteholders, as the case may be.




  OHS East:160186418.12                           121

                                                                                      009134
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
                                       of 23506/09/21 Page 129 of 291 PageID 11997
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 5.14. Control by Noteholders.

                  Notwithstanding any other provision of this Indenture, the Requisite Noteholders,
  on behalf of the Holders of all the Notes, shall have the right (a) to cause the institution of and
  direct the time, method and place of conducting any Proceeding for any remedy available to the
  Trustee or (b) subject to Section 6.3(e) hereof, to direct the Trustee with respect to its exercise of
  any right, remedy, trust or power conferred on the Trustee; provided that:

                            (i)    such direction shall not be in conflict with any rule of law or with
                    any express provision of this Indenture (including, without limitation, any
                    provision hereof providing express personal protection to the Trustee or a
                    limitation on the liability of the Co-Issuers as set forth in Section 2.7(i) hereof),
                    and

                           (ii)    the Trustee may take any other action deemed proper by the
                    Trustee that is not inconsistent with such direction; provided that, subject to
                    Section 6.1 hereof, the Trustee need not take any action that it reasonably
                    determines might involve it in liability.

                    Section 5.15. Waiver of Past Defaults.

                 Prior to the time a judgment or decree for payment of the money due has been
  obtained by the Trustee, the Requisite Noteholders may on behalf of the Holders of all the Notes
  waive any past Default and its consequences, with notice to the Rating Agencies, except a
  Default:

                           (a)     in the payment of the principal of or interest on any Note, or

                           (b)    in respect of a covenant or provision hereof that under Section 8.2
                    hereof cannot be modified or amended without the consent of the Holder of each
                    Outstanding Note affected.

                 In the case of any such waiver, the Issuer, the Trustee and the Holders of the
  Notes shall be restored to their former positions and rights hereunder, respectively; but no such
  waiver shall extend to any subsequent or other Default or impair any right consequent thereto.
  Upon such waiver, such Default shall cease to exist, and any Event of Default arising therefrom
  shall be deemed to have been cured, for every purpose of this Indenture; but no such waiver shall
  extend to any subsequent or other Default or impair any right consequent thereon.

                    Section 5.16. Undertaking for Costs.

                 All parties to this Indenture agree, and each Holder of any Note by his acceptance
  thereof shall be deemed to have agreed, that any court may in its discretion require, in any suit
  for the enforcement of any right or remedy under this Indenture, or in any suit against the Trustee
  for any action taken, or omitted by it as Trustee, the filing by any party litigant in such suit of an
  undertaking to pay the costs of such suit, and that such court may in its discretion assess
  reasonable costs, including reasonable attorneys’ fees, against any party litigant in such suit,
  having due regard to the merits and good faith of the claims or defenses made by such party

  OHS East:160186418.12                             122

                                                                                          009135
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
                                       of 23506/09/21 Page 130 of 291 PageID 11998
Case 3:21-cv-00538-N Document 26-34 Filed



  litigant; but the provisions of this Section 5.16 shall not apply to any suit instituted by the
  Trustee, to any suit instituted by any Noteholder, or group of Noteholders, holding in the
  aggregate more than 10% in Aggregate Principal Amount of the Notes, or to any suit instituted
  by any Noteholder for the enforcement of the payment of the principal of or interest on any Note
  on or after the Final Maturity Date expressed in such Note.

                    Section 5.17. Waiver of Stay or Execution Laws.

                  Each of the Co-Issuers covenants (to the extent that it may lawfully do so) that it
  will not at any time insist upon, or plead, or in any manner whatsoever claim or take the benefit
  or advantage of, any stay or execution law wherever enacted, including, but not limited to, filing
  a voluntary petition under the Bankruptcy Code now or at any time hereafter in force, which may
  affect the covenants or the performance of or the exercise of any remedies under this Indenture;
  and each of the Co-Issuers (to the extent that they may lawfully do so) hereby expressly waives
  all benefit or advantage of any such law, and covenants that it will not hinder, delay or impede
  the execution of any power herein granted to the Trustee or any Noteholder, but will suffer and
  permit the execution of every such power as though no such law had been enacted.

                    Section 5.18. Sale of Trust Estate.

                 (a)     The power to effect any sale (a "Sale") of any portion of the Trust Estate
  pursuant to Section 5.4 and Section 5.5 hereof shall not be exhausted by any one or more Sales
  as to any portion of such Trust Estate remaining unsold, but shall continue unimpaired until the
  entire Trust Estate securing the Notes shall have been sold or all amounts payable on the Notes
  under this Indenture with respect thereto shall have been paid. The costs of any such sale of the
  Trust Estate shall be reimbursable to the Trustee pursuant to Section 6.7 hereof. The Trustee
  may, upon notice to the Noteholders, and so long as any Class of Notes is listed on the Irish
  Stock Exchange, the Irish Paying Agent, and shall, upon direction of the Requisite Noteholders,
  postpone any Sale by public announcement made at the time of and place of such Sale. The
  Trustee hereby expressly waives its right to any amount fixed by law as compensation for any
  Sale.

                  (b)    The Trustee may bid for and acquire any portion of the Trust Estate in
  connection with a Sale thereof on an arm’s length basis to the extent not prohibited by applicable
  law, and may pay all or part of the purchase price by crediting against amounts owing on the
  Notes or other amounts secured by this Indenture, all or part of the net proceeds of such Sale
  after deducting the reasonable costs, charges and expenses incurred by the Trustee in connection
  with such Sale notwithstanding the provisions of Section 6.7 hereof. The Notes need not be
  produced in order to complete any such Sale, or in order for the net proceeds of such Sale to be
  credited against amounts owing on the Notes. The Trustee may hold, lease, operate, manage or
  otherwise deal with any property so acquired in any manner permitted by law in accordance with
  this Indenture.

                 (c)    If any portion of the Trust Estate consists of securities issued without
  registration under the Securities Act ("Unregistered Securities"), the Trustee may seek an
  Opinion of Counsel, or, if no such Opinion of Counsel can be obtained and with the consent of
  the Requisite Noteholders, seek a no-action position from the Securities and Exchange

  OHS East:160186418.12                            123

                                                                                      009136
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
                                       of 23506/09/21 Page 131 of 291 PageID 11999
Case 3:21-cv-00538-N Document 26-34 Filed



  Commission or any other relevant Federal or state regulatory authorities, regarding the legality of
  a public or private sale of such Unregistered Securities (the costs of which in each case, shall be
  reimbursable to the Trustee pursuant to Section 6.7 hereof).

                  (d)     The Trustee shall execute and deliver an appropriate instrument of
  conveyance transferring its interest in any portion of the Trust Estate in connection with a Sale
  thereof. In addition, the Trustee is hereby irrevocably appointed the agent and attorney-in-fact of
  the Issuer to transfer and convey its interest in any portion of the Trust Estate in connection with
  a Sale thereof and to take all action necessary to effect such Sale. No purchaser or transferee at
  such a Sale shall be bound to ascertain the Trustee’s authority, inquire into the satisfaction of any
  conditions precedent or see to the application of any monies.

                    Section 5.19. Action on Notes.

                 The Trustee’s right to seek and recover judgment on the Notes or under this
  Indenture shall not be affected by the seeking or obtaining of or application for any other relief
  under or with respect to this Indenture. Neither the lien of this Indenture nor any rights or
  remedies of the Trustee or the Noteholders hereunder shall be impaired by the recovery of any
  judgment by the Trustee.

                                              ARTICLE VI

                                             THE TRUSTEE

                    Section 6.1.   Certain Duties and Responsibilities.

                 (a)     Except during the continuance of an Event of Default known to the
  Trustee (other than a Trustee Payment-Related Event of Default):

                           (1)      the Trustee undertakes to perform such duties and only such duties
           as are specifically set forth in this Indenture, and no implied covenants or obligations
           shall be read into this Indenture against the Trustee; and

                           (2)     in the absence of bad faith on its part, the Trustee may
           conclusively rely, as to the truth of the statements and the correctness of the opinions
           expressed therein, upon certificates or opinions furnished to the Trustee and conforming
           to the requirements of this Indenture; provided that in the case of any such certificates or
           opinions which by any provision hereof are specifically required to be furnished to the
           Trustee, the Trustee shall be under a duty to examine the same to determine whether or
           not they conform on their face to the requirements of this Indenture and shall promptly
           notify the party delivering the same if such certificate or opinion does not so conform. If
           a corrected certificate or opinion shall not have been delivered to the Trustee within 15
           days after such notice from the Trustee, the Trustee shall so notify the Noteholders.

                 (b)      In case an Event of Default (other than a Trustee Payment-Related Event
  of Default) of which the Trustee has actual knowledge has occurred and is continuing, the
  Trustee shall, prior to the receipt of directions, if any, from the Requisite Noteholders, exercise
  such of the rights and powers vested in it by this Indenture, and use the same degree of care and

  OHS East:160186418.12                            124

                                                                                        009137
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
                                       of 23506/09/21 Page 132 of 291 PageID 12000
Case 3:21-cv-00538-N Document 26-34 Filed



  skill in its exercise as a prudent person would exercise or use under the circumstances in the
  conduct of such person’s own affairs.

                 (c)      No provision of this Indenture shall be construed to relieve the Trustee
  from liability for its own negligent action, its own negligent failure to act, or its own willful
  misconduct, except that:

                          (1)      this subsection shall not be construed to limit the effect of
           subsection (a) of this Section;

                          (2)     the Trustee shall not be liable for any error of judgment made in
           good faith by a Responsible Officer, unless it shall be proven that the Trustee was
           negligent in ascertaining the pertinent facts;

                          (3)     the Trustee shall not be liable with respect to any action taken or
           omitted to be taken by it in good faith in accordance with the direction of the Issuer or the
           Co-Issuer in accordance with this Indenture and/or the Requisite Noteholders (or Holders
           with such larger percentage as may be required by the terms hereof) relating to the time,
           method and place of conducting any Proceeding for any remedy available to the Trustee,
           or exercising any trust or power conferred upon the Trustee, under this Indenture;

                            (4)     no provision of this Indenture shall require the Trustee to expend
           or risk its own funds or incur any financial liability in the performance of any of its duties
           hereunder, or in the exercise of any of its rights or powers (unless such financial
           liabilities or exercise of any of its rights and powers relate to the performance of its
           ordinary services under this Indenture), if it shall have reasonable grounds for believing
           that repayment of such funds or indemnity satisfactory to it against such risk or liability is
           not reasonably assured to it (provided that the unsecured agreement of any Noteholder
           that is an Institutional Investor organized under the laws of the United States or any State
           in the United States shall constitute adequate assurance with respect to repayment and
           indemnity; provided that the aggregate net worth of the Institutional Investors providing
           such unsecured agreements shall be not less than $200,000,000); and

                          (5)     the Trustee shall not be liable to the Noteholders for any action
           taken or omitted by it at the direction of the Issuer, the Servicer and/or the Holders of the
           Notes under circumstances in which such direction is required or permitted by the terms
           of this Indenture.

                 (d)      Whether or not therein expressly so provided, every provision of this
  Indenture relating to the conduct or affecting the liability of or affording protection to the Trustee
  shall be subject to the provisions of this Section 6.1 and Section 6.3 hereof.

                  (e)     The Trustee, promptly after receipt by a Responsible Officer, shall
  transmit by first class mail all Holders of Notes, as their names and addresses appear on the Note
  Register, all written communications that are required hereunder to be delivered to the Trustee
  and are received from or on behalf of the Issuer or the Servicer (excluding in the case of the
  Holders (i) information provided by the Trustee to the Issuer pursuant to Section 10.4 hereof, (ii)
  so long as no Event of Default (other than a Trustee Payment-Related Event of Default) has

  OHS East:160186418.12                             125

                                                                                          009138
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
                                       of 23506/09/21 Page 133 of 291 PageID 12001
Case 3:21-cv-00538-N Document 26-34 Filed



  occurred and is continuing, Servicer Orders received by the Trustee pursuant to Sections 10.2,
  11.3 and 12.4 hereof, and (iii) Monthly Reports received pursuant to Section 10.5(a) hereof,
  unless, in any such case, requested by any Holder) and any notification or other communication
  received from any of the Rating Agencies stating that the rating of any Class of Notes has been,
  or will be, changed or withdrawn.

                    Section 6.2.   Notice of Default.

                 Promptly (and in no event later than 5 Business Days) after the occurrence of any
  Default or Event of Default of which a Responsible Officer of the Trustee has actual knowledge
  or after any declaration of acceleration has been made by or delivered to the Trustee pursuant to
  Section 5.2 hereof, the Trustee shall transmit by mail to the Rating Agencies, to all Holders of
  Notes, as their names and addresses appear on the Note Register, and to the Issuer, each Hedge
  Counterparty and the Servicer, notice of all Defaults or Events of Default hereunder of which a
  Responsible Officer of the Trustee has actual knowledge, unless such Default or Event of
  Default shall have been cured or waived.

                    Section 6.3.   Certain Rights of Trustee.

                    Except as otherwise provided in Section 6.1 hereof:

                 (a)     the Trustee may rely and shall be protected in acting or refraining from
  acting upon any resolution, certificate, statement, instrument, opinion, report, notice, request,
  direction, consent, order, bond, note or other paper or document (including but not limited to any
  reports prepared and delivered under Article X hereunder) believed by it in good faith to be
  genuine and to have been signed or presented by the proper party or parties;

                  (b)    any request or direction of the Servicer mentioned herein shall be
  sufficiently evidenced by a Servicer Request or Servicer Order, as the context may require;

                  (c)     whenever in the administration of this Indenture the Trustee shall (i) deem
  it desirable that a matter be proved or established prior to taking, suffering or omitting any action
  hereunder, the Trustee (unless other evidence be herein specifically prescribed) may, in the
  absence of bad faith on its part, rely upon an Officer’s Certificate or (ii) be required to determine
  the value of any Collateral or funds hereunder or the cash flows projected to be received
  therefrom, the Trustee may, in the absence of bad faith on its part, rely on reports of nationally
  recognized accounting firms or other persons qualified to provide the information required to
  make such determination including nationally recognized investment bankers and dealers in
  securities of the type being valued and securities quotation services;

                (d)     as a condition to the taking or omitting of any action by it hereunder, the
  Trustee may consult with counsel and the advice of such counsel or any Opinion of Counsel shall
  be full and complete authorization and protection in respect of any action taken or omitted by it
  hereunder in good faith and in reliance thereon;

                 (e)    the Trustee shall be under no obligation to exercise any of the rights or
  powers vested in it by this Indenture at the request or direction of any of the Noteholders
  pursuant to this Indenture unless such Noteholders shall have offered to the Trustee security

  OHS East:160186418.12                            126

                                                                                        009139
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
                                       of 23506/09/21 Page 134 of 291 PageID 12002
Case 3:21-cv-00538-N Document 26-34 Filed



  reasonably satisfactory to it or indemnity against all costs, expenses and liabilities which might
  reasonably be incurred by it in compliance with such request or direction (an unsecured
  indemnity agreement of an Institutional Investor organized under the laws of the United States or
  any state in the United States shall be deemed sufficient; provided that the aggregate net worth of
  the Institutional Investors providing such unsecured agreements shall not be less than
  $200,000,000);

                  (f)     the Trustee shall not be bound to make any investigation into the facts or
  matters stated in any resolution, certificate, statement, instrument, opinion, report, notice,
  request, direction, consent, order, bond, note or other paper or documents received by it, but the
  Trustee, in its discretion, may and, upon written direction of the Majority Noteholders shall,
  make such further inquiry or investigation into such facts or matters as it may see fit or as it shall
  be directed, and the Trustee and any Noteholder (acting solely through the Trustee and at the
  expense of such Noteholder) shall be entitled, on reasonable prior request (which request shall
  include a statement of the purpose therefor) made in advance to the Issuer, the Trustee and the
  Servicer, to examine the books and records of the Issuer and the Servicer relating to the Trust
  Estate, personally or by agent or attorney during the Issuer’s or the Servicer’s normal business
  hours; provided that the Trustee or any such Noteholder shall, and shall cause its agents, to hold
  in confidence all such information, except (i) to the extent disclosure may be required by law, by
  any regulatory authority, the Transaction Documents or by the National Association of Insurance
  Commissioners, (ii) a Noteholder may disclose such information to any prospective transferee
  and to such Noteholder’s and transferee’s accountants, consultants, attorneys and similar agents;
  provided that all such persons agree in writing to hold such information as confidential and (iii)
  except to the extent that the Trustee, in its sole judgment, may determine that such disclosure is
  consistent with its obligations hereunder;

                 (g)     except as otherwise provided in Section 10.3(a), the Trustee may execute
  any of the trusts or powers hereunder or perform any duties hereunder either directly or by or
  through agents or attorneys and the Trustee shall not be responsible for any misconduct or
  negligence on the part of any agent or attorney appointed with due care by it hereunder;

                 (h)    to the extent permitted by applicable law, the Trustee shall not be required
  to give any bond or surety in respect of the execution of this Indenture or otherwise;

                  (i)    the Trustee shall not be deemed to have notice or knowledge of any matter
  unless a Responsible Officer within the Corporate Trust Office has actual knowledge thereof or
  unless written notice thereof is received by the Trustee at the Corporate Trust Office and such
  notice references the Notes generally, the Issuer or this Indenture. Whenever reference is made
  in this Indenture to a Default or an Event of Default such reference shall, insofar as determining
  any liability on the part of the Trustee is concerned, be construed to refer only to a Default or an
  Event of Default of which the Trustee is deemed to have knowledge in accordance with this
  paragraph;

                (j)     the permissive right of the Trustee to take or refrain from taking any
  actions enumerated in this Indenture shall not be construed as a duty;




  OHS East:160186418.12                            127

                                                                                         009140
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
                                       of 23506/09/21 Page 135 of 291 PageID 12003
Case 3:21-cv-00538-N Document 26-34 Filed



                  (k)     the Trustee shall not be liable for any action it takes, or omits to take, in
  good faith that it reasonably believes to be authorized or within its rights or powers hereunder;

                 (l)    the rights, privileges, protections, immunities and benefits given to the
  Trustee, including, without limitation its right to be indemnified, are extended to, and shall be
  enforceable by, the Trustee in each of its capacities hereunder, and to each Paying Agent, Paying
  and Transfer Agent, Authenticating Agent, Transfer Agent and Note Registrar;

                  (m)     the Trustee shall not be responsible for the accuracy of the books or
  records of, or acts or omissions of, the Depository, any Transfer Agent (other than the Trustee
  itself acting in that capacity), Clearstream, Euroclear, any Calculation Agent (other than the
  Trustee itself acting in that capacity) or any Paying Agent (other than the Trustee itself acting in
  that capacity); provided, the Trustee will make reasonable efforts to correct any errors they
  become aware of or to notify the appropriate parties of any errors they become aware of; and

                  (n)    the Trustee will not be liable for the actions or omissions of the Servicer,
  and without limiting the foregoing, the Trustee will not be under any obligation to monitor,
  evaluate or verify compliance by the Servicer with the terms hereof or the Servicing Agreement,
  or to verify or independently determine the accuracy of the information received by it from the
  Servicer (or from any selling institution, agent, bank, trustee or similar source) with respect to
  the Portfolio Collateral.

               Section 6.4.        Not Responsible for Recitals or Issuance of Notes or the
  Combination Notes.

                  The recitals contained herein and in the Notes or the Combination Notes, other
  than the certificate of authentication thereon, shall be taken as the statements of the Issuer, and
  the Trustee assumes no responsibility for their correctness. The Trustee makes no representation
  as to the validity or sufficiency of this Indenture, of the Trust Estate, or of the Notes and the
  Combination Notes. The Trustee shall not be accountable for the use or application by the Issuer
  of the Notes, the Combination Notes or the Preferred Shares or the proceeds thereof.

                    Section 6.5.   May Hold Notes and Combination Notes.

                 (a)    Investors Bank & Trust Company, or any other Person that becomes
  Trustee hereunder, in any capacity, may become the owner or pledgee of Notes and Combination
  Notes, and may otherwise deal with the Issuer or any Affiliate thereof with the same rights it
  would have if it were not Trustee.

                 (b)     The Trustee and its Affiliates may invest in for their own account
  obligations or securities that would be appropriate for inclusion in the assets as Portfolio
  Collateral, and the Trustee in making those investments has no duty to act in a way that is
  favorable to the Issuer or the Holders of the Notes, the Combination Notes or the Preferred
  Shares. The Trustee’s Affiliates currently serve, and may in the future serve as investment
  advisor for other issuers of collateralized debt obligations.

                (c)    The Trustee and its Affiliates are permitted to receive additional
  compensation that could be deemed to be in the Trustee’s economic self interest for (i) serving as

  OHS East:160186418.12                           128

                                                                                        009141
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
                                       of 23506/09/21 Page 136 of 291 PageID 12004
Case 3:21-cv-00538-N Document 26-34 Filed



  investment advisor, administrator, shareholder, servicing agent, custodian or sub-custodian with
  respect to certain Eligible Investments, (ii) using Affiliates to effect transactions in certain
  Eligible Investments selected by the Servicer and (iii) effecting transactions in certain Eligible
  Investments. Such compensation shall not be an amount that is reimbursable or payable pursuant
  to this Indenture. All purchases of Eligible Investments shall be made in accordance with
  Section 10.2(b).

                    Section 6.6.   Money Held in Trust.

                  Money held by the Trustee in trust hereunder need not be segregated from other
  funds held by the Trustee in trust hereunder except to the extent required herein or required by
  law. The Trustee shall be under no liability for interest on any money received by it hereunder
  except as otherwise agreed upon with the Issuer and except to the extent of income or other gain
  on Eligible Investments which are deposits in, certificates of deposit of, or obligations of the
  Trustee in its commercial capacity and income or other gain actually received by the Trustee on
  Eligible Investments. Under no circumstances shall the Trustee be responsible for any losses on
  investments made in accordance with an Issuer Order or Servicer Order, unless such investment
  is made in an obligation of the Trustee in its corporate capacity.

                    Section 6.7.   Compensation and Reimbursement.

                    The Issuer agrees:

                 (a)   to pay the Trustee on each Payment Date (in accordance with the priority
  of payment provisions set forth in Section 11.1 hereof) compensation for all services rendered by
  it hereunder (which compensation shall not be limited by any provision of law in regard to the
  compensation of a trustee of an express trust) in accordance with the Trustee Fee Letter
  Agreement;

                 (b)     except as otherwise expressly provided herein, to reimburse the Trustee
  (in accordance with the priority of payment provisions set forth in Section 11.1 hereof) in a
  timely manner upon its request for all reasonable expenses, disbursements and advances incurred
  or made by the Trustee (as such or as Securities Intermediary) in accordance with any provision
  of this Indenture or in the enforcement of any provision hereof (including the reasonable
  compensation and the expenses and disbursements of its agents and counsel) and expenses
  related to the maintenance and administration of the Collateral; provided that any securities
  transaction charges to the extent included above shall, in the case of certain Eligible Investments
  specified by the Servicer, be waived in the event that any amounts are received by the Trustee
  during a Due Period from a financial institution in consideration of purchasing such Eligible
  Investments, except any such expense, disbursement or advance as may be attributable to the
  Trustee’s negligence, willful misconduct or bad faith;

                 (c)    to reimburse the Trustee (in accordance with the priority of payment
  provisions set forth in Section 11.1 hereof) for its payment of the fees and expenses of any
  accounting firm or investment banking firm employed by the Trustee to perform the accounting
  required pursuant to Section 5.4, Section 5.5, Section 6.3(c) or Section 10.6 hereof and for its



  OHS East:160186418.12                           129

                                                                                      009142
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
                                       of 23506/09/21 Page 137 of 291 PageID 12005
Case 3:21-cv-00538-N Document 26-34 Filed



  payment of the fees and expenses of the Irish Paying Agent, Paying Agents or Authenticating
  Agents appointed by it at the request of the Issuer pursuant to Section 2.4;

                  (d)    to indemnify the Trustee, its directors, officers, employees and agents (in
  accordance with the priority of payment provisions set forth in Section 11.1 hereof) for, and to
  hold it harmless against, any loss, liability or expense (including without limitation reasonable
  attorney’s fees and expenses) incurred without negligence, willful misconduct or bad faith
  arising out of or in connection with the acceptance or administration of this trust and the
  Transaction Documents, including the costs and expenses of defense against any claim or
  liability in connection with the exercise or performance of any of its powers or duties hereunder
  (including as Securities Intermediary); and

                 (e)     to pay the Trustee (in accordance with the priority of payment provisions
  set forth in Section 11.1 hereof) reasonable additional compensation together with its expenses
  (including reasonable attorneys’ fees) for any collection action taken pursuant to Section 6.12
  hereof.

                    Section 6.8.   Corporate Trustee Required; Eligibility.

                  (a)      There shall at all times be a Trustee hereunder which shall be a bank
  organized and doing business under the laws of the United States of America or of any State,
  authorized under such laws to exercise corporate trust powers, having a combined capital and
  surplus of at least $200,000,000, having a long-term unsecured debt rating of "BBB" or better by
  Standard & Poor’s and "Baa1" or better by Moody’s, and subject to supervision or examination
  by Federal or state authority. If such corporation publishes reports of condition at least annually,
  pursuant to law or to the requirements of the aforesaid supervising or examining authority, then
  for the purposes of this Section 6.8, the combined capital and surplus of such corporation shall be
  deemed to be its combined capital and surplus as set forth in its most recent report of condition
  so published. In addition, the Trustee shall not be "affiliated" (as that term is defined in Rule 405
  of the Securities Act) with the Co-Issuers or with any person involved in the organization or
  operation of the Co-Issuers and shall not offer or provide credit or credit enhancement to the Co-
  Issuers (as provided per Rule 3a-7). The Trustee shall be deemed to be in compliance with the
  preceding sentence so long as it is not affiliated (within the meaning of the preceding sentence)
  with (i) the Issuer or the Administrator, or (ii) the Co-Issuer or Puglisi & Associates, in each case
  based upon the Trustee's records and actual knowledge, unless otherwise expressly notified in
  writing by the Issuer, Co-Issuer or Servicer, such notice to include the identity of any other
  Person or Persons with whom the Trustee must not be affiliated for such purpose. If at any time
  the Trustee has received such notice, it shall resign immediately in the manner and with the
  effect hereinafter specified in this Article VI.

                  (b)      In addition to the requirements set forth in Section 6.8(a) hereof, any
  successor Trustee appointed pursuant to Section 6.9(c) hereof shall (i) have total assets of at least
  $10,000,000,000, (ii) have a long-term unsecured debt rating of "A" or better by Standard &
  Poor’s and "A2" or better by Moody’s and (iii) be regularly engaged in providing trustee services
  to issuers of collateralized loan obligations. The Trustee appointed on the Closing Date shall not
  be required to satisfy the requirements set forth in this Section 9.8(b).


  OHS East:160186418.12                            130

                                                                                        009143
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
                                       of 23506/09/21 Page 138 of 291 PageID 12006
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 6.9.   Resignation and Removal; Appointment of Successor.

                  (a)    No resignation or removal of the Trustee and no appointment of a
  successor Trustee pursuant to this Article VI shall become effective until the acceptance of
  appointment by the successor Trustee under Section 6.10 hereof. The indemnifications in favor
  of the Trustee in Section 6.7 hereof shall survive any resignation or removal (to the extent of any
  indemnified liabilities, costs, expenses and other amounts arising or incurred prior to, or arising
  out of actions or omissions occurring prior to, such resignation or removal).

                  (b)     The Trustee may resign at any time by giving written notice thereof to the
  Issuer, the Rating Agencies, the Noteholders and the Servicer, each Hedge Counterparty and, so
  long as any Class of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent. Upon
  receiving such notice of resignation, the Issuer shall at the direction of its board of directors
  (with the written consent of the Servicer, not to be unreasonably withheld) promptly appoint a
  successor trustee or trustees by written instrument, in duplicate, executed by an Authorized
  Officer of the Issuer on behalf of the Issuer, one original copy of which shall be delivered to the
  Trustee so resigning and one original copy to the successor trustee or trustees, together with a
  copy to each Noteholder. If no successor trustee shall have been appointed and an instrument of
  acceptance by a successor Trustee shall not have been delivered to the Trustee within 30 days
  after the giving of such notice of resignation, the resigning Trustee, or any Holder of a Note,
  may, on behalf of himself and all others similarly situated, petition any court of competent
  jurisdiction for the appointment of a successor Trustee.

                  (c)    Subject to Section 6.9(a) hereof, the Trustee may be removed at any time
  by the Issuer, at the direction of its board of directors, and shall be removed by the Issuer if at
  any time the Holders of more than 50% of the Aggregate Principal Amount of the Controlling
  Class have determined that the Trustee has been delinquent in the performance of its obligations
  under this Indenture and have notified the Issuer in advance of such determination. In addition,
  subject to Section 6.9(a) hereof, if an Event of Default shall have occurred and be continuing, the
  Trustee may be removed by the Holders of more than 50% of the Aggregate Principal Amount of
  the Controlling Class.

                 (d)    The Issuer, at the direction of its board of directors, by Issuer Order, may
  also remove the Trustee and/or petition any court of competent jurisdiction for the removal of the
  Trustee and the appointment of a successor Trustee, if at any time:

                            (i)      the Trustee shall cease to be eligible under Section 6.8 hereof and
                    shall fail to resign after written request therefor by the Issuer or by the Requisite
                    Noteholders, or

                            (ii)   the Trustee shall become incapable of acting or shall be adjudged
                    bankrupt or insolvent or a receiver or liquidator of the Trustee or of its property
                    shall be appointed or any public officer shall take charge or control of the Trustee
                    or of its property or affairs for the purpose of rehabilitation, conservation or
                    liquidation.




  OHS East:160186418.12                             131

                                                                                          009144
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
                                       of 23506/09/21 Page 139 of 291 PageID 12007
Case 3:21-cv-00538-N Document 26-34 Filed



                (e)     If the Trustee shall resign, be removed or become incapable of acting, or if
  a vacancy shall occur in the office of the Trustee for any cause, the Issuer, at the direction of its
  board of directors, by Issuer Order, shall (with the written consent of the Servicer, not to be
  unreasonably withheld) promptly appoint a successor Trustee. If no successor Trustee shall have
  been so appointed by the Issuer and shall have accepted appointment in the manner hereinabove
  provided, any Noteholder may, on behalf of himself and all others similarly situated, petition any
  court of competent jurisdiction for the appointment of a successor Trustee.

                 (f)    The Issuer shall give prompt notice of each resignation and each removal
  of the Trustee and each appointment of a successor Trustee by giving facsimile notice of such
  event, confirmed by first-class mail, postage prepaid, to each Rating Agency, Bear Stearns, the
  Servicer and to the Holders of the Notes as their names and addresses appear in the Note
  Register. Each notice shall include the name of the successor Trustee and the address of its
  Corporate Trust Office.

                    Section 6.10. Acceptance of Appointment by Successor.

                  Every successor Trustee appointed hereunder shall be required to meet the
  eligibility requirements set forth in Section 6.8 hereof and shall execute, acknowledge and
  deliver to the Issuer and the retiring Trustee an instrument accepting such appointment, and
  thereupon the resignation or removal of the retiring Trustee shall become effective and such
  successor Trustee, without any further act, deed or conveyance, shall become vested with all the
  rights, powers, trusts, duties and obligations of the retiring Trustee; but, on request of the Issuer,
  the successor Trustee or the Requisite Noteholders, such retiring Trustee shall, upon payment of
  its fees, expenses and indemnities then unpaid, execute and deliver an instrument transferring to
  such successor Trustee all the rights, powers and trusts of the retiring Trustee. The retiring
  Trustee shall promptly assign, transfer and deliver to such successor Trustee all property and
  money held by such retiring Trustee hereunder (subject to payment of amounts owing to it
  hereunder). Upon request of any such successor Trustee, the Issuer shall execute any and all
  instruments for more fully and certainly vesting in and confirming to such successor Trustee all
  such rights, powers and trusts.

                 No appointment of a successor Trustee shall become effective until the date ten
  days after notice of such appointment has been given to each Noteholder, and, so long as any
  Class of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent.

                    Section 6.11. Merger, Conversion, Consolidation or Succession to Business of
  Trustee.

                 Any corporation into which the Trustee may be merged or converted or with
  which it may be consolidated, or any corporation resulting from any merger, conversion or
  consolidation to which the Trustee shall be a party, or any corporation succeeding to all or
  substantially all of the corporate trust business of the Trustee, shall be the successor of the
  Trustee hereunder; provided such corporation shall be otherwise qualified and eligible under this
  Article, without the execution or filing of any paper or any further act on the part of any of the
  parties hereto. In case any Notes or Combination Notes have been authenticated, but not
  delivered, by the Trustee then in office, any successor by merger, conversion or consolidation to

  OHS East:160186418.12                            132

                                                                                         009145
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
                                       of 23506/09/21 Page 140 of 291 PageID 12008
Case 3:21-cv-00538-N Document 26-34 Filed



  such authenticating Trustee may adopt such authentication and deliver the Notes or Combination
  Notes so authenticated with the same effect as if such successor Trustee had itself authenticated
  such Notes or Combination Notes.

                    Section 6.12. Certain Duties of Trustee Related to Delayed Payment of Proceeds.

                  If in any month the Trustee shall not have received a payment with respect to any
  Pledged Security on its Due Date, (a) the Trustee shall promptly notify the Issuer and the
  Servicer in writing and, (b) unless within three Business Days after such notice such payment
  shall have been received by the Trustee, or the Issuer shall have made provision for such
  payment satisfactory to the Trustee in accordance with Section 10.2(a) hereof, the Trustee shall
  request the issuer of such Pledged Security, the trustee under the related Underlying Instrument
  or paying agent designated by either of them, as the case may be, to make such payment as soon
  as practicable after such request but in no event later than three Business Days after the date of
  such request. If such payment is not made within such time period, the Trustee shall take such
  action as the Servicer shall direct in writing; provided that any expenses incurred or to be
  incurred in taking any such action shall be deemed not to relate to the performance of "ordinary
  services" under clause (4) of Section 6.1(c) hereof. Any such action shall be without prejudice to
  any right to claim a Default or Event of Default under this Indenture. In the event that the Issuer
  or the Servicer requests a release of a Pledged Security and/or delivers Substitute Portfolio
  Collateral in connection with any such action under the Servicing Agreement, such release
  and/or substitution shall be subject to Section 10.3 hereof and Article XII of this Indenture as the
  case may be. Notwithstanding any other provision hereof the Trustee shall deliver to the Issuer
  or its designee any payment with respect to any Pledged Security received after the Due Date
  thereof to the extent the Issuer previously made provisions for such payment satisfactory to the
  Trustee in accordance with this Section 6.12 and such payment shall not be deemed part of the
  Trust Estate.

                    Section 6.13. Non-Petition.

                 None of the Trustee, the Secured Parties, the Noteholders, the beneficial owners
  of the Notes, or the Paying and Transfer Agent, shall cause or join in the filing of a petition in
  bankruptcy against the Issuer or the Co-Issuer for any reason, including for the nonpayment to
  any such party of any amounts due hereunder or under the Paying and Transfer Agency
  Agreement or under the Notes, as applicable, until the expiration of the period which is one year
  and one day (or such longer preference period as may be in effect) after the final payment on the
  Notes; provided, however, nothing herein shall be deemed to prohibit the Trustee from filing
  proofs of claim for itself and on behalf of the Noteholders.

                    Section 6.14. Withholding.

                  (a)    If any withholding tax is imposed on the Co-Issuers’ payment (or
  allocations of income) to any Noteholder, such tax shall reduce the amount otherwise
  distributable to such Noteholder. The Trustee is hereby authorized and directed to retain from
  amounts otherwise distributable to any Noteholder sufficient funds for the payment of any tax
  that is legally owed by the Trust Estate or the Co-Issuers (as directed to it in writing by the Co-
  Issuers) (but such authorization shall not prevent the Trustee from contesting any such tax in

  OHS East:160186418.12                           133

                                                                                       009146
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
                                       of 23506/09/21 Page 141 of 291 PageID 12009
Case 3:21-cv-00538-N Document 26-34 Filed



  appropriate Proceedings and withholding payment of such tax, if permitted by law, pending the
  outcome of such Proceedings), or that the Trustee may otherwise determine it is obligated to
  withhold under applicable law or regulation. The amount of any withholding tax imposed with
  respect to any Noteholder shall be treated as cash distributed to such Noteholder at the time it is
  withheld by the Trustee and remitted to the appropriate taxing authority. If there is a possibility
  that withholding tax is payable with respect to a distribution, the Trustee may in its sole
  discretion withhold such amounts in accordance with this Section 6.14 (a). If any Noteholder
  wishes to apply for a refund of any such withholding tax, the Trustee shall reasonably cooperate
  with such Noteholder in making such claim so long as such Noteholder agrees to reimburse the
  Trustee for any out-of-pocket expenses incurred. Nothing in this Section 6.14 shall be construed
  to impose upon the Trustee any obligation or duty to determine the tax liability or responsibilities
  of the Co-Issuers or the Trust Estate other than the duties required under applicable law, or
  otherwise to perform any related tax administration or return preparation or filing
  responsibilities, or to impose upon the Trustee any duty or obligation to commence Proceedings
  to contest any tax.

                   (b)    Each Holder shall timely furnish the Issuer or its agents any U.S. federal
  income tax form or certification (such as Internal Revenue Service ("IRS") Form W-8BEN
  (Certification of Foreign Status), Form W-8IMY (Certification of Foreign Intermediary Status),
  Form W-9 (Request for Taxpayer Identification Number and Certification) or Form W-8ECI
  (Certification of Foreign Person’s Claim for Exemption from Withholding on Income Effectively
  Connected with Conduct of a U.S. Trade or Business) or any successors to such IRS forms) that
  the Issuer or its agents may reasonably request and shall update or replace such form or
  certification in accordance with its terms or its subsequent amendments.

                    Section 6.15. The Securities Intermediary.

                 (a)      There shall at all times be a securities intermediary appointed for purposes
  of this Indenture (the “Securities Intermediary”). Investors Bank & Trust Company is hereby
  appointed as the initial Securities Intermediary hereunder and accepts such appointment.

                  (b)     The Securities Intermediary represents, warrants, and covenants, and the
  parties hereto agree, that at all times prior to the termination of this Indenture:

                            (i)     The Securities Intermediary shall be a corporation or national bank
                    that in the ordinary course of its business maintains securities accounts for others
                    and is acting in that capacity hereunder.

                            (ii)   Each Account shall be an account to which financial assets may be
                    credited and the Securities Intermediary shall treat the Trustee as entitled to
                    exercise the rights that comprise such financial assets.         The Securities
                    Intermediary shall not change the name or the account number of any Account
                    without the prior written consent of the Trustee.

                            (iii)   Each item of property credited to each Account shall be treated as
                    a financial asset.



  OHS East:160186418.12                             134

                                                                                         009147
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
                                       of 23506/09/21 Page 142 of 291 PageID 12010
Case 3:21-cv-00538-N Document 26-34 Filed



                            (iv)   The Securities Intermediary shall comply with entitlement orders
                    originated by the Trustee without further consent by the Issuer or any other person
                    or entity.

                            (v)     The Securities Intermediary shall not agree with any person or
                    entity other than the Trustee that it will comply with entitlement orders originated
                    by any person or entity other than the Trustee.

                           (vi)    The Securities Intermediary shall not be a party to any agreement
                    that is inconsistent with the provisions of this Indenture. The Securities
                    Intermediary shall not take any action inconsistent with the provisions of this
                    Indenture applicable to it.

                            (vii) Each item of property credited to each Account shall not be subject
                    to any security interest, lien, claim, encumbrance, or right of setoff in favor of the
                    Securities Intermediary or anyone claiming through the Securities Intermediary
                    (other than the Trustee); provided, however, that the Securities Intermediary may
                    set-off the face amount of any checks or other deposit items which have been
                    credited to an Account but are subsequently returned unpaid because of
                    uncollected or insufficient funds.

                            (viii) For purposes of Article 8 of the UCC, the securities intermediary’s
                    jurisdiction of the Securities Intermediary with respect to the Collateral shall be
                    the State of New York.

                (c)     It is the intent of the Trustee, the Issuer, and the Co-Issuer that each
  Account shall be a securities account of the Trustee and not an account of the Issuer or the Co-
  Issuer.

                  (d)    Nothing herein shall imply or impose upon the Securities Intermediary any
  duties or obligations other than those expressly set forth herein and those applicable to a
  securities intermediary under the UCC. The Securities Intermediary shall be entitled to all of the
  protections available to a securities intermediary under the UCC. Without limiting the foregoing,
  nothing herein shall imply or impose upon the Securities Intermediary any duties of a fiduciary
  nature (such as, without limitation, the fiduciary duties of the Trustee hereunder).

                  (e)      The Securities Intermediary (i) shall satisfy the requirements of Section
  6.8, and (ii) shall not be an Affiliate of the Issuer.

                 (f)    The Securities Intermediary may at any time resign by written notice to
  the Trustee and may at any time be removed by written notice from the Trustee. The Trustee
  shall appoint a successor Securities Intermediary that satisfies the provisions of Section 6.15(e).
  The Trustee shall cause (i) each Account to be established and maintained with such successor
  Securities Intermediary in accordance with the terms hereof, and (ii) the successor Securities
  Intermediary to execute and deliver to the parties hereto a written agreement in which it agrees to
  be the Securities Intermediary hereunder and to be bound by the provisions of this Indenture
  applicable to the Securities Intermediary. The duties and obligations of the retiring Securities


  OHS East:160186418.12                              135

                                                                                           009148
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
                                       of 23506/09/21 Page 143 of 291 PageID 12011
Case 3:21-cv-00538-N Document 26-34 Filed



  Intermediary hereunder shall remain in effect until each Account and all of the Collateral
  credited thereto have been transferred to the successor Securities Intermediary.

                 (g)    Any corporation into which the Securities Intermediary may be merged or
  converted or with which it may be consolidated, or any corporation resulting from any merger,
  consolidation or conversion to which the Securities Intermediary shall be a party, shall be the
  successor of the Securities Intermediary hereunder, without the execution or filing of any further
  document on the part of the parties hereto or such successor corporation.

                 (h)     Notwithstanding any other provision of this Section 6.15, each item of the
  Trust Estate that constitutes a general intangible (including any loan, or any participation or
  assignment therein, that constitutes a general intangible) shall be Delivered to the Trustee as
  provided in clause (g) of the Definition of “Delivery” and shall not be credited to any Account.

                    Section 6.16. Eligible Investments.

                 Eligible Investments acquired with available funds in an Account shall be credited
  by the Trustee to such Account.

                    Section 6.17. Fiduciary For Noteholders; Agent for the Other Secured Parties.

                  The Trustee shall not by reason of this Indenture be deemed to be acting as a
  fiduciary for the Secured Parties other than the Noteholders; provided that the foregoing shall not
  limit any of the express obligations of the Trustee under this Indenture.

                                              ARTICLE VII

                                              COVENANTS

                    Section 7.1.   Payment of Principal and Interest.

                 The Co-Issuers (as applicable) will duly and punctually pay the principal of,
  interest on and all other amounts payable on or in respect of the Notes and the Combination
  Notes in accordance with the terms of the Notes, the Combination Notes and this Indenture.

                    Section 7.2.   Maintenance of Office or Agency.

                 The Issuer will maintain an office or agency in the Borough of Manhattan, the
  City of New York, the State of New York, where Notes may be presented or surrendered for
  payment. The Issuer hereby initially appoints the office of Investors Bank & Trust Company
  (the "New York Presenting Agent"), currently located at 33 Maiden Lane, 4th Floor, New York,
  NY 10038, Attention: CDO Services (Rockwall CDO II Ltd.), as such office or agency. The
  Trustee shall give prompt written notice to the Co-Issuers and the Noteholders of any change in
  the location of the New York Presenting Agent. Each New York Presenting Agent other than
  Investors Bank & Trust Company shall be a bank or trust company having a capital and surplus
  of not less than $100,000,000 and be registered as a transfer agent with the Securities and
  Exchange Commission. If the location of the New York Presenting Agent changes and such


  OHS East:160186418.12                            136

                                                                                      009149
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
                                       of 23506/09/21 Page 144 of 291 PageID 12012
Case 3:21-cv-00538-N Document 26-34 Filed



  notice is not given or the Issuer fails to maintain any such office or agency, presentations and
  surrenders of the Notes may be made or served at the Corporate Trust Office.

                    Section 7.3.   Money for Note Payments to Be Held in Trust.

                 All payments of amounts due and payable with respect to any Notes that are to be
  made from amounts withdrawn from the Collection Account shall be made on behalf of the
  Issuer by the Trustee.

                    Section 7.4.   Existence of Co-Issuers; Corporate Formalities.

                  (a)    Each of the Co-Issuers will, to the maximum extent permitted by
  applicable law, maintain in full force and effect its existence, rights and franchises as a company
  or corporation incorporated or organized under the laws of the jurisdiction of its incorporation or
  organization, as the case may be, and will obtain and preserve its qualification to do business as a
  foreign corporation in each jurisdiction in which such qualification is or shall be necessary to
  protect the validity and enforceability of this Indenture, the Notes, the Combination Notes or any
  of the Pledged Securities or other property included in the Trust Estate. Each of the Co-Issuers
  shall comply with its charter documents and shall not amend its charter documents without the
  consent of the Requisite Noteholders if such amendment would have a material adverse effect on
  the rights of the Noteholders and, for so long as any Notes are then rated, shall notify the Rating
  Agencies of any amendment and shall not amend its charter document in any material way
  without satisfaction of the Rating Condition.

                  (b)     The Issuer shall ensure that all corporate or other formalities regarding its
  existence (including, to the extent required, holding, to the extent required, regular meetings of
  the board of directors and shareholders) are followed. The Issuer shall not take any action, or
  conduct its affairs in a manner, that is likely to result in its separate existence being ignored or its
  assets and liabilities being substantively consolidated with any other Person in a bankruptcy,
  reorganization or other insolvency proceeding. Without limiting the foregoing, (i) the Issuer
  shall not have any subsidiaries except the Co-Issuer and except as provided in Section 7.4(c), and
  (ii) the Issuer shall not (A) have any employees (other than its directors), (B) engage in any
  transaction with any shareholder that would constitute a conflict of interest, provided, however,
  that the entry into the Administration Agreement and the Paying and Transfer Agency
  Agreement with Maples Finance Limited shall not be deemed a conflict of interest or (C) pay
  dividends other than in accordance with the terms of this Indenture, its organizational
  documents, and with regard to its Preferred Shares, in accordance with the terms of the Paying
  and Transfer Agency Agreement.

                   (c)   In addition to the Co-Issuer, the Issuer may have as a subsidiary any entity
  that (x) meets the then-current general criteria of the Rating Agencies for bankruptcy remote
  entities, (y) is formed for the sole purpose of holding (1) stock of one or more corporations or
  other assets that are or may be treated as United States real property interests for purposes of
  Section 897 of the Code acquired or expected to be acquired in connection with a workout of an
  Asset (an "897 Subsidiary") or (2) equity interests in "partnerships" (within the meaning Section
  7701(a)(2) of the Code), "grantor trusts" (within the meaning of the Code) or entities that are
  disregarded as separate from their owners for United States federal income tax purposes that are

  OHS East:160186418.12                            137

                                                                                           009150
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
                                       of 23506/09/21 Page 145 of 291 PageID 12013
Case 3:21-cv-00538-N Document 26-34 Filed



  or may be engaged or deemed to be engaged in a trade or business in the United States, in each
  case acquired or expected to be acquired in connection with a workout of an Asset (an "ETB
  Subsidiary") and (z) is a corporation for United States federal income tax purposes; provided that
  any 897 Subsidiary and ETB Subsidiary (i) will be wholly-owned by the Issuer, (ii) will not sell,
  transfer, exchange or otherwise dispose of, or pledge, mortgage, hypothecate or otherwise
  encumber (or permit such to occur), any part of its assets, except in compliance with the Issuer's
  rights and obligations under this Indenture and with such subsidiary's constituent documents, (iii)
  will not have any subsidiaries, (iv) will not have any employees (other than directors to the
  extent they are employees) and will not conduct business under any name other than its own, (v)
  will not incur or guarantee any indebtedness, (vi) will include in its constituent documents a
  limitation on its business such that it may only engage in the acquisition of assets permitted
  under this Indenture and the disposition of such assets and the proceeds thereof to the Issuer (and
  activities ancillary thereto) and (vii) will distribute 100% of the proceeds of the assets acquired
  by it (net of applicable taxes and expenses payable by such subsidiary) to the Issuer.

                    Section 7.5.   Protection of Trust Estate.

                 (a)    The Issuer shall authorize, execute, deliver and file all such supplements
  and amendments hereto and all such financing statements, amendments of financing statements,
  continuation statements, instruments of further assurance and other instruments and shall take
  such other action as may be necessary or advisable to:

                           (i)     Grant more effectively all or any portion of the Trust Estate;

                            (ii)    maintain or preserve the lien of this Indenture or the priority
                    thereof, or to carry out more effectively the purposes hereof;

                            (iii)  perfect, publish notice of, or protect the validity of any Grant made
                    or to be made by this Indenture;

                           (iv)    enforce any of the Pledged Securities or other instruments or
                    property included in the Trust Estate;

                            (v)    preserve and defend title to the Trust Estate and the rights therein
                    of the Secured Parties against the claims of all other Persons; and

                           (vi)   pay any and all taxes levied or assessed upon all or any part of the
                    Trust Estate.

                  The Issuer hereby authorizes the filing of financing statements (and amendments
  of financing statements and continuation statements) that name the Issuer as debtor and the
  Trustee as secured party and that cover all personal property of the Issuer. The Issuer also hereby
  ratifies its authorization of the filing of any such financing statements (or amendments of
  financing statements or continuation statements) that were filed prior to the execution hereof.
  The Issuer hereby designates the Trustee its agent and attorney-in-fact to take any action or
  authorize or execute any financing statement, amendment of financing statement, continuation
  statement or other instrument required pursuant to this Section 7.5; provided that such


  OHS East:160186418.12                             138

                                                                                         009151
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
                                       of 23506/09/21 Page 146 of 291 PageID 12014
Case 3:21-cv-00538-N Document 26-34 Filed



  appointment shall not impose upon the Trustee any of the Issuer’s obligations under this Section
  7.5.

                 Provided that the Trustee (on or before, promptly after, the Closing Date) has
  been provided with a complete and accurate copy of each such financial statement (which copy
  is stamped to reflect, or is accompanied by, the applicable filing information, including filing
  number, original date of filing and filing office), the Trustee shall give written notice to the
  Issuer and the Servicer of the pending expiration of the financing statement filed in connection
  with the closing of the transaction contemplated herein and any continuation statement relating
  thereto, no earlier than six months prior to the scheduled expiration date of such financing
  statement or continuation statement, as applicable, and no later than two months prior to such
  scheduled expiration date.

                  (b)     The Trustee shall not, except in accordance with the provisions of this
  Indenture, release any portion of the Trust Estate from the security interest and lien hereunder or
  remove any portion of the Trust Estate from the jurisdictions indicated in Section 10.3(a) hereof;
  provided that the Trustee shall be entitled to remove the Trust Estate or any portion thereof to a
  jurisdiction other than the applicable jurisdiction or jurisdictions indicated in Section 10.3(a)
  hereof if the Trustee shall have first obtained an Opinion of Counsel, at its own expense, to the
  effect that the lien and security interest created by this Indenture with respect to such property,
  including the perfection and priority thereof, will continue to be maintained after giving effect to
  such action, and provided further that the Trustee shall thereafter (for so long as such property
  continues to be so located in such other jurisdiction) obtain at its own expense an annual Opinion
  of Counsel, on or before the date specified in Section 7.6(a) hereof, confirming the matters
  required by such Section to the extent governed by the law of such other jurisdiction.

                  (c)   The Issuer shall pay or cause to be paid taxes, if any, levied on account of
  the beneficial ownership by the Issuer of any Pledged Securities.

                (d)    The Issuer hereby represents and warrants that its registered office is, and
  always has been, in the Cayman Islands; it has never had any offices in the United States of
  America, and the only offices of any type it has ever had have been in the Cayman Islands.

                    Section 7.6.   Opinions and Tax Matters

                 (a)     On or before June 30 in each calendar year, commencing in 2008, the
  Issuer shall cause to be delivered to the Trustee an Opinion of Counsel (and the Trustee shall
  deliver copies of such to the Servicer and the Rating Agencies (other than S&P)), stating that, in
  the opinion of such counsel, as of the date of such opinion, the Indenture creates in favor of the
  Trustee a security interest in the Trust Estate and that such security interest is perfected.

                (b)     If required to prevent the withholding and imposition of United States
  income tax, the Issuer shall deliver or cause to be delivered (as applicable) a United States
  Internal Revenue Service Form W-8BEN, or any successor form thereto, to each issuer of any
  Portfolio Collateral, each issuer of an Eligible Investment and each Synthetic Security
  Counterparty at the time such Portfolio Collateral or Eligible Investment is purchased by the



  OHS East:160186418.12                           139

                                                                                       009152
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
                                       of 23506/09/21 Page 147 of 291 PageID 12015
Case 3:21-cv-00538-N Document 26-34 Filed



  Issuer or the Synthetic Security is entered into by the Issuer and periodically thereafter (prior to
  the expiration of the Form previously provided).

                  (c)    The Issuer will take all actions necessary in order to permit any holder of a
  Preferred Share or any Holder of a Note that is or may reasonably be characterized as an equity
  interest in the Issuer for United States federal income tax purposes, upon request therefor, to
  make a "qualified electing fund" election for United States federal income tax purposes and to
  satisfy the ongoing requirements with respect to such an election. Further, the Issuer will
  provide, upon the reasonable request of any holder of a Preferred Share or any such Holder of a
  Note that is or may reasonably be characterized as an equity interest in the Issuer for United
  States federal income tax purposes, any information the Issuer has available to it that assists such
  holders with regard to filing requirements such holders may have as a result of the controlled
  foreign corporation rules under the Code or pursuant to Section 6038, 6038B or 6046 of the
  Code.

                 (d)      The Issuer will not take the position that it is engaged in a United States
  trade or business for federal income tax purposes.

                 (e)     By its acceptance of a Note, each Holder and beneficial owner of a Note
  shall be deemed to have agreed (1) to provide the Issuer, upon request, with such information as
  may reasonably be requested by the Issuer (including but not limited to information relating to
  the beneficial owner of the Note) in connection with the Issuer's fulfillment of its tax reporting,
  notification, withholding and similar obligations arising under the Code (as amended from time
  to time) or the Transaction Documents; and (2) to treat the Issuer as not being engaged in the
  active conduct of a banking, financing, insurance or other similar business for purposes of
  954(h)(2) of the Code

                   (f)     By its acceptance of a Note, each Holder and beneficial owner of a Note
  that is not a United States person (as defined in Section 7701(a)(30) of the Code) will be deemed
  to have represented that (x) it is not a bank within the meaning of Section 881(c)(3)(A) of the
  Code or an affiliate of a bank or, alternatively, it is such a bank or an affiliate of a bank but it is
  eligible for benefits under an income tax treaty with the United States that eliminates U.S.
  federal income taxation of U.S. source interest not attributable to a permanent establishment in
  the United States and (y) it is not purchasing the Note in order to reduce its U.S. Federal income
  tax liability or pursuant to a tax avoidance plan within the meaning of Treas. Reg. 1.881-3(b).

                  (g)    Each of the Issuers and each Holder of a Note agrees that it does not
  intend for this Indenture to represent an agreement to enter into a partnership, a joint venture or
  any other business entity for United States federal income tax purposes, and none of such parties
  shall represent or otherwise hold themselves out to the IRS or other third parties as partners in a
  partnership or members of a joint venture or other business entity for United States federal
  income tax purposes. The Issuer will not elect for the Issuer to be treated as a partnership or
  disregarded entity for United States federal income tax purposes.




  OHS East:160186418.12                            140

                                                                                          009153
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
                                       of 23506/09/21 Page 148 of 291 PageID 12016
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 7.7.   Performance of Obligations.

                 (a)    The Co-Issuers shall not take any action, and, where applicable, will not
  consent to any action proposed to be taken by others, that would release any Person from any of
  such Person’s covenants or obligations under any instrument included in the Trust Estate, except
  in the case of enforcement action taken with respect to any Defaulted Portfolio Collateral in
  accordance with the provisions hereof and as otherwise required hereby.

                (b)     The Co-Issuers may contract with other Persons, including Investors Bank
  & Trust Company, and the Servicer, for the performance by such Persons of the Issuer’s
  obligations hereunder and under the Servicing Agreement. Notwithstanding any such
  arrangement, the Issuer shall remain primarily liable with respect thereto. With respect to any
  such contract, the performance of such obligations by such Persons shall be deemed to be
  performance of such obligations by the Issuer.

                    Section 7.8.   Negative Covenants.

                    (a)    The Issuer will not:

                          (1)     sell, transfer, exchange or otherwise dispose of, or pledge,
           mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer such to
           exist), any part of the Trust Estate, except as expressly permitted by this Indenture and
           the Servicing Agreement;

                          (2)    claim any credit on, or make any deduction from, the amount
           payable with respect to the Notes other than amounts withheld pursuant to Section 6.14
           hereof, or assert any claim against any present or future Noteholder, by reason of the
           payment of any taxes levied or assessed upon any part of the Trust Estate;

                          (3)     incur or assume any indebtedness other than pursuant to this
           Indenture or the Paying and Transfer Agency Agreement, or incur, assume or guaranty
           the indebtedness of any Person, issue any additional class of securities or issue any
           additional shares, shares of stock or membership interests;

                           (4)     (A) permit the validity or effectiveness of this Indenture or any
           Grant hereunder to be impaired, or permit the lien of this Indenture to be amended,
           hypothecated, subordinated, terminated or discharged, or permit any Person to be
           released from any covenants or obligations with respect to this Indenture or the Notes,
           except, in each case, as may be expressly permitted hereby, thereby, or by the Servicing
           Agreement, (B) permit any lien, charge, adverse claim, security interest, mortgage or
           other encumbrance (other than the lien of this Indenture) to be created on or extend to or
           otherwise arise upon or burden the Trust Estate or any part thereof, any interest therein or
           the proceeds thereof except as may be expressly permitted hereby, or (C) take any action
           that would permit the lien of this Indenture not to constitute a valid first priority perfected
           security interest in the Trust Estate except as may be expressly permitted hereby;

                          (5)    act as agent, negotiator or structurer with respect to any Portfolio
           Collateral, act as a participant in negotiating the terms of a primary loan agreement,

  OHS East:160186418.12                             141

                                                                                           009154
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
                                       of 23506/09/21 Page 149 of 291 PageID 12017
Case 3:21-cv-00538-N Document 26-34 Filed



           except to the extent provided in the Servicing Agreement, enter into a binding
           commitment to purchase any Portfolio Collateral prior to the issuance of such Portfolio
           Collateral or engage in any transaction or activity that would cause the Issuer to be
           treated as engaged in a trade or business in the United States within the meaning of
           section 864 of the Code;

                           (6)     change its name, its type or jurisdiction of organization, or its
           organizational identification number, unless it has first (i) made all filings and taken all
           actions in all relevant jurisdictions under the applicable Uniform Commercial Code and
           other applicable law as are necessary to continue and maintain the priority and perfection
           of the security interest of the Trustee in the Trust Estate, and (ii) delivered to the Trustee
           an Opinion of Counsel to the effect that all necessary filings have been made under the
           applicable Uniform Commercial Code in all relevant jurisdictions as are necessary to
           continue and maintain the perfection of the security interest of the Trustee in the Trust
           Estate;

                         (7)     enter into any agreements or amendments thereto unless such
           agreements and any amendments thereto contain "non-petition" and "limited recourse"
           provisions, except with respect to any agreements involving the purchase and sale of
           Portfolio Collateral having customary purchase or sale terms and documented with
           customary trading documentation;

                           (8)    enter into any agreements or amendments to the Transaction
           Documents with respect to the "non-petition" or "limited recourse" provisions without
           satisfying the Rating Condition; or

                          (9)    commingle any of the Collateral with the assets of any other
           Person, except as expressly permitted by this Indenture and the Servicing Agreement.

                  (b)    The Co-Issuer will not enter into any agreement, contract or indenture
  other than this Indenture and shall not incur or assume any indebtedness other than pursuant to or
  as may be expressly permitted by this Indenture, or incur, assume or guaranty the indebtedness
  of any Person.

                 (c)    The Trustee shall not sell, transfer, exchange or otherwise dispose of, or
  enter into or engage in any business with respect to, any part of the Trust Estate, except as
  expressly permitted by this Indenture or the Servicing Agreement.

                  (d)    Neither of the Co-Issuers shall to the maximum extent permitted by
  applicable law (i) commence any case, proceeding or other action under any existing or future
  law of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency, reorganization or
  relief of debtors, seeking to have any order for relief entered with respect to it, or seeking
  reorganization, arrangement, adjustment, winding-up, liquidation, dissolution, composition or
  other relief with respect to it or its debts, or (ii) seek appointment of a receiver, trustee, custodian
  or other similar official for it or for all or any substantial part of its assets, or make a general
  assignment for the benefit of its creditors; neither of the Co-Issuers shall take any action in
  furtherance of, or indicating its consent to, approval of, or acquiescence in, any of the acts set


  OHS East:160186418.12                             142

                                                                                           009155
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
                                       of 23506/09/21 Page 150 of 291 PageID 12018
Case 3:21-cv-00538-N Document 26-34 Filed



  forth above; and each of the Co-Issuers shall generally pay debts as they become due and not
  admit in writing its inability to pay its debts as they become due.

                (e)    Except as permitted by Section 8.2 hereof, the Issuer shall not waive nor
  permit the amendment of Section 19 or Section 20 of the Servicing Agreement or Section 20 of
  the Paying and Transfer Agency Agreement.

                    Section 7.9.   Statement as to Compliance.

                  On or before July 31 following each calendar year, beginning in 2008, or
  immediately if there has been a Default under this Indenture, the Issuer shall deliver to the
  Trustee, and the Trustee in turn shall deliver a copy to the Rating Agencies (and any Noteholder
  upon receipt by the Trustee of a certificate in the form of Exhibit H), an Officer’s Certificate of
  the Issuer stating that:

                          (1)   a review of the activities of the Issuer during such year and of the
           Issuer’s performance under this Indenture has been made under his or her supervision;
           and

                           (2)      to the best of his or her knowledge, based on such review, the
           Issuer has fulfilled all of its obligations under this Indenture throughout such year without
           the occurrence of a Default, or, if there has been a Default hereunder, specifying each
           such Default known to him or her and the nature and status thereof, including any actions
           taken to remedy the same.

                    Section 7.10. Issuer and Co-Issuer May Not Consolidate or Merge.

                    Neither the Issuer nor the Co-Issuer shall consolidate or merge with or into any
  other Person.

                    Section 7.11. No Other Business.

                 Neither the Issuer nor the Co-Issuer shall engage in any business or activity other
  than (i) the issuance and redemption of the Notes, the Combination Notes and the Preferred
  Shares, the issuance and redemption of its ordinary shares, and acquiring, owning, managing,
  holding and pledging the Pledged Securities and any other instrument or property included in the
  Trust Estate and (ii) engaging in any other activities that are necessary, suitable or convenient to
  accomplish the foregoing or are incidental thereto or connected therewith.

                    Section 7.12. Purchase of Notes.

                  Notwithstanding anything contained in this Indenture to the contrary, the Issuer
  may acquire Notes in open market or privately negotiated transactions or otherwise (and the
  Issuer shall give prompt written notice thereof to the Trustee): provided that so long as any Class
  A Notes are Outstanding, the Issuer shall not acquire any Class B Notes. Any Notes acquired by
  the Issuer shall be delivered to the Trustee for cancellation.



  OHS East:160186418.12                            143

                                                                                         009156
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
                                       of 23506/09/21 Page 151 of 291 PageID 12019
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 7.13. Notice of Rating.

                 (a)    The Issuer shall use reasonable efforts to cause the payment of the
  Periodic Interest Amount and the Aggregate Principal Amount of the Class A-1LA Notes, the
  Class A-1LB Notes and the Class A-2L Notes to be rated by Standard & Poor’s and Moody’s (as
  applicable), the ultimate payment of the Cumulative Interest Amount and the Aggregate
  Principal Amount of the Class A-3L Notes, the Class B-1L Notes and the Class B-2L Notes to be
  rated by Standard & Poor’s and Moody’s and the payment of the Rated Balance and the Rated
  Coupon of the Combination Notes to be rated by Moody's. Notwithstanding anything to the
  contrary contained herein, the failure by the Issuer to maintain a rating of each Class of the Class
  A Notes, the Class B Notes and the Combination Notes shall not constitute a Default or an Event
  of Default.

                (b)     The Issuer shall promptly notify the Trustee in writing (and the Trustee
  shall promptly notify the Noteholders and the Servicer) if at any time the rating of any Class of
  Notes or Combination Notes has been, or the Issuer knows will be, changed or withdrawn.

                    Section 7.14. Process Agent.

                 The Issuer irrevocably designates and appoints CT Corporation, 111 Eighth
  Avenue, New York, New York 10011, as its agent (the "Process Agent") for service of all
  process served in connection with this Indenture, such service being hereby acknowledged to be
  effective and binding service upon the Issuer in every respect.

                    Section 7.15. Additional Covenants.

                  (a)    Each of the Co-Issuers shall comply with all applicable laws, rules,
  regulations, orders, writs, judgments, injunctions, decrees, determinations and awards (including,
  without limitation, any fiscal and accounting rules and regulations and any foreign or domestic
  law, rule or regulation), including, without limitation, in connection with the issuance, offer and
  sale of the Notes.

               (b)   The Issuer shall give prompt notice in writing to the Trustee, the Servicer
  and the Rating Agencies, upon becoming aware of the occurrence of any Event of Default
  hereunder.

                (c)     Each of the Co-Issuers shall take all reasonable actions necessary so as to
  be exempt from registration under the Investment Company Act.

                   (d)    The Co-Issuers shall take all reasonable actions necessary so as to exempt
  from registration the sale of Notes under the Securities Act or under any applicable United States
  state securities or "blue sky" laws.

                 (e)     Each of the Co-Issuers shall maintain all licenses, permits, charters and
  registrations which are material to the conduct of its business.




  OHS East:160186418.12                            144

                                                                                       009157
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
                                       of 23506/09/21 Page 152 of 291 PageID 12020
Case 3:21-cv-00538-N Document 26-34 Filed



                 (f)    The Issuer shall maintain its corporate records and books of account
  outside of the United States separate from any other Person, including, without limitation, any
  Person which owns more than 50% of its equity securities.

                  (g)     Each of the Co-Issuers shall use its best efforts to minimize taxes and any
  other costs arising in connection with its activities.

                 (h)    Each of the Co-Issuers shall treat the purchase of Portfolio Collateral as a
  purchase for tax, accounting and reporting purposes.

                (i)     Each of the Co-Issuers shall maintain at least one director who is
  Independent of the Issuer, the Co-Issuer, the Servicer and Bear Stearns.

                   (j)    Each of the Co-Issuers shall only conduct business in its own name as set
  forth in its organizational documents.

                    (k)    The Issuer shall cause each item of Collateral to be Delivered to the
  Trustee.

                  (l)     The Issuer shall cause the Schedule of Portfolio Collateral to at all times
  correctly list all Portfolio Collateral that is included in the Trust Estate, including all Initial
  Portfolio Collateral, all Original Portfolio Collateral, all Additional Portfolio Collateral, all
  Substitute Portfolio Collateral, all Defaulted Portfolio Collateral, all Credit Risk Portfolio
  Collateral, all Equity Portfolio Collateral and all Credit Improved Portfolio Collateral. The
  Issuer shall cause Schedule A to be amended to reflect the inclusion of Portfolio Collateral
  purchased pursuant to Section 3.4(a) hereof, the inclusion of Additional Portfolio Collateral as
  provided in Section 11.3 hereof, the release of Portfolio Collateral pursuant to Article X hereof,
  and the inclusion of Substitute Portfolio Collateral as provided in Section 12.4 hereof.

                    Section 7.16. Representations and Warranties of the Co-Issuers.

                   Each of the Co-Issuers represents and warrants to the Trustee with respect to
  itself, as of the Closing Date that:

                           (a)    Such Co-Issuer is a corporation duly incorporated or organized, as
           the case may be, validly existing and in good standing under the laws of the jurisdiction
           of its incorporation and in each jurisdiction where the conduct of its business requires
           such license, qualification or good standing, except where the failure to be so licensed or
           qualified or in good standing would not adversely affect the validity or enforceability of
           this Indenture or the other Transaction Documents to which it is a party, or the ability of
           such Co-Issuer to perform its obligations hereunder or thereunder.

                          (b)    Such Co-Issuer has the power and authority to execute and deliver
           the Transaction Documents and all other documents and agreements contemplated hereby
           and thereby to which it is a party, as well as to carry out the terms hereof and thereof.

                         (c)    Such Co-Issuer has taken all necessary action, including but not
           limited to all requisite corporate action, to authorize the execution, delivery and

  OHS East:160186418.12                           145

                                                                                       009158
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
                                       of 23506/09/21 Page 153 of 291 PageID 12021
Case 3:21-cv-00538-N Document 26-34 Filed



           performance of the Transaction Documents and all other documents and agreements
           contemplated hereby and thereby to which it is a party. When executed and delivered by
           such Co-Issuer and the other parties thereto, each of the Transaction Documents will
           constitute the legal, valid and binding obligation of such Co-Issuer enforceable in
           accordance with its terms subject, as to enforcement, to applicable bankruptcy,
           insolvency, reorganization, moratorium or other similar laws now or hereafter in effect
           affecting the enforcement of creditors’ rights in general, and except as such enforceability
           may be limited by general principles of equity (whether considered in a suit at law or in
           equity) and to the payment of stamp duty.

                          (d)     All authorizations, licenses, permits, certificates, franchises,
           consents, approvals and undertakings which are required to be obtained by such Co-
           Issuer under any applicable law which are material to (i) the conduct of its business, (ii)
           the ownership, use, operation or maintenance of its properties and (iii) the performance
           by such Co-Issuer of its obligations under or in connection with the Transaction
           Documents, the Notes and the Preferred Shares have been received and all such
           authorizations, licenses, permits, certificates, franchises, consents, approvals and
           undertakings are in full force and effect.

                           (e)     The execution, issuance and delivery of, and performance by such
           Co-Issuer of its respective obligations under the Transaction Documents and any and all
           instruments or documents required to be executed or delivered pursuant to or in
           connection herewith or therewith were and are within the powers of such Co-Issuer and
           will not violate any provision of any law, regulation, decree or governmental
           authorization applicable to such Co-Issuer, or its charter or by-laws or other
           organizational documents and will not violate or cause a default under any provision of
           any contract, agreement, mortgage, indenture or other undertaking to which such Co-
           Issuer is a party or which is binding upon such Co-Issuer or any of its property or assets,
           and will not result in the imposition or creation of any lien, charge, or encumbrance upon
           any of its properties or assets of such Co-Issuer pursuant to the provisions of any such
           contract, agreement, mortgage, indenture or undertaking, other than as specifically set
           forth herein.

                         (f)    There are no legal, governmental or regulatory Proceedings
           pending to which such Co-Issuer is a party or of which any of its property is the subject,
           which if determined adversely to such Co-Issuer would individually or in the aggregate
           have a material adverse effect on the performance by such Co-Issuer of the Transaction
           Documents or the consummation of the transactions contemplated hereunder or
           thereunder; and to the best of its knowledge, no such Proceedings are threatened or
           contemplated.

                           (g)     None of the Notes, Combination Notes nor the Preferred Shares
           are required to be registered pursuant to the Securities Act, such Co-Issuer is not required
           to be registered as an investment company pursuant to the Investment Company Act, and
           the Indenture is not required to be qualified under the Trust Indenture Act of 1939, as
           amended.


  OHS East:160186418.12                            146

                                                                                        009159
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
                                       of 23506/09/21 Page 154 of 291 PageID 12022
Case 3:21-cv-00538-N Document 26-34 Filed



                          (h)    Except with respect to amounts owed under the Notes and the
           Preferred Shares and liabilities incurred in connection with the issuance of the Notes, the
           Preferred Shares and the Transaction Documents, such Co-Issuer has not incurred any
           indebtedness for borrowed money or any other material liabilities.

                         (i)     The Issuer has no subsidiaries other than the Co-Issuer or as
           permitted by Section 7.4(c) hereof.

                         (j)    The Issuer is not a securities intermediary, broker, or commodity
           intermediary as defined in the UCC, or a Participant as defined in the United States
           Regulations.

                    Section 7.17. Representations Relating to the Security Interests in the Collateral.

                 (a)    The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral:

                           (i)    The Issuer owns and has good and marketable title to such
           Collateral free and clear of any lien, claim or encumbrance of any person, other than such
           as are created under, or expressly permitted by, this Indenture.

                          (ii)    Other than the security interest granted to the Trustee pursuant to
           this Indenture and conveyances permitted by this Indenture, the Issuer has not pledged,
           assigned, sold, granted a security interest in, or otherwise conveyed such Collateral. The
           Issuer has not authorized the filing of and is not aware of any financing statements
           against the Issuer that include a description of collateral covering such Collateral other
           than any financing statement relating to the security interest granted to the Trustee
           hereunder or that has been terminated. The Issuer is not aware of any judgment, Pension
           Benefit Guaranty Corporation or tax lien filings against the Issuer.

                          (iii)   Such Collateral is comprised of "instruments", "security
           entitlements", "general intangibles", "tangible chattel paper", "deposit accounts",
           "accounts", "certificated securities", "uncertificated securities" or "securities accounts"
           (each as defined in the applicable Uniform Commercial Code).

                         (iv)   All Accounts constitute "securities accounts" as defined in the
           applicable Uniform Commercial Code.

                           (v)    This Indenture creates a valid and continuing security interest (as
           defined in the applicable Uniform Commercial Code) in such Collateral in favor of the
           Trustee, which security interest is prior to all other liens and is enforceable as such
           against creditors of and purchasers from the Issuer except as expressly permitted under
           this Indenture.



  OHS East:160186418.12                             147

                                                                                         009160
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
                                       of 23506/09/21 Page 155 of 291 PageID 12023
Case 3:21-cv-00538-N Document 26-34 Filed



                          (vi)   The Issuer has received all consents and approvals required by the
           terms of such Collateral to the transfer to the Trustee of its interest and rights in such
           Collateral hereunder.

                 (b)     The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes "securities accounts", the Indenture creates a valid and continuing
  security interest (as defined in the applicable Uniform Commercial Code) in the Accounts in
  favor of the Trustee, which security interest is perfected by control (as defined in the applicable
  Uniform Commercial Code) because the Trustee has control of each security entitlement carried
  in each Account.

                  (c)     The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitute "instruments":

                         (i)    All original executed copies of each promissory note or mortgage
  note that constitutes or evidences such instruments have been delivered to the Trustee and (ii)
  none of the promissory notes or the mortgage notes that constitute or evidence such instruments
  has any marks or notations indicating that it has been pledged, assigned or otherwise conveyed to
  any person other than the Trustee.

                  (d)     The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitute "security entitlements":

                         (i)    All of such security entitlements have been credited to one of the
           Accounts. The securities intermediary for each Account has agreed to treat all assets
           credited to such Account as "financial assets" within the meaning of the applicable
           Uniform Commercial Code.

                          (ii)    The Issuer has taken all steps necessary to cause the securities
           intermediary to identify in its records the Trustee as the person having a security
           entitlement against the securities intermediary in each of the Accounts.

                         (iii)    The Accounts are not in the name of any person other than the
           Trustee. The Issuer has not consented to the securities intermediary of any Account to
           comply with the entitlement order of any person other than the Trustee.

                 (e)    The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such

  OHS East:160186418.12                           148

                                                                                       009161
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
                                       of 23506/09/21 Page 156 of 291 PageID 12024
Case 3:21-cv-00538-N Document 26-34 Filed



  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes "general intangibles" or "accounts":

                           (i)    The Issuer has caused or will have caused, within ten days after the
           Closing Date, the filing of all appropriate financing statements in the proper filing office
           in the appropriate jurisdictions under applicable law in order to perfect the security
           interest in such general intangibles or accounts granted to the Trustee hereunder.

                  (f)     The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes "tangible chattel paper":

                           (i)     (A) All original executed copies of each agreement that constitutes
                    or evidences such tangible chattel paper have been delivered to the Trustee and
                    (B) none of the agreements that constitute or evidence such tangible chattel paper
                    has any marks or notations indicating that it has been pledged, assigned or
                    otherwise conveyed to any person other than the Trustee.

                            (ii)   The Issuer has taken all steps necessary to perfect the security
                    interest against the account debtor in the property securing the agreements that
                    constitute such tangible chattel paper.

                  (g)     The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes "deposit accounts":

                  (i)    The Issuer has taken all steps necessary to cause the Trustee to become the
           account holder of such deposit accounts.

                  (ii)   Such deposit accounts are not in the name of any person other than the
           Trustee. The Issuer has not consented to the bank maintaining any such deposit account
           to comply with the instructions of any person other than the Trustee.

                  (h)     The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to
  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes a certificated security, such certificated security has been delivered to
  the Trustee and, if in registered form, has been indorsed to the Trustee or in blank by an effective
  indorsement or has been registered in the name of the Trustee upon original issue or registration
  of transfer by the issuer of such certificated security.

                 (i)   The Issuer hereby represents that, as of the Closing Date (which
  representations and warranties shall survive the execution of this Indenture and, with respect to

  OHS East:160186418.12                            149

                                                                                        009162
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
                                       of 23506/09/21 Page 157 of 291 PageID 12025
Case 3:21-cv-00538-N Document 26-34 Filed



  Collateral Delivered after the Closing Date, be deemed to be repeated on the date on which such
  Collateral is Delivered as if made at and as of that time), with respect to the then existing
  Collateral that constitutes an uncertificated security, the issuer of such uncertificated security has
  registered the Trustee as the registered owner of such uncertificated security.

                 (j)    None of the provisions of this Section 7.17 shall be waived without the
  prior written confirmation from S&P that such waiver shall not result in a reduction or
  withdrawal of the then-current rating of any Class of Notes.

                    Section 7.18. No "Gross-up" Amounts.

                 The Co-Issuers shall not be required to pay any "gross-up" or other additional
  amounts to the Holders of any Class of Notes because taxes or related amounts are required to be
  withheld from payments on the Notes or any payments to either of the Co-Issuers on any item of
  Portfolio Collateral or other assets of the Co-Issuers.

                    Section 7.19.   Securities Lending.

                  (a)    So long as no Event of Default is continuing and if after the completion of
  the transaction the limit in subsection 12.2(u) would be satisfied, the Servicer may cause
  Portfolio Collateral that are not Defaulted Portfolio Collateral to be lent for a term of 90 days or
  less to banks, broker-dealers, and other financial institutions (other than insurance companies)
  having long-term and short-term senior unsecured debt ratings or guarantors with ratings of at
  least "A1" (and not "A1" but on credit watch with negative implications) and "P-1" (and not on
  credit watch for possible downgrade) from Moody’s and a long-term senior unsecured debt
  rating of at least "A+" from S&P (each, a "Securities Lending Counterparty") pursuant to one or
  more agreements (each, a "Securities Lending Agreement"); provided that Portfolio Collateral
  whose Market Value cannot be determined under clauses (a), (b) or (c) of that definition may not
  be lent pursuant to a Securities Lending Agreement; provided, further, that the gross income
  from all such transactions during any fiscal year shall not exceed 15% of the gross income of the
  Issuer for such fiscal year. Upon receipt of an Issuer Order, the Trustee shall release any lent
  Portfolio Collateral to a Securities Lending Counterparty as directed by the Servicer. The
  Securities Lending Counterparties may be Affiliates of the Initial Purchasers or Affiliates of the
  Servicer. The duration of any Securities Lending Agreement shall not exceed the Final Maturity
  Date of the Notes.

                (b)    Each Securities Lending Agreement shall be on market terms as
  determined by the Servicer (except as may be required below) and shall:

                          (i)    require that the Securities Lending Counterparty return to the
           Trustee debt obligations that are identical (in terms of issue and class) to the lent items of
           Portfolio Collateral;

                          (ii)     require that the Securities Lending Counterparty pay to the Trustee
           amounts equivalent to all interest and other payments that the owner of the lent items of
           Portfolio Collateral is entitled to for the period during which the Portfolio Collateral is
           lent and require that any such payments not be subject to withholding tax imposed by any
           jurisdiction unless the Securities Lending Counterparty is required under the Securities

  OHS East:160186418.12                             150

                                                                                          009163
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
                                       of 23506/09/21 Page 158 of 291 PageID 12026
Case 3:21-cv-00538-N Document 26-34 Filed



           Lending Agreement to make "gross-up" payments to the Issuer that cover the full amount
           of the withholding tax on an after-tax basis;

                        (iii)  require that the Rating Condition with respect to each Rating
           Agency shall be satisfied with respect to the execution of the Securities Lending
           Agreement;

                        (iv)    satisfy any other requirements of Section 1058 of the Code and the
           Treasury Regulations promulgated under it;

                          (v)     be governed by the laws of New York;

                         (vi)   permit the Issuer to assign its rights under the Securities Lending
           Agreement to the Trustee pursuant to this Indenture;

                          (vii) provide for early termination and return of any lent item of
           Portfolio Collateral to the Issuer with no penalty if the Portfolio Collateral becomes
           Credit Risk Portfolio Collateral or is subject to redemption in accordance with its terms;

                          (viii) provide for early termination and the delivery of any lent item of
           Portfolio Collateral with no penalty upon any redemption of the Notes in whole;

                           (ix)    require the Securities Lending Counterparty to post with the
           Trustee collateral consisting of Cash or direct registered debt obligations of the United
           States of America that have a maturity date no later than the Business Day preceding the
           stated termination date of the Securities Lending Agreement (the "Securities Lending
           Collateral") to secure its obligation to return the Portfolio Collateral;

                         (x)    provide that the value of Securities Lending Collateral shall be
           maintained at all times in an amount equal to at least 102% of the current Ask-Side
           Market Value (determined daily and monitored by the Servicer) of the lent Portfolio
           Collateral;

                          (xi)    the lent Portfolio Collateral shall be marked-to-market on a daily
           basis by the Servicer on the basis of their Market Value;

                          (xii) the Collateral will include the Issuer’s rights under the related
           Securities Lending Agreement as well as the lent Portfolio Collateral;

                          (xiii) provide for early termination within 10 days, at the option of the
           Issuer and with respect to the return of any lent Portfolio Collateral to the Issuer, with no
           penalty, if the Securities Lending Counterparty is no longer in compliance with the
           requirements relating to the credit ratings of the Securities Lending Counterparty and the
           noncompliance is not cured as provided in this Indenture;

                          (xiv) contain appropriate limited recourse and non-petition provisions
           that survive the termination of the agreement (to the extent the Issuer has contractual


  OHS East:160186418.12                            151

                                                                                         009164
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
                                       of 23506/09/21 Page 159 of 291 PageID 12027
Case 3:21-cv-00538-N Document 26-34 Filed



           payment obligations to the Securities Lending Counterparty) equivalent (mutatis
           mutandis) to those in this Indenture; and

                        (xv) provide for the payment of a fee to the Issuer in consideration for
           the loan of Portfolio Collateral, at a rate as shall be negotiated with the Securities
           Lending Counterparty by the Servicer on behalf of the Issuer.

                 (c)     If either Moody’s or S&P downgrades a Securities Lending Counterparty
  such that the Securities Lending Agreements to which the Securities Lending Counterparty is a
  party are no longer in compliance with the requirements relating to the credit ratings of the
  Securities Lending Counterparty, then the Servicer on behalf of the Issuer, within 10 days of the
  downgrade, shall

                          (i)     terminate its Securities Lending Agreements with the Securities
           Lending Counterparty unless a guarantor for the Securities Lending Counterparty’s
           obligations under the Securities Lending Agreements has been obtained; or

                          (ii)    reduce the percentage of the Aggregate Principal Balance of the
           Portfolio Collateral lent to the downgraded Securities Lending Counterparty so that the
           Securities Lending Agreements to which the Securities Lending Counterparty is a party,
           together with all other Securities Lending Agreements, are in compliance with the
                          requirements relating to the credit ratings of Securities Lending
           Counterparties; or

                          (iii)   take any other steps Moody’s or S&P may require to cause the
           Securities Lending Counterparty’s obligations under the Securities Lending Agreements
           to which the Securities Lending Counterparty is a party to be treated by Moody’s or S&P,
           as the case may be, as if the obligations were owed by a counterparty having a rating at
           least equivalent to the rating that was assigned by Moody’s or S&P, as the case may be,
           to the downgraded Securities Lending Counterparty before its being downgraded.

                 (d)     In connection with any such direction by the Servicer to enter into a
  Securities Lending Agreement, the Trustee may receive and rely on an Issuer Order to the effect
  that the Securities Lending Agreement, and its Securities Lending Counterparty, is each in
  compliance with the requirements of this Indenture (including the definition of "Securities
  Lending Counterparty"). The Issuer and the Trustee may enter into any Securities Lending
  Agreement at the instruction of the Servicer, and deliver and accept delivery and return of any
  Portfolio Collateral pursuant to the Securities Lending Agreement, or pursuant to instructions
  from the Servicer in connection with the Securities Lending Agreement. The Trustee may take
  any actions and exercise any rights and remedies under any Securities Lending Agreement that
  the Servicer instructs. The Trustee need not enter into any Securities Lending Agreement that
  would in its judgment, subject it to any liability, whether financial or otherwise, or cause it to
  incur or subject it to risk of any cost or disbursement for which it is not, in its judgment,
  adequately indemnified, or that would impose on it any obligations or administrative burdens
  that are unacceptable to it. The Servicer shall instruct the Trustee in writing with respect to the
  administration of any Securities Lending Agreement (including with respect to any default and
  the exercise of rights under it). The Trustee shall not have any responsibility for evaluating the

  OHS East:160186418.12                          152

                                                                                      009165
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
                                       of 23506/09/21 Page 160 of 291 PageID 12028
Case 3:21-cv-00538-N Document 26-34 Filed



  sufficiency, validity, or acceptability of any Securities Lending Agreement or for the
  qualifications or eligibility of any Securities Lending Counterparty. Nothing in this Indenture
  shall be construed to cause the Trustee to have any fiduciary duties to any Securities Lending
  Counterparty.

                  So long as any Portfolio Collateral is on loan pursuant to a Securities Lending
  Agreement, (a) the Trustee shall have no liability for any failure or inability on its part to receive
  any information or take any action with respect to the Portfolio Collateral because of its being on
  loan (including any failure to take action with respect to a notice of redemption, consent
  solicitation, exchange or tender offer, or similar corporate action), and (b) the lent Portfolio
  Collateral shall not be disqualified for return to the Trustee as an item of Portfolio Collateral by
  any change in circumstance or status during the time while on loan (including any change that
  would cause the Portfolio Collateral to be ineligible for purchase by the Issuer under this
  Indenture if applied to a proposed purchase of it in the open market at the time of its return from
  loan).

                                              ARTICLE VIII

                                   SUPPLEMENTAL INDENTURES

                    Section 8.1.   Supplemental Indentures Without Consent of Noteholders.

                 Without the consent of the Holders of any Notes, but with the consent of the
  Servicer, each Hedge Counterparty (to the extent the amendment would have a material adverse
  effect on such Hedge Counterparty), the Co-Issuers and the Trustee, at any time, may enter into
  one or more indentures supplemental hereto, in form satisfactory to the Trustee, for any of the
  following purposes:

                           (1)      to correct or amplify the description of any property at any time
           subject to the lien of this Indenture, or better to assure, convey and confirm unto the
           Trustee any property subject or required to be subjected to the lien of this Indenture, or to
           subject to the lien of this Indenture additional property;

                          (2)    to evidence the succession of another Person to the Issuer or the
           Co-Issuer, and the assumption by any such successor of the covenants of the Issuer or the
           Co-Issuer contained herein and in the Notes or the Combination Notes;

                          (3)     to add to the covenants of the Issuer, the Co-Issuer or the Trustee,
           for the benefit of the Holders of the Notes and the Combination Notes, or to surrender
           any right or power herein conferred upon the Issuer or the Co-Issuer;

                           (4)     to Grant any property to the Trustee;

                          (5)     to evidence and provide for the acceptance of appointment
           hereunder by a successor Trustee and to add to or change any of the provisions of this
           Indenture as shall be necessary to facilitate the administration of the Trust Estate by more
           than one Trustee, pursuant to the requirements of Section 6.9 or 6.10 hereof;


  OHS East:160186418.12                             153

                                                                                         009166
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
                                       of 23506/09/21 Page 161 of 291 PageID 12029
Case 3:21-cv-00538-N Document 26-34 Filed



                         (6)     to cure any ambiguity, or to correct, modify or supplement any
           provision which is defective or inconsistent with any other provision herein;

                           (7)    to take any action necessary or helpful to prevent the Issuer or the
           Trustee from becoming subject to any withholding or other taxes or assessments or to
           reduce the risk that the Issuer will be engaged in a United States trade or business or that
           the Issuer (or the beneficial owners thereof) will be subject to United States income tax
           on a net income basis;

                          (8)     to correct any manifest error in any provision hereof upon receipt
           by the Trustee of written direction from the Issuer or Co-Issuer (as to which the Trustee
           may rely) describing in reasonable detail such error and the modification necessary to
           correct such error; or

                          (9)     to effectuate the provisions of Section 2.12 hereof provided that
           such amendment shall not, as evidenced by an Officer’s Certificate of the Issuer,
           adversely affect in any material respect the interests of any Noteholder; or

                         (10) to facilitate the delivery and maintenance of the Notes in
           accordance with the requirements of DTC, Euroclear or Clearstream;

                         (11) to authorize the appointment of any listing agent, Transfer Agent,
           Paying Agent or additional registrar for any Class of Notes required or advisable in
           connection with the listing of the Notes on the Irish Stock Exchange or any other stock
           exchange and otherwise to amend this Indenture to incorporate any changes required or
           requested by any governmental authority, stock exchange authority, listing agent,
           Transfer Agent, Paying Agent or additional registrar for such Notes in connection
           therewith;

                          (12) to modify the restrictions on and procedures for resale and other
           transfer of the Notes or the Combination Notes in accordance with any change in any
           applicable law or regulation (or the interpretation thereof) or to enable the Co-Issuers to
           rely upon any less restrictive exemption from registration under the Securities Act or the
           Investment Company Act or to remove restrictions on resale and transfer to the extent not
           required thereunder;

                           (13) notwithstanding anything contained in clause (12), to modify the
           restrictions on, and procedures for, resale and transfer of the Notes in accordance with
           any change in ERISA;

                           (14) evidence the addition of an additional issuer or of a wholly owned
           subsidiary of the Issuer that, in either case, will acquire securities from the Issuer and
           pledge its assets to secure the obligations of the Issuer secured by the Trust Estate, to the
           extent necessary to permit the Issuer to comply with the Bank Holding Company Act of
           1956, as amended, and the rules and regulations thereunder or any other statute, rule or
           regulation applicable to the Issuer, and the assumption by any such additional issuer or
           subsidiary of the covenants and obligations of the Issuer in this Indenture; or


  OHS East:160186418.12                            154

                                                                                         009167
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
                                       of 23506/09/21 Page 162 of 291 PageID 12030
Case 3:21-cv-00538-N Document 26-34 Filed



                           (15) prevent the Issuer from becoming an "investment company" as
           defined in the Investment Company Act or better assure compliance with the
           requirements of Rule 3a-7 thereunder; provided that, with respect to this clause (15) only,
           as a condition to the effectiveness of any such supplemental indenture, each of the Issuer,
           the Trustee and Bear Stearns shall have (A) satisfied the Rating Condition with respect to
           such supplemental indenture and (B) received a customary, unqualified opinion of
           counsel from a nationally recognized law firm (which may be supported as to factual
           matters by any relevant certificates or other documents necessary or advisable in the
           judgment of counsel delivering such opinion) providing that, after giving effect to such
           supplemental indenture, the Issuer is exempt from registration as an "investment
           company" under the Investment Company Act;

  provided further that (A) such amendment for any matters described in clauses (1) through (14)
  shall not, as evidenced by an Opinion of Counsel (which may be supported as to factual matters
  by any relevant certificates or other documents necessary or advisable in the judgment of counsel
  delivering such opinion), adversely affect in any material respect the interests of any Noteholder
  and (B) no amendment shall be made that would cause the Issuer to register as an "investment
  company" under the Investment Company Act. The Trustee shall be entitled to receive and rely
  upon an opinion of counsel to the effect that a proposed supplemental indenture does not
  materially adversely affect the interests of the Noteholders of any Class of Notes or the interest
  of the Preferred Shareholders; provided that any such opinion of counsel may rely on an officer's
  certificate covering any relevant factual matters.

                 The Trustee is hereby authorized to join in the execution of any such
  supplemental indenture and to make any further appropriate agreements and stipulations that
  may be therein contained. At the cost of the Issuer, the Trustee shall provide to the Servicer, the
  Cap Provider and for so long as any Notes or Combination Notes are then rated, each Rating
  Agency then rating any Notes or Combination Notes a copy of any proposed supplemental
  indenture at least 10 days prior to the execution thereof by the Trustee and request written
  confirmation that the entering into of such supplemental indenture satisfies the Rating Condition.
  The Trustee shall not enter into any such supplemental indenture if such supplemental indenture
  does not satisfy the Rating Condition, and, as soon as practicable after the execution by the
  Trustee and the Issuer of any such supplemental indenture, the Issuer or the Trustee at the
  request of the Issuer shall provide to the Servicer, each Hedge Counterparty and each Rating
  Agency then rating any Notes or Combination Notes a copy of the executed supplemental
  indenture.

                 In addition, upon the proposal of the Servicer, on behalf of the Issuer, and subject
  to the consent of at least a Majority of the Eligible Preferred Shares of such proposal or at the
  direction of such Preferred Shares, the Co-Issuers and the Servicer, the Trustee and the Co-
  Issuers may enter into one or more supplemental indentures (i) in connection with an Optional
  Redemption by Refinancing involving the issuance of additional notes, to accommodate the
  issuance of such additional notes and to establish the terms thereof or (ii) in connection with an
  Optional Redemption by Refinancing involving secured loans, to accommodate borrowings
  under such secured loans and to establish the terms thereof; provided that, if a supplemental
  indenture is entered into in connection with the issuance of additional notes or incurrence of
  secured loans related to an Optional Redemption by Refinancing, such supplemental indenture

  OHS East:160186418.12                           155

                                                                                       009168
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
                                       of 23506/09/21 Page 163 of 291 PageID 12031
Case 3:21-cv-00538-N Document 26-34 Filed



  shall not be effective unless each of the Rating Agencies has (a) if additional notes are issued in
  substantially the same capital structure as the Notes issued on the Closing Date, (i) provided a
  Rating Confirmation and (ii) provided a rating to the additional notes to be issued or the secured
  loans to be incurred as agreed upon by the purchasers of such additional notes in such Optional
  Redemption by Refinancing or (b) in any other case, provided a rating to the additional notes to
  be issued or the secured loans to be incurred as agreed upon by the purchasers of such additional
  notes in such Optional Redemption by Refinancing.

                  Notwithstanding anything to the contrary contained herein (so long as the Rating
  Condition has been satisfied), with the consent of the Servicer and, except as provided in this
  Section 8.1, without the consent of the Holders of any Notes or the Holders of the Combination
  Notes or Preferred Shares, the Co-Issuers and the Trustee may enter into an indenture or
  indentures supplemental thereto (other than as may otherwise be permitted under this Indenture):
  (a) to add additional rows to the Collateral Quality Matrix (other than in accordance with clause
  (ii) of the second sentence of the definition of "Collateral Quality Matrix"); (b) to change the
  definition of Collateral Quality Formula (and any related definitions), (c) to change the definition
  of Weighted Average Life Requirement (and any related definitions), (d) to change the definition
  of Minimum Average Recovery Rate Test (and any related definitions) and (e) to change the
  definition of S&P CDO Monitor Test (and any related definitions); provided that the Trustee
  must receive the consent of a Majority of the Controlling Class with respect to any indenture or
  supplemental indenture with respect to items (a) (other than in accordance with clause (ii) of the
  second sentence of the definition of "Collateral Quality Matrix"), (b), (c), (d) and (e) above.

                    Section 8.2.   Supplemental Indentures with Consent of Noteholders.

                 With the consent of the Requisite Noteholders, the Servicer and the Holders of the
  Preferred Shares, to the extent described in the Paying and Transfer Agency Agreement, each
  Hedge Counterparty (to the extent the amendment would have a material adverse effect on each
  such Hedge Counterparty), the Co-Issuers and the Trustee may enter into an indenture or
  indentures supplemental hereto for the purpose of adding any provisions to, or changing in any
  manner or eliminating any of the provisions of, this Indenture or of modifying in any manner the
  rights of the Holders of the Notes under this Indenture; provided that, notwithstanding any
  Amendment Buy-Out Option described in Section 9.4(b), no such supplemental indenture shall,
  without the consent of each Noteholder of each Class adversely affected thereby:

                          (1)      change the Final Maturity Date or Payment Date of any Note, or
           reduce the principal amount, notional principal amount or stated amount thereof, as the
           case may be, or the means of determining the Applicable Periodic Rate, the Optional
           Redemption Price, the Special Redemption Price, the Tax Event Redemption Price or the
           Mandatory Redemption Price, as applicable, with respect thereto, change the provisions
           of this Indenture relating to the application of proceeds of the Trust Estate to the payment
           of the Notes or the Combination Notes or change the jurisdiction where any Note or
           Combination Note is payable, or the coin or currency in which, any Note, Combination
           Note or any amount thereunder is payable, or impair the right to institute suit for the
           enforcement of any such payment on or after the maturity thereof;



  OHS East:160186418.12                            156

                                                                                        009169
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
                                       of 23506/09/21 Page 164 of 291 PageID 12032
Case 3:21-cv-00538-N Document 26-34 Filed



                          (2)    reduce the percentage in Aggregate Principal Amount, the consent
           of the Holders of which is required for the execution of any such supplemental indenture,
           or the consent of the Holders of which is required for any waiver of compliance with
           certain provisions of this Indenture or certain Events of Default hereunder and their
           consequences provided for in this Indenture;

                          (3)     impair or adversely affect the Trust Estate except as otherwise
           permitted herein;

                            (4)    permit the creation of any lien ranking prior to or on a parity with
           the lien of this Indenture with respect to any part of the Trust Estate or terminate the lien
           of this Indenture on any property at any time subject hereto (other than pursuant to the
           terms of this Indenture) or deprive the Holder of any Note or any other party expressly
           secured hereby of the security afforded by the lien of this Indenture;

                           (5)     reduce the percentage of the Aggregate Principal Amount of the
           Notes whose Holders must direct the Trustee to preserve the Trust Estate or must consent
           before any request is made to rescind the Trustee’s election to preserve the Trust Estate
           pursuant to Section 5.5 hereof, or to sell or liquidate the Trust Estate pursuant to Section
           5.4, 5.5 or 9.7 hereof or modify the requirement for consent of any other party to which
           the right to consent is expressly granted hereby;

                          (6)    modify any of the provisions of this Section or Section 5.15 hereof,
           except to increase any such percentage or to provide that certain other provisions of this
           Indenture cannot be modified or waived without the consent of the Holder of each
           Outstanding Note affected thereby;

                         (7)    modify the provisions of Article XI hereof or the definition of the
           term "Holder," "Noteholder," "Majority Noteholders," "Majority Preferred Shareholders,"
           "Requisite Noteholders" or of the term "Outstanding";

                           (8)      amend any provision of this Indenture relating to the institution of
           proceedings for the Issuer or the Co-Issuer to be adjudicated as bankrupt or insolvent, or
           the consent by the Issuer or the Co-Issuer to the institution of bankruptcy or insolvency
           proceedings against it, or the filing with respect to the Issuer or the Co-Issuer of a petition
           or answer or consent seeking reorganization or relief under the Bankruptcy Code or any
           other similar applicable law, or the consent by the Issuer or the Co-Issuer to the filing of
           any such petition as to the appointment of a receiver, liquidator, assignee, trustee or
           sequestrator (or other similar official) of the Issuer or the Co-Issuer or of any substantial
           part of its property, respectively;

                           (9)    amend any provision of this Indenture or other such document that
           provides that the obligations of the Co-Issuer or the Issuer, as the case may be, are non-
           recourse obligations of the Co-Issuer or the Issuer, respectively, payable solely from the
           Collateral in accordance with the terms hereof; or

                           (10) modify any of the provisions of this Indenture in such a manner as
           to affect the calculation of the amount or timing of any payment of interest or principal

  OHS East:160186418.12                             157

                                                                                           009170
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
                                       of 23506/09/21 Page 165 of 291 PageID 12033
Case 3:21-cv-00538-N Document 26-34 Filed



           due on any Note or Combination Note on any Payment Date (including the calculation of
           any of the individual components of such calculation) or to affect the rights of the
           Holders of Notes or Combination Notes to the benefit of any provisions for the
           redemption of such Notes or Combination Notes contained herein.

                  With respect to any action that requires consent from 100% of the Noteholders, if
  any Noteholder has notified the Trustee in writing that pursuant to such Noteholder’s
  organizational documents or other documents governing such Noteholder's actions, the
  Noteholder is not permitted to take any affirmative action approving, rejecting or otherwise
  acting upon any Issuer request under the Indenture, the failure by such Noteholder to consent to
  or reject any such requested action will be deemed a consent by such Noteholder to the requested
  action. In addition, any consent required from a Noteholder or a Holder of a Preferred Share
  may be evidenced by one or more instruments (which may be an electronic document, including,
  but not limited to, in the form of email, to the extent permitted by applicable law), signed by
  Noteholders or Holders of Preferred Shares in person or by agents duly appointed in writing
  (provided that no signature shall be required on electronic documents, including, but not limited
  to, in the form of email to the extent permitted by law).

                Not later than 15 Business Days prior to the execution of any proposed
  supplemental indenture pursuant to this Section, the Trustee shall mail to the Servicer and, so
  long as any Notes or Combination Notes are then rated by any Rating Agency, to each such
  Rating Agency, a copy of such supplemental indenture and, if any Notes or Combination Notes
  are then rated, prior to the execution of the proposed supplemental indenture, the Rating
  Condition must be satisfied with respect to such supplemental indenture.

                  Except for any proposed amendment that would affect the terms of the
  Combination Notes as such, Holders of the Combination Notes shall be entitled to vote under
  this Section 8.2 only as Holders of the related Component Securities.

                  It shall not be necessary in connection with any consent of Noteholders under this
  Section for the Noteholders to approve the specific form of any proposed supplemental
  indenture, but it shall be sufficient if such consent shall approve the substance thereof.

                  In the event that any supplemental indenture is consented to by the Issuer, the Co-
  Issuer and 100% of the Aggregate Outstanding Amount of each Class of Notes and the Rating
  Condition is satisfied or is specifically waived by all consenting parties, all conditions precedent
  to the execution of such supplemental indenture shall be deemed satisfied, the execution of such
  supplemental indenture shall be authorized or permitted by this Indenture, and the Trustee shall
  execute and accept the additional trusts created by such supplemental indenture pursuant to this
  Article VIII or modification thereby of the trusts created by this Indenture without obtaining an
  Opinion of Counsel; provided that that the Trustee may, but shall not be obligated to, enter into
  any such supplemental indenture that affects the Trustee's own rights, duties or immunities under
  this Indenture or otherwise. The Servicer shall not be bound by any amendment or supplement
  to this Indenture that would reduce the rights, decrease the fees or other amounts payable to it
  under this Indenture or increase the duties or obligations of the Servicer unless the Servicer
  consents to it in writing, such consent not to be unreasonably withheld or delayed. The Servicer
  shall follow any amendment or supplement to this Indenture by which it is bound of which it has

  OHS East:160186418.12                           158

                                                                                       009171
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
                                       of 23506/09/21 Page 166 of 291 PageID 12034
Case 3:21-cv-00538-N Document 26-34 Filed



  received written notice from the time it receives a copy of the amendment from the Issuer or the
  Trustee.

                  Promptly after the execution by the Co-Issuers and the Trustee of any
  supplemental indenture pursuant to this Section 8.2, the Issuer or the Trustee at the request of the
  Issuer shall deliver to the Holders of the Notes, the Servicer, each Rating Agency then rating any
  Notes a copy thereof.

                    Section 8.3.   Execution of Supplemental Indentures.

                  In executing or accepting the additional trusts created by any supplemental
  indenture permitted by this Article VIII or the modifications thereby of the trusts created by this
  Indenture, the Trustee shall be entitled to receive, and (subject to Section 6.3(d) hereof) shall be
  fully protected in relying upon, an Opinion of Counsel stating that the execution of such
  supplemental indenture is authorized or permitted by this Indenture, and that all conditions
  precedent applicable thereto under this Indenture have been satisfied. The Trustee may, but shall
  not be obligated to, enter into any such supplemental indenture which affects the Trustee’s own
  rights, duties or immunities under this Indenture or otherwise.

                    Section 8.4.   Effect of Supplemental Indentures.

                 Upon the execution of any supplemental indenture under this Article VIII, this
  Indenture shall be modified in accordance therewith, and such supplemental indenture shall form
  a part of this Indenture for all purposes; and every Holder of Notes and Combination Notes
  theretofore and thereafter authenticated and delivered hereunder shall be bound thereby.

                    Section 8.5.   Reference in Notes and Combination Notes to Supplemental
  Indentures.

                 Notes and Combination Notes authenticated and delivered after the execution of
  any supplemental indenture pursuant to this Article VIII may, and if required by the Trustee
  shall, bear a notation in form approved by the Trustee as to any matter provided for in such
  supplemental indenture. If the Issuer shall so determine, new Notes and Combination Notes, so
  modified as to conform in the opinion of the Trustee and the Issuer to any such supplemental
  indenture, may be prepared and executed by the Issuer and authenticated and delivered by the
  Trustee in exchange for Outstanding Notes and Combination Notes.

                                              ARTICLE IX

                              REDEMPTION; TERMINATION OF TRUST

                    Section 9.1.   Optional Redemption.

                  (a)     The Notes shall be redeemable, in whole but not in part, by the Co-Issuer
  or the Issuers, as applicable, at the direction of the Holders of at least 66-2/3% of the outstanding
  Eligible Preferred Shares on any Payment Date after the Non-Call Period at the Optional
  Redemption Price (such redemption of all the Notes, an "Optional Redemption by Liquidation").
  No redemption pursuant to this Section 9.1(a) shall occur unless all Outstanding Notes are

  OHS East:160186418.12                            159

                                                                                        009172
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
                                       of 23506/09/21 Page 167 of 291 PageID 12035
Case 3:21-cv-00538-N Document 26-34 Filed



  redeemed, all payments, fees and expenses are paid in full on the date of such redemption, all
  amounts due to or advanced by any Hedge Counterparty under any Hedge Agreement have been
  paid or reimbursed and the applicable notice requirements provided in the Paying and Transfer
  Agency Agreement have been satisfied.

                   (b)     Any Class of Notes may be redeemed in whole but not in part, on any
  Payment Date after the Non-Call Period from the proceeds of a Refinancing (the "Refinancing
  Proceeds") with the consent of the Holders of at least a Majority of the Eligible Preferred Shares
  or at the direction of such Holders of Preferred Shares if the Servicer, on behalf of the Issuer,
  gives written notice thereof to the Holders of all the Preferred Shares (with a copy to the Trustee,
  the Paying and Transfer Agent and Rating Agencies) at least 30 days prior to the Payment Date
  fixed by the Issuer for such redemption (such date, the "Refinancing Date"), by obtaining a loan
  or an issuance of a replacement class of notes, the terms of which loan or issuance will be
  negotiated by, and acceptable to, the Servicer, on behalf of the Issuer, from one or more financial
  institutions or purchasers (which may include the Servicer or its Affiliates) selected by the
  Servicer (a refinancing provided to such loan or issuance, a "Refinancing" and a redemption of
  the Notes in connection with such Refinancing, an "Optional Redemption by Refinancing") and,
  if such Refinancing has not been directed by a Majority of the Eligible Preferred Shares, such
  proposal is approved such Majority of the Preferred Shares prior to the Refinancing Date. The
  Issuer shall obtain a Refinancing only if the Servicer determines to its satisfaction (and so
  notifies the Trustee in writing) that: (i) the principal amount of any obligations providing the
  Refinancing is no greater than the principal amount of the Notes being redeemed plus the fees
  and administrative expenses of the Issuer related to the Refinancing; (ii) the stated maturity of
  the obligations providing the Refinancing is no earlier than the Stated Maturity of the Notes
  being redeemed; (iii) the interest rate payable in respect of the obligations providing the
  Refinancing is less than the interest rate payable on the Notes being redeemed; (iv) the
  agreements relating to the Refinancing contain non-recourse and non-petition provisions,
  investor qualification provisions and transfer restrictions equivalent to those applicable to the
  Notes being redeemed, as set forth in the Indenture; (v) the proceeds from the Refinancing will
  be at least sufficient to redeem the applicable Notes (at the Optional Redemption Price therefor)
  and to pay any fees and administrative expenses of the Issuer related to the Refinancing; (vi) the
  Refinancing Proceeds will be used (to the extent necessary) to redeem the applicable Notes; (vii)
  the Rating Condition for each Rating Agency shall be satisfied (other than with respect to the
  Notes being redeemed); (viii) the obligations providing the Refinancing are subject to the
  Priority of Payments and do not rank higher in priority pursuant to the Priority of Payments than
  the Class of Notes being redeemed; and (ix) the expenses in connection with the Refinancing
  have been paid or will be adequately provided for. Any Refinancing Proceeds shall not
  constitute Collateral Interest Collections or Collateral Principal Collections but shall be applied
  directly on the related Refinancing Date pursuant to the Indenture to redeem the Notes being
  refinanced without regard to the Priority of Payments; provided that, to the extent that any
  Refinancing Proceeds are not applied to redeem the Notes being refinanced, such Refinancing
  Proceeds shall be treated as Collateral Principal Collections or, if the Rating Condition is
  satisfied with respect to such application, as Collateral Interest Collections. None of the Co-
  Issuers, the Trustee or any other Person shall be liable to the Holders of the Preferred Shares for
  the failure to issue additional notes or to obtain secured loans.



  OHS East:160186418.12                           160

                                                                                       009173
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
                                       of 23506/09/21 Page 168 of 291 PageID 12036
Case 3:21-cv-00538-N Document 26-34 Filed



                  (c)     The election of the Issuer to redeem any Notes pursuant to this Section 9.1
  shall be set forth in an Issuer Order, given to the Trustee in accordance with Section 9.6 hereof,
  directing the Trustee to make the payment of the Optional Redemption Price for all (in the case
  of an Optional Redemption by Liquidation) or the selected Class (in the case of an Optional
  Redemption by Refinancing) of the Notes, as applicable, from funds in the Collection Account
  and/or from monies deposited with the Trustee by the Issuer pursuant to Section 9.8 hereof.

                (d)    The Issuer shall, simultaneously with electing to redeem Notes under this
  Section 9.1, set the Optional Redemption Date and the Redemption Record Date for any
  redemption pursuant to this Section and give notice thereof to the Trustee pursuant to Section 9.6
  hereof.

                   (e)     The Issuer shall have the option to withdraw the notice of redemption until
  (i) the earlier of the fifth Business Day prior to the proposed Optional Redemption Date and the
  date on which a forward purchase contract is entered into pursuant to Section 9.8 or (ii) the fifth
  Business Day prior to the proposed Refinancing Date, if (A) in the case of an Optional
  Redemption by Liquidation, the Servicer shall be unable to deliver the forward purchase contract
  which satisfies the terms of Section 9.8 to the Trustee, in form satisfactory to the Trustee or (B)
  in the case of an Optional Redemption by Refinancing, the Servicer does not make the
  determinations required pursuant to Section 9.1(b) or (C) in the case of any Optional
  Redemption, at least a Majority of the Eligible Preferred Shares direct such notice to be
  withdrawn, in each case by written notice to the Trustee, the Servicer, each Class of Notes and,
  for so long as any Class of Notes and the Rating Agencies is listed on any stock exchange and
  the rules of such stock exchange so require, to such stock exchange, on or prior to such earlier
  day.

                 (f)     On the Optional Redemption Date, the Optional Redemption Price shall be
  distributed pursuant to Section 11.1(d) after payment of all amounts required to be paid pursuant
  to Section 11.1(b).

                    Section 9.2.   Mandatory Redemption.

                  If either the Interest Coverage Test or the Overcollateralization Tests (other than
  with respect to a failure of the Class B-2L Overcollateralization Test) are not satisfied as of any
  applicable Calculation Date or a Rating Confirmation Failure occurs, all or a portion of the Notes
  shall be redeemed (or, in the case of the Class B-1L Notes and the Class B-2L Notes, any
  Periodic Rate Shortfall Amounts shall be paid and then the Notes shall be redeemed) by the
  Issuer, in the order set forth in Section 11.1 hereof, on the Payment Date immediately following
  such Calculation Date at the Mandatory Redemption Price (pursuant to the applicable provisions
  of Sections 11.1 and 11.2 hereof) in an amount sufficient such that the Interest Coverage Test
  and Overcollateralization Tests are satisfied or a Rating Confirmation is received, as applicable.
  The amount of any Mandatory Redemption hereunder shall be determined in accordance with the
  provisions of Section 11.2 hereof. If on any Payment Date the Class B-2L Overcollateralization
  Test is not satisfied, 50% of available Interest Proceeds will be applied to pay principal on the
  Class B-2L Notes and 50% (or, after the Class B-2L Notes are paid in full, 100%) of available
  Interest Proceeds will be applied sequentially to pay principal on the Notes according to the
  priorities described herein until the Class B-2L Overcollateralization Test is satisfied. In

  OHS East:160186418.12                           161

                                                                                       009174
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
                                       of 23506/09/21 Page 169 of 291 PageID 12037
Case 3:21-cv-00538-N Document 26-34 Filed



  addition, Principal Proceeds will be applied sequentially to pay principal on the Notes, as set
  forth in clause SECOND of Section 11.1(c)(ii) and 11.1(c)(iii) herein.

                    Section 9.3.   Additional Collateral Deposit Requirement.

                On each Payment Date after the second Payment Date, the Additional Collateral
  Deposit Requirement shall be applied by the Issuer in the order set forth in Section 11.1 hereof.

                    Section 9.4.   Special Redemption; Amendment Buy-Out

                  (a)     The Notes shall be redeemable in part on any Payment Date during the
  Revolving Period at the option of the Issuer, as directed by and at the discretion of the Servicer,
  to the extent more than U.S. $2,000,000 of Collateral Principal Collections held in the Collection
  Account are not applied to the purchase of Additional Portfolio Collateral satisfying the criteria
  contained in Section 11.3 hereof by the earlier of the last day of the next succeeding Due Period
  or the last day of the Revolving Period, in the order and priority set forth in Section 11.1 hereof.

                  (b)    In the case of any supplemental indenture pursuant to Section 8.2 that
  requires the consent of one or more Holders of Notes or Preferred Shares, the Amendment Buy-
  Out Purchaser shall have the right, but not the obligation, to purchase from Non-Consenting
  Holders (which shall not include any Holders of the Class A-1LA Notes unless such Holders
  consent to being designated as "Non-Consenting Holders," as described below) all Notes or
  Preferred Shares held by such Holders of the Class of Notes or Preferred Shares whose consent
  was solicited with respect to such supplemental indenture (the "Amendment Buy-Out Option")
  for the applicable Amendment Buy-Out Purchase Price; provided, however, that the Amendment
  Buy-Out Purchaser may not exercise the Amendment Buy-Out Option during the Non-Call
  Period in connection with a proposed amendment to reduce the rate of interest on any Security,
  as applicable, or to change the earliest date on which Notes of any Class or Preferred Shares may
  be redeemed at the option of the Issuer; provided further, that notwithstanding the definition of
  Non-Consenting Holder, any Holder of Notes (other than the Class A-1LA Notes) or Preferred
  Shares who fails to respond to any such consent solicitation shall be deemed to have consented to
  any such supplemental indenture. Notwithstanding the foregoing, during the Non-Call Period,
  "Non-Consenting Holder" shall exclude any Holder of Class A-1LA Notes (unless such Holder
  has consented in writing to be designated as a Non-Consenting Holder) and the Amendment
  Buy-Out Option shall not be applicable to such Class A-1LA Notes. If the Amendment Buy-Out
  Option is exercised, the Amendment Buy-Out Purchaser must purchase all such Notes or
  Preferred Shares of Non-Consenting Holders, regardless of the applicable percentage of the
  Aggregate Outstanding Amount of the Notes or Preferred Shares the consent of whose Holders is
  required for such supplemental indenture (an "Amendment Buy-Out"). By its acceptance of its
  Securities or Preferred Shares hereunder, each Holder of Notes or Preferred Shares agrees that if
  the Amendment Buy-Out Option is exercised, any Non-Consenting Holder will be required to
  sell its applicable Notes or Preferred Shares to the Amendment Buy-Out Purchaser. Neither the
  Amendment Buy-Out Purchaser nor any other Person shall have any liability to any Holder or
  Beneficial Owner of Securities or Preferred Shares as a result of an election by the Amendment
  Buy-Out Purchaser not to exercise the Amendment Buy-Out Option. For the avoidance of doubt,
  (i) nothing described above or in the Indenture shall in any way limit or restrict the rights of the
  Holders of the Class A-1LA Notes to consent or withhold their consent to a supplemental

  OHS East:160186418.12                            162

                                                                                       009175
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
                                       of 23506/09/21 Page 170 of 291 PageID 12038
Case 3:21-cv-00538-N Document 26-34 Filed



  indenture or to otherwise vote their interest both during and after the Non-Call Period and (ii) the
  Trustee shall have no responsibility for overseeing the Servicer’s compliance with the
  Amendment Buy-Out provisions herein.

                 (c)     All purchases made pursuant to an Amendment Buy-Out Option
  individually and in the aggregate must comply with the applicable transfer restrictions for the
  relevant Securities or Preferred Shares set forth herein and all applicable laws, rules and
  regulations (including, without limitation, any rules, regulations and procedures of any securities
  exchange, self-regulatory organization or clearing agency).

                    Section 9.5.   Tax Event Redemption.

                  (a)    The Notes shall be redeemable, in whole but not in part, by the Issuer at
  the direction of a Majority of the Preferred Shares or a Majority of the Controlling Class (but
  only if the Aggregate Principal Balance of Portfolio Collateral is less than 100% of the Class A-
  1L Notes) on any Payment Date at the Tax Event Redemption Price, if as a result of (i) change in
  tax law, rule or regulation or the interpretation thereof, the payments to be received on the
  Portfolio Collateral are reduced as a result of the imposition of withholding tax, (ii) the Issuer is
  otherwise subjected to tax such that the income of the Issuer is reduced in an amount determined
  by such holders of Preferred Shares to be material, (iii) (A) one or more items of Portfolio
  Collateral that were not subject to withholding tax when the Issuer committed to purchase them
  have become subject to withholding tax or the rate of withholding has increased on one or more
  items of Portfolio Collateral that were subject to withholding tax when the Issuer committed to
  purchase them and (B) in any Due Period the aggregate of the payments subject to withholding
  tax on new withholding tax obligations and the increase in payments subject to withholding tax
  on increased rate withholding tax obligations, in each case to the extent not "grossed-up" (on an
  after-tax basis) by the related obligor, represent 5% or more of Interest Proceeds for the Due
  Period, or (iv) (A) a Hedge Counterparty being required to deduct or withhold from any payment
  to the Issuer under the related Hedge Agreement for or on account of any tax for whatever reason
  and such obligor or Hedge Counterparty is not required to pay to the Issuer such additional
  amount as is necessary to ensure that the net amount actually received by the Issuer (free and
  clear of taxes, whether assessed against such obligor, such Hedge Counterparty or the Issuer)
  will equal the full amount that the Issuer would have received had no such deduction or
  withholding occurred or (B) the Issuer being required to pay to the Hedge Counterparty an
  additional amount for or on account of any tax for whatever reason, the Issuer does not receive
  the full amount under a Hedge Agreement that it would otherwise be entitled to receive, or (v)
  taxes, fees, assessments or other similar charges are imposed on the Issuer or the Co-Issuer in an
  aggregate amount in any 12-month period in excess of $2,000,000, other than liabilities for
  withholding taxes included in clause (iii) above. No redemption pursuant to this Section 9.5
  shall occur unless all Outstanding Notes are redeemed, unless all payments, fees and expenses
  are paid in full on the date of such redemption, all amounts due to or advanced by any Hedge
  Counterparty under any Hedge Agreement have been paid or reimbursed and unless all other
  payments, fees and expenses are paid in full.

                  (b)     The election of the Issuer to redeem any Notes pursuant to this Section 9.5
  shall be set forth in an Issuer Order, given to the Trustee in accordance with Section 9.6 hereof,
  directing the Trustee to make the payment of the Tax Event Redemption Price from funds in the

  OHS East:160186418.12                           163

                                                                                        009176
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
                                       of 23506/09/21 Page 171 of 291 PageID 12039
Case 3:21-cv-00538-N Document 26-34 Filed



  Collection Account and/or from monies deposited with the Trustee by the Issuer pursuant to
  Section 9.8 hereof.

                (c)     The Issuer shall, simultaneously with electing to redeem Notes under this
  Section 9.5, set the Tax Event Redemption Date and the Redemption Record Date for any
  redemption pursuant to this Section 9.5 and give notice thereof to the Trustee pursuant to Section
  9.6 hereof.

                  (d)     The Issuer shall have the option to withdraw the notice of redemption until
  the earlier of the fifth Business Day prior to the proposed Tax Event Redemption Date and the
  date on which a forward purchase contract is entered into pursuant to Section 9.8(b) hereof by
  written notice to the Trustee and the Servicer on or prior to such earlier day.

                 (e)     On the Tax Redemption Date, the Tax Event Redemption Price shall be
  distributed pursuant to Section 11.1(d) hereof after payment of all amounts required to be paid
  pursuant to Section 11.1(b) hereof.

                    Section 9.6.   Notice to Trustee, Rating Agencies, the Hedge Counterparty and
  the Servicer.

                 (a)    The Issuer shall by Issuer Order, in connection with an Optional
  Redemption pursuant to Section 9.1 or a Tax Event Redemption pursuant to Section 9.5, not later
  than the twentieth Business Day immediately preceding the proposed Optional Redemption Date
  or Tax Event Redemption Date, as applicable, notify in writing the Trustee, each Hedge
  Counterparty, each Rating Agency then rating any Class of Notes and the Servicer of such
  proposed Optional Redemption Date or Tax Event Redemption Date, as applicable, and the
  proposed Redemption Record Date and Optional Redemption Price for each Class of Notes.

                  (b)     If any Mandatory Redemption is required pursuant to Section 9.2 hereof,
  the Issuer shall, not later than the third Business Day after the related Calculation Date, notify in
  writing the Trustee, each Rating Agency then rating any Class of Notes, the Hedge Counterparty,
  the Servicer and, so long as any Class of Notes is listed on the Irish Stock Exchange, the Irish
  Paying Agent that such redemption is required and the amount of the Notes of each Class
  required to be redeemed pursuant to the provisions of Section 11.2 hereof.

                  (c)     If any Special Redemption is required pursuant to Section 9.4 hereof, the
  Issuer shall, not later than twentieth Business Day preceding the proposed Special Redemption
  Date, notify in writing the Trustee, each Rating Agency then rating any Class of Notes, the
  Hedge Counterparty, the Servicer and, so long as any Class of Notes is listed on the Irish Stock
  Exchange, the Irish Paying Agent that such proposed redemption is required and the amount of
  the Notes of each Class to be redeemed.

                    Section 9.7.   Notice of Optional Redemption and Tax Event Redemption by the
  Issuer.

                 (a)     If notice thereof has been received by the Trustee from the Issuer pursuant
  to Section 9.6 hereof, notice of an Optional Redemption shall be given by the Trustee by first-
  class mail, postage prepaid, mailed not less than twenty calendar days prior to the proposed

  OHS East:160186418.12                           164

                                                                                        009177
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
                                       of 23506/09/21 Page 172 of 291 PageID 12040
Case 3:21-cv-00538-N Document 26-34 Filed



  Redemption Record Date, to each Holder of Notes to be redeemed at the address in the Note
  Register (with a copy to the Rating Agencies at the addresses specified in Section 10.7 hereof),
  and, so long as any Class of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent.

                  All notices of Optional Redemption shall state: the proposed Optional
  Redemption Date; the proposed Redemption Record Date; and that on such proposed Optional
  Redemption Date, all Outstanding Notes are to be redeemed and paid in full and that applicable
  interest thereon shall cease to accrue on the date specified in the notice and the place where such
  Notes may be surrendered for payment of the Optional Redemption Price, which shall be the
  agency of the Trustee to be maintained as provided in Section 7.2 hereof; and that the Issuer may
  withdraw such election at any time on or prior to the earlier of the Business Day prior to such
  proposed Optional Redemption Date and the date before which a forward purchase contract is
  entered into pursuant to Section 9.8(a) hereof.

                At the cost of the Issuer, the Trustee shall give notice of any withdrawal of the
  notice of redemption pursuant to Section 9.1(d) hereof (to the extent feasible) by overnight
  courier guaranteeing next day delivery, sent not later than the third Business Day prior to the
  previously proposed Optional Redemption Date, to each Holder of Notes to be redeemed at the
  address in the Note Register, and, so long as any Class of Notes is listed on the Irish Stock
  Exchange, the Irish Paying Agent.

                 Notice of Optional Redemption of the Notes shall be given by the Issuer or, at the
  Issuer’s request, by the Trustee in the name of the Issuer and at the expense of the Issuer. Failure
  to give notice of redemption or notice of withdrawal, or any defect therein, to any Holder of any
  Note shall not impair or affect the validity of the redemption of the Notes or give rise to any
  claim based upon such failure or defect.

                 (b)     If notice thereof has been received by the Trustee from the Issuer pursuant
  to Section 9.6 hereof, notice of a Tax Event Redemption shall be given by the Trustee by first-
  class mail, postage prepaid, mailed not less than twenty calendar days prior to the proposed
  Redemption Record Date, to each Holder of Notes to be redeemed at the address in the Note
  Register (with a copy to the Rating Agencies at the addresses specified in Section 10.7 hereof),
  and, so long as any Class of Notes is listed on the Irish Stock Exchange, the Irish Paying Agent.

                   All notices of a Tax Event Redemption shall state: the proposed Tax Event
  Redemption Date; the proposed Redemption Record Date; and that on such proposed Tax Event
  Redemption Date, all of the Notes (to the extent of the Aggregate Principal Amount) are to be
  redeemed and paid in full and that interest thereon shall cease to accrue on the date specified in
  the notice and the place where such Notes may be surrendered for payment of the Tax Event
  Redemption Price, which shall be the agency of the Trustee to be maintained as provided in
  Section 7.2 hereof; and that the Issuer may withdraw such election at any time on or prior to the
  earlier of the fifth Business Day prior to such proposed Tax Event Redemption Date and the date
  before which a forward purchase contract is entered into pursuant to Section 9.8(b) hereof.

                 At the cost of the Issuer, the Trustee shall give notice of any withdrawal of the
  notice of redemption pursuant to Section 9.5 hereof (to the extent feasible) by overnight courier
  guaranteeing next day delivery, sent not later than the third Business Day prior to the previously

  OHS East:160186418.12                           165

                                                                                       009178
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
                                       of 23506/09/21 Page 173 of 291 PageID 12041
Case 3:21-cv-00538-N Document 26-34 Filed



  proposed Tax Event Redemption Date, to each Holder of Notes to be redeemed at the address in
  the Note Register (with a copy to the Rating Agencies at the addresses specified in Section 10.7
  hereof), and, so long as any Class of Notes is listed on the Irish Stock Exchange, the Irish Paying
  Agent.

                 Notice of Tax Event Redemption of the Notes shall be given by the Issuer or, at
  the Issuer’s request, by the Trustee in the name of the Issuer and at the expense of the Issuer.
  Failure to give notice of redemption or notice of withdrawal, or any defect therein, to any Holder
  of any Note shall not impair or affect the validity of the redemption of the Notes or the
  withdrawal thereof or give rise to any claim based upon such failure or defect.

                    Section 9.8.   Deposit of Optional Redemption Price and Tax Event Redemption
  Price.

                  (a)     In the case of an Optional Redemption, on or before the fifth Business Day
  preceding the proposed Optional Redemption Date contained in the notice of redemption as
  provided in Section 9.6 hereof, the Issuer shall deposit with the Trustee cash or Eligible
  Investments maturing no later than the Business Day prior to the Optional Redemption Date
  (unless such Eligible Investments are issued by the Person acting as Trustee, in which event they
  may mature on the Optional Redemption Date), or any combination thereof, in an amount
  sufficient to provide for payment of the Optional Redemption Price with respect to the
  Outstanding Notes and all amounts due under Sections 11.1(b) and 11.1(d) hereof. The Issuer
  may use all available funds in the Collection Account to provide for payment of the Optional
  Redemption Price in accordance with Section 11.1 hereof. In the event that there are not
  sufficient available funds in the Collection Account as of the date the notice of redemption is
  sent out pursuant to Section 9.6 hereof to pay the Optional Redemption Price on the Optional
  Redemption Date in accordance with Sections 11.1(b) and 11.1(d) hereof, the Servicer shall give
  the Trustee written direction to sell Portfolio Collateral in an amount sufficient to provide
  available funds to pay the Optional Redemption Price in full pursuant to Sections 11.1(b) and
  11.1(d) hereof, and shall give the Issuer written direction to enter into, as of a date which is not
  later than five (5) Business Days prior to the Optional Redemption Date, forward contracts (each
  of which shall provide for "payment versus delivery" and shall direct that payment be made to
  the Trustee) with a financial institution rated "A-1+" by Standard & Poor’s and "P-1" by
  Moody’s to sell such Portfolio Collateral for settlement at least three Business Days prior to the
  Optional Redemption Date, and shall provide a copy of such contract to the Trustee prior to such
  Business Day preceding such redemption date; and pursuant to such instruction, the Trustee shall
  release and sell such Portfolio Collateral for purposes of such redemption. In determining
  whether the proceeds of any Optional Redemption will be sufficient to pay the Optional
  Redemption Price on the Optional Redemption Date, the Issuer and the Trustee may rely on the
  Market Value of the Portfolio Collateral when entering into any forward purchase agreements.

                 (b)     In the case of a Tax Event Redemption, on or before the fifth Business
  Day preceding the proposed Tax Event Redemption Date contained in the notice of redemption
  as provided in Section 9.6 hereof, the Issuer shall deposit with the Trustee cash or Eligible
  Investments maturing no later than the Business Day prior to the Tax Event Redemption Date
  (unless such Eligible Investments are issued by the Person acting as Trustee, in which event they
  may mature on the Tax Event Redemption Date), or any combination thereof, in an amount

  OHS East:160186418.12                           166

                                                                                       009179
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
                                       of 23506/09/21 Page 174 of 291 PageID 12042
Case 3:21-cv-00538-N Document 26-34 Filed



  sufficient to provide for payment of the Tax Event Redemption Price with respect to the
  Outstanding Notes and all amounts due under Sections 11.1(b) and 11.1(d) hereof. The Issuer
  may use all available funds in the Collection Account to provide for payment of the Tax Event
  Redemption Price in accordance with Section 11.1 hereof. In the event that there are not
  sufficient available funds in the Collection Account as of the date the notice of redemption is
  sent out pursuant to Section 9.6 hereof to pay the Tax Event Redemption Price on the Tax Event
  Redemption Date in accordance with Sections 11.1(b) and 11.1(d) hereof, the Servicer shall give
  the Trustee written direction to sell Portfolio Collateral in an amount sufficient to provide
  available funds to pay the Tax Event Redemption Price in full pursuant to Sections 11.1(b) and
  11.1(d) hereof, and shall give the Issuer written direction to enter into, as of a date which is not
  later than five Business Days prior to the Tax Event Redemption Date, forward contracts (each
  of which shall provide for "payment versus delivery" and shall direct that payment be made to
  the Trustee) with a financial institution rated "A-1+" by Standard & Poor’s and "P-1" by
  Moody’s to sell such Portfolio Collateral for settlement at least three Business Days prior to the
  Tax Event Redemption Date, and shall provide a copy of such contract to the Trustee prior to
  such third Business Day preceding such redemption date; and pursuant to such instruction, the
  Trustee shall release and sell such Portfolio Collateral for purposes of such redemption.

                    Section 9.9.   Notes Payable on Optional Redemption Date.

                  In the event that notice of Optional Redemption pursuant to Section 9.1 hereof has
  been given as provided in Section 9.6 hereof and not withdrawn, all Outstanding Notes shall on
  the Optional Redemption Date become due and payable at the Optional Redemption Price, and
  (unless the Issuer shall default in the payment of the Optional Redemption Price) all Outstanding
  Notes shall cease to bear interest on the Optional Redemption Date. Each Holder shall present
  and surrender its Note at the place specified in the notice of Optional Redemption on or prior to
  such Optional Redemption Date; provided that if there is delivered to the Issuer and the Trustee
  such security or indemnity as may be required by them to save each of them harmless (an
  unsecured indemnity agreement of an Institutional Investor organized under the laws of the
  United States or any state in the United States with a net worth at least twice the amount of the
  security or indemnity being deemed sufficient to satisfy such security or indemnity requirement)
  and an undertaking thereafter to surrender such Note, then, in the absence of notice to the Issuer
  or the Trustee that the applicable Note has been acquired by a protected purchaser, such payment
  shall be made without presentation or surrender.

                  If any Note called for redemption shall not be so paid upon surrender thereof for
  Optional Redemption (or the delivery of the indemnity pursuant to the preceding paragraph), the
  principal shall, until paid, bear interest from the Optional Redemption Date at the Applicable
  Periodic Rate.

                    Section 9.10. Notes Payable on Mandatory Redemption Date.

                 In the event of a Mandatory Redemption pursuant to Section 9.2 hereof, principal
  of the Notes (or, in the case of Class B-1L Notes and the Class B-2L Notes, any Periodic Rate
  Shortfall Amount and then any principal) in an amount determined pursuant to Section 11.2
  hereof shall on the Mandatory Redemption Date become due and payable, and (unless the Issuer


  OHS East:160186418.12                           167

                                                                                       009180
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
                                       of 23506/09/21 Page 175 of 291 PageID 12043
Case 3:21-cv-00538-N Document 26-34 Filed



  shall default in the payment of the Mandatory Redemption Price) such amounts shall cease to
  bear interest on the Mandatory Redemption Date.

                    Section 9.11. Notes Payable on Tax Event Redemption.

                  In the event that notice of a Tax Event Redemption pursuant to Section 9.5 hereof
  has been given as provided in Section 9.6 hereof and not withdrawn, all Outstanding Notes shall
  on the Tax Event Redemption Date become due and payable at the Tax Event Redemption Price,
  and (unless the Issuer shall default in the payment of the Tax Event Redemption Price) all
  Outstanding Notes shall cease to bear interest on the Tax Event Redemption Date. Each Holder
  shall present and surrender its Note at the place specified in the notice of redemption on or prior
  to such Tax Event Redemption Date; provided that if there is delivered to the Issuer and the
  Trustee such security or indemnity as may be required by them to save each of them harmless
  (an unsecured indemnity agreement of an Institutional Investor organized under the laws of the
  United States or any state in the United States with a net worth at least twice the amount of the
  security or indemnity being deemed sufficient to satisfy such security or indemnity requirement)
  and an undertaking thereafter to surrender such Note, then, in the absence of notice to the Issuer
  or the Trustee that the applicable Note has been acquired by a bona fide purchaser, such payment
  shall be made without presentation or surrender.

                 If any Note called for a Tax Event Redemption shall not be so paid upon
  surrender thereof for a Tax Event Redemption (or the delivery of the indemnity pursuant to the
  preceding paragraph), the principal shall, until paid, bear interest from the Tax Event
  Redemption Date at the Applicable Periodic Rate.

                    Section 9.12. Initial Deposit Redemption.

                 The Class A-1LA Notes shall be subject to Initial Deposit Redemption pursuant to
  the terms of Section 3.3 hereof.

                    Section 9.13. Reserved.

                    Section 9.14. Notes Payable on Special Redemption Date.

                  In the event of a Special Redemption pursuant to Section 9.4 hereof, principal of
  the Notes (or, in the case of the Class B-1L Notes and the Class B-2L Notes, any Periodic Rate
  Shortfall Amount and then any principal) in an amount determined pursuant to Section 11.1
  hereof shall on the Special Redemption Date become due and payable and (unless the Issuer
  shall default in the payment of the Special Redemption Price) such amounts shall cease to bear
  interest on the Special Redemption Date.




  OHS East:160186418.12                           168

                                                                                      009181
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
                                       of 23506/09/21 Page 176 of 291 PageID 12044
Case 3:21-cv-00538-N Document 26-34 Filed



                                              ARTICLE X

                           ACCOUNTS, ACCOUNTINGS AND RELEASES

                    Section 10.1. Collection of Money.

                  Except as otherwise expressly provided herein, the Trustee may demand payment
  or delivery of, and shall receive and collect, directly and without intervention or assistance of
  any fiscal agent or other intermediary, all money and other property payable to or receivable by
  the Trustee pursuant to this Indenture, including all payments due on the Pledged Securities
  included in the Trust Estate, in accordance with the terms and conditions of such Pledged
  Securities. The Trustee shall segregate and hold all such money and property received by it in
  trust for the Holders of the Notes and shall apply it as provided in this Indenture.

                    Section 10.2. Accounts.

                  (a)     The Trustee shall, on or prior to the Closing Date, establish with the
  Securities Intermediary ten non-interest bearing segregated securities accounts (collectively, the
  "Accounts") which shall be designated as the "Collection Account," the "Collateral Account," the
  "Reserve Account," the "Initial Deposit Account," the "Expense Reimbursement Account," the
  "Loan Funding Account," the "Closing Expense Account," the "Securities Lending Account," the
  "Default Swap Collateral Account," and the "Default Swap Issuer Account," respectively,
  identified as held in trust for the benefit of the Noteholders and the applicable Secured Parties or,
  in the case of the Default Swap Collateral Account, as held in trust for the benefit of the related
  Default Swap Counterparty and, to the extent provided in this Indenture, the other Secured
  Parties. The Trustee may establish any number of sub-accounts to the Collection Account for its
  convenience in administering the Accounts and Trust Estate.

                Each Account (including any sub-account) shall be a securities account
  established with the Securities Intermediary in the name of the Trustee in accordance with
  Section 6.15.

                  Pursuant to a Servicer Order, a Default Swap Collateral Account shall be
  established for each Default Swap. The Trustee shall credit to each such Default Swap Collateral
  Account on the Closing Date or on the date any such Default Swap is entered into, as applicable,
  the amount required to secure the obligations of the Issuer in accordance with the terms of the
  related Default Swap, as directed by the Servicer, which amount shall be at least equal to the
  amount referred to in paragraph (iv) of the definition of Default Swap, such amounts to be
  credited to any such Default Swap Collateral Account shall be transferred by the Trustee from
  the Collection Account or the Initial Deposit Account, as directed by the Servicer.

                  Amounts credited to a Default Swap Collateral Account shall be maintained in
  accordance with the terms and provisions of the related Default Swap. Amounts and property
  credited to a Default Swap Collateral Account shall be withdrawn by the Trustee and applied to
  the payment of any amounts payable by, or to the delivery of investment property deliverable by,
  the Issuer to the related Default Swap Counterparty, as directed by the Servicer, in accordance
  with the terms of such Default Swap. Income received on amounts credited to a Default Swap


  OHS East:160186418.12                           169

                                                                                        009182
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
                                       of 23506/09/21 Page 177 of 291 PageID 12045
Case 3:21-cv-00538-N Document 26-34 Filed



  Collateral Account will be applied in accordance with the terms of the applicable Default Swap
  to the payment of any periodic amounts owed by the Issuer to the applicable Default Swap
  Counterparty on the date such amounts are due, as directed by the Servicer. After application of
  such amounts, any income then contained in such Default Swap Collateral Account will be
  withdrawn from such Account, upon direction of the Servicer, and credited to the Collection
  Account for distribution as Collateral Interest Collections. After payment of all amounts owing
  by the Issuer to a Default Swap Counterparty in accordance with the terms of the related Default
  Swap (other than any Default Swap Counterparty Termination Payment) the Trustee shall be
  directed by the Servicer to withdraw all funds and other property credited to the Default Swap
  Collateral Account related to such Default Swap and credit such funds and other property to the
  Collection Account, as Collateral Principal Collections (in the case of cash and Eligible
  Investments) and the Collateral Account (in the case of Portfolio Collateral and other financial
  assets) for application as Collateral Principal Collections (other than any income thereon which
  will be Collateral Interest Collections) in accordance with the terms of this Indenture. Any
  Default Swap Counterparty Termination Payments owed by the Issuer to the Default Swap
  Counterparty shall be paid solely from amounts available therefor under the priority of payment
  provisions described herein.

                 Except for interest on securities credited to a Default Swap Collateral Account
  payable to the Issuer as described pursuant to the preceding paragraph, funds and other property
  standing to the credit of a Default Swap Collateral Account will not be considered to be an asset
  of the Issuer for purposes of the Interest Coverage Test or the Overcollateralization Tests;
  provided, however that the Default Swap that relates to such Default Swap Collateral Account
  will be considered an asset of the Issuer for such purposes.

                  If the terms of any Default Swap require the Default Swap Counterparty to secure
  its obligations with respect to such Default Swap, upon Servicer Order the Trustee will cause to
  be established a Default Swap Issuer Account in respect of such Default Swap. The Trustee shall
  credit to any such Default Swap Issuer Account all funds and other property received from the
  applicable Default Swap Counterparty to secure the obligations of such Default Swap
  Counterparty in accordance with the terms of such Default Swap.

                Funds and other property standing to the credit of any Default Swap Issuer
  Account will not be considered to be an asset of the Issuer for purposes of the Interest Coverage
  Test or the Overcollateralization Tests; provided, however that the Default Swap that relates to
  such Default Swap Issuer Account will be considered an asset of the Issuer for such purposes.

                 In accordance with the terms of the applicable Default Swap, funds and other
  property standing to the credit of the related Default Swap Issuer Account will be withdrawn by
  the Trustee, as directed by the Servicer, and applied to the payment of any amount owing by the
  related Default Swap Counterparty to the Issuer. After payment of all amounts owing by the
  Default Swap Counterparty to the Issuer in accordance with the terms of the related Default
  Swap, all funds and other property standing to the credit of the related Default Swap Issuer
  Account will be withdrawn from such Default Swap Issuer Account and paid or transferred to
  the related Default Swap Counterparty, as directed by the Servicer, in accordance with the
  applicable Default Swap.


  OHS East:160186418.12                         170

                                                                                     009183
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
                                       of 23506/09/21 Page 178 of 291 PageID 12046
Case 3:21-cv-00538-N Document 26-34 Filed



                 The Collection Account shall be a segregated securities account (or, at the
  Trustee’s option, may be comprised of two separate, segregated trust accounts, designated for the
  collection of Collateral Interest Collections and Collateral Principal Collections, respectively), to
  which money required to be credited to the Collection Account (and Eligible Investments in
  which such money may be held from time to time, which Eligible Investments shall be acquired
  and held pursuant to the terms of Section 6.16 hereof) shall be credited.

                 All Portfolio Collateral Delivered to the Trustee that consists of security
  entitlements shall be credited to the Collateral Account.

                   Pursuant to Servicer Order, on or before the date on which the Issuer enters into a
  Securities Lending Agreement and delivers a copy of it to the Trustee, the Trustee shall create a
  segregated securities account designated as the Securities Lending Account with respect to any
  such Securities Lending Agreement. All Securities Lending Collateral posted by any Securities
  Lending Counterparty and received by the Trustee in support of its respective obligation under a
  Securities Lending Agreement shall be immediately credited to the Securities Lending Account.
  The only permitted withdrawal from or application of funds credited to the Securities Lending
  Account shall be: (i) for application to obligations of the relevant Securities Lending
  Counterparty to the Issuer under a Securities Lending Agreement if the Securities Lending
  Agreement becomes subject to early termination or in the exercise of remedies under the related
  Securities Lending Agreement upon any "event of default" under and as defined in the related
  Securities Lending Agreement, including liquidating the related Securities Lending Collateral, or
  (ii) to return the Securities Lending Collateral to the relevant Securities Lending Counterparty
  when and as required by the relevant Securities Lending Agreement, in each case as directed by
  the Servicer.

                  Amounts credited to the Securities Lending Account shall be applied as provided
  in the preceding paragraph. To the extent provided in a Securities Lending Agreement, earnings
  on amounts credited to the Securities Lending Account shall be payable by the Issuer to the
  related Securities Lending Counterparty, as directed by the Servicer.

                  Amounts credited to the Securities Lending Account shall not be considered an
  asset of the Issuer for the purposes of the Interest Coverage Test or the Overcollateralization
  Tests, but the loaned security or asset that relates to the Securities Lending Account shall be so
  considered an asset of the Issuer.

                  The Trustee shall credit to the Collection Account (i) all Collections received and
  (ii) all amounts otherwise received by it which are required to be credited thereto pursuant to this
  Indenture, including but not limited to, Section 10.3(e)(i) hereof.

                  The Trustee shall credit to the Initial Deposit Account (i) the Deposit received on
  the Closing Date for credit to the Initial Deposit Account pursuant to Section 3.2(e) hereof, (ii)
  all other amounts received by the Trustee which are required to be credited thereto pursuant to
  this Indenture, including but not limited to, Sections 3.2(e), 10.3(e)(ii) and 11.3 hereof and (iii)
  all proceeds received with respect to the sale of the Post-Closing Sale Collateral.




  OHS East:160186418.12                           171

                                                                                        009184
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
                                       of 23506/09/21 Page 179 of 291 PageID 12047
Case 3:21-cv-00538-N Document 26-34 Filed



                 Upon the purchase of any item of Portfolio Collateral that is a Delayed
  Drawdown Loan or a Revolving Loan, the Trustee (as instructed by the Servicer) shall credit
  Collateral Principal Collections to the Loan Funding Account in an amount equal to the Issuer’s
  maximum future funding obligations under the terms of such Delayed Drawdown Loan or
  Revolving Loan (as identified by the Servicer) and the Collateral Principal Collections so
  credited shall be considered part of the purchase price of such Delayed Drawdown Loan or
  Revolving Loan for purposes of Article XII hereof. When Collateral Principal Collections are
  received by the Trustee with respect to a Delayed Drawdown Loan or a Revolving Loan, the
  amount of such Collateral Principal Collections that may thereafter be re-borrowed under the
  terms of the Delayed Drawdown Loan or the Revolving Loan shall be credited to the Loan
  Funding Account.

                 The Trustee shall credit to the Expense Reimbursement Account (i) on the
  Closing Date the $50,000 received on the Closing Date for credit to the Expense Reimbursement
  Account pursuant to Section 3.2(f) hereof, (ii) all other amounts received by the Trustee which
  are required to be credited thereto from available amounts in the Collection Account pursuant to
  Section 11.1 hereof and (iii) all amounts received by it which are required to be credited thereto
  pursuant to Section 10.3(e)(iii) hereof.

                Upon receipt, the Trustee shall credit to the Closing Expense Account on the
  Closing Date the amount specified pursuant to Section 3.2(f) hereof.

                  In addition, the Issuer may, but under no circumstances shall be required to, credit
  such monies to the Collection Account as it deems, in its sole discretion, to be advisable in the
  event that, but for such action, an Event of Default would occur.

                 All monies, instruments, investment property and other property credited to the
  Collection Account, the Initial Deposit Account, the Expense Reimbursement Account, the Loan
  Funding Account, the Closing Expense Account and the Reserve Account pursuant to this
  Indenture, and all Portfolio Collateral and other property credited to the Collateral Account, shall
  be held by the Trustee as part of the Trust Estate and shall be applied in the manner set forth
  herein.

                   The Trustee shall pay free and clear of the lien of the Indenture, upon receipt (or
  withdrawal from the Collection Account if previously credited thereto), all Retained Accrued
  Interest, as directed by Bear Stearns.

                  (b)    Upon Servicer Order (which may be in the form of standing instructions)
  or, after the occurrence of an Event of Default upon written direction of the Requisite
  Noteholders, any portion of the monies in the Collection Account, the Initial Deposit Account,
  the Loan Funding Account, the Expense Reimbursement Account, Reserve Account and the
  Closing Expense Account in excess of $10,000 (in the aggregate) shall be applied by the Trustee
  as directed in such Servicer Order (or written direction of Requisite Noteholders, as the case may
  be) to purchase one or more Eligible Investments, provided that Eligible Investments in the Loan
  Funding Account are to mature no later than one Business Day after the date of such purchase.
  If the amount in such Accounts is equal to or less than $10,000, such amount shall remain therein
  and shall not be held in Eligible Investments. The Servicer and Issuer acknowledge that the

  OHS East:160186418.12                           172

                                                                                       009185
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
                                       of 23506/09/21 Page 180 of 291 PageID 12048
Case 3:21-cv-00538-N Document 26-34 Filed



  selection of Eligible Investments by the Servicer pursuant to the preceding sentence shall be
  subject to the availability of such Eligible Investment at the institution at which such Account is
  held. If, prior to the occurrence of an Event of Default, the Servicer shall not have given
  directions pursuant to this Section 10.2(b) with respect to any amounts in excess of $10,000 for
  one Business Day, the Trustee, unless otherwise directed in writing by the Issuer within one
  Business Day, shall invest such monies in Standby Directed Investments (which, in the case of
  Eligible Investments in the Loan Funding Account, are to mature no later than one Business Day
  after the date of such purchase). If, after the occurrence of an Event of Default, the Requisite
  Noteholders shall not have given directions pursuant to this Section 10.2(b) with respect to any
  amounts in excess of $10,000 for one Business Day, the Trustee shall apply such moneys as fully
  as practicable to purchase Standby Directed Investments and maturing not later than the earlier
  of (i) 30 days after the date of such purchase or (ii) the Business Day prior to the next Payment
  Date (or, in the case of Eligible Investments in the Initial Deposit Account, the Business Day
  prior to the Effective Date and in the case of Eligible Investments in the Loan Funding Account,
  one Business Day after the date of such purchase). All income or other gain from such Eligible
  Investments shall be credited to the Collection Account, the Initial Deposit Account, the Loan
  Funding Account, the Expense Reimbursement Account, the Reserve Account or the Closing
  Expense Account, as the case may be (for which the related purchase was made) and any loss
  resulting from such Eligible Investments shall be charged to the Collection Account, the Initial
  Deposit Account, the Loan Funding Account, the Expense Reimbursement Account, the Reserve
  Account or the Closing Expense Account, as the case may be (for which the related purchase
  was made). The Trustee shall not in any way be held liable by reason of any insufficiency in the
  Collection Account, the Initial Deposit Account, the Expense Reimbursement Account, the Loan
  Funding Account or the Closing Expense Account resulting from any loss on any Eligible
  Investment. Except as expressly provided herein, the Trustee shall be under no obligation to
  invest funds held hereunder.

                 (c)     Upon Servicer Order and subject to the provisions of Section 11.3 hereof,
  on any Business Day, the applicable portion of Collateral Interest Collections shall be released
  from the Collection Account as specified in such Servicer Order and applied by the Trustee in
  accordance with such Servicer Order in payment of one or more specified items of Additional
  Portfolio Collateral purchased in accordance with the provisions of Section 11.3 hereof.

                 (d)    Upon Servicer Order and subject to the provisions of Section 11.3 hereof
  on any Business Day all or a portion of the Collateral Principal Collections (other than Collateral
  Disposition Proceeds) shall be released from the Collection Account as specified in such
  Servicer Order and applied by the Trustee in accordance with such Servicer Order in payment of
  one or more specified items of Additional Portfolio Collateral purchased in accordance with the
  provisions of Section 11.3 hereof.

                (e)     Upon Servicer Order and subject to the provisions of Section 12.4 hereof,
  on any Business Day all or a portion of the Collateral Disposition Proceeds shall be released
  from the Collection Account and applied by the Trustee in accordance with such Servicer Order
  in payment of one or more specified items of Substitute Portfolio Collateral purchased in
  accordance with the provisions of Section 12.4 hereof.



  OHS East:160186418.12                          173

                                                                                      009186
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
                                       of 23506/09/21 Page 181 of 291 PageID 12049
Case 3:21-cv-00538-N Document 26-34 Filed



                 (f)     Upon Servicer Order and subject to the requirements of Section 3.4
  hereof, between the Closing Date and the close of business on the Effective Date only, all or a
  portion of the Deposit available in the Initial Deposit Account shall be released from the Initial
  Deposit Account and applied by the Trustee in accordance with such Servicer Order in payment
  for Original Portfolio Collateral purchased in accordance with Section 3.4 hereof. Upon Servicer
  Order, on the Effective Date and pursuant to Section 3.4(d), all Account Income credited to the
  Initial Deposit Account shall be released from the Initial Deposit Account and credited to the
  Collection Account to be applied as Collateral Interest Collections on the next Payment Date and
  the remainder of such funds shall be considered Collateral Principal Collections.

                (g)     Upon Servicer Order on behalf of the Issuer, all or a portion of the funds
  available in the Expense Reimbursement Account shall be released from the Expense
  Reimbursement Account and applied by the Trustee to the payment to the Issuer for the purpose
  of paying on or prior to the next Payment Date following the date of delivery of such Servicer
  Order the Issuer Base Administrative Expenses, as specified therein, which are payable during
  the Due Period relating to such Payment Date.

                  (h)    On or before the first Payment Date, any remaining portion of the Closing
  Expense Deposit after the closing expenses have been paid in full, as confirmed by the Issuer, or
  Servicer on its behalf, (including any Account Income thereon) shall be transferred (i) upon
  receipt by the Trustee of a Servicer Order to the Initial Deposit Account (and be deemed to be
  part of the Deposit) or, after the Effective Date, to the Collection Account to be applied as
  Collateral Interest Collections or (ii) if no such Servicer Order has been received on the Business
  Day prior to the second Payment Date, to the Collection Account to be applied as Collateral
  Interest Collections.

                 (i)     Upon Servicer Order on behalf of the Issuer, all or a portion of the funds
  available in the Loan Funding Account shall be released from the Loan Funding Account and
  applied by the Trustee to fund amounts drawn under any Delayed Drawdown Loan or Revolving
  Loan and only funds in the Loan Funding Account shall be used for such purpose. In addition,
  upon Servicer Order on behalf of the Issuer, all or a portion of the funds available in the Loan
  Funding Account at any time in excess of the aggregate principal amount of commitments which
  may be drawn upon all Delayed Drawdown Loans and Revolving Loans in the Portfolio
  Collateral will be released from the Loan Funding Account and applied by the Trustee to the
  Collection Account to be applied as Collateral Principal Collections.

                  (j)    On or before the Closing Date, the Trustee shall establish with the
  Securities Intermediary a single, segregated securities account that shall be designated as the
  Reserve Account, that shall be held in trust in the name of the Trustee for the benefit of the
  applicable Secured Parties, and over which the Trustee shall have exclusive control and the sole
  right of withdrawal. On the Closing Date, the Trustee, at the direction of the Issuer, shall credit
  to the Reserve Account the Reserve Amount from the net proceeds of the Offering. Amounts
  credited to the Reserve Account shall be applied pursuant to subclause (b) of this Section 10.2.




  OHS East:160186418.12                          174

                                                                                      009187
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
                                       of 23506/09/21 Page 182 of 291 PageID 12050
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 10.3. Custody and Release of Portfolio Collateral.

                 (a)    The Issuer shall cause each item of the Trust Estate to be Delivered, and
  the Trustee shall hold each item of the Trust Estate as Delivered, separate and apart from all
  other property held by the Trustee. To the extent that such of the Trust Estate as constitutes a
  deposit account is maintained with Investors Bank & Trust Company, the parties hereto hereby
  make the agreements required pursuant to clause (h) of the definition of Delivery.
  Notwithstanding any other provision of this Indenture, the Trustee shall not hold any part of the
  Trust Estate through an agent or nominee except as expressly permitted by this Section 10.3(a).
  Each of the preceding requirements of this Section 10.3(a) is subject to the right of the Trustee to
  relocate the Trust Estate to another jurisdiction pursuant to and upon compliance with Section
  7.5(b) hereof.

                 (b)      If no Event of Default has occurred and is continuing, the Servicer, by a
  Servicer Order delivered to the Trustee on or before the settlement date for any sale of an item of
  Portfolio Collateral, certifying that (i) it has determined that such Portfolio Collateral has become
  an item of Credit Risk Portfolio Collateral, an item of Credit Improved Portfolio Collateral, an
  item of Defaulted Portfolio Collateral, an item of Equity Portfolio Collateral or an item of
  Portfolio Collateral to be sold pursuant to Section 12.1(d) hereof and, in each case, the sale of
  such Portfolio Collateral is in compliance with Section 12.1 hereof or (ii) based upon receipt of
  an Issuer Order, on or after the Payment Date occurring in November 2011, the Collections from
  the sale of such Portfolio Collateral shall be used to effect an Optional Redemption in
  accordance with Section 9.1 hereof or (iii) based on receipt of an Issuer Order, the Collections
  from the sale of such Portfolio Collateral shall be used to effect a Tax Event Redemption in
  accordance with Section 9.5 hereof or (iv) it has determined that such Portfolio Collateral has
  become subject to withholding or similar tax and its sale is in compliance with Section 12.1
  hereof, may direct the Trustee to release from the lien of this Indenture and deliver the Portfolio
  Collateral specified in such Servicer Order and, upon receipt of such Servicer Order, the Trustee
  shall release such Portfolio Collateral from such lien and deliver such Portfolio Collateral in
  accordance with the Servicer Order, in each case against receipt of sale proceeds therefor.

                 (c)     The Trustee on behalf of the Issuer shall notify the Servicer of any
  Portfolio Collateral for which the Trustee has received notice that such Portfolio Collateral is
  being redeemed or paid in full. The Trustee, upon Servicer Order, shall release from the lien of
  this Indenture such Portfolio Collateral and shall deliver such Portfolio Collateral in accordance
  with the terms of the redemption or payment in full, in each case against receipt of the proceeds
  of the redemption price therefor or payment in full thereof.

                  (d)    The Trustee on behalf of the Issuer shall notify the Servicer of any
  Portfolio Collateral for which the Trustee has received notice that such Portfolio Collateral is
  subject to an Offer. If no Event of Default has occurred and is continuing and subject to the
  provisions of Article XII hereof, the Servicer shall, by Servicer Order delivered to the Trustee on
  or before the date set for an exchange, tender or sale of such Portfolio Collateral, set forth in
  reasonable detail the procedure for response to such Offer and direct the Trustee to release from
  the lien of this Indenture such Portfolio Collateral in accordance with the terms of the Offer in
  each case against receipt of payment therefor. Subject to the Trustee's timely receipt of such


  OHS East:160186418.12                            175

                                                                                        009188
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
                                       of 23506/09/21 Page 183 of 291 PageID 12051
Case 3:21-cv-00538-N Document 26-34 Filed



  direction from the Servicer, the Trustee shall be under no obligation to take any action in respect
  of such Offer.

                   (e)     (i)    The Trustee shall credit all proceeds received by it from the
           disposition of Portfolio Collateral to the Collection Account unless simultaneously
           applied to purchase in Substitute Portfolio Collateral (as directed by the Servicer). The
           Trustee shall also credit to the Collection Account (A) all Account Income with respect to
           the Collection Account, (B) all proceeds received by it from the disposition of an Eligible
           Investment in the Collection Account, (C) any portion of the Deposit remaining in the
           Initial Deposit Account on the Effective Date if an Initial Deposit Redemption is not
           required on such date, which shall be deemed Collateral Principal Collections; provided
           that, at the direction of the Servicer, up to 25% of such remaining Deposit may be
           deemed to be Collateral Interest Collections, pursuant to Section 3.4(d) hereof, and (D)
           upon Servicer Order pursuant to Section 10.2(f) hereof, all Account Income in the Initial
           Deposit Account on the Effective Date.

                         (ii)   The Trustee shall credit to the Initial Deposit Account all proceeds
           received by it from the disposition of an Eligible Investment in the Initial Deposit
           Account (subject, however, to the terms of Section 10.2(f) regarding the transfer of such
           Account Income to the Collection Account on the Effective Date).

                         (iii)  The Trustee shall credit to the Expense Reimbursement Account
           all Account Income with respect to the Expense Reimbursement Account and all
           proceeds received by it from the disposition of an Eligible Investment in the Expense
           Reimbursement Account.

                 (f)     The Trustee shall, at such time as there are no Notes Outstanding and all
  obligations of the Issuer under or pursuant to this Indenture have been satisfied, upon receipt of
  written notice from the Servicer that all amounts owing to the Servicer have been paid, release
  the Trust Estate from the lien of this Indenture.

                    Section 10.4. Reports of Trustee.

                  Upon written request, the Trustee shall supply to the Issuer, Ambac and the
  Servicer at least three (3) Business Days prior to the date required hereunder for delivery of each
  Note Valuation Report and each Monthly Report, all information that it has received hereunder
  with respect to the Pledged Securities which is reasonably required for the preparation of the
  Note Valuation Report and Monthly Report; such information being in a Microsoft Excel format.
  The Trustee shall supply in a timely fashion to the Issuer, Bear Stearns, Ambac, each Hedge
  Counterparty and the Servicer any other information that the Issuer or the Servicer may
  reasonably request from time to time that is in the possession of the Trustee and required to be
  provided by Section 10.5 hereof. The Trustee shall promptly forward to the Issuer, Bear Stearns,
  Ambac and the Servicer copies of notices and other writings received by it from the issuer of any
  Pledged Security or from any clearing agency with respect to any Pledged Security advising the
  holders of such security of any rights that the holders might have with respect thereto (including,
  without limitation, notices of calls and redemptions) as well as all periodic financial reports
  received from such issuers and clearing agencies with respect to such issuers. Nothing in this

  OHS East:160186418.12                           176

                                                                                       009189
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
                                       of 23506/09/21 Page 184 of 291 PageID 12052
Case 3:21-cv-00538-N Document 26-34 Filed



  Section 10.4 hereof shall be construed to impose upon the Trustee, in such capacity, any duty to
  prepare any report or statement which the Issuer is required to prepare or provide under Section
  10.5 hereof or to calculate, recalculate or verify any information required to be set forth in any
  such report or statement (other than information regularly maintained by the Trustee by reason of
  its acting as Trustee hereunder) prepared or required to be prepared by the Issuer or the Servicer.
  Nothing herein shall be construed to obligate the Trustee to disclose any information concerning
  its business or its operations which it reasonably considers confidential in nature.

                  On the date each Monthly Report is delivered or two Business Days prior to the
  Payment Date if with respect to a Note Valuation Report delivered in a month in which such
  Payment Date occurs, the Issuer shall cause to be promptly delivered to Standard & Poor’s the
  Standard & Poor’s CDO Monitor input file in the Standard & Poor’s Preferred Format (provided
  that the specific parameters identified by Standard & Poor’s have been delivered to the Issuer
  and the Trustee prior to the Closing Date and are limited to the scope herein stated) containing
  the Current Portfolio as of the date of determination and used to determine the S&P Scenario
  Loss Rate and the Schedule of Portfolio Collateral to Moody’s in electronic format. In addition,
  the Issuer may provide any such reports in electronic form on a password-protected internet site
  or such other electronic format as the Issuer deems desirable.

                    Section 10.5. Accountings.

                 (a)     Monthly. Not later than the (i) the first day of each month (or if such day
  is not a Business Day on the next succeeding Business Day) for months where no Payment Date
  occurs or (ii) the related Payment Date, for months in which a Payment Date occurs,
  commencing in July 2007, the Issuer shall compile and provide, or procure the provision, to the
  Trustee, the Paying and Transfer Agent, each Noteholder or Beneficial Owner (upon receipt by
  the Trustee of a certificate in the form of Exhibit H and to any Servicer of such Noteholder or
  Beneficial Owner to whom such Noteholder or Beneficial Owner has in writing directed the
  Trustee to send a copy of such report), Bear Stearns, the Servicer, each Hedge Counterparty and
  each Rating Agency (but only so long as any Class of Notes is rated) a monthly report in a
  Microsoft Excel format (the "Monthly Report"), which shall contain the following information
  and instructions with respect to the Pledged Securities included in the Trust Estate, determined as
  of the seventh Business Day preceding either (i) the first day of such month (or if such day is not
  a Business Day on the next succeeding Business Day) or (ii) the Payment Date in months in
  which a Payment Date occurs (based in part on information provided by the Servicer):

                          (1)      the Aggregate Principal Amount of the Portfolio Collateral, the
           Principal Balance of each item of Portfolio Collateral, and the annual interest rate,
           maturity date, the designated seniority, and the LIN, or, with respect to Loan X Inc., the
           applicable ID (if either is used by the Servicer) or CUSIP Number of each item of
           Portfolio Collateral in the Trust Estate, as well as the rating by Standard & Poor’s and the
           rating by Moody’s (provided that any private confidential credit assessments, including
           estimated or shadow ratings, shall not be disclosed in any report issued and/or published
           to any party other than the Issuer, the Trustee and the Servicer) of such item of Portfolio
           Collateral determined according to the methods prescribed by Schedules D and F,
           respectively, and the Moody's corporate family rating, senior unsecured rating or long-


  OHS East:160186418.12                            177

                                                                                        009190
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
                                       of 23506/09/21 Page 185 of 291 PageID 12053
Case 3:21-cv-00538-N Document 26-34 Filed



           term issuer rating, as applicable, the Moody’s Default Probability Rating and the notch
           difference, if any, of each item of Portfolio Collateral;

                          (2)    the Balance of the Eligible Investments in the Collection Account,
           the annual interest rate, maturity date, Principal Balance and issuer of each Eligible
           Investment in the Trust Estate, as well as the rating by Standard & Poor’s and the rating
           by Moody’s of such Eligible Investment;

                           (3)     the nature, source and amount of any Collections in the Collection
           Account, including the Collateral Interest Collections and Collateral Principal Collections
           received since the date of determination of the last Monthly Report (or since the Closing
           Date, in the case of the first such report);

                         (4)      the amount and identity of each item of Portfolio Collateral that
           was released for sale indicating the reason for such sale; and the amount and identity of
           each item of Portfolio Collateral that was Granted, since the date of determination of the
           last Monthly Report (or since the Closing Date, in the case of the first such report);

                          (5)    the identity, principal amount of and Market Value (segregating
           the Market Value determinations made by the Serving Entities) of each item of Portfolio
           Collateral in the Trust Estate which is an item of Defaulted Portfolio Collateral and
           Deferred Interest PIK Bond and the identity and principal amount of each item of
           Portfolio Collateral that became an item of Defaulted Portfolio Collateral, Deferred
           Interest PIK Bond or Equity Portfolio Collateral since the date of determination of the
           last Monthly Report (or since the Closing Date, in the case of the first such report);

                          (6)    the purchase price of each Pledged Security Granted and the sale
           price of each Pledged Security subject to a sale since the date of determination of the last
           Monthly Report (or since the Closing Date, in the case of the first such report); whether
           such Pledged Security is Portfolio Collateral or an Eligible Investment in the Collection
           Account;

                          (7)     (i) the identity, principal amount, Market Value, purchase price
           and percentage of the Aggregate Par Amount of each item of Portfolio Collateral
           included in the Trust Estate which is an item of Discount Portfolio Collateral, since the
           date of determination of the last Monthly Report (or since the Closing Date, in the case of
           the first such report) and (ii) the number of consecutive Business Days such item of
           Discount Portfolio Collateral has traded above (i) 90% of its Principal Balance with
           respect to Portfolio Loans and (ii) 85% of its Principal Balance with respect to Debt
           Securities;

                          (8)    after the Effective Date, the calculation of the Class A
           Overcollateralization Ratio, the Class B-1L Overcollateralization Ratio, the Class B-2L
           Overcollateralization Ratio and the Interest Coverage Ratio and the amount of any
           Additional Collateral Deposit Requirement and prior to the Effective Date and with
           respect to the Interest Coverage Ratio and the amount of any Additional Collateral
           Deposit Requirement, prior to the second Payment Date, listing such information as "not


  OHS East:160186418.12                            178

                                                                                        009191
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
                                       of 23506/09/21 Page 186 of 291 PageID 12054
Case 3:21-cv-00538-N Document 26-34 Filed



           applicable" and with respect to the Interest Coverage Ratio, in months other than months
           in which a Payment Date occurs, calculated in accordance with the second paragraph of
           the definition of the Interest Coverage Ratio and listing such results but marking them as
           "not applicable";

                            (9)      information with respect to the Portfolio Collateral Granted to the
           Trustee since the date of determination of the last Monthly Report (or since the Closing
           Date, in the case of the first such report) reasonably necessary to determine whether the
           eligibility criteria set forth in Section 12.2 were satisfied (at the time of such grant);

                          (10) the percentage of the Aggregate Par Amount comprised of non-
           U.S. Portfolio Collateral and the rating of the sovereign country in which the issuer of
           such non-U.S. Portfolio Collateral is domiciled;

                         (11) the identity of and the Market Value of each item of Portfolio
           Collateral which is a Current Pay Obligation and the percentage of the Aggregate par
           Amount comprised of Current Pay Obligations;

                        (12) the percentage of Portfolio Loans for which a Facility Rating has
           been withdrawn by Moody’s due to a restructuring of such Portfolio Loan;

                          (13) the Weighted Average Life, the Moody’s Weighted Average
           Rating (determined in accordance with the procedures set forth in Schedule F), the
           Weighted Average Coupon of the Fixed Rate Portfolio Collateral and the Weighted
           Average Margin of the Floating Rate Portfolio Collateral, the S&P Weighted Average
           Recovery Rate and the Moody’s Weighted Average Recovery Rate of the Portfolio
           Collateral, the Moody's Correlation Factor of the Portfolio Collateral, the Aggregate
           Principal Amount and percentage of the Aggregate Par Amount of Portfolio Collateral
           which consists of DIP Loans, Delayed Drawdown Loans, Revolving Loans and which
           has a Moody’s Rating or Standard & Poor’s Rating of "Caa1" or below or "CCC+" or
           below, respectively, other than Defaulted Portfolio Collateral, and the Applicable
           Percentage of each item of Portfolio Collateral;

                         (14) (a) the percentage of the Aggregate Par Amount consisting of
           obligations of issuers domiciled in a Group A Country, (b) the percentage of the
           Aggregate Par Amount consisting of obligations of issuers domiciled in a Group B
           Country and (c) the percentage of the Aggregate Par Amount consisting of obligations of
           issuers domiciled in any country other than the United States of America, a Group A
           Country or a Group B Country;

                          (15) the percentage of the Aggregate Par Amount consisting of
           Synthetic Securities including the identity of the Synthetic Security Obligors and the
           Reference Obligation and their rating, and the percentage of the Aggregate Par Amount
           consisting of Strip Securities;

                         (16) the Aggregate Principal Amount of the Portfolio Collateral and the
           percentage of the Aggregate Principal Amount of the Portfolio Collateral consisting of
           obligations maturing after August 1, 2024;

  OHS East:160186418.12                            179

                                                                                         009192
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
                                       of 23506/09/21 Page 187 of 291 PageID 12055
Case 3:21-cv-00538-N Document 26-34 Filed



                           (17) the par amount of all Portfolio Collateral included in the Trust
           Estate as of the Effective Date;

                          (18) the results of the Standard & Poor’s CDO Monitor determined in
           accordance with Schedule D hereto, whether the Standard & Poor’s CDO Monitor Test is
           passed or failed and the S&P Break-Even Loss Rate and the S&P Scenario Loss Rate for
           each Class;

                          (19) the Aggregate Principal Amount consisting of CLO Securities,
           including the Aggregate Principal Amount of each CLO Security with a Moody's Rating
           below "Baa3" or a Standard & Poor's Rating below "BBB-" and (b) the percentage of the
           Aggregate Par Amount of CLO Securities managed by any Servicer Entities; and

                         (20)    such other information as the Trustee or the Servicer may
           reasonably request.

                 Upon receipt of each Monthly Report, the Servicer shall compare the information
  contained therein and described in clauses (1) through (19) above to the information contained in
  its records with respect to the Collateral and shall, within three Business Days after receipt of
  each such Monthly Report, notify the Issuer, the Collateral Administrator (if different from the
  Trustee) and the Trustee in writing of any discrepancies between the information contained in the
  Monthly Report and the information maintained by the Servicer with respect to the Collateral. If
  any discrepancy exists, the Issuer and the Servicer shall attempt to resolve the discrepancy. If
  such discrepancy cannot be promptly resolved, the Trustee shall cause the Independent
  Accountants appointed by the Issuer pursuant to Section 10.6 hereof to review such Monthly
  Report and the Trustee’s records to determine the cause of such discrepancy. If such review
  reveals an error in the Monthly Report or the Issuer’s records, the Monthly Report or the Issuer’s
  records shall be revised accordingly and, as so revised, shall be utilized in making all
  calculations pursuant to this Indenture. Each Rating Agency (in each case only so long as any
  Class of Notes is rated by it), Bear Stearns and the Servicer shall be notified in writing of any
  such revisions by the Trustee on behalf of the Issuer.

                 After the end of the Revolving Period, the Monthly Report shall also contain a
  statement to the effect that it is not unusual for the eligibility criteria set forth in Section 12.2
  hereof not to be satisfied following the Revolving Period as the Portfolio Collateral matures or is
  otherwise disposed of and principal on the Notes is paid down.

                  (b)    Payment Date Accounting. With respect to each Calculation Date, the
  Issuer shall render or cause to be rendered an accounting (the "Note Valuation Report"),
  determined as of such Calculation Date, and delivered to the Trustee, the Paying and Transfer
  Agent, Bear Stearns, the Servicer, each Hedge Counterparty, the Collateral Administrator and
  each Rating Agency (but only so long as any Class of Notes is rated by it), not later than the
  Business Day prior to the Payment Date related to such Calculation Date. Upon receipt by the
  Trustee of a certificate in the form of Exhibit H, the Trustee shall make available the Note
  Valuation Report to the requesting Noteholder or Beneficial Owner. The Note Valuation Report
  shall contain the following information (based in part on information provided by the Servicer):



  OHS East:160186418.12                           180

                                                                                        009193
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
                                       of 23506/09/21 Page 188 of 291 PageID 12056
Case 3:21-cv-00538-N Document 26-34 Filed



                          (1)      The Aggregate Principal Amount of the Portfolio Collateral as of
           the close of business on such Calculation Date, after giving effect to Collateral Principal
           Collections received during the related Due Period and applied to purchase Additional
           Portfolio Collateral or Substitute Portfolio Collateral in accordance with the provisions of
           this Indenture, the sale or other disposition of each item of Portfolio Collateral during
           such Due Period and the Grant in favor of the Trustee of each item of Substitute Portfolio
           Collateral and Additional Portfolio Collateral during such Due Period.

                          (2)    The Aggregate Principal Amount of the Class A-1LA Notes as of
           the Calculation Date and such Aggregate Principal Amount expressed as a percentage of
           the original Aggregate Principal Amount of the Class A-1LA Notes, and the amount of
           principal payments to be made on the Class A-1LA Notes on the Payment Date relating
           to such Calculation Date and the Aggregate Principal Amount of the Class A-1LA Notes
           after giving effect to such principal payments and expressed as a percentage of the
           original Aggregate Principal Amount of the Class A-1LA Notes.

                          (3)    The Aggregate Principal Amount of the Class A-1LB Notes as of
           the Calculation Date and such Aggregate Principal Amount expressed as a percentage of
           the original Aggregate Principal Amount of the Class A-1LB Notes, and the amount of
           principal payments to be made on the Class A-1LB Notes on the Payment Date relating
           to such Calculation Date and the Aggregate Principal Amount of the Class A-1LB Notes
           after giving effect to such principal payments and expressed as a percentage of the
           original Aggregate Principal Amount of the Class A-1LB Notes

                          (4)    The Aggregate Principal Amount of the Class A-2L Notes as of the
           Calculation Date and such Aggregate Principal Amount expressed as a percentage of the
           original Aggregate Principal Amount of the Class A-2L Notes, and the amount of
           principal payments to be made on the Class A-2L Notes on the Payment Date relating to
           such Calculation Date and the Aggregate Principal Amount of the Class A-2L Notes after
           giving effect to such principal payments and expressed as a percentage of the original
           Aggregate Principal Amount of the Class A-2L Notes.

                          (5)    The Aggregate Principal Amount of the Class A-3L Notes as of the
           Calculation Date and such Aggregate Principal Amount expressed as a percentage of the
           original Aggregate Principal Amount of the Class A-3L Notes, and the amount of
           principal payments to be made on the Class A-3L Notes on the Payment Date relating to
           such Calculation Date and the Aggregate Principal Amount of the Class A-3L Notes after
           giving effect to such principal payments and expressed as a percentage of the original
           Aggregate Principal Amount of the Class A-3L Notes.

                          (6)    The Aggregate Principal Amount of the Class B-1L Notes as of the
           Calculation Date and such Aggregate Principal Amount expressed as a percentage of the
           original Aggregate Principal Amount of the Class B-1L Notes, and the amount of
           principal payments to be made on the Class B-1L Notes on the Payment Date relating to
           such Calculation Date and the Aggregate Principal Amount of the Class B-1L Notes after
           giving effect to such principal payments and expressed as a percentage of the original
           Aggregate Principal Amount of the Class B-1L Notes.

  OHS East:160186418.12                            181

                                                                                        009194
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
                                       of 23506/09/21 Page 189 of 291 PageID 12057
Case 3:21-cv-00538-N Document 26-34 Filed



                          (7)    The Aggregate Principal Amount of the Class B-2L Notes as of the
           Calculation Date and such Aggregate Principal Amount expressed as a percentage of the
           original Aggregate Principal Amount of the Class B-2L Notes, and the amount of
           principal payments to be made on the Class B-2L Notes on the Payment Date relating to
           such Calculation Date and the Aggregate Principal Amount of the Class B-2L Notes after
           giving effect to such principal payments and expressed as a percentage of the original
           Aggregate Principal Amount of the Class B-2L Notes.

                          (8)    The Periodic Interest Amount and the Periodic Rate Shortfall
           Amount, if any, for each Class of Notes (including the Note Component) for the Payment
           Date relating to such Calculation Date for the Payment Date relating to such Calculation
           Date and the Rated Balance and Rated Coupon (and any accrued and unpaid interest
           thereon) for the Combination Notes for the Payment Date relating to such Calculation
           Date.

                          (9)    The Aggregate Principal Amount of the Combination Notes as of
           the Calculation Date and such Aggregate Principal Amount expressed as a percentage of
           the original Aggregate Principal Amount of the Combination Notes and the amount of
           principal payments to be made on the Combination Notes on the Payment Date relating to
           such Calculation Date and the Aggregate Principal Amount of the Combination Notes
           after giving effect to such principal payments and expressed as a percentage of the
           original Aggregate Principal Amount of the Combination Notes.

                           (10) The Rated Balance of the Combination Notes as of such
           Calculation Date and payments made on account of such Rated Balance on the Payment
           Date relating to such Calculation Date.

                           (11) The Base Servicing Fee, the Additional Servicing Fee, the
           Supplemental Servicing Fee (if any), the Waived Servicing Fees (if any), the Trustee
           Administrative Expenses, the Preferred Shares Administrative Expenses, the Issuer Base
           Administrative Expenses, any replenishment of the Expense Reimbursement Account and
           the Issuer Excess Administrative Expenses, in each case including any amount with
           respect to any previous Payment Date that was not paid on a previous Payment Date
           relating to such Calculation Date on an itemized basis.

                          (12) The amount of any payment to be received from any Hedge
           Counterparty on the Payment Date relating to such Calculation Date and any proceeds
           from the sale of the rights to such payment received during the Due Period relating to
           such Calculation Date.

                           (11)   For the Collection Account:

                                  (a)     the Balance in the Collection Account as of such
                    Calculation Date;

                                   (b)     the amounts payable from the Collection Account pursuant
                    to Article XI hereof on the Payment Date relating to such Calculation Date (in the
                    aggregate and under each Section and subsection of Article XI hereof); and

  OHS East:160186418.12                            182

                                                                                        009195
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
                                       of 23506/09/21 Page 190 of 291 PageID 12058
Case 3:21-cv-00538-N Document 26-34 Filed



                                    (c)    the Balance remaining in the Collection Account
                    immediately after giving effect to all payments to be made on the Payment Date
                    relating to such Calculation Date.

                          (12) For the Loan Funding Account, the Balance in the Loan Funding
           Account as of such Calculation Date, the amounts, if any, payable from the Loan Funding
           Account to fund amounts drawn under any Delayed Drawdown Loan or Revolving Loan
           with respect to such Calculation Date and the amount, if any, transferred from the Loan
           Funding Account to the Collection Account as Collateral Principal Collections with
           respect to such Calculation Date.

                           (13) (A) The Overcollateralization Ratios and the Interest Coverage
           Ratio (including a break-down of the components of such ratios) and the results of the
           Overcollateralization Tests, the Interest Coverage Test and the amount of any Additional
           Collateral Deposit Requirement (which shall not be reported on a pass/fail basis) as of the
           close of business on such Calculation Date (after giving effect to any payments to be
           made on the Payment Date relating to such Calculation Date, other than payments of the
           Mandatory Redemption Price with respect to an O/C Redemption, if any, made pursuant
           to Section 9.2 hereof and Section 11.2 hereof), (B) if the Interest Coverage Test or any
           Overcollateralization Test is not met, the amount of O/C Redemption of each Class of
           Notes on the related Payment Date pursuant to Section 9.2 hereof that would be
           necessary on the related Payment Date in order to cause the Interest Coverage Test or
           such Overcollateralization Test to be met (after giving effect to all payments to be made
           on such Payment Date), (C) the results of the Interest Coverage Test and the
           Overcollateralization Tests after giving effect to such O/C Redemptions pursuant to
           Section 9.2 hereof and the other payments, if any, to be made on such Payment Date, (D)
           if a Rating Confirmation Failure has occurred, the amount of Rating Confirmation Failure
           Redemption of each Class of Notes on the related Payment Date pursuant to Section 9.2
           hereof that would be necessary on the related Payment Date in order to receive a Rating
           Confirmation (after giving effect to all payments to be made on such Payment Date), and
           (E) if the Additional Collateral Deposit Requirement is not met, the amount of cash that
           would be necessary on the related Payment Date to be applied in accordance with Section
           11.1 in order to cause the Additional Collateral Deposit Requirement to be met (after
           giving effect to all payments to be made on such Payment Date); provided that the Note
           Valuation Report need not contain information relating to the Interest Coverage Test or
           the Additional Collateral Deposit Requirement with respect to the first Calculation Date.

                 (c)    Noteholder Report. With respect to each Calculation Date, the Issuer shall
  render or cause to be rendered an accounting (the "Noteholder Report"), determined as of such
  Calculation Date, and completed not later than the Business Day preceding the Payment Date
  relating to such Calculation Date. The Issuer shall deliver to the Trustee, each Noteholder or
  Beneficial Owner (upon receipt by the Trustee of a certificate in the form of Exhibit H), each
  Rating Agency (but only so long as any Class of Notes is rated by such Rating Agency), the
  Paying and Transfer Agent, each Hedge Counterparty and the Servicer, a copy of the Noteholder
  Report promptly after such completion no later than the tenth day after such Calculation Date.
  The Noteholder Report shall contain the information contained in Section 10.5(b)(1) through
  (12) and Section 10.5(a)(1) through (19).

  OHS East:160186418.12                           183

                                                                                       009196
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
                                       of 23506/09/21 Page 191 of 291 PageID 12059
Case 3:21-cv-00538-N Document 26-34 Filed



                 Each Noteholder Report shall contain the following statement: "Each holder of a
  Note (excluding any holder of a Note (other than a Class B-2L Note transferred after the Closing
  Date or a Combination Note) issued pursuant to Regulation S but including any holder of a Class
  B-2L Note transferred after the Closing Date or a Combination Note issued pursuant to
  Regulation S) or a Combination Note or any interest therein is required at all times to be
  "Qualified Institutional Buyer" within the meaning of Rule 144A ("Rule 144A") under the U.S.
  Securities Act of 1933, as amended (the "Securities Act") who is also a "Qualified Purchaser"
  within the meaning of Section 3(c)(7) of the U.S. Investment Company Act of 1940, as amended
  (the "Investment Company Act") and each such holder (i) is not formed for the purpose of
  investing in the Notes (unless all of its beneficial owners are Qualified Purchasers), (ii) is not a
  dealer described in paragraph (a)(1)(ii) of Rule 144A (unless such holder owns and invests on a
  discretionary basis at least U.S. $25 million in securities of issuers that are not affiliated persons
  of such dealer), (iii) is not a plan referred to in paragraph (a)(1)(i)(D) or (E) of Rule 144A or a
  trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of such plan
  (unless investment decisions are made solely by the fiduciary, trustee or sponsor of such plan),
  (iv) each account for which it is holds Notes is holding Notes in at least the minimum
  denomination set forth in the Indenture and (v) will provide written notice of the foregoing and
  any other applicable transfer restrictions to any transferee of a Note or any interest therein. The
  Notes (excluding Notes (other than Class B-2L Notes transferred after the Closing Date and
  Combination Notes) issued pursuant to Regulation S but including Class B-2L Notes transferred
  after the Closing Date and Combination Notes issued pursuant to Regulation S) and the
  Combination Notes and any interest therein may only be transferred to a transferee that can make
  the foregoing representations and the Co-Issuers have the right, at any time, to force any holder
  of a Note who is not a Qualified Institutional Buyer and a Qualified Purchaser to sell or redeem
  its Notes."

                 After the end of the Revolving Period, the Noteholder Report shall also contain a
  statement to the effect that it is not unusual for the eligibility criteria set forth in Section 12.2
  hereof not to be satisfied following the Revolving Period as the Portfolio Collateral matures or is
  otherwise disposed of and principal on the Notes is paid down.

                 (d)     Payment Date Instructions. The Note Valuation Report referred to in
  subsection (b) of this Section 10.5 shall constitute instructions to the Trustee to withdraw on the
  Payment Date relating to such Note Valuation Report the available funds from the Collection
  Account and make the payments set forth in the Note Valuation Report in the manner specified,
  and in accordance with the priorities established, in Article XI hereof.

                  (e)    Optional Redemption Instructions. Not less than three Business Days
  after an Issuer Order electing an Optional Redemption of the Notes pursuant to Section 9.1 has
  been delivered to the Trustee, the Issuer shall compute the following information and provide
  such information in a statement (the "Redemption Date Statement") delivered to the Trustee,
  each Hedge Counterparty, the Servicer and the Rating Agencies:

                           (1)    the amounts payable to the Trustee, the Paying and Transfer Agent,
           the Issuer and the Servicer pursuant to Sections 11.1(b) and (d);



  OHS East:160186418.12                            184

                                                                                         009197
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
                                       of 23506/09/21 Page 192 of 291 PageID 12060
Case 3:21-cv-00538-N Document 26-34 Filed



                        (2)    the amount in the Collection Account available for payment of the
           Optional Redemption Price; and

                          (3)    the Optional Redemption Price.

                  (f)    Tax Event Redemption Instructions. Not later than three Business Days
  after an Issuer Order electing a Tax Event Redemption of the Notes Pursuant to Section 9.5 has
  been delivered to the Trustee, the Issuer shall compute the following information and provide
  such information in a statement (also, a "Redemption Date Statement") delivered to the Trustee,
  the Servicer and the Rating Agencies.

                         (1)    the amounts payable to the Trustee, the Issuer, the Paying and
           Transfer Agent and the Servicer pursuant to Sections 11.1(b) and (d);

                        (2)   the amount in the Collection Account available for payment of the
           Tax Event Redemption Price; and

                          (3) the Tax Event Redemption Price.

                 (g)    Appointment of Agent. The Issuer may appoint an administrator or other
  agent to perform its obligations to provide reports pursuant to this Article X and certain
  calculations pursuant to Article XII. Pursuant and subject to the terms of a collateral
  administration agreement (the "Collateral Administration Agreement") entered into or to be
  entered into among the Issuer, the Servicer and Investors Bank & Trust Company, the Issuer has
  appointed or shall appoint Investors Bank & Trust Company, as its initial agent for such
  purposes and Investors Bank & Trust Company, has accepted or shall accept such appointment
  and has agreed or shall agree to perform such obligations, as provided therein.

                    Section 10.6. Reports by Independent Accountants.

                  (a)    The Issuer will appoint prior to the Effective Date, a nationally recognized
  firm of accountants as the firm or firms of Independent certified public accountants to prepare
  and deliver the reports or certificates of such accountants required by this Indenture. Upon any
  resignation by, or removal of, such firm, the Issuer shall promptly appoint a successor thereto
  that shall also be a firm of Independent certified public accountants of recognized national
  reputation in the United States and for so long as any Notes are then rated, provide notice of such
  successor to each Rating Agency then rating any Notes. If the Issuer shall not have appointed a
  successor within 30 days of any firm resigning from the position of Independent certified public
  accountants to the Issuer, the Trustee shall promptly appoint a successor firm of Independent
  certified public accountants of recognized national reputation in the United States and for so long
  as any Notes are then rated, provide notice of such successor to each Rating Agency then rating
  any Notes. The fees of such Independent certified public accountants and its successor shall be
  payable by the Issuer.

                  (b)   On or before May 31 in 2008 and on or before May 31 in each year
  thereafter through 2012, the Issuer shall cause to be delivered to the Trustee, the Servicer and
  each Rating Agency, if any, then rating any Class of Notes a certificate (the "Accountants’
  Certificate") from the firm of Independent certified public accountants appointed by the Issuer

  OHS East:160186418.12                          185

                                                                                      009198
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
                                       of 23506/09/21 Page 193 of 291 PageID 12061
Case 3:21-cv-00538-N Document 26-34 Filed



  indicating (i) that such firm has reviewed the Note Valuation Reports and Redemption Date
  Statements relating to the Payment Dates in such period, (ii) that the calculations within such
  Note Valuation Reports and Redemption Date Statements have been performed in accordance
  with the applicable provisions of this Indenture (except as otherwise noted in a statement), (iii)
  the Aggregate Principal Amount of the Portfolio Collateral securing the Notes as of the
  Calculation Date relating to such Payment Dates and (iv) the procedures undertaken by such
  accountants to perform such calculations. In the event such firm requires the Trustee to agree to
  the procedures performed by such firm, the Servicer shall direct the Trustee in writing to so
  agree; it being understood and agreed that the Trustee will deliver such letter agreement in
  conclusive reliance upon the direction of the Servicer, and the Trustee makes no independent
  inquiry or investigation as to, and shall have no obligation or liability in respect of the
  sufficiency, validity or correctness of such procedures. Upon receipt by the Trustee of a
  certificate in the form of Exhibit H, the Trustee shall make available a copy of the Accountant’s
  Certificate to the requesting Noteholder.

                    (c)    Beginning with the year 2008, on or before (i) January 31 of each year or,
  (ii) if later, on or before any date in each year on which any of the information described below
  is required to be delivered to the Noteholders under the Code or any other applicable law, but, in
  any case, not later than March 1 of each year, the Issuer shall cause each Paying Agent in the
  United States to prepare and deliver a Form 1099 to each Noteholder and the Issuer shall provide
  or cause to be provided such other information as is requested by a Noteholder, which is
  necessary to permit such Holder to prepare and file any applicable U.S. income tax returns
  related to the most recently ended calendar year.

                    Section 10.7. Reports to Rating Agencies.

                  For so long as any Class of Notes is rated by a Rating Agency, the Issuer shall
  provide or cause to be provided to each Rating Agency then rating such Notes with a copy of
  each Monthly Report, each Note Valuation Report, each Noteholder Report, each Accountants’
  Certificate and any other notification delivered to any Noteholder pursuant to the provisions of
  this Indenture and with such additional information as such Rating Agency may from time to
  time reasonably request and the Issuer determines in its sole discretion may be obtained and
  provided without unreasonable burden or expense. In addition, upon receipt of actual knowledge
  thereof, the Trustee shall send to each Rating Agency notice of any Default set forth in Section
  5.1 hereof. The Trustee will also give notice to the Rating Agencies, of any removal of the
  Servicer pursuant to Section 5.4(c). In addition, the Servicer shall provide to the Rating
  Agencies those notices related to the Issuer’s purchase of Synthetic Securities that are
  contemplated by Section 12.10 (which notices, in the case of notices provided by the Servicer to
  Moody’s, shall be sent to the attention of a "Managing Director" of Moody’s CBO/CLO Group);
  and, if Standard & Poor’s or Moody’s so requests and if such requesting party did not rate the
  related Synthetic Securities or Securities Lending Agreements, the Servicer shall also provide to
  such requesting party a copy of the transaction documents in its possession, relating to all
  Synthetic Securities or Securities Lending Agreements. The Servicer shall also notify Standard
  & Poor’s if more than 10% of the Aggregate Principal Amount of Portfolio Collateral are
  obligations of issuers domiciled outside the United States. The address of Standard & Poor’s for
  purposes of notices and reports hereunder shall be as follows: 55 Water Street, New York, New
  York 10041-0003, (email: cdo_surveillance@sandp.com), Attention: Structured Finance Ratings,

  OHS East:160186418.12                           186

                                                                                      009199
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
                                       of 23506/09/21 Page 194 of 291 PageID 12062
Case 3:21-cv-00538-N Document 26-34 Filed



  or such other address of which the Issuer is notified in writing by Standard & Poor’s. The
  address of Moody’s for purposes of notices and reports hereunder shall be as follows: 99 Church
  Street, New York, New York 10007, email: cdomonitoring@moodys.com, Attention: CBO
  Monitoring Group or such other address of which the Issuer is notified in writing by Moody’s.

                                             ARTICLE XI

                                     APPLICATION OF MONIES

                    Section 11.1. Disbursements of Monies from Collection Account.

                 Except as otherwise set forth in Section 10.2 hereof, disbursements of monies
  from the Closing Expense Account and the Collection Account shall be made at the following
  times and in the following order of priority:

                          (a)     On the Closing Date, the Trustee shall pay, from the funds in the
           Closing Expense Account, the fees, commissions and expenses associated with the
           Closing (collectively, "Closing Expenses") as set forth in an Issuer Order delivered to the
           Trustee on the Closing Date; provided that any such Closing Expenses may in the
           alternative be paid on any date after the Closing Date and prior to the Payment Date in
           November 2007 from the Closing Expense Deposit in the Closing Expense Account
           pursuant to an Issuer Order delivered to the Trustee (which shall state that the amounts
           called for to be paid therein are Closing Expenses). All payments pursuant to Section
           11.1 hereof may be made from the United States. The Issuer may appoint an agent or
           agents for purposes of making payment of expenses, fees and commissions to be paid on
           its behalf from outside the United States pursuant hereto and (each such person shall be
           considered, a "Paying Agent" hereunder).

                           (b)    On each Payment Date (including the Final Maturity Date and if
           funds become available after the Final Maturity Date, on any date after the Final Maturity
           Date) and in accordance with the Note Valuation Report for the Calculation Date
           immediately preceding such Payment Date, the Trustee shall withdraw from the
           Collection Account (to the extent of the available funds therein excluding therefrom (I)
           during the Revolving Period, any Collateral Disposition Proceeds received during the
           Due Period relating to such Calculation Date to be applied by the Trustee during the
           related Due Period or the immediately succeeding Due Period as set forth in Section 12.4
           hereof and (II) during the Revolving Period or Amortization Period, Collateral Principal
           Collections in an aggregate amount equal to the agreed purchase prices for Additional
           Portfolio Collateral with respect to which the Issuer has entered into a commitment (as
           set forth in the notice from the Servicer to the Trustee) prior to the end of such Due
           Period for the purchase thereof, but has not settled such purchase by the end of such Due
           Period, as set forth in Section 11.3 hereof) an amount up to the Collateral Interest
           Collections and, to the extent the amount of the Collateral Interest Collections is not
           sufficient, an amount up to the Collateral Principal Collections, and payments received
           from any Hedge Counterparties under the Hedge Agreements, and shall make a
           disbursement in the following order of priority:


  OHS East:160186418.12                           187

                                                                                       009200
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
                                       of 23506/09/21 Page 195 of 291 PageID 12063
Case 3:21-cv-00538-N Document 26-34 Filed



                                   FIRST: To the Trustee for the payment in full of the Trustee
                    Administrative Expenses for the related Due Period and any Trustee
                    Administrative Expenses with respect to any previous Payment Date that were not
                    paid on any previous Payment Date, and then to the Paying and Transfer Agent
                    for the payment in full of the Preferred Shares Administrative Expenses for the
                    related Due Period and any Preferred Shares Administrative Expenses with
                    respect to any previous Payment Date that were not paid on any previous Payment
                    Date;

                                   SECOND: To the Issuer for the payment of Issuer Base
                    Administrative Expenses with respect to the related Due Period and any Issuer
                    Base Administrative Expenses with respect to a previous Payment Date that were
                    not paid on a previous Payment Date;

                                   THIRD: For the replenishment of the Expense Reimbursement
                    Account up to an amount equal to U.S. $50,000 to the extent any amount therein
                    has paid the Issuer Base Administrative Expenses for the related Due Period and
                    to the extent any amount so paid for any prior Due Period has not been so
                    replenished; provided however, notwithstanding anything to the contrary herein,
                    the amounts set forth in clauses FIRST through this clause THIRD shall not
                    exceed (i) $250,000 per annum plus (ii) the greater of $75,000 per annum and
                    0.0275% per annum of the Aggregate Par Amount on the related Calculation
                    Date.

                                   FOURTH: To the Servicer for the payment of the Base Servicing
                    Fee with respect to such Payment Date and any Base Servicing Fee with respect
                    to any previous Payment Date that was not paid on a previous Payment Date, and
                    to the Holders of the Class II Preferred Shares in accordance with the Paying and
                    Transfer Agency Agreement, the Class II Preferred Share Base Dividend then due
                    and any Class II Preferred Share Base Dividend with respect to any previous
                    Payment Date that was not paid on a previous Payment Date.

                                    FIFTH: To each Hedge Counterparty for the payment of amounts
                    due under any Hedge Agreement (excluding any termination payment due under
                    any such Hedge Agreement in respect of which respective Hedge Counterparty is
                    the sole "Defaulting Party" or sole "Affected Party" as such terms are defined
                    under the related Hedge Agreement), if applicable.

                 Notwithstanding anything herein to the contrary, any amounts to be paid to the
  Paying and Transfer Agent in its capacity as paying and transfer agent for the Preferred Shares
  pursuant to the Indenture will be delivered by the Trustee to the Paying and Transfer Agent for
  deposit in the Preferred Shares Collection Account in accordance with the Paying and Transfer
  Agency Agreement.

                 On the first Payment Date, any funds included in the Reserve Amount that are
  remaining after the Aggregate Base Fees and Expenses set forth above have been paid, shall be
  distributed in full as Adjusted Collateral Interest Collections or Adjusted Collateral Principal

  OHS East:160186418.12                            188

                                                                                       009201
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
                                       of 23506/09/21 Page 196 of 291 PageID 12064
Case 3:21-cv-00538-N Document 26-34 Filed



  Collections in accordance with the Priority of Payments set forth below. The Servicer shall, in
  its sole discretion, determine the amount, if any, of the remaining Reserve Amount that shall
  constitute Adjusted Collateral Interest Collections, and the amount, if any, of the remaining
  Reserve Amount that shall constitute Adjusted Collateral Interest Collections.

                          (c)     On each Payment Date with respect to the Revolving Period and
           the Amortization Period in accordance with the Note Valuation Report for the
           Calculation Date immediately preceding such Payment Date, the Trustee shall withdraw
           from the Collection Account (to the extent of the available funds therein, excluding
           therefrom (I) during the Revolving Period or the Amortization Period, any Collateral
           Disposition Proceeds received during the Due Period relating to such Calculation Date to
           be applied by the Trustee during the related Due Period or the immediately succeeding
           Due Period as set forth in Section 12.4 hereof and (II) during the Revolving Period,
           Collateral Principal Collections in an aggregate amount equal to the agreed purchase
           prices for Additional Portfolio Collateral with respect to which the Issuer has entered into
           a commitment (as set forth in the notice from the Servicer to the Trustee) prior to the end
           of such Due Period for the purchase thereof, but has not settled such purchase by the end
           of such Due Period, as set forth in Section 11.3 hereof) an amount equal to the Adjusted
           Collateral Collections and shall make the following disbursements:

                                   (i)     The Trustee shall apply such amounts constituting Adjusted
                    Collateral Interest Collections (to the extent of available funds therefor) in the
                    following order of priority:

                                         FIRST: To the payment, pro rata, to the Holders of the
                           Class A-1LA Notes and the Class A-1LB Notes of an amount equal to the
                           applicable Cumulative Interest Amount;

                                       SECOND: To the payment to the Holders of the Class A-
                           2L Notes of an amount equal to the applicable Cumulative Interest
                           Amount;

                                         THIRD: To the payment to the Holders of the Class A-3L
                           Notes of an amount equal to the applicable Cumulative Interest Amount;

                                            FOURTH: To the payment of principal as an O/C
                           Redemption in the amount, if any, required to be paid in order to satisfy
                           the Class A Overcollateralization Test and, on each Payment Date after the
                           second Payment Date, the Interest Coverage Test, such amount to be paid
                           first, to the Class A-1LA Notes; second, to the Class A-1LB Notes; third,
                           to the Class A-2L Notes and fourth, to the Class A-3L Notes, in that order,
                           until each such Class is paid in full, to the extent required to satisfy the
                           Class A Overcollateralization Test and the Interest Coverage Test;

                                          FIFTH: To the payment of the Cumulative Interest Amount
                           with respect to the Class B-1L Notes and such Payment Date;



  OHS East:160186418.12                            189

                                                                                        009202
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
                                       of 23506/09/21 Page 197 of 291 PageID 12065
Case 3:21-cv-00538-N Document 26-34 Filed



                                         SIXTH: To the payment of principal as an O/C Redemption
                          in the amount, if any, required to be paid in order to satisfy the Class B-1L
                          Overcollateralization Test, such amount to be paid first, to the Class A-
                          1LA Notes; second, to the Class A-1LB Notes; third, to the Class A-2L
                          Notes; fourth, to the Class A-3L Notes; and fifth, to any Periodic Rate
                          Shortfall Amount with respect to the Class B-1L Notes and then to
                          principal of the Class B-1L Notes, in that order, until each such Class is
                          paid in full, to the extent required to satisfy the Class B-1L
                          Overcollateralization Test;

                                       SEVENTH: To the payment of the Cumulative Interest
                          Amount with respect to the Class B-2L Notes and such Payment Date;

                                          EIGHTH: During the Revolving Period, to the payment of
                          principal as Rating Confirmation Failure Redemption, the amount, if any,
                          required to be paid in order to receive a Rating Confirmation, such amount
                          to be paid first, to the Class A-1LA Notes; second, to the Class A-1LB
                          Notes; third, to the Class A-2L Notes; fourth, to the Class A-3L Notes;
                          fifth, to any Periodic Rate Shortfall Amount with respect to the Class B-
                          1L Notes and then to principal of the Class B-1L Notes; and sixth, to any
                          Periodic Rate Shortfall Amount with respect to the Class B-2L Notes and
                          then to principal of the Class B-2L Notes, in that order, until each such
                          Class is paid in full, to the extent required to receive a Rating
                          Confirmation;

                                         NINTH:       To the payment of principal as an O/C
                          Redemption in the amount, if any, required to be paid in order to satisfy
                          the Class B-2L Overcollateralization Test, such amount to be paid as
                          follows: (a) 50% of available funds to the payment of principal on the
                          Class B-2L Notes, and (b) 50% (or, after the Class B-2L Notes are paid in
                          full, 100%) of available funds to the sequential payment of principal on
                          the Notes, in amounts necessary to satisfy the Class B-2L
                          Overcollateralization Test on such Payment Date;

                                         TENTH: (I) During the Revolving Period, on each
                          Payment Date after the second Payment Date to the extent of available
                          funds, pro rata, an amount equal to 35% of the funds available up to the
                          Additional Collateral Deposit Requirement to be deposited into the
                          Collection Account and applied to pay principal of the Class B-2L Notes
                          until such Class is paid in full and an amount equal to 65% (or, after the
                          Class B-2L Notes are paid in full, 100%) of the funds available up to the
                          Additional Collateral Deposit Requirement for the purchase of Additional
                          Portfolio Collateral (other than CLO Securities), as directed by the
                          Servicer or the Issuer, pursuant to Section 11.3 hereof during the
                          immediately succeeding Due Period and (II) during the Amortization
                          Period to the extent of available funds, pro rata, an amount equal to 35%
                          of the funds available up to the Additional Collateral Deposit Requirement

  OHS East:160186418.12                            190

                                                                                        009203
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
                                       of 23506/09/21 Page 198 of 291 PageID 12066
Case 3:21-cv-00538-N Document 26-34 Filed



                          to be deposited into the Collection Account and applied to pay principal of
                          the Class B-1L Notes until such Class is paid in full and an amount equal
                          to 65% (or, after the Class B-1L Notes are paid in full, 100%) of the funds
                          available up to the Additional Collateral Deposit Requirement to the
                          payment of principal of the Notes in the order of priority described in
                          clause SECOND of Section 11.1(c)(ii) below;

                                         ELEVENTH: To the payment to the Default Swap
                          Counterparty or any Hedge Counterparty, any Default Swap Counterparty
                          Termination Payment or any termination payment due under any Hedge
                          Agreement in respect of which the related Hedge Counterparty is the sole
                          "Defaulting Party" or sole "Affected Party" thereunder as such terms are
                          defined under the related Hedge Agreement;

                                         TWELFTH: To the payment, first (a) to the Servicer the
                          Additional Servicing Fee with respect to such Payment Date and then any
                          Additional Servicing Fee with respect to any previous Payment Date
                          (excluding any portion thereof included in any Cumulative Deferred
                          Additional Servicing Fees or in any Waived Additional Servicing Fees)
                          that was not paid on a previous Payment Date; provided however, the
                          Servicer may at its option waive all or any portion of such Additional
                          Servicing Fee, such amount so waived (the "Waived Additional Servicing
                          Fee") to be applied to the purchase of Additional Portfolio Collateral as
                          directed by the Servicer pursuant to Section 11.3 hereof during the
                          immediately succeeding Due Period, and (b) to the Holders of the Class II
                          Preferred Shares in accordance with the Paying and Transfer Agency
                          Agreement, the Class II Preferred Share Additional Dividend then due and
                          unpaid and second, to the Holders of the Notes any due and unpaid
                          Extension Bonus Payment;

                                        THIRTEENTH: To the payment to the Issuer of Issuer
                          Excess Administrative Expenses with respect to such Payment Date and
                          any Issuer Excess Administrative Expenses with respect to any previous
                          Payment Date that were not paid on a previous Payment Date;

                                         FOURTEENTH: If the Internal Rate of Return of the
                          Preferred Shares as of such Payment Date is less than 12%, to the pari
                          passu payment to the Holders of all of the Preferred Shares, but only up to
                          an amount that would cause the Internal Rate of Return of the Preferred
                          Shares to equal 12%; and

                                        FIFTEENTH: Any remaining amounts, (a) 20% to (x) the
                          payment of the Supplemental Servicing Fee for such Payment Date
                          (excluding any Current Deferred Supplemental Servicing Fees or any
                          Waived Supplemental Servicing Fees), and (y) the Holders of the Class II
                          Preferred Shares in accordance with the Paying and Transfer Agency
                          Agreement, the Class II Preferred Share Supplemental Dividend then due

  OHS East:160186418.12                           191

                                                                                       009204
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
                                       of 23506/09/21 Page 199 of 291 PageID 12067
Case 3:21-cv-00538-N Document 26-34 Filed



                           and unpaid, and (b) 80% to the Holders of the Preferred Shares in
                           accordance with the Paying and Transfer Agency Agreement, as a
                           dividend thereon or as a redemption payment on the Redemption Date, as
                           applicable; provided however, the Servicer may at its option waive all or
                           any portion of such Supplemental Servicing Fee, such amount so waived
                           (the "Waived Supplemental Servicing Fee") to be applied to the purchase
                           of Additional Portfolio Collateral as directed by the Servicer pursuant to
                           Section 11.3 hereof during the immediately succeeding Due Period.

                                    (ii)   During the Revolving Period, the Trustee shall apply the
                    Adjusted Collateral Principal Collections (to the extent of available funds
                    therefor) in the following order of priority:

                                          FIRST: To the payment of the amounts described in clauses
                           FIRST through EIGHTH of Section 11.1(c)(i) hereof with respect to
                           Collateral Interest Collections and the Revolving Period, in the order
                           described therein, in each case to the extent such amounts have not been
                           paid from Adjusted Collateral Interest Collections with respect to such
                           Payment Date; provided however that, with respect to clause THIRD of
                           Section 11.1(c)(i) above, the Class A-3L Notes shall be entitled to receive
                           an amount sufficient to pay the Periodic Rate Shortfall Amount due to the
                           Class A-3L Notes for such Payment Date from Collateral Principal
                           Collections but only to the extent this payment will not cause the failure of
                           the Class B-1L Overcollateralization Test, with respect to clause FIFTH of
                           Section 11.1(c)(i) above, the Class B-1L Notes shall be entitled to receive
                           an amount sufficient to pay the Periodic Rate Shortfall Amount due to the
                           Class B-1L Notes for such Payment Date from Collateral Principal
                           Collections but only to the extent this payment will not cause the failure of
                           the Class A Overcollateralization Test, and with respect to the payment
                           described in clause SEVENTH of Section 11.1(c)(i) hereof, the Class B-
                           2L Notes shall be entitled to receive an amount sufficient to pay the
                           Periodic Rate Shortfall Amount due to the Class B-2L Notes for such
                           Payment Date from Collateral Principal Collections, but only to the extent
                           this payment will not cause the failure of the Class A Overcollateralization
                           Test or the Class B-1L Overcollateralization Test;

                                           SECOND: To the payment of principal as an O/C
                           Redemption in the amount, if any, required to be paid in order to satisfy
                           the Class B-2L Overcollateralization Test, such amount to be paid as
                           follows: first, to the Class A-1LA Notes until the Aggregate Principal
                           Amount thereof has been paid in full; second, to the Class A-1LB Notes
                           until the Aggregate Principal Amount thereof has been paid in full; third,
                           to the Class A-2L Notes until the Aggregate Principal Amount thereof has
                           been paid in full; fourth, to the Class A-3L Notes until the Aggregate
                           Principal Amount thereof has been paid in full; fifth, to any Periodic Rate
                           Shortfall Amount with respect to the Class B-1L Notes and then to the
                           Class B-1L Notes until the Aggregate Principal Amount thereof has been

  OHS East:160186418.12                             192

                                                                                         009205
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
                                       of 23506/09/21 Page 200 of 291 PageID 12068
Case 3:21-cv-00538-N Document 26-34 Filed



                           paid in full; and sixth, to any Periodic Rate Shortfall Amount with respect
                           to Class B-2L Notes and then to the Class B-2L Notes until the Aggregate
                           Principal Amount thereof has been paid in full, in each case, to the extent
                           such amounts have not been paid from Adjusted Collateral Interest
                           Collections;

                                          THIRD: To pay principal of the Notes in a Special
                           Redemption, such amount to be paid first, (A) to the Class A-1LA Notes;
                           second, to the Class A-1LB Notes; third, to the Class A-2L Notes; fourth,
                           to the Class A-3L Notes; fifth, to any Periodic Rate Shortfall Amount with
                           respect to the Class B-1L Notes and then to principal of the Class B-1L
                           Notes; and sixth, to any Periodic Rate Shortfall Amount with respect to
                           the Class B-2L Notes and then to principal of the Class B-2L Notes; and

                                         FOURTH: As directed by the Servicer or the Issuer, to the
                           purchase of Additional Portfolio Collateral meeting the specified
                           requirements no later than the last day of the Due Period relating to the
                           Payment Date following such Payment Date (or, if no such direction is
                           given by the Servicer or the Issuer, deposited by the Trustee in the
                           Collection Account, such amounts to be applied in the manner described
                           herein).

                                     (iii)   During the Amortization Period, the Trustee shall apply
                    the Adjusted Collateral Principal Collections (to the extent of available funds
                    therefor and including for purposes of this Section 11.1(c)(iii) any Collateral
                    Disposition Proceeds (other than Collateral Disposition Proceeds received in
                    connection with the sale of an item of Credit Improved Portfolio Collateral to be
                    reinvested pursuant to Section 12.4(a)) received during the Due Period relating to
                    such Calculation Date to be applied by the Trustee as set forth in this Section
                    11.1(c)(iii)) in the following order of priority:

                                          FIRST: To the payment of the amounts described in clauses
                           FIRST through EIGHTH of Section 11.1(c)(i) hereof with respect to
                           Collateral Interest Collections and the Revolving Period, in the order
                           described therein, in each case to the extent such amounts have not been
                           paid from Adjusted Collateral Interest Collections with respect to such
                           Payment Date; provided however that, with respect to clause THIRD of
                           Section 11.1(c)(i) above, the Class A-3L Notes shall be entitled to receive
                           an amount sufficient to pay the Periodic Rate Shortfall Amount due to the
                           Class A-3L Notes for such Payment Date from Collateral Principal
                           Collections but only to the extent this payment will not cause the failure of
                           the Class B-1L Overcollateralization Test, with respect to clause FIFTH of
                           Section 11.1(c)(i) above, the Class B-1L Notes shall be entitled to receive
                           an amount sufficient to pay the Periodic Rate Shortfall Amount due to the
                           Class B-1L Notes for such Payment Date from Collateral Principal
                           Collections but only to the extent this payment will not cause the failure of
                           the Class A Overcollateralization Test, and with respect to the payment

  OHS East:160186418.12                             193

                                                                                         009206
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
                                       of 23506/09/21 Page 201 of 291 PageID 12069
Case 3:21-cv-00538-N Document 26-34 Filed



                          described in clause SEVENTH of Section 11.1(c)(i) hereof, the Class B-
                          2L Notes shall be entitled to receive an amount sufficient to pay the
                          Periodic Rate Shortfall Amount due to the Class B-2L Notes for such
                          Payment Date from Collateral Principal Collections, but only to the extent
                          this payment will not cause the failure of the Class A Overcollateralization
                          Test or the Class B-1L Overcollateralization Test;

                                          SECOND: To the payment of principal as an O/C
                          Redemption in the amount, if any, required to be paid in order to satisfy
                          the Class B-2L Overcollateralization Test, such amount to be paid as
                          follows: first, to the Class A-1LA Notes until the Aggregate Principal
                          Amount thereof has been paid in full; second, to the Class A-1LB Notes
                          until the Aggregate Principal Amount thereof has been paid in full; third,
                          to the Class A-2L Notes until the Aggregate Principal Amount thereof has
                          been paid in full; fourth, to the Class A-3L Notes until the Aggregate
                          Principal Amount thereof has been paid in full; fifth, to any Periodic Rate
                          Shortfall Amount with respect to the Class B-1L Notes and then to the
                          Class B-1L Notes until the Aggregate Principal Amount thereof has been
                          paid in full; and sixth, to any Periodic Rate Shortfall Amount with respect
                          to Class B-2L Notes and then to the Class B-2L Notes until the Aggregate
                          Principal Amount thereof has been paid in full, in each case, to the extent
                          such amounts have not been paid from Adjusted Collateral Interest
                          Collections;

                                         THIRD: So long as no Event of Default has occurred and
                          is continuing and as directed by the Servicer or the Issuer, to the purchase
                          of Additional Portfolio Collateral from the proceeds of Collateral Principal
                          Collections from any unscheduled prepayment or to the purchase of
                          Substitute Portfolio Collateral from the sales proceeds of Credit Improved
                          Portfolio Collateral, meeting the specified requirements with respect to the
                          Amortization Period no later than ninety days after receipt of such
                          amounts (or, if no such direction is given by the Servicer or the Issuer,
                          deposited by the Trustee in the Collection Account, to be applied in the
                          manner described herein); and

                                         FOURTH: To pay the Notes as follows: first, to the Class
                          A-1LA Notes until the Aggregate Principal Amount thereof has been paid
                          in full; second, to the Class A-1LB Notes until the Aggregate Principal
                          Amount thereof has been paid in full; third, to the Class A-2L Notes until
                          the Aggregate Principal Amount thereof has been paid in full; fourth, to
                          the Class A-3L Notes until the Aggregate Principal Amount thereof has
                          been paid in full; fifth, to any Periodic Rate Shortfall Amount with respect
                          to the Class B-1L Notes and then to principal of the Class B-1L Notes
                          until the Aggregate Principal Amount thereof has been paid in full; and
                          sixth, to any Periodic Rate Shortfall Amount with respect to Class B-2L
                          Notes and then to principal of the Class B-2L Notes until the Aggregate
                          Principal Amount thereof has been paid in full.

  OHS East:160186418.12                           194

                                                                                       009207
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
                                       of 23506/09/21 Page 202 of 291 PageID 12070
Case 3:21-cv-00538-N Document 26-34 Filed



                          (d)     On the Final Maturity Date (including the Optional Redemption
           Date, the Tax Event Redemption Date or any other Payment Date on which the
           Aggregate Principal Amounts of the Notes is paid in full) and, if funds become available
           after the Final Maturity Date, on any other date after the Final Maturity Date, and in
           accordance with the Note Valuation Report for the Calculation Date immediately
           preceding such Payment Date (or in the case of an Optional Redemption or a Tax Event
           Redemption, in accordance with the related Redemption Date Statement), the Trustee
           shall withdraw from the Collection Account an amount equal to the Adjusted Collateral
           Collections (including Collateral Disposition Proceeds) and from the Loan Funding
           Account any amount on deposit therein and shall make the following disbursements in
           the following order of priority:

                                        FIRST: To the payment, first, pro rata, to the Holders of
                          the Class A-1LA Notes and the Class A-1LB Notes of an amount equal to
                          the applicable Cumulative Interest Amount, and second, if the Final
                          Maturity Date is also an Optional Redemption Date, to pay the CDS/TRS
                          Termination Payment Amount, if any, to the Class A-1LA Notes;

                                         SECOND: To the payment of principal of the Class A-
                          1LA Notes in amounts not to exceed the Aggregate Principal Amounts of
                          the Class A-1LA Notes, and then to the payment of principal of the Class
                          A-1LB Notes in an amount not to exceed the Aggregate Principal Amount
                          of the Class A-1LB Notes;

                                        THIRD: To the payment to the Holders of the Class A-2L
                          Notes of an amount equal to the applicable Cumulative Interest Amount;

                                        FOURTH: To the payment of principal of the Class A-2L
                          Notes in an amount not to exceed the Aggregate Principal Amount of the
                          Class A-2L Notes;

                                        FIFTH: To the payment to the Holders of the Class A-3L
                          Notes of an amount equal to the applicable Cumulative Interest Amount;

                                        SIXTH: To the payment of principal of the Class A-3L
                          Notes in an amount not to exceed the Aggregate Principal Amount of the
                          Class A-3L Notes;

                                      SEVENTH: To the payment of the Holders of the Class B-
                          1L Notes of an amount equal to the applicable Cumulative Interest
                          Amount;

                                        EIGHTH: To the payment of principal of the Class B-1L
                          Notes in an amount not to exceed the Aggregate Principal Amount of the
                          Class B-1L Notes;

                                        NINTH: To the payment of the Holders of the Class B-2L
                          Notes of an amount equal to the applicable Cumulative Interest Amount;

  OHS East:160186418.12                          195

                                                                                     009208
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
                                       of 23506/09/21 Page 203 of 291 PageID 12071
Case 3:21-cv-00538-N Document 26-34 Filed



                                        TENTH: To the payment of principal of the Class B-2L
                          Notes in an amount not to exceed the Aggregate Principal Amount of the
                          Class B-2L Notes;

                                         ELEVENTH: To the payment of any Default Swap
                          Counterparty Termination Payments to the Default Swap Counterparty or
                          any termination payment due under any Hedge Agreement to a Hedge
                          Counterparty in respect of which such Hedge Counterparty is the sole
                          "Defaulting Party" or sole "Affected Party" thereunder, as such terms are
                          defined under the related Hedge Agreement;

                                         TWELFTH: First, (a) to the Servicer the Additional
                          Servicing Fee with respect to such Payment Date and then any Additional
                          Servicing Fee with respect to any previous Payment Date (excluding any
                          portion thereof included in any Waived Additional Servicing Fee) and (b)
                          to the Holders of the Class II Preferred Shares in accordance with the
                          Paying and Transfer Agency Agreement, the Class II Preferred Share
                          Additional Dividend then due and unpaid and second, to the Holders of
                          the Notes any due and unpaid Extension Bonus Payment;

                                        THIRTEENTH: To the payment to the Issuer of amounts
                          due the Issuer for Issuer Excess Administrative Expenses and any such
                          amounts that were due on any prior Payment Date but remain unpaid;

                                         FOURTEENTH: If the Internal Rate of Return of the
                          Preferred Shares as of such Payment Date is less than 12%, to the pari
                          passu payment to the Holders of all of the Preferred Shares, but only up to
                          an amount that would cause the Internal Rate of Return of the Preferred
                          Shares to equal 12%; and

                                         FIFTEENTH: Any remaining amounts, (a) 20% to (x) the
                          payment of the Supplemental Servicing Fee for such Payment Date
                          (excluding any Waived Supplemental Servicing Fees), and (y) the Holders
                          of the Class II Preferred Shares in accordance with the Paying and
                          Transfer Agency Agreement, the Class II Preferred Share Supplemental
                          Dividend then due and unpaid, and (b) 80% to the Holders of the Preferred
                          Shares in accordance with the Paying and Transfer Agency Agreement, as
                          a dividend thereon or as a redemption payment on the Redemption Date,
                          as applicable.

                The obligation to pay the foregoing amounts on the Final Maturity Date is
  absolute and unconditional, but recourse therefor will be limited to the Trust Estate.

                         (e)    Notwithstanding anything in this Indenture to the contrary, with
           respect to Adjusted Collateral Collections held in the Collection Account in Eligible
           Investments pending application to purchase Portfolio Collateral, any such amounts not
           used to purchase Portfolio Collateral by the last day of the Due Period next succeeding


  OHS East:160186418.12                           196

                                                                                       009209
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
                                       of 23506/09/21 Page 204 of 291 PageID 12072
Case 3:21-cv-00538-N Document 26-34 Filed



           the Due Period in which such amounts were collected may be used to purchase Portfolio
           Collateral in subsequent Due Periods in accordance with Section 11.3 hereof (until
           otherwise applied pursuant to this Section 11.1).

                          (f)    Notwithstanding anything to the contrary in this Section 11.1, upon
           the direction of the Servicer (and in the time and manner directed by the Servicer),
           Payment Date Equity Securities may be distributed on any Payment Date, in lieu of cash
           on any Payment Date as follows:

                                    (i)    Payment Date Equity Securities will be paid as Collateral
                    Interest Collections in accordance with Section 11.1 with respect to the Preferred
                    Shares, and upon such payment, the aggregate amount of Collateral Interest
                    Collections distributable to the Holders of the Preferred Shares on such Payment
                    Date will be reduced by the value of such Payment Date Equity Securities.
                    Payment Date Equity Securities distributed on any Payment Date shall be
                    distributed to the Holders of the Preferred Shares in the same manner as Collateral
                    Interest Collections would be distributable to such Holders of Preferred Shares on
                    such Payment Date and subject to the same restriction as to payment set out in the
                    Paying and Transfer Agency Agreement.

                                   (ii)    In calculating the amounts of Collateral Interest Collections
                    and Collateral Principal Collections for such Payment Date, Collateral Interest
                    Collections in an amount equal to the value of Payment Date Equity Securities
                    distributed to the Holders of the Preferred Shares shall be recharacterized as
                    Collateral Principal Collections and disbursed in accordance with Sections 11.1(b)
                    and 11.1(c) of the Indenture.

                  Section 11.2. Mandatory Redemption With Respect to Overcollateralization
  Tests, Interest Coverage Test and Rating Confirmation Failure

                  On any applicable Payment Date with respect to which an Overcollateralization
  Test (other than with respect to the failure of the Class B-2L Overcollateralization Test) or the
  Interest Coverage Test (as calculated in the Note Valuation Report for the Calculation Date
  immediately preceding such Payment Date), would not be met (but for this Section 11.2) or,
  during the Revolving Period, a Rating Confirmation Failure has occurred and is continuing, the
  Issuer shall redeem the Notes (or, in the case of the Class B-1L Notes and the Class B-2L Notes,
  pay any Periodic Rate Shortfall Amounts and then redeem the Notes pursuant to Section 9.2
  hereof), and the Trustee shall pay to the Holders thereof (to be applied against the principal
  amount thereof) pursuant to the applicable provisions of Section 11.1 hereof, an aggregate
  amount necessary to cause each of the Overcollateralization Tests to be met as of such
  Calculation Date, in the case of the Interest Coverage Test, to cause such test to have been met as
  of such Calculation Date had such redemption been made on the immediately preceding Payment
  Date or to cause a Rating Confirmation to be received by the Issuer, as applicable. On any
  applicable Payment Date the Class B-2L Overcollateralization Test is not satisfied, 50% of
  available Interest Proceeds will be applied to pay principal on the Class B-2L Notes and 50% (or,
  after the Class B-2L Notes are paid in full, 100%) of available Interest Proceeds will be applied
  sequentially to pay principal on the Notes according to the priorities described herein until the

  OHS East:160186418.12                             197

                                                                                         009210
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
                                       of 23506/09/21 Page 205 of 291 PageID 12073
Case 3:21-cv-00538-N Document 26-34 Filed



  Class B-2L Overcollateralization Test is satisfied. In addition, Principal Proceeds will be applied
  sequentially to pay principal on the Notes, as set forth in clause SECOND of Section 11.1(c)(i)
  and 11.1(c)(ii) herein.

                    Section 11.3. Purchase of Additional Portfolio Collateral

                 (a)      The Issuer may purchase Additional Portfolio Collateral on any Business
  Day during the Revolving Period for inclusion in the Trust Estate in an amount permitted
  pursuant to the applicable subsection of Section 11.1 hereof subject to the conditions set forth in
  this Section 11.3. Upon receipt by the Trustee of a Servicer Order with respect thereto,
  Collateral Principal Collections (or Collateral Interest Collections deposited to the Collection
  Account pursuant to clause TENTH of Section 11.1(c)(i) or deposited to the Collection Account
  on account of any Waived Servicing Fees), collected during a Due Period (other than Collateral
  Disposition Proceeds) may be paid out of the Collection Account by the Trustee on any Business
  Day during such Due Period or the immediately succeeding Due Period for the purpose of
  purchasing such Additional Portfolio Collateral specified in such Servicer Order; provided that
  as of such date the following conditions shall have been satisfied:

                          (i)    the Balance of the Collection Account remaining after giving
           effect to any such purchase of Additional Portfolio Collateral shall equal or exceed the
           Periodic Reserve Amount with respect to the Payment Date relating to such Due Period
           as shown on the Note Valuation Report for the prior Payment Date;

                           (ii)    (1) each Overcollateralization Test and the Interest Coverage Test
           are satisfied and (2) the Collateral Quality Tests and the criteria set forth in Section 12.2
           hereof are satisfied or if any of the Collateral Quality Tests or the criteria set forth in
           Section 12.2 is not satisfied, the degree of compliance with such criteria would not be
           diminished; provided however, with respect to Additional Portfolio Collateral purchased
           with Unscheduled Principal Proceeds, if any, if the Overcollateralization Tests or the
           Interest Coverage Test is not satisfied as set forth in clause (1), the degree of compliance
           with such tests would not be diminished; provided, however, that Additional Portfolio
           Collateral or Substitute Portfolio Collateral consisting of CLO Securities may not be
           purchased with available funds during the period from the August 2011 Payment Date
           through the August 2012 Payment Date unless each of the Class B-1L
           Overcollateralization Ratio and the Class B-2L Overcollateralization Ratio are at least
           equal to levels as of the Effective Date; and

                           (iii)  the Trustee shall have received (a) a certificate of the Servicer
           dated as of the date of the purchase and the Grant of such Additional Portfolio Collateral
           to the effect that such purchase is in compliance with the requirements of this Section
           11.3 and Section 12.5(a) hereof, and (b) the certificate required pursuant to Section 12.2
           hereof.

                 (b)     For purposes of calculating the Collections for this Section 11.3 (and the
  Balance in the Collection Account for purposes of subsection (a) hereof), Collections shall be
  deemed to include, as of any date of determination, the sum of 100% of all cash collections
  actually received in respect of the Portfolio Collateral during such Due Period as of such date of

  OHS East:160186418.12                            198

                                                                                         009211
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
                                       of 23506/09/21 Page 206 of 291 PageID 12074
Case 3:21-cv-00538-N Document 26-34 Filed



  determination and 100% of all Scheduled Distributions to be received (including those which are
  reasonably expected to be received) in respect of the Portfolio Collateral during such Due Period
  (excluding, however, any Scheduled Distributions to be received with respect to an item of
  Defaulted Portfolio Collateral or an item of Equity Portfolio Collateral during such Due Period).

                    Section 11.4. Trust Account

                  All monies held by the Trustee in the Collection Account, the Initial Deposit
  Account, the Closing Expense Account, the Loan Funding Account or the Expense
  Reimbursement Account pursuant to the provisions of this Indenture, and not used to purchase
  Portfolio Collateral or Eligible Investments as herein provided, shall be deposited in one or more
  trust accounts, established in the name of the Trustee, as trustee of the trust created pursuant
  hereto for the benefit of the Holders of Notes and other Secured Parties hereunder; provided that
  to the extent funds deposited in such accounts exceed the amounts insured by the Federal
  Deposit Insurance Corporation, such excess shall be used to purchase Eligible Investments
  (pursuant to and as provided in Section 10.2 hereof). All monies held in the trust accounts
  described in the first sentence of this Section 11.4 shall be held as part of the Trust Estate subject
  to the provisions of this Indenture.

                    Section 11.5. Waived Servicing Fees.

                 If the Trustee receives written notification from the Servicer at least four Business
  Days prior to any Payment Date (other than the Final Payment Date) that it has elected to waive
  any portion of its Additional Servicing Fee and/or Supplemental Servicing Fee, the Trustee shall
  waive the payment of all or a portion of any such fees payable to the Servicer on such Payment
  Date as set forth in such notice from the Servicer (any such waived amount on such Payment
  Date being the "Waived Additional Servicing Fee" or the "Waived Supplemental Servicing Fee",
  as applicable, and together, the "Waived Servicing Fees"). Any such Waived Servicing Fees
  shall be used to purchase Additional Portfolio Collateral as described in Section 11.3. The
  Servicer shall have no interest in and no reimbursement rights with respect to any Waived
  Servicing Fees.

                                              ARTICLE XII

                          SALE OF PORTFOLIO COLLATERAL; SUBSTITUTION

                    Section 12.1. Sale of Portfolio Collateral

                  (a)      Provided that no Event of Default has occurred and is continuing and
  subject to the satisfaction of the conditions specified in Section 10.3 hereof and the restrictions in
  this Article, the Servicer may direct the Trustee, by Servicer Order, to sell, and the Trustee shall
  release (or cause to be released) from the lien of this Indenture and sell in the manner directed by
  the Servicer, any Defaulted Portfolio Collateral, Equity Portfolio Collateral, Credit Risk Portfolio
  Collateral or Credit Improved Portfolio Collateral (as described in such direction) so long as,
  with respect to an item of Credit Improved Portfolio Collateral or Credit Risk Portfolio
  Collateral, the Servicer certifies to the Trustee, as applicable, that:



  OHS East:160186418.12                            199

                                                                                         009212
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
                                       of 23506/09/21 Page 207 of 291 PageID 12075
Case 3:21-cv-00538-N Document 26-34 Filed



                           (i)    in the case of an item of Credit Improved Portfolio Collateral
           (including in connection with a Portfolio Improvement Exchange), in writing before the
           sale, that the Servicer has identified one or more specific manners in which it will be
           able, in compliance with the criteria set forth in Section 12.2 and the other requirements
           of Article XII (and in connection with a Portfolio Improvement Exchange, the
           requirements set forth in the definition of such term), to cause the Issuer to purchase with
           the applicable Collateral Disposition Proceeds net of accrued interest and costs, no later
           than the end of the immediately succeeding Due Period (it being understood that such
           identification shall not be considered either a requirement or an assurance that any
           specified purchase will be consummated), one or more items of Substitute Portfolio
           Collateral having an Aggregate Principal Balance equal to or greater than the Principal
           Balance of such Credit Improved Portfolio Collateral; and

                          (ii)   in the case of an item of Credit Improved Portfolio Collateral, after
           giving effect to such sale and the subsequent purchase described in (a) above, the
           Servicer is required to certify that it reasonably believes that (x) either the Collateral
           Quality Tests and the criteria set forth in Section 12.2 hereof are satisfied or if one or
           more of such Collateral Quality Tests or criteria is not satisfied, the degree of compliance
           therewith would not be diminished and (y) either the Overcollateralization Tests and the
           Interest Coverage Test are satisfied or if any Overcollateralization Test or the Interest
           Coverage Test is not satisfied, the degree of compliance with such tests would not be
           diminished.

                  (b)     An item of Credit Risk Portfolio Collateral may be sold at any time,
  subject to the Sale Restriction Condition as set forth below. Following any sale of a Credit Risk
  Portfolio Collateral pursuant to this Section 12.1(a), at the direction of the Servicer during the
  Revolving Period, the Issuer shall use commercially reasonable efforts to purchase additional
  Portfolio Collateral (to the extent the purchase is in the best interest of the Issuer) with an
  Aggregate Principal Amount at least equal to the sale proceeds received by the Issuer with
  respect to the Portfolio Collateral sold. For this purpose, the Aggregate Principal Amount of any
  Revolving Loan or Delayed Drawdown Loan shall only include its funded amount.

                  (c)     Notwithstanding any term hereof to the contrary and provided that no
  Event of Default has occurred and is continuing and subject to compliance with the conditions
  specified in Section 10.3 hereof, any Portfolio Collateral may be sold upon delivery to the
  Trustee of a certificate of the Servicer to the effect that it has reasonably determined, which may
  be based upon the advice of an opinion of counsel (a copy of which opinion shall be included
  with such certificate), that such Portfolio Collateral is, or may become, subject to a withholding
  or other similar tax (or to an increased rate of withholding or other similar tax). Further,
  notwithstanding anything to the contrary stated herein, the Servicer may direct the sale of an item
  of Portfolio Collateral that was CCC/Caa Portfolio Collateral or Discount Portfolio Collateral at
  the time of purchase only if it constitutes Credit Risk Portfolio Collateral or Defaulted Portfolio
  Collateral, is sold in connection with the Optional Redemption of Notes in whole or if the
  Servicer reasonably expects that the sale and any related purchase of Substitute Portfolio
  Collateral will restore compliance with any of the Interest Coverage Test, the criteria set forth in
  Section 12.2 or the Overcollateralization Tests that would be failed or not satisfied in the absence
  of such sale and purchase.

  OHS East:160186418.12                            200

                                                                                        009213
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
                                       of 23506/09/21 Page 208 of 291 PageID 12076
Case 3:21-cv-00538-N Document 26-34 Filed



                  (d)     During any period after the first Due Period if a Sale Restriction Condition
  occurs, the Issuer shall send a notice to the Trustee and the Holders of the Notes to the effect
  that, for so long as the applicable Sale Restriction Condition exists, unless the Holders of at least
  60% in Aggregate Principal Amount of the Notes elect to retain the guidelines in effect on the
  Closing Date for sales of an item of Credit Risk Portfolio Collateral or Credit Improved Portfolio
  Collateral, as applicable, (i) no item of Credit Risk Portfolio Collateral may be sold unless (A)
  the rating of the obligor or of any debt or securities issued by the obligor under such an item of
  Credit Risk Portfolio Collateral has been lowered, withdrawn or put on any "credit watch" list for
  possible downgrade (or similar list) with negative implications by S&P, Moody’s or Fitch or (B)
  such an item of Credit Risk Portfolio Collateral satisfies the Credit Risk Criteria and is not
  objected to by the Holders of more than 60% in Aggregate Principal Amount of the Notes within
  forty-five (45) days of the date of such notice, or such later date as extended by the Trustee at the
  direction of the Servicer provided that in making such determination to sell an item of Credit
  Risk Portfolio Collateral, an increase in credit spread or a decrease in Market Value of such item
  of Credit Risk Portfolio Collateral may only be used as corroboration of other bases for such
  determination or (ii) no item of Credit Improved Portfolio Collateral may be sold unless such
  item of Credit Improved Portfolio Collateral satisfies the Credit Improved Criteria and is not
  objected to by the Holders of more than 60% in Aggregate Principal Amount of the Notes within
  forty-five (45) days of the date of such notice, or such later date as extended by the Trustee at the
  direction of the Servicer provided, that in making such determination to sell such item of Credit
  Improved Portfolio Collateral, a reduction in credit spread or an increase in Market Value of
  such item of Credit Improved Portfolio Collateral may only be utilized as corroboration or other
  bases for such judgment.

                  (e)     Notwithstanding anything to the contrary set forth above, the Servicer may
  at any time direct the Trustee to sell any item of Portfolio Collateral that (i) was obtained as a
  result of any reorganization or restructuring of any Credit Risk Portfolio Collateral or other
  Portfolio Collateral of an issuer under financial distress, or (ii) does not comply with the criteria
  set forth in Section 12.2.

                  Notwithstanding anything in this Indenture to the contrary, no acquisition or
  disposition of Portfolio Collateral or other eligible asset (as defined in Rule 3a-7) shall be
  effected by or on behalf of the Issuer for the primary purpose of recognizing gains or decreasing
  losses resulting from market value changes.

                 Notwithstanding the forgoing, if there is no appointment of a successor Servicer
  with 90 days after the resignation or termination of the Servicer, any sales or disposition of
  Portfolio Collateral shall be limited to Credit Risk Portfolio Collateral and Defaulted Portfolio
  Collateral and Equity Portfolio Collateral; provided that such restriction on the sale or
  disposition of Portfolio Collateral shall not apply if the Portfolio Collateral is being liquidated in
  whole or in part in connection with an acceleration or early termination of the Notes.

                    Section 12.2. Eligibility Criteria and Replacement Restrictions

                Subject to Section 3.4 (with respect to Original Portfolio Collateral) in connection
  with dates occurring prior to the Effective Date, a security to be Granted to the Trustee after the
  Closing Date for inclusion in the Trust Estate as an item of Portfolio Collateral will be eligible

  OHS East:160186418.12                            201

                                                                                         009214
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
                                       of 23506/09/21 Page 209 of 291 PageID 12077
Case 3:21-cv-00538-N Document 26-34 Filed



  for purchase by the Issuer and inclusion in the Trust Estate only if, as of the date of such Grant of
  such security the following conditions are met, as certified to the Trustee by Servicer Order, the
  Overcollateralization Tests, the Interest Coverage Test and the criteria set forth below in this
  Section 12.2 hereof are satisfied or if one of such tests or criteria is not satisfied, the degree of
  compliance with such tests or criteria would not be diminished except as otherwise required by
  Sections 11.3 and 12.4. In addition, if a Suspension Trigger Event is in effect, a majority of the
  Controlling Class may deliver notice to the Issuer directing the Issuer to suspend any purchases
  of additional items for inclusion in the Trust Estate as an item of Portfolio Collateral. Such
  suspension shall automatically terminate once a Suspension Trigger Event is no longer in effect.

                           (a)     Standard & Poor’s CDO Monitor. The Standard & Poor’s CDO
           Monitor Test is satisfied. For purposes of the Standard & Poor’s CDO Monitor Test, the
           "Standard & Poor’s Rating" of any item of Portfolio Collateral or Eligible Investment
           shall be as set forth in Schedule D hereto. The Standard & Poor’s CDO Monitor Test is
           not applicable and does not have to be satisfied or maintained when reinvesting the
           proceeds of Defaulted Portfolio Collateral or Credit Risk Portfolio Collateral.

                        (b)      Minimum Average Recovery Rate Test. The Minimum Average
           Recovery Rate Test is satisfied.

                         (c)   Moody’s Asset Correlation Test and Moody’s Weighted Average
           Rating Test. The Moody’s Asset Correlation Test, the Moody’s Weighted Average
           Rating Test and the Moody's Weighted Average Rating Test for CLO Securities are
           satisfied.

                        (d)    Weighted Average Coupon Test; Weighted Average Margin Test;
           Weighted Average Life Requirement.

                                  (i)     The Weighted Average Coupon Test is satisfied.

                                  (ii)    The Weighted Average Margin Test is satisfied.

                                  (iii)   The Weighted Average Life Requirement is satisfied.

                          (e)    Limitation on Non-U.S. Debt. After giving effect to the proposed
           purchase of such Portfolio Collateral:

                                   (i)   not more than 10% of the Aggregate Par Amount may
                    consist of items of Portfolio Loans that are obligations of Permitted Non-U.S.
                    Obligors;

                                   (ii)    not more than 10% of the Aggregate Par Amount may
                    consist of items of Portfolio Loans that are obligations of Permitted Non-U.S.
                    Obligors in any single Group A Country;

                                    (iii) not more than 5% of the Aggregate Par Amount may
                    consist of items of Portfolio Loans that are obligations of Permitted Non-U.S.
                    Obligors in all Group B Countries;

  OHS East:160186418.12                           202

                                                                                        009215
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
                                       of 23506/09/21 Page 210 of 291 PageID 12078
Case 3:21-cv-00538-N Document 26-34 Filed



                                   (iv)    not more than 2% of the Aggregate Par Amount may
                    consist of items of Portfolio Loans that are obligations of Permitted Non-U.S.
                    Obligors in any single Group B Country;

                                    (v)     not more than 2.5% of the Aggregate Par Amount may
                    consist of items of Portfolio Loans that are obligations of Permitted Non-U.S.
                    Obligors in all jurisdictions that are not Group A Countries or Group B Countries;
                    and

                                   (vi)  not more than 1% of the Aggregate Par Amount may
                    consist of items of Portfolio Loans that are obligations of Permitted Non-U.S.
                    Obligors in any single jurisdiction that is not a Group A Country or Group B
                    Country.

                          (f)      Rating. After giving effect to the proposed purchase of any
           Portfolio Collateral: (i) at least 20% of the Aggregate Principal Amount of the Portfolio
           Collateral included in the Trust Estate must be obligations of issuers having at least one
           class of indebtedness actually rated by Moody's (either publicly or privately) and (ii) at
           least 90% of the Aggregate Principal Amount of the Portfolio Collateral in the Trust
           Estate must be obligations of issuers having at least one class of indebtedness actually
           rated by S&P (either publicly or privately).

                          (g)     CCC/Caa Portfolio Collateral Limitation. The proposed purchase
           of any Portfolio Collateral may not increase the Aggregate Principal Amount of CCC/Caa
           Portfolio Collateral in the Trust Estate to more than 5% of the Aggregate Par Amount;
           provided that the Issuer may purchase CCC/Caa Portfolio Collateral which would
           increase the Aggregate Principal Amount of CCC/Caa Portfolio Collateral in the Trust
           Estate above 5% of the Aggregate Par Amount with the proceeds of CCC/Caa Portfolio
           Collateral; and provided further that no CLO Securities may be included in the
           determination of this CCC/Caa Portfolio Collateral Limitation.

                           (h)    Limitation on CLO Securities. After giving effect to the proposed
           purchase of any Portfolio Collateral, (i) not more than 35% of the Aggregate Par Amount
           may be CLO Securities; (ii) not more than 10% of the Aggregate Par Amount may
           consist of CLO Securities that have a Moody's Rating below "Baa3" or an S&P Rating
           below "BBB-"; provided that not more than 2% of the Aggregate Par Amount may
           consist of a single CLO Security with such ratings; provided further that not more than
           2.75% of the Aggregate Par Amount may consist of a single CLO Security having a
           Moody's Rating of "Baa3" or above or an S&P Rating of "BBB-" or above; (iii) not more
           than 4.0% of the Aggregate Par Amount may consist of CLO Securities of a single
           manager which shall not be any of the Servicer Entities, (iv) not more than 5.0% of the
           Aggregate Par Amount may consist of CLO Securities managed by any of the Servicer
           Entities; provided that not more than 1.5% of the Aggregate Par Amount may consist of
           CLO Securities of a single issuer serviced or managed by the Servicer, and (v) no more
           than 3% of the Aggregate Par Amount may consist of "pay as you go" Synthetic
           Securities; provided further, that no CLO Securities may be purchased after August 1,
           2012 and after the expiration of the Revolving Period, unless an Extension shall occur in

  OHS East:160186418.12                            203

                                                                                        009216
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
                                       of 23506/09/21 Page 211 of 291 PageID 12079
Case 3:21-cv-00538-N Document 26-34 Filed



           which case CLO Securities may be purchased during the full period of such Extension in
           accordance with all the criteria and restrictions provided herein that are applicable during
           the Revolving Period.

                           (i)    Limitation on Semiannual Portfolio Collateral. After the Effective
           Date, after giving effect to the proposed purchase of any Portfolio Collateral, no more
           than 5% of the Aggregate Par Amount may include items of Portfolio Collateral that
           provide for the periodic payment in cash of interest less frequently than quarterly, but not
           less frequently than semiannually.

                           (j)     Limitation on Participations, Synthetic Securities and Non-U.S.
           Portfolio Loans. After giving effect to the proposed purchase of any Substitute Portfolio
           Collateral or Additional Portfolio Collateral, no more than 20% of the Aggregate Par
           Amount may be Participations, Synthetic Securities, Securities Lending Agreements or
           Portfolio Loans that are obligations of non-U.S. entities which are not in a Group A
           Country. Further, no Participation may be purchased from any Selling Institution
           (including for this purpose the seller of any participation and the seller of any sub-
           participation) rated below "A" by S&P or "A2" by Moody's. In addition, the table below
           generally describes limitations on (i) the percentage of the Aggregate Par Amount which
           consist of Synthetic Securities related to the long-term debt rating of the Synthetic
           Security Counterparty, (ii) the percentage of the Aggregate Par Amount which consists of
           Participations related to the long-term debt rating of the related Selling Institution, and
           (iii) the limitations on the percentage of the Aggregate Par Amount which consists of
           Participations and Synthetic Securities in the aggregate related to the long-term debt
           rating of the Selling Institution or Synthetic Security Counterparty, as the case may be:

                                                                           Aggregate Synthetic
                           Individual Synthetic                           Security Counterparty
        Rating            Security Counterparty Individual Participation and Participation Selling   Securities Lending
     (S&P/Moody's)                Limit         Selling Institution Limit    Institution Limit         Counterparty
        AAA/Aaa                                                                    20%
                                  20%                     20%                                              20%
        AA+/Aa1                   10%                     10%                      20%                     10%
        AA/Aa2                    10%                     10%                     17.5%                    10%
        AA-/Aa3                   10%                     10%                      15%                     10%
         A+/A1                    5%                      5%                       10%                     5%
         A/A2                     5%                      5%                      7.5%                     5%

  provided, that no more than 3% of the Aggregate Par Amount may be Synthetic Securities
  consisting of Default Swaps. For purposes of the foregoing, the limitations shall be calculated
  separately for each of Standard & Poor’s and Moody’s and each such limitation must be
  satisfied.
                         (k)   Limitation on Fixed Rate Portfolio Collateral. No more than 5% of
           the Aggregate Par Amount may be Fixed Rate Portfolio Collateral.

                         (l)     Portfolio Loans. After giving effect to the proposed purchase of
           any Portfolio Collateral, (i) at least 65% of the Aggregate Principal Amount of the
           Portfolio Collateral included in the Trust Estate must be Portfolio Loans (including

  OHS East:160186418.12                                    204

                                                                                                        009217
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
                                       of 23506/09/21 Page 212 of 291 PageID 12080
Case 3:21-cv-00538-N Document 26-34 Filed



           Synthetic Securities, the Reference Obligations of which are loans); and (ii) not more
           than 10% of the Aggregate Principal Amount of the Portfolio Collateral included in the
           Trust Estate may be Portfolio Loans that are not Senior Secured Loans (including
           Synthetic Securities, the Reference Obligations of which are loans).

                            (m)   No Event of Default. No Event of Default shall have occurred and
           be continuing.

                          (n)     Industry Category Concentration. (i) No more than 8% of the
           Aggregate Par Amount is in any one Standard & Poor’s Industry Category; provided
           however, in the case of three (3) Standard & Poor’s Industry Categories, up to 12% of the
           Aggregate Par Amount may consist of items of Portfolio Collateral that are obligations of
           obligors in any one Standard & Poor’s Industry Category, and (ii) no more than 32% of
           the Aggregate Par Amount may consist of items of Portfolio Collateral that are
           obligations of obligors in any three Standard & Poor’s Industry Categories.

                           (o)     Original Issue Size. After giving effect to the proposed purchase of
           any Portfolio Collateral, at least 80% of the Aggregate Principal Amount of the Portfolio
           Collateral included in the Trust Estate will be Portfolio Loans and CLO Securities that
           are part of a senior credit facility whose aggregate original principal amount (whether or
           not funded and including all tranches thereunder) is not less than U.S.$100,000,000. No
           item of Portfolio Collateral included in the Trust Estate will be CLO Securities that are
           part of an issuer's aggregate issuance whose aggregate original principal amount
           (including all tranches thereunder) is less than U.S.$100,000,000. No item of Portfolio
           Collateral included in the Trust Estate will be Portfolio Loans that are part of a senior
           credit facility whose aggregate original principal amount (whether or not funded and
           including all tranches thereunder) is less than $50,000,000.

                          (p)     Issuer Concentration. (i) After giving effect to the proposed
           purchase of any Portfolio Loan, no more than 1.5% of the Aggregate Par Amount may
           represent obligations of any single obligor, provided that obligations of not more than
           five obligors of Portfolio Loans may represent no more than 2.0% of the Aggregate Par
           Amount and (ii) after giving effect to the proposed purchase of any CLO Security, no
           more than 2.75% of the Aggregate Par Amount may represent obligations of any single
           obligor.

                         (q)  Limitations on Step-Up Bonds.             No more than 5% of the
           Aggregate Par Amount may include step-up bonds.

                          (r)   Delayed Drawdown Loans and Revolving Loans. After giving
           effect to the proposed purchase of any Portfolio Collateral, no more than 5% of the
           Aggregate Par Amount may consist of Delayed Drawdown Loans and no more than 7.5%
           of the Aggregate Par Amount may consist of Revolving Loans; provided that no more
           than 10% of the Aggregate Par Amount may consist of Delayed Drawdown Loans and
           Revolving Loans in the aggregate.




  OHS East:160186418.12                            205

                                                                                        009218
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
                                       of 23506/09/21 Page 213 of 291 PageID 12081
Case 3:21-cv-00538-N Document 26-34 Filed



                         (s)    DIP Loans. No more than 5.0% of the Aggregate Par Amount may
           consist of DIP Loans. Each DIP Loan must be assigned a formal or estimated rating by
           Moody’s and S&P.

                          (t)     Collateral Obligations Loaned under Securities Lending
           Agreements. No more than 20% of the Aggregate Par Amount may include Portfolio
           Collateral subject to any Securities Lending Agreement pursuant to Section 7.19.

                          (u)    PIK Bonds. No more than 35% of the Aggregate Par Amount may
           consist of PIK Bonds.

                  Notwithstanding anything to the contrary set forth in this Section 12.2, if the
  Portfolio Collateral to be purchased is to be purchased with the Collateral Disposition Proceeds
  of the disposition of one or more assets that is not an item of Credit Risk Portfolio Collateral,
  Defaulted Portfolio Collateral, Portfolio Collateral sold pursuant to a Portfolio Improvement
  Exchange or Portfolio Collateral that has become subject to withholding tax, the purchase of the
  proposed item of Portfolio Collateral must (i) restore compliance with a Collateral Quality Test,
  Interest Coverage Test, Overcollateralization Test or a concentration limitation set forth in this
  Section 12.2 (or bring the Portfolio Collateral closer to compliance with any such test or
  limitation) not then satisfied or (ii) on a net basis improve the quality of the Portfolio Collateral
  as measured by such Collateral Quality Tests, Interest Coverage Tests, Overcollateralization
  Tests and concentration limitations and (iii) in the case of each of clause (i) and clause (ii)
  without causing any other Collateral Quality Test, Interest Coverage Test, Overcollateralization
  Test or concentration limitation to be violated or significantly increasing the likelihood of such a
  violation in the future.

                 Notwithstanding the foregoing provisions of this Section 12.2 and Section 11.3, if
  the Issuer or the Servicer has previously entered into a commitment to purchase an item of
  Portfolio Collateral to be included in the Trust Estate and at the time of such commitment such
  item of Portfolio Collateral complied with the definition of Portfolio Collateral and each of the
  foregoing criteria in this Section 12.2, then the Issuer may consummate the purchase of such
  item of Portfolio Collateral notwithstanding that such item of Portfolio Collateral fails to comply
  with the definition of Portfolio Collateral and such criteria on the date of settlement, provided
  that the agreed to settlement date shall not be more than thirty (30) days after the commitment to
  acquire such item of Portfolio Collateral or, if settlement occurs more than 30 days following the
  commitment, such item of Portfolio Collateral satisfies the criteria of this Section 12.2 as of the
  date of settlement.

                  Notwithstanding the foregoing provisions of this Section 12.2 and Section 11.3,
  the Issuer or the Servicer on behalf of the Issuer shall be deemed, except for purposes of the
  Granting Clauses, to have purchased or sold (as the case may be) any Portfolio Collateral as of
  the date on which the Issuer delivers to the Trustee a commitment to purchase or sell (as the case
  may be) such items of Portfolio Collateral, in each case entitling the Issuer (or the Trustee as
  assignee thereof) to receive or sell (as the case may be), and requiring the purchaser to purchase
  (in the case of a sale), such Portfolio Collateral and, in such event, the Issuer shall be deemed to
  have purchased or sold (as the case may be) such Portfolio Collateral on such date. Under the
  circumstances described in the immediately preceding sentence, if the transaction contemplated

  OHS East:160186418.12                           206

                                                                                        009219
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
                                       of 23506/09/21 Page 214 of 291 PageID 12082
Case 3:21-cv-00538-N Document 26-34 Filed



  by the commitment referred to therein does not settle on or before the thirtieth (30th) day
  following the scheduled settlement date, the deemed purchase or sale shall be deemed not to
  have occurred.

                  Further, notwithstanding the foregoing provisions of this Section 12.2 and Section
  11.3, any certifications or other documents required to be delivered by the Servicer or the Issuer
  in connection with the purchase or sale of any item of Portfolio Collateral during the Revolving
  Period may be delivered by the Issuer or the Servicer on the settlement date for such item of
  Portfolio Collateral even if such date occurs after the Revolving Period.

                    Section 12.3. Sale of Portfolio Collateral Subject to Offer or Call

                  (a)     The Servicer may only direct the Trustee to sell an item of Portfolio
  Collateral that is the subject of an Offer or call for redemption, if together with its direction to
  sell such security, the Servicer certifies to the Trustee that the sales price for such Security is
  equal to or greater than 1% of the price available pursuant to such Offer or call and such sale will
  be treated as if the Offer or call were consummated for purposes of determining the Collections
  for the Due Period relating to the date on which such sale occurs.

                  (b)    If an item of Portfolio Collateral becomes subject to an Exchange Offer
  after it has been purchased by the Issuer, the Servicer will be permitted to take such action with
  respect to the Underlying Instrument or the issuer thereof as may be required to convert such
  item of Portfolio Collateral into an item of Equity Portfolio Collateral.

                    Section 12.4. Purchase of Substitute Portfolio Collateral

                 (a)     Upon receipt by the Trustee of a Servicer Order with respect thereto, the
  Collateral Disposition Proceeds received during any Due Period during the Revolving Period
  may be paid out of the Collection Account, on any Business Day during such Due Period or the
  immediately succeeding Due Period, for the purpose of purchasing one or more items of
  Substitute Portfolio Collateral for inclusion in the Trust Estate in an amount not to exceed the
  amount of such proceeds and specified in such Servicer Order; provided that the Trustee shall
  have received (i) a certificate of the Servicer dated as of the date of the purchase and the Grant of
  such Substitute Portfolio Collateral to the effect that such purchase is in compliance with the
  requirements of this Section 12.4 and Section 12.5(a) hereof and (ii) the certificate required
  pursuant to Section 12.2 hereof.

                  (b)      In addition to the requirements set forth in 12.4(a), in connection with
  Substitute Portfolio Collateral purchased with Collateral Disposition Proceeds from the sale of
  Defaulted Portfolio Collateral, each of the Overcollateralization Tests and the Interest Coverage
  Test are satisfied, in each case both before and after giving effect to such purchase.

                  (c)     In connection with a sale of an item of Credit Improved Portfolio
  Collateral after the Revolving Period or the receipt of Collateral Principal Collections due to an
  unscheduled prepayment after the Revolving Period, the Servicer may enter into commitments to
  apply such Collateral Disposition Proceeds or such unscheduled prepayments (net of accrued
  interest and costs) to the purchase of Portfolio Loans as either Additional Portfolio Collateral or
  Substitute Portfolio Collateral having an Aggregate Principal Amount equal to or greater than the

  OHS East:160186418.12                             207

                                                                                          009220
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
                                       of 23506/09/21 Page 215 of 291 PageID 12083
Case 3:21-cv-00538-N Document 26-34 Filed



  Principal Balance of the original item of Portfolio Collateral within 90 days of receipt of such
  proceeds, so long as the Servicer certifies as of the date of purchase that it reasonably believes at
  the time of such commitment that, after giving effect to such sale and subsequent purchase, (A)
  each of the Overcollateralization Tests and the collateral criteria described in Section 12.2 would
  be satisfied and the Interest Coverage Test was satisfied for the most recent Payment Date, (B)
  such Portfolio Loan to be purchased has a Moody's Rating equal to or higher than the Moody's
  Rating of the original item of Portfolio Collateral, (C) such Portfolio Loan to be purchased has
  an S&P Rating equal to or higher than the S&P Rating of the original item of Portfolio
  Collateral, (D) such Portfolio Loan to be purchased has a stated maturity on or prior to the final
  maturity of such original item of Portfolio Collateral and (E) neither Rating Agency has reduced
  or withdrawn (and not restored) the rating assigned by it on the Closing Date to any Class of
  Notes.

                 Section 12.5. Conditions Applicable to all Transactions Involving Purchases of
  Portfolio Collateral

                  (a)    Any transaction effected under this Article or under Sections 3.4, 10.2,
  10.3, 11.3 or 12.4 hereof involving the Servicer and one or more Affiliates of the Servicer shall
  be conducted on an arm’s-length basis. Any such transaction effected with an Affiliate of the
  Servicer, the Issuer or the Trustee, shall be effected on terms as favorable to the Noteholders as
  would be the case if such Person were not so affiliated; provided that the Trustee shall have no
  responsibility to oversee compliance with this clause by the Issuer or Servicer.

                 (b)     Upon any purchase or substitution pursuant to this Article or Sections
  11.3, 12.3(b) or 12.4 hereof, each such Pledged Security shall be Delivered to the Trustee.

                 (c)     The Issuer hereby represents and warrants and will certify to the Trustee in
  an Officer’s Certificate as of the date of each purchase and Grant to the Trustee of each Portfolio
  Collateral pursuant to Section 11.3, Section 12.3(b) and Section 12.4 hereof:

                           (i)      the Issuer is the owner of such item of Portfolio Collateral and the
           Deposit free and clear of any liens, claims (including any adverse claims) or
           encumbrances of any nature whatsoever, except for those granted or expressly permitted
           pursuant to this Indenture and due bills, if any, with respect to interest, or a portion
           thereof, accrued on such Portfolio Collateral prior to the first payment date and owed by
           the Issuer to the seller of such Portfolio Collateral;

                          (ii)   the Issuer has acquired its ownership in such item of Portfolio
           Collateral and the Deposit in good faith without notice of any adverse claim, except as
           described in paragraph (i) above;

                           (iii)  the Issuer has Delivered such item of Portfolio Collateral to the
           Trustee and has not assigned, pledged or otherwise encumbered any interest in such
           Portfolio Collateral or the Deposit other than interests granted or expressly permitted
           pursuant to this Indenture;

                         (iv)   the Issuer has full right to Grant and does Grant pursuant to the
           Granting Clauses such item of Portfolio Collateral and the Deposit to the Trustee;

  OHS East:160186418.12                            208

                                                                                         009221
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
                                       of 23506/09/21 Page 216 of 291 PageID 12084
Case 3:21-cv-00538-N Document 26-34 Filed



                           (v)    the information set forth with respect to such item of Portfolio
           Collateral in Schedule A hereto is correct; and

                          (vi)     such item of Portfolio Collateral satisfies the requirements of the
           definition of Portfolio Collateral.

                    Section 12.6. Sale of Warrants

                  The Servicer may direct the Trustee in writing to sell, and the Trustee shall
  release from the lien of this Indenture and sell in the manner directed by the Servicer, any
  warrant that is part of a Unit at any time after such warrant becomes separately tradable.

                    Section 12.7. Underlying Instruments

                  (a)     With respect to each Portfolio Loan acquired by a Participation, the Issuer
  shall cause the Trustee to hold at its office in the State of New York or the Commonwealth of
  Massachusetts an original executed Underlying Instrument entered into between the Issuer and
  the Selling Institution which, except in the case of a Portfolio Loan evidenced by an instrument
  (the original of which shall be delivered to the Trustee), may be a copy thereof, which may be
  sent by telecopier, certified by the Servicer or the Issuer as a true and accurate copy (which in the
  case of a Participation shall include the loan and security documentation with respect to the
  underlying loan) as provided to it by the Servicer, and, provided that the Trustee has sufficient
  advance notice of such transaction, the Trustee shall send a notice of the assignment of such
  Participation to the Selling Institution and the underlying obligor of such Portfolio Loan on or
  prior to the Business Day on which such Portfolio Loan is to be included in the Trust Estate.

                  (b)    The Issuer (upon Servicer Order) may enter into any amendment of or
  supplement to any Underlying Instrument with respect to any item of Portfolio Collateral,
  without notice to or consent of any Noteholder, but with prior written notice to the Trustee, if the
  amendment or supplement is required (a) by the provisions of the Underlying Instrument or this
  Indenture, (b) to cure any ambiguity, inconsistency or formal defect or omission, (c) in
  connection with any authorized amendment of or supplement to this Indenture, or (d) to make
  any other change deemed necessary or beneficial by the Issuer (upon Servicer Order); provided
  that, unless such Portfolio Loan is in default, or default is reasonably foreseeable, after giving
  effect to such amendment or supplement, such item of Portfolio Collateral satisfies the definition
  of Portfolio Collateral hereunder. The Issuer shall be under no obligation to enter into any such
  amendment or supplement, and the Servicer and the Issuer shall be under no obligation to
  provide any Person with any information related thereto (other than to confirm to the Trustee
  compliance with this Section), to the extent that the Servicer or the Issuer, as the case may be,
  believes in good faith that any action so taken is necessary in order not to violate any law,
  regulation or contractual arrangement. The Servicer shall retain any appropriate records of such
  amendments.

                 (c)     If an amendment of or supplement to any Underlying Instrument without
  any consent of Noteholders is not permitted by subsection (b), the Issuer may enter into, and the
  Trustee shall, as directed by the Issuer, accept, or if necessary consent to, such amendment or
  supplement, with at least 10 days’ prior written notice to the Trustee and the Holders of the


  OHS East:160186418.12                              209

                                                                                        009222
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
                                       of 23506/09/21 Page 217 of 291 PageID 12085
Case 3:21-cv-00538-N Document 26-34 Filed



  Notes, unless the Trustee and the Issuer have received notification by the more than 33-1/3% of
  the Aggregate Principal Amount of the Notes objecting to such amendment or supplement within
  10 days of such notice.

                (d)    If the Servicer determines that any amendment to the Underlying
  Instrument of a DIP Loan materially affects the credit quality of such DIP Loan, the Servicer
  shall promptly notify the Rating Agencies of such amendment, prior to execution of such
  amendment.

                    Section 12.8. Synthetic Securities

                   For purposes of the eligibility criteria and related tests herein, a Synthetic Security
  will generally be included as an item of Portfolio Collateral having the maturity, interest rate and
  other payment characteristics of the Synthetic Security and not of the Reference Obligation
  (including characterization as either an item of Fixed Rate Portfolio Collateral or Floating Rate
  Portfolio Collateral) and, with respect to all other characteristics, will be included as an item of
  Portfolio Collateral having the relevant characteristics of the related Reference Obligation and
  not of the Synthetic Security. The Servicer will notify Moody’s and Standard & Poor’s in
  writing or electronically with respect to each purchase of a Synthetic Security not later than the
  trade date for such Synthetic Security; except that, if, at any time, the rating by Moody’s on any
  Class of Notes then rated by Moody’s has been downgraded at least one rating sub-category (and
  has not been restored) or is put on credit watch (with negative implications), no Synthetic
  Security will be purchased by the Issuer for inclusion in the Trust Estate unless Moody’s has
  received notice of such purchase and any information necessary to evaluate such purchase,
  receipt of which shall be acknowledged by a Vice President or more senior member of Moody's
  CDO Group, in writing or electronically, and after such receipt is acknowledged, either Moody's
  shall inform the Servicer that such purchase will not cause Moody's to withdraw or further
  downgrade any of the then-current ratings assigned by Moody's to any of the Notes within 10
  Business Days, or after 10 Business Days the Servicer may assume that such purchase will not
  cause Moody's to withdraw or further downgrade any of the then-current ratings assigned by
  Moody's to any of the Notes. If after the trade date for any Synthetic Security, there is any
  modification to the terms of such Synthetic Security, the Servicer will provide notice of such
  modification to Moody’s and Standard & Poor’s. Further, unless otherwise agreed by Moody’s
  or as otherwise contemplated in the definition of Synthetic Security in Section 1.1 hereof, upon
  maturity, acceleration or early termination of a Synthetic Security or the related Reference
  Obligation, the Issuer will accept only the Reference Obligation or the par amount thereof unless
  the Reference Obligation would be characterized as Credit Risk Portfolio Collateral, Defaulted
  Portfolio Collateral or Credit Improved Portfolio Collateral, in which case the Issuer may accept
  the current fair market value thereof, except in the event of the exercise of any put or call
  provision of the Synthetic Security or Reference Obligation, in which case the Issuer shall only
  accept the Reference Obligation or an amount greater than or equal to the par amount thereof,
  and the Issuer will take all commercially reasonable actions under the Synthetic Security to
  accomplish the foregoing. Notwithstanding anything in this Indenture to the contrary, in
  connection with the acquisition of a Synthetic Security and in lieu of all or a portion of the
  purchase price for such Synthetic Security, the Issuer may grant the related Synthetic Security a
  first priority security interest in cash and Eligible Investments designated by the Issuer and the
  proceeds thereof, which may be released from the lien of the Indenture and deposited with such

  OHS East:160186418.12                            210

                                                                                           009223
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
                                       of 23506/09/21 Page 218 of 291 PageID 12086
Case 3:21-cv-00538-N Document 26-34 Filed



  Synthetic Security Obligor (or an intermediary or agent therefor) and invested as provided by the
  terms of such Synthetic Security, and the proceeds of which may be applied to make periodic
  payments under such Synthetic Security. For purposes of this Indenture, the grant of such
  security interest shall be treated as the payment of a purchase price equal to the value of the cash
  and Eligible Investments granted, and the Issuer’s obligation to make periodic payments under
  such Synthetic Security shall be disregarded.

                    Section 12.9. Delayed Drawdown Loans and Revolving Loans

                 A Delayed Drawdown Loan will not be eligible for purchase by the Issuer for
  inclusion in the Trust Estate unless the related Underlying Instrument provides (i) that advances
  may be made for a period not to exceed one (1) year from the date of origination of the Delayed
  Drawdown Loan and in any event before the end of the Revolving Period; (ii) for a maximum
  amount that can be borrowed from the Issuer on one or more specified borrowing dates; (iii) that
  funds borrowed from the Issuer and subsequently repaid may not be reborrowed; and (iv) that the
  borrower is entitled to such additional advances only upon the achievement of financial
  performance or other objective criteria established at origination and set forth in such credit
  agreement.

                 In addition, simultaneously with the Issuer’s purchase of any Delayed Drawdown
  Loan or Revolving Loan, the Issuer is required to deposit into the Loan Funding Account the full
  amount of any advances or delayed draws that may be required of the Issuer thereunder and
  principal repaid under any Revolving Loan is required to be deposited in the Loan Funding
  Account to the extent the Issuer’s obligation to fund any future advances has not been
  irrevocably reduced.

                                            ARTICLE XIII

                                         MISCELLANEOUS

                    Section 13.1. Form of Documents Delivered to Trustee

                 In any case where several matters are required to be certified by, or covered by an
  opinion of, any specified Person, it is not necessary that all such matters be certified by, or
  covered by the opinion of, only one such Person, or that they be so certified or covered by only
  one document, but one such Person may certify or give an opinion with respect to some matters
  and one or more other such Persons as to other matters, and any such Person may certify or give
  an opinion as to such matters in one or several documents.

                  Any certificate or opinion of an Authorized Officer of the Issuer or the Servicer
  may be based, insofar as it relates to legal matters, upon an Opinion of Counsel or a certificate of
  or representations by such legal counsel, unless such Authorized Officer knows, or in the
  exercise of reasonable care should know, that the certificate or opinion or representations with
  respect to the matters upon which his certificate or opinion is based are erroneous. Any such
  certificate of an Authorized Officer of the Issuer or the Servicer, or Opinion of Counsel or
  certificate of or representations by such legal counsel may be based, insofar as it relates to
  factual matters, upon a certificate of opinion of, or representations by the Issuer, the Servicer or


  OHS East:160186418.12                           211

                                                                                       009224
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
                                       of 23506/09/21 Page 219 of 291 PageID 12087
Case 3:21-cv-00538-N Document 26-34 Filed



  any other Person, stating that the information with respect to such factual matters is in the
  possession of the Issuer, the Servicer or such other Person, unless such Authorized Officer of the
  Issuer or the Servicer or counsel knows that the certificate or opinion or representations with
  respect to such matters are erroneous. Any Opinion of Counsel may also be based, insofar as it
  relates to factual matters, upon a certificate or opinion of, or representations by, an Authorized
  Officer of the Issuer or the Servicer, stating that the information with respect to such matters is in
  the possession of the Issuer or the Servicer, unless such counsel knows that the certificate or
  opinion or representations with respect to such matters are erroneous.

                 Where any Person is required to make, give or execute two or more applications,
  requests, consents, certificates, statements, opinions or other instruments under this Indenture,
  they may, but need not, be consolidated and form one instrument.

                    Section 13.2. Acts of Noteholders

                  (a)    Any request, demand, authorization, direction, notice, consent, waiver or
  other action provided by this Indenture to be given or taken by Noteholders may be embodied in
  and evidenced by one or more instruments (which may be an electronic document, including but
  not limited to in the form of e-mail, to the extent permitted by applicable law) of substantially
  similar tenor signed by such Noteholders in person or by an agent or proxy duly appointed in
  writing (provided that no signature shall be required on electronic documents, including but not
  limited to in the form of e-mail); and, except as herein otherwise expressly provided, such action
  shall become effective when such instrument or instruments are delivered to the Trustee, and,
  where it is hereby expressly required, to the Issuer. Proof of execution of any such instrument or
  of a writing appointing any such agent shall be sufficient for any purpose of this Indenture and
  conclusive in favor of the Trustee and the Issuer, if made in the manner provided in this Section.

                (b)    The fact and date of the execution by any Person of any such instrument or
  writing may be proved in any manner which the Trustee deems sufficient.

                    (c)    The ownership of Notes and Combination Notes shall be proved by the
  Note Register.

                 (d)     Any request, demand, authorization, direction, notice, consent, waiver or
  other action by the Holder of any Notes or Combination Note shall bind the Holder (and any
  transferee thereof) of every Note or Combination Note issued upon the registration thereof or in
  exchange therefor or in lieu thereof, in respect of anything done, omitted or suffered to be done
  by the Trustee or the Issuer in reliance thereon, whether or not notation of such action is made
  upon such Note or Combination Note.

               Section 13.3. Notices, etc., to the Trustee, Issuer, Servicer, the Irish Paying
  Agent and Bear Stearns

                  Any request, demand, authorization, direction, notice, consent, waiver or other
  documents provided or permitted by this Indenture to be made upon, given or furnished to, or
  filed with the Trustee, the Issuer, the Servicer, Bear Stearns, the Irish Paying Agent or the Paying
  and Transfer Agent shall be sufficient for every purpose hereunder if in writing and mailed by
  first class mail, sent by overnight courier guaranteeing next day delivery or sent by facsimile

  OHS East:160186418.12                            212

                                                                                         009225
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
                                       of 23506/09/21 Page 220 of 291 PageID 12088
Case 3:21-cv-00538-N Document 26-34 Filed



  transmission in legible form to the Trustee, the Issuer, the Servicer or Bear Stearns, as
  applicable, at the following addresses:

                           (1)    to the Trustee at its Corporate Trust Office or at any other address
           furnished in writing to the Issuer or the Noteholders by the Trustee (any request,
           direction, notice or other communication from the Servicer to the Trustee under Article
           XII hereof (other than required certification) may be by electronic mail, which shall be
           deemed to be in writing);

                           (2)    to the Issuer at the offices of Maples Finance Limited, P.O. Box
           1093 GT, Queensgate House, South Church Street, George Town, Grand Cayman,
           Cayman Islands, Attention: Directors, or at any other address previously furnished in
           writing to the Trustee by the Issuer;

                          (3)    to the Co-Issuer at c/o Donald J. Puglisi, 850 Library Avenue,
           Suite 204, City of Newark, County of New Castle, Delaware 19711, or at any other
           address previously furnished in writing to the Noteholders, the Trustee or the Issuer by
           the Co-Issuer;

                          (4)    to the Servicer at the offices of Highland Capital Management, LP,
           Two Galleria Tower, 13455 Noel Road, Suite 1300, Dallas, Texas 75240, Attention:
           James Dondero, or at any other address previously furnished in writing to the
           Noteholders, the Trustee or the Issuer by the Servicer;

                          (5)    to Bear Stearns at the offices of Bear, Stearns & Co. Inc., 383
           Madison Avenue, 7th Floor, New York, New York 10179, Attention: CDO Group, or at
           any other address previously furnished in writing to the Trustee by Bear Stearns;

                          (6)    to the Irish Paying Agent at the offices of 3 George’s Dock,
           International Financial Services Centre, Dublin, Ireland or at any other address
           previously furnished in writing to the Trustee by the Irish Paying Agent;

                       (7)      to the Paying and Transfer Agent at the offices of Investors Bank
           & Trust Company, at the Trustee’s Corporate Trust Office;

                          (8)    to the Rating Agencies as described in Section 10.7 hereof; or

                           (9)    to the Cap Provider as provided for in the Cap Agreement at Bear,
           Stearns & Co. Inc., 383 Madison Avenue, New York, New York 10179, Attention: Head
           of Interest Rate Derivatives Marketing, or at any such other address previously furnished
           in writing to the Trustee by the Cap Provider and to the address furnished by any
           subsequent Hedge Counterparty.

                 The Issuer hereby directs the Trustee and the Trustee agrees that, until it receives
  written notification from Ambac Assurance Corporation (“Ambac”) to the contrary, it shall
  deliver, or cause to be delivered, to Ambac, at its addresses set forth below, a copy of each
  Monthly Report, Note Valuation Report, other report, accounting, request, demand,
  authorization, direction, order, notice, consent waiver or other action (each, a “Notice”) delivered

  OHS East:160186418.12                           213

                                                                                       009226
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
                                       of 23506/09/21 Page 221 of 291 PageID 12089
Case 3:21-cv-00538-N Document 26-34 Filed



  or required to be delivered to any Holder or any Rating Agency pursuant to this Indenture. Any
  Notice shall be delivered to Ambac at One State Street Plaza, New York, New York 10004;
  Attention: Portfolio Risk Management, facsimile (212) 208-3509, e-mail sfcdsurv@ambac.com,
  or at any other address previously furnished to the Trustee by Ambac, not later than the first day
  on which such Notice is delivered to any Holder or Rating Agency. Any document required to
  be delivered or made available to Ambac may be made available by providing Ambac with
  access to a website containing such report in a format that permits the user to download the
  document as a pdf file.

                    Section 13.4. Notices to Noteholders; Waiver

                  Where this Indenture provides for giving a copy of any report or notice to
  Noteholders (such report or notice a "notice") of any event, such notice shall be sufficiently
  given (unless otherwise herein expressly provided) if in writing and mailed, first-class postage
  prepaid, to each Noteholder affected by such event, at its address as it appears on the Note
  Register, not later than the latest date, and not earlier than the earliest date, prescribed for the
  giving of such notice and so long as any Class of Notes is listed on the Irish Stock Exchange, the
  Irish Paying Agent. In any case where notice to Noteholders is given by mail, neither the failure
  to mail such notice, nor any defect in any notice so mailed, to any particular Noteholder shall
  affect the sufficiency of such notice with respect to other Noteholders, and any notice which is
  mailed in the manner herein provided shall conclusively be presumed to have been duly given
  whether or not received. The Trustee shall provide notices directly to any beneficial holder of a
  Note that so identifies itself and requests receipt of such notices in writing to the Trustee.

                 Where this Indenture provides for notice in any manner, any such notice may be
  waived in writing by any Person entitled to receive such notice, either before or after the event,
  and such waiver shall be the equivalent of such notice. Waivers of notice by Noteholders shall
  be filed with the Trustee but such filing shall not be a condition precedent to the validity of any
  action taken in reliance upon such waiver.

                  In the event that, by reason of the suspension of the regular mail service as a
  result of a strike, work stoppage or similar activity it shall be impractical to mail notice of any
  event to Noteholders when such notice is required to be given pursuant to any provision of this
  Indenture, then any manner of giving such notice as shall be satisfactory to the Trustee shall be
  deemed to be a sufficient giving of such notice.

                    Section 13.5. Effect of Headings and Table of Contents

                The Article and Section headings herein and the Table of Contents are for
  convenience only and shall not affect the construction hereof.

                    Section 13.6. Successors and Assigns

                 All covenants and agreements in this Indenture by the Co-Issuers shall bind its
  respective successors and assigns, whether so expressed or not.




  OHS East:160186418.12                           214

                                                                                       009227
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
                                       of 23506/09/21 Page 222 of 291 PageID 12090
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 13.7. Severability

                In case any provision in this Indenture or in the Notes shall be invalid, illegal or
  unenforceable, the validity, legality, and enforceability of the remaining provisions shall not in
  any way be affected or impaired thereby.

                    Section 13.8. Benefits of Indenture

                 Nothing in this Indenture or in the Notes, expressed or implied, shall give to any
  Person, other than the parties hereto and their successors hereunder, each Hedge Counterparty,
  the Servicer and the Noteholders, any benefit or any legal or equitable right, remedy or claim
  under this Indenture.

                  The Servicer, the Hedge Counterparty and their respective successors and assigns,
  shall each be third-party beneficiaries of the provisions of this Indenture, and shall be entitled to
  rely upon this Indenture and directly to enforce such provisions of this Indenture.

                    Section 13.9. Reserved

                    Section 13.10. Governing Law; Submission to Jurisdiction; Waiver of Trial by
  Jury

                  (a)   This Indenture, each indenture supplemental hereto and each Note
  (including the Note Component of the Combination Note) shall be construed in accordance with
  and governed by the laws of the State of New York applicable to agreements made and to be
  performed therein. The State of New York shall be the securities intermediary’s jurisdiction of
  the Securities Intermediary for purposes of the UCC and the United States Regulations.

                  (b)    Each of the Co-Issuers and the Trustee hereby irrevocably and
  unconditionally submits, for itself and its property, to the nonexclusive jurisdiction of the
  Supreme Court of the State of New York sitting in New York County and of the United States
  District Court of the Southern District of New York, and any appellate court from any thereof, in
  any action or proceeding arising out of or relating to the Notes, the Combination Notes or this
  Indenture, or for recognition or enforcement of any judgment, and each of the Co-Issuers and the
  Trustee hereby irrevocably and unconditionally agrees that all claims in respect of any such
  action or proceeding may be heard and determined in such New York State or, to the extent
  permitted by law, in such Federal court. Each of the Co-Issuers and the Trustee hereby
  irrevocably waives, to the fullest extent permitted by law, the defense of an inconvenient forum
  to the maintenance of such action or proceeding in any such court. Each of the Co-Issuers and
  the Trustee irrevocably consents to the service of any and all process in any action or proceeding
  by the mailing or delivery of copies of such process to it at the office of its agent set forth in
  Section 13.3. Each of the Co-Issuers and the Trustee agrees that a final judgment in any such
  action or proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the
  judgment or in any other manner provided by law.

            (c)   EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
  RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
  ARISING OUT OF OR RELATING TO THIS INDENTURE, ANY OTHER TRANSACTION

  OHS East:160186418.12                           215

                                                                                        009228
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
                                       of 23506/09/21 Page 223 of 291 PageID 12091
Case 3:21-cv-00538-N Document 26-34 Filed



  DOCUMENTS OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR
  THEREUNDER.

                    Section 13.11. Counterparts

                 This instrument may be executed in any number of counterparts, each of which so
  executed shall be deemed to be an original, but all such counterparts shall together constitute but
  one and the same instrument.

                    Section 13.12. No Issuer Office Within the United States

                 The Issuer (or the Servicer acting in the name or on behalf of the Issuer) shall not
  maintain an office located within the United States; provided that neither the performance by
  Investors Bank & Trust Company, as Trustee or use any of in any of its other capacities
  hereunder, or as appointed agent for the Issuer of the Issuer’s obligation to prepare reports under
  or pursuant to Article X hereof (and other services rendered by Investors Bank & Trust
  Company, pursuant to the Collateral Administration Agreement as described in Section 10.5(f)
  hereof) at and through the offices of Investors Bank & Trust Company in the United States nor
  the services rendered by the Servicer pursuant to the Servicing Agreement at its offices in the
  United States shall be a violation of this Section 13.12.

                    Section 13.13. Subordination

                 (a)    Notwithstanding anything in this Indenture to the contrary, the Issuer and
  the Holders of the Notes agree:

                           (i)    for the benefit of the Holders of the Class A-1LA Notes and the
           Trustee, that the Class A-1LB Notes, Class A-2L Notes, the Class A-3L Notes, the Class
           B-1L Notes, the Class B-2L Notes and the Issuer’s rights in and to the Trust Estate (with
           respect to the Class A-1LA Notes, the "Senior Class A Subordinate Interests") shall be
           subordinate and junior to the Class A-1LA Notes and the Trustee to the extent and in the
           manner set forth herein, including but not limited to payment of principal of, and interest
           on, the Senior Class A Subordinate Interests, and that the lien of the Trustee with respect
           to the Senior Class A Subordinate Interests is subordinate to any lien of the Trustee in
           favor of the holders of Class A-1LA Notes; and

                           (ii)   for the benefit of the Holders of the Class A-1LB Notes and the
           Trustee that the Class A-3L Notes, the Class B-1L Notes, the Class B-2L Notes and the
           Issuer’s rights in and to the Trust Estate (with respect to the Class A-1LB Notes, the
           "Class A-1LB Subordinate Interests") shall be subordinate and junior to the Class A-1LB
           Notes and the Trustee to the extent and in the manner set forth herein, including but not
           limited to payment of principal of, and interest on, the Class A-1LB Subordinate
           Interests, and that the lien of the Trustee with respect to the Class A-1LB Subordinate
           Interests is subordinate to any lien of the Trustee in favor of the holders of Class A-1LB
           Notes; and

                          (iii)   for the benefit of the Holders of the Class A-2L Notes and the
           Trustee that the Class A-3L Notes, the Class B-1L Notes, the Class B-2L Notes and the

  OHS East:160186418.12                            216

                                                                                       009229
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
                                       of 23506/09/21 Page 224 of 291 PageID 12092
Case 3:21-cv-00538-N Document 26-34 Filed



           Issuer’s rights in and to the Trust Estate (with respect to the Class A-2L Notes, the "Class
           A-2L Subordinate Interests") shall be subordinate and junior to the Class A-2L Notes and
           the Trustee to the extent and in the manner set forth herein, including but not limited to
           payment of principal of, and interest on, the Class A-2L Subordinate Interests, and that
           the lien of the Trustee with respect to the Class A-2L Subordinate Interests is subordinate
           to any lien of the Trustee in favor of the holders of Class A-2L Notes; and

                           (iv)    for the benefit of the Holders of the Class A-3L Notes and the
           Trustee that the Class B-1L Notes and the Class B-2L Notes and the Issuer’s rights in and
           to the Trust Estate (with respect to the Class A-3L Notes, the "Class A-3L Subordinate
           Interests") shall be subordinate and junior to the Class A-3L Notes and the Trustee to the
           extent and in the manner set forth herein, including but not limited to payment of
           principal of the Class A-3L Subordinate Interests, and that the lien of the Trustee with
           respect to the Class A-3L Subordinate Interests is subordinate to any lien of the Trustee
           in favor of the holders of Class A-3L Notes.

                          (v)     for the benefit of the Holders of the Class B-1L Notes and the
           Trustee that the Class B-2L Notes and the Issuer’s rights in and to the Trust Estate (with
           respect to the Class B-1L Notes, the "Class B-1L Subordinate Interests") shall be
           subordinate and junior to the Class B-1L Notes and the Trustee to the extent and in the
           manner set forth herein, including but not limited to payment of principal of the Class B-
           1L Subordinate Interests, and that the lien of the Trustee with respect to the Class A-4L
           Subordinate Interests is subordinate to any lien of the Trustee in favor of the holders of
           Class B-1L Notes.

               If any Event of Default has not been cured or waived and acceleration occurs in
  accordance with Article V, the Notes shall be paid in the priority set forth in Section 11.1(d)
  hereof.

                    In addition to the foregoing:

                          (i)     the Holders of the Class A-2L Notes agree, for the benefit of the
           Holders of the Class A-1L Notes, not to cause the filing of a petition in bankruptcy
           against the Issuer for failure to pay amounts due under the Class A-2L Notes or
           hereunder until the payment in full of the Class A-1L Notes;

                          (ii)    the Holders of the Class A-3L Notes agree, for the benefit of the
           Holders of the Senior Class A Notes, not to cause the filing of a petition in bankruptcy
           against the Issuer for failure to pay amounts due under the Class A-3L Notes or
           hereunder until the payment in full of the Senior Class A Notes;

                           (iii)   the Holders of the Class B-1L Notes agree, for the benefit of the
           Holders of the Class A Notes, not to cause the filing of a petition in bankruptcy against
           the Issuer for failure to pay amounts due under the Class B-1L Notes or hereunder until
           the payment in full of the Class A Notes; and

                         (iv)   the Holders of the Class B-2L Notes agree, for the benefit of the
           Holders of the Class A Notes and the Class B-1L Notes, not to cause the filing of a

  OHS East:160186418.12                             217

                                                                                        009230
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
                                       of 23506/09/21 Page 225 of 291 PageID 12093
Case 3:21-cv-00538-N Document 26-34 Filed



           petition in bankruptcy against the Issuer for failure to pay amounts due under the Class
           B-2L Notes or hereunder until the payment in full of the Class A Notes and the Class B-
           1L Notes;

  in each case, not before one year and one day, or, if longer, the applicable preference period then
  in effect, have elapsed since such payment.

  If notwithstanding the provisions of this Indenture, any Holder of any Class B-1L Notes shall
  have received any payment or distribution in respect of such Class B-1L Notes contrary to the
  provisions of this Indenture, then unless and until the Class A Notes shall have been paid in full
  in accordance with this Indenture, such payment or distribution shall be received and held in trust
  for the benefit of, and shall immediately be paid over and delivered to, the Trustee, which shall
  pay and deliver the same to the Holders of the Class A Notes, in accordance with this Indenture.

                  (b)     Each Holder of Class B-1L Notes or Class B-2L Notes agrees that such
  Holder shall not demand, accept, or receive any payment or distribution in respect of such Notes
  in violation of the provisions of this Indenture. Nothing in this Section shall affect the obligation
  of the Issuer to pay Holders of such Notes amounts owing in respect thereof.

                (c)     So long as any Class A Notes remain Outstanding to the extent it may
  lawfully do so, each Class B-1L Noteholder and Class B-2L Noteholder by its acceptance of a
  Class B-1L Note or a Class B-2L Note, respectively:

                          (i)    agrees that it will not step up, plead, claim or in any manner
           whatsoever take advantage of, any appraisement, valuation, stay, extension or redemption
           laws, now or hereafter in force in any jurisdiction, which may delay, prevent or otherwise
           hinder (A) the performance, enforcement or foreclosure of this Indenture, (B) the sale of
           any of the Trust Estate, or (C) the putting of the purchaser or purchasers thereof into
           possession of such property immediately after the sale thereof;

                           (ii)   waives all benefit or advantage of any such laws;

                         (iii)   waives and releases all rights to have the Trust Estate marshaled
           upon any foreclosure, sale or other enforcement of this Indenture; and

  consents and agrees that, subject to the terms of this Indenture, all the Collateral may at any such
  sale be sold by the Trustee as an entirety.

                    Section 13.14. Survival of Provisions

                 Notwithstanding the satisfaction and discharge of this Indenture, the rights and
  obligations of either Co-Issuer, the Trustee, the Noteholders and other secured parties hereunder
  under Sections 2.7(h), 2.10, 4.2, 5.19, 6.7, 6.13, 7.3, 7.6, 7.16, 11.1 and 13.15 hereof shall
  otherwise survive termination of the rights of the parties hereunder.




  OHS East:160186418.12                            218

                                                                                        009231
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
                                       of 23506/09/21 Page 226 of 291 PageID 12094
Case 3:21-cv-00538-N Document 26-34 Filed



                    Section 13.15. Liability of Co-Issuers.

                  Notwithstanding any other terms of this Indenture, the Notes or any other
  agreement entered into between, inter alia, the Co-Issuers or otherwise, neither of the Co-Issuers
  shall have any liability whatsoever to the other Co-Issuer under this Indenture, the Notes, any
  such agreement or otherwise and, without prejudice to the generality of the foregoing, neither of
  the Co-Issuers shall be entitled to take any steps to enforce, or bring any action or proceeding, in
  respect of this Indenture, the Notes, any such agreement or otherwise against the other Co-Issuer.
  In particular, neither of the Co-Issuers shall be entitled to petition or take any other steps for the
  winding up or bankruptcy of the other Co-Issuer or shall have any claim in respect of any assets
  of the other Co-Issuer.

                    Section 13.16. Escheat.

                 In the absence of a written request from the Co-Issuers to return unclaimed funds
  to the Co-Issuers, the Trustee shall from time to time deliver all unclaimed funds to or as directed
  by applicable escheat authorities, as determined by the Trustee in its sole discretion, in
  accordance with the customary practices and procedures of the Trustee. Any unclaimed funds
  held by the Trustee pursuant to this section shall be held uninvested and without any liability for
  interest.

                                              ARTICLE XIV

                          ASSIGNMENT OF THE SERVICING AGREEMENT

                    Section 14.1. Assignment of the Servicing Agreement

                  (a)      The Issuer, in furtherance of the covenants of this Indenture and as
  security for the Notes and the performance and observance of the provisions hereof, has,
  pursuant to the Granting Clauses, assigned, transferred, conveyed and set over to the Trustee, for
  the benefit of the Noteholders and the other secured parties hereunder, all of the Issuer’s right,
  title and interest in, to and under the Servicing Agreement, including, without limitation, (i) the
  right to give all notices, consents and releases thereunder, (ii) the right to give all notices of
  termination and to take any legal action upon the breach of an obligation of the Servicer
  thereunder, including the commencement, conduct and consummation of proceedings at law or
  in equity, (iii) the right to receive all notices, accountings, consents, releases and statements
  thereunder and (iv) the right to do any and all other things whatsoever that the Issuer is or may
  be entitled to do thereunder; provided so long as no Event of Default has occurred and is
  continuing hereunder, the Trustee hereby grants the Issuer a license to exercise all of the Issuer’s
  rights pursuant to the Servicing Agreement without notice to or the consent of the Trustee
  (except as otherwise expressly required by this Indenture, including, without limitation, as set
  forth in paragraph (f) of this Section 14.1 hereof), which license shall be and is hereby deemed to
  be automatically revoked upon the occurrence of any Event of Default hereunder until such time,
  if any, as the Event of Default is cured or waived. The Trustee shall have no liability with
  respect to any act or failure to act by the Issuer under the Servicing Agreement (provided that
  this sentence shall not limit or relieve the Trustee from any responsibility it may have under this
  Indenture upon the occurrence of and during the continuance of any Event of Default).

  OHS East:160186418.12                             219

                                                                                         009232
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
                                       of 23506/09/21 Page 227 of 291 PageID 12095
Case 3:21-cv-00538-N Document 26-34 Filed



                  (b)     The assignment made pursuant to the Granting Clauses is made as
  collateral security, and the shall not in any way impair or diminish the obligations of the Issuer
  under the provisions of the Servicing Agreement, nor shall any of the obligations contained in
  the Servicing Agreement be imposed on the Trustee.

                   (c)     Upon the retirement of the Notes and the release of the Trust Estate from
  the lien of this Indenture, the assignment pursuant to the Granting Clauses and all rights herein
  assigned to the Trustee for the benefit of the Noteholders shall cease and terminate and all the
  right, title and interest of the Trustee in, to and under the Servicing Agreement shall revert to the
  Issuer and no further instrument or act shall be necessary to evidence such termination and
  reversion.

                (d)    The Issuer represents that it has not executed any other assignment of the
  Servicing Agreement.

                  (e)    The Issuer agrees that the assignment is irrevocable, and that it will not
  take any action which is inconsistent with such assignment or make any other assignment
  inconsistent therewith. The Issuer will, upon the request of the Trustee, execute all instruments
  of further assurance and all such supplemental instruments with respect to this assignment as the
  Trustee may specify.

                 (f)      The Issuer hereby agrees, and hereby undertakes to obtain the agreement
  of the Servicer in the Servicing Agreement, to the following:

                          (1)     The Servicer consents to, and agrees to perform, the provisions
           hereof applicable to the Servicer.

                           (2)     The Servicer acknowledges that the Issuer is assigning all of its
           right, title and interest in, to and under the Servicing Agreement to the Trustee for the
           benefit of the Noteholders and the other Secured Parties hereunder.

                           (3)     The Servicer shall deliver to the Trustee (at substantially the same
           time as delivered pursuant to the Servicing Agreement) duplicate original copies of all
           notices, statements, communications and instruments delivered or required to be
           delivered to the Issuer pursuant to the Servicing Agreement.

                          (4)    Except as set forth in the Servicing Agreement, neither the Issuer
           nor the Servicer will enter into any agreement amending, modifying or terminating the
           Servicing Agreement or selecting or consenting to a successor manager (other than an
           amendment or modification of the type that may be made to this Indenture without
           Holder consent), (a) without satisfying the Rating Condition and (b) so long as the
           Requisite Holders have not objected in writing to such amendment or modification within
           30 days of notice thereof; and any such amendment, modification, termination, selection
           or consent (in each case, other than pursuant to the provisions of the Servicing
           Agreement) without confirmation by the Rating Agencies or if the Requisite Holders
           have objected shall be void; provided that the consent of Requisite Noteholders or
           confirmation by Moody’s and S&P shall not be required for an amendment or
           modification to cure any ambiguity, to correct or supplement any provisions therein, to

  OHS East:160186418.12                            220

                                                                                        009233
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
                                       of 23506/09/21 Page 228 of 291 PageID 12096
Case 3:21-cv-00538-N Document 26-34 Filed



           comply with any changes in law, or to make any other provisions with respect to matters
           or questions arising under the Servicing Agreement which shall not be inconsistent with
           the provisions thereof or of this Indenture, so long as such amendment or modification
           does not affect in any material respects the interests of any Noteholder (as evidenced by
           an Opinion of Counsel acceptable to the Trustee) and each of Moody’s and S&P is
           notified in writing of such amendment or modification. Notwithstanding the foregoing,
           nothing in this subsection shall limit, in any way, any of the rights or remedies available
           to the Servicer pursuant to the Servicing Agreement.

                          (5)    Except as set forth herein and in the Servicing Agreement, the
           Servicer shall continue to serve as Servicer under the Servicing Agreement
           notwithstanding that the Servicer shall not have received amounts due it under the
           Servicing Agreement because sufficient funds were not then available hereunder to pay
           such amounts in accordance with Article XI hereof, and agrees not to cause the filing of a
           petition in bankruptcy against the Issuer for any reason whatsoever, including without
           limitation the non-payment to the Servicer, until the payment in full of all Notes issued
           under this Indenture and the expiration of a period equal to one year and one day
           following all such payments; provided that nothing in this clause shall preclude, or be
           deemed to estop, the Servicer (A) from taking any action prior to the expiration of the
           aforementioned one year and one day period in (x) any case or proceeding voluntarily
           filed or commenced by the Issuer or the Co-Issuer, as the case may be, or (y) any
           involuntary insolvency proceeding filed or commenced against the Issuer or the Co-
           Issuer, as the case may be, by a Person other than the Servicer or its Affiliates, or (B)
           from commencing against the Issuer or the Co-Issuer or any properties of the Issuer or
           the Co-Issuer any legal action which is not a bankruptcy, reorganization, arrangement,
           insolvency, moratorium or liquidation proceeding.

                          (6)     The Servicer will perform its obligations with respect to any
           conflict of interest in accordance with the applicable requirements of the Investment
           Advisers Act of 1940.

                                             ARTICLE XV

                           ASSIGNMENT OF THE HEDGE AGREEMENT

                    Section 15.1. Assignment of the Hedge Agreements

                  (a)     Pursuant to the Granting Clauses, the Issuer has assigned, transferred,
  conveyed and set over to the Trustee, for the benefit of the Noteholders and the other Secured
  Parties hereunder, all of the Issuer’s right, title and interest in, to and under each Hedge
  Agreement, including, without limitation, (i) all of the Issuer’s interest in all securities, monies
  and proceeds held by the related Hedge Counterparty thereunder, (ii) the right to give all notices,
  consents and releases thereunder, (iii) the right to give all notices of termination and to take any
  legal action upon the breach of an obligation of the related Hedge Counterparty thereunder,
  including the commencement, conduct and consummation of proceedings at law or in equity, (iv)
  the right to receive all notices, accountings, consents, releases and statements thereunder and (v)
  the right to do any and all other things whatsoever that the Issuer is or may be entitled to do

  OHS East:160186418.12                           221

                                                                                       009234
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
                                       of 23506/09/21 Page 229 of 291 PageID 12097
Case 3:21-cv-00538-N Document 26-34 Filed



  thereunder; provided so long as no Event of Default has occurred and is continuing hereunder,
  the Trustee hereby grants the Issuer a license to exercise all of the Issuer’s rights pursuant to the
  Hedge Agreement without notice to or the consent of the Trustee (except as otherwise expressly
  required by this Indenture), which license shall be and is hereby deemed to be automatically
  revoked upon the occurrence of any Event of Default hereunder until such time, if any, as the
  Event of Default is cured or waived. The Trustee shall have no liability with respect to any act
  or failure to act by the Issuer under any Hedge Agreement (provided that this sentence shall not
  limit or relieve the Trustee from any responsibility it may have under this Indenture upon the
  occurrence of and during the continuance of any Event of Default hereunder).

                  (b)     The assignment made pursuant to the Granting Clauses is made as
  collateral security, and shall not in any way impair or diminish the obligations of the Issuer under
  the provisions of any Hedge Agreement, nor shall any of the obligations contained in any Hedge
  Agreement be imposed on the Trustee.

                  (c)    Upon the retirement of the Notes and the release of the Trust Estate from
  the lien of this Indenture, all rights herein assigned to the Trustee for the benefit of the
  Noteholders and the other Secured Parties shall cease and terminate and all the right, title and
  interest of the Trustee in, to and under each Hedge Agreement shall revert to the Issuer and no
  further instrument or act shall be necessary to evidence such termination and reversion.

                 (d)   The Issuer represents that the Issuer has not executed any other
  assignment of the Hedge Agreement.

                 (e)     The Issuer agrees that the assignment set forth in the Granting Clauses is
  irrevocable, and that it will not take any action which is inconsistent with such assignment or
  make any other assignment inconsistent herewith. The Issuer will, upon the request of the
  Trustee, execute all instruments of further assurance and all such supplemental instruments with
  respect to such assignment as the Trustee may specify.

                    (f)   The Issuer further agrees, with respect to the Hedge Agreement, as
  follows:

                           (1)     The Issuer will obtain on or before the Closing Date the
           acknowledgement by each Hedge Counterparty that the Issuer is assigning all of its right,
           title and interest in, to and under the related Hedge Agreement to the Trustee for the
           benefit of the Noteholders and the other Secured Parties.

                          (2)     Prior to the occurrence of an Event of Default the Issuer will
           deliver to the Trustee copies of all notices and communications delivered or required to
           be delivered to the Issuer pursuant to the related Hedge Agreement, but only if such
           notice or communication relates to any (i) default under, (ii) early termination of or (iii)
           amendment of, such Hedge Agreement.

                         (3)    Subject to Section 2.14(d), the Issuer will not enter into any
           agreement amending, modifying or terminating a Hedge Agreement, without prior
           written consent of the Requisite Noteholders and written confirmation by the Rating
           Agencies that such amendment, modification or termination would not cause the ratings

  OHS East:160186418.12                            222

                                                                                        009235
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
                                       of 23506/09/21 Page 230 of 291 PageID 12098
Case 3:21-cv-00538-N Document 26-34 Filed



           of any Class of Notes to be reduced or withdrawn; provided (A) that the consent of
           Requisite Noteholders and confirmation by the Rating Agencies shall not be required for
           an amendment or modification to cure any ambiguity or to correct or supplement any
           provision with respect to matters or questions arising under such Hedge Agreement
           which shall not be inconsistent with the provisions thereof or of this Indenture, in each
           case so long as such amendment or modification does not adversely affect in any material
           respects the interests of any Noteholder (as evidenced by an Opinion of Counsel
           acceptable to the Trustee) and (B) neither the consent of the Requisite Noteholders,
           confirmation by the Rating Agencies nor an Opinion of Counsel shall be required with
           respect to any amendment or modification that either only corrects a manifest error or is
           principally and manifestly for the benefit of the Noteholders.

                                            ARTICLE XVI

                                       COMBINATION NOTES

                    Section 16.1. Payments on Combination Notes.

                 Upon receipt by (i) the Trustee of any payment in respect of the Note Component,
  or by (ii) the Paying and Transfer Agent of any payment in respect of the Preferred Share
  Component, the Trustee or the Paying and Transfer Agent, as applicable, shall distribute such
  payment to the Holders of the Combination Notes by wire transfer to such accounts as the
  Holders may specify (in writing) to the Trustee and the Paying and Transfer Agent prior to the
  related Record Date. Payments on the Preferred Share Component of the Combination Notes
  shall be deposited in the Preferred Shares Collection Account and distributed by the Paying and
  Transfer Agent to the Holders of the Combination Notes on each Payment Date subject to the
  provisions of the Paying and Transfer Agency Agreement.

                    Section 16.2. Rights of Holders of the Combination Notes.

                (a)     All rights ordinarily allocable to a Holder of a Component Security shall
  be exercised by the Holder of the Combination Notes, all payments to be made hereunder to a
  Holder of a Component Security shall be made by the Trustee or the Paying and Transfer Agent,
  as applicable, directly to such Holder of the Combination Notes, and the Holder of the
  Combination Notes shall have all the rights, as the Holder of the Component Securities, for all
  purposes hereunder. All distributions to the Holder of the Combination Notes in respect of the
  Preferred Share Component shall be made in accordance with the provisions of the Paying and
  Transfer Agency Agreement.

                 (b)     Except as expressly provided herein, the Holders of the Combination
  Notes shall not be entitled to vote with respect to matters arising under this Indenture, the Paying
  and Transfer Agency Agreement or the Servicing Agreement except as Holders of the
  Component Securities.

                 (c)   All of the obligations of the Issuer under the Combination Notes (to the
  extent of the Note Component) are limited recourse obligations of the Issuer, payable solely from
  amounts paid in respect of the related Component Securities. No Holder of a Combination Note


  OHS East:160186418.12                           223

                                                                                       009236
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
                                       of 23506/09/21 Page 231 of 291 PageID 12099
Case 3:21-cv-00538-N Document 26-34 Filed



  shall have any claim against the Co-Issuers or the Trustee for any amounts payable but not
  actually received by the Trustee in respect of any Component Security that is not a Note, and the
  claims and rights of a Holder of a Combination Note in respect of any amounts payable in
  respect of any Component Security that is a Note shall be identical to the claims and rights of a
  Holder of the same amount of such Component Security.

                 (d)      The Combination Notes represent interests in the related Component
  Securities. Notwithstanding anything herein to the contrary, the Combination Notes do not
  represent an obligation of the Issuer separate from or in addition to the obligation of the Issuer
  with respect to the related Component Securities.

                    Section 16.3. Application of Payments on the Combination Notes.

                  (a)    The Aggregate Principal Amount of the Combination Notes shall at all
  times equal the Aggregate Principal Amount of the Note Component plus the Notional Amount
  of the Preferred Share Component. After issuance, the Aggregate Principal Amount of the
  Combination Note shall be reduced by the amount and to the extent the Aggregate Principal
  Amount of the Note Component or the Notional Amount of the Preferred Share Component is
  reduced. When a payment causing the reduction of the Aggregate Principal Amount of the Class
  B-1L Notes is made, the Aggregate Principal Amount of the Note Component shall be reduced
  based on the proportion that the Note Component bears to the Class B-1L Notes. When a
  payment causing the reduction of the Notional Amount of the Class I Preferred Shares is made,
  the Notional Amount of the Preferred Share Component shall be reduced based on the proportion
  that the Preferred Share Component bears to the Class I Preferred Shares.

                  (b)    Solely for purposes of determining the Rated Balance and the Rated
  Coupon of the Combination Notes (as applicable), all monies distributed to the Component
  Securities will be applied, first to interest accrued at the Rated Coupon (with interest thereon) for
  the related Periodic Interest Accrual Period (calculated on the basis of a 360-day year and the
  actual number of days elapsed during each Periodic Interest Accrual Period) and then to the
  Rated Balance, until the Rated Balance has been paid in full and thereafter any payment received
  will be deemed additional interest on the Combination Notes. The Rated Coupon will accrue on
  the Rated Balance of the Combination Notes.

                    Section 16.4. Mandatory Exchange of the Combination Notes

                  On any date the Issuer elects or the Trustee is instructed by the Issuer or
  Noteholders or the Holders of the Preferred Shares, as applicable, either to liquidate the Trust
  Estate, to redeem the Notes in whole pursuant to Article IX or to redeem the Class B-1L Notes
  pursuant to an Optional Redemption by Refinancing pursuant to Section 9.1(b), each Holder of a
  Combination Note shall surrender such Combination Note to the Trustee for exchange of such
  Combination Note for the corresponding Component Securities as provided in Section
  2.5(b)(viii) hereof. In connection with such exchange, the respective obligations and
  responsibilities of the Issuer and the Trustee created hereby with respect to the Combination
  Notes shall terminate and this Indenture shall cease to be of further effect with respect to the
  Combination Notes as provided in Section 4.1 hereof.



  OHS East:160186418.12                           224

                                                                                        009237
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
                                       of 23506/09/21 Page 232 of 291 PageID 12100
Case 3:21-cv-00538-N Document 26-34 Filed



           IN WITNESS WHEREOF, we have set our hands as of the 9th day of May, 2007.

                                         EXECUTED AS A DEED BY
                                           ROCKWALL CDO II LTD., as Issuer




                                            By:
                                                  Name:
                                                  Title:


                                            in the presence of:


                                            _________________________________
                                                 witness


                                            ROCKWALL CDO II (DELAWARE) CORP., as
                                               Co-Issuer


                                            By:
                                                  Name:
                                                  Title:


                                            INVESTORS BANK & TRUST COMPANY, as
                                                Trustee




                                            By:
                                                  Name:
                                                  Title:




  OHS East:160186418.12



                                                                              009238
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
                                       of 23506/09/21 Page 233 of 291 PageID 12101
Case 3:21-cv-00538-N Document 26-34 Filed



                                      INVESTORS BANK & TRUST COMPANY, as
                                          Securities Intermediary




                                      By:
                                            Name:
                                            Title:




  OHS East:160186418.12



                                                                    009239
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
                                       of 23506/09/21 Page 234 of 291 PageID 12102
Case 3:21-cv-00538-N Document 26-34 Filed




                                                 TABLE OF CONTENTS

  PRELIMINARY STATEMENT................................................................................................ 1

  GRANTING CLAUSES............................................................................................................ 1

  ARTICLE I               DEFINITIONS ............................................................................................. 2
           Section 1.1.             Definitions ........................................................................................ 2
           Section 1.2.             Other Definitional Provisions. ......................................................... 61
           Section 1.3.             Assumptions as to Portfolio Collateral and Trust Estate................... 61

  ARTICLE II              THE NOTES .............................................................................................. 62
           Section 2.1.             Forms Generally.............................................................................. 62
           Section 2.2.             Authorized Amount......................................................................... 66
           Section 2.3.             Denominations; Extension of Revolving Period and Final
                                    Maturity. ......................................................................................... 66
           Section 2.4.             Execution, Authentication, Delivery and Dating.............................. 70
           Section 2.5.             Registration, Registration of Transfer and Exchange. ...................... 71
           Section 2.6.             Mutilated, Destroyed, Lost or Stolen Notes or Combination
                                    Notes............................................................................................... 80
           Section 2.7.             Payments on the Notes. ................................................................... 81
           Section 2.8.             Persons Deemed Owners................................................................. 84
           Section 2.9.             Cancellation. ................................................................................... 84
           Section 2.10.            Tax Purposes................................................................................... 85
           Section 2.11.            Calculation Agent; Determination of LIBOR................................... 85
           Section 2.12.            Option to Acquire Credit Enhancement. .......................................... 86
           Section 2.13.            Prescription. .................................................................................... 87

  ARTICLE III             AUTHENTICATION AND DELIVERY OF NOTES ................................ 87
           Section 3.1.             General Provisions. ......................................................................... 87
           Section 3.2.             Security for Notes. .......................................................................... 88
           Section 3.3.             Initial Deposit Redemption.............................................................. 90
           Section 3.4.             Purchase of Portfolio Collateral between the Closing Date and
                                    the Effective Date; Effective Date Conditions. ................................ 91
           Section 3.5.             Intermediaries. ................................................................................ 93

  ARTICLE IV              SATISFACTION AND DISCHARGE ....................................................... 93
           Section 4.1.             Satisfaction and Discharge of Indenture. ......................................... 93
           Section 4.2.             Application of Trust Money. ........................................................... 94

  ARTICLE V               REMEDIES................................................................................................ 95

  OHS East:160186418.12



                                                                                                                       009240
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
                                       of 23506/09/21 Page 235 of 291 PageID 12103
Case 3:21-cv-00538-N Document 26-34 Filed



           Section 5.1.            Events of Default. ........................................................................... 95
           Section 5.2.            Acceleration of Maturity; Rescission and Annulment. ..................... 96
           Section 5.3.            Proceedings..................................................................................... 97
           Section 5.4.            Remedies. ....................................................................................... 98
           Section 5.5.            Preservation of Trust Estate............................................................. 99
           Section 5.6.            Trustee May File Proofs of Claim. .................................................. 99
           Section 5.7.            Trustee May Enforce Claims Without Possession of Notes............ 100
           Section 5.8.            Application of Money Collected.................................................... 101
           Section 5.9.            Limitation on Suits........................................................................ 101
           Section 5.10.           Unconditional Rights of Noteholders to Receive Principal and
                                   Interest. ......................................................................................... 101
           Section 5.11.           Restoration of Rights and Remedies. ............................................. 102
           Section 5.12.           Rights and Remedies Cumulative. ................................................. 102
           Section 5.13.           Delay or Omission Not Waiver. .................................................... 103
           Section 5.14.           Control by Noteholders. ................................................................ 103
           Section 5.15.           Waiver of Past Defaults................................................................. 103
           Section 5.16.           Undertaking for Costs. .................................................................. 104
           Section 5.17.           Waiver of Stay or Execution Laws. ............................................... 104
           Section 5.18.           Sale of Trust Estate. ...................................................................... 104
           Section 5.19.           Action on Notes. ........................................................................... 105

  ARTICLE VI              THE TRUSTEE........................................................................................ 105
           Section 6.1.            Certain Duties and Responsibilities. .............................................. 105
           Section 6.2.            Notice of Default........................................................................... 107
           Section 6.3.            Certain Rights of Trustee............................................................... 107
           Section 6.4.            Not Responsible for Recitals or Issuance of Notes or
                                   Combination Notes. ...................................................................... 109
           Section 6.5.            May Hold Notes or Combination Notes......................................... 109
           Section 6.6.            Money Held in Trust. .................................................................... 110
           Section 6.7.            Compensation and Reimbursement. .............................................. 110
           Section 6.8.            Corporate Trustee Required; Eligibility. ........................................ 111
           Section 6.9.            Resignation and Removal; Appointment of Successor................... 112
           Section 6.10.           Acceptance of Appointment by Successor. .................................... 113
           Section 6.11.           Merger, Conversion, Consolidation or Succession to Business
                                   of Trustee...................................................................................... 113
           Section 6.12.           Certain Duties of Trustee Related to Delayed Payment of
                                   Proceeds........................................................................................ 113
           Section 6.13.           Non-Petition.................................................................................. 114
           Section 6.14.           Withholding. ................................................................................. 114
           Section 6.15.           The Securities Intermediary........................................................... 115
           Section 6.16.           Eligible Investments...................................................................... 116
           Section 6.17.           Fiduciary For Noteholders; Agent for the Paying and Transfer
                                   Agent and the Servicer. ................................................................. 116

  ARTICLE VII             COVENANTS.......................................................................................... 117


  OHS East:160186418.12



                                                                                                                      009241
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
                                       of 23506/09/21 Page 236 of 291 PageID 12104
Case 3:21-cv-00538-N Document 26-34 Filed



           Section 7.1.           Payment of Principal and Interest. ................................................. 117
           Section 7.2.           Maintenance of Office or Agency.................................................. 117
           Section 7.3.           Money for Note Payments to Be Held in Trust. ............................. 117
           Section 7.4.           Existence of Co-Issuers; Corporate Formalities. ............................ 117
           Section 7.5.           Protection of Trust Estate. ............................................................. 118
           Section 7.6.           Opinions and Tax Certificates. ...................................................... 119
           Section 7.7.           Performance of Obligations........................................................... 120
           Section 7.8.           Negative Covenants. ..................................................................... 120
           Section 7.9.           Statement as to Compliance. ......................................................... 122
           Section 7.10.          Issuer and Co-Issuer May Not Consolidate or Merge..................... 122
           Section 7.11.          No Other Business. ....................................................................... 122
           Section 7.12.          Purchase of Notes.......................................................................... 122
           Section 7.13.          Notice of Rating. ........................................................................... 123
           Section 7.14.          Process Agent. ............................................................................. 123
           Section 7.15.          Additional Covenants. .................................................................. 123
           Section 7.16.          Representations and Warranties of the Co-Issuers. ....................... 124
           Section 7.17.          Representations Relating to the Security Interests in the
                                  Collateral. ..................................................................................... 126
           Section 7.18.          No "Gross-up" Amounts................................................................ 128
           Section 7.19.          Securities Lending......................................................................... 128

  ARTICLE VIII            SUPPLEMENTAL INDENTURES .......................................................... 131
           Section 8.1.           Supplemental Indentures Without Consent of Noteholders. ........... 131
           Section 8.2.           Supplemental Indentures with Consent of Noteholders.................. 133
           Section 8.3.           Execution of Supplemental Indentures. ......................................... 136
           Section 8.4.           Effect of Supplemental Indentures................................................. 136
           Section 8.5.           Reference in Notes and Combination Notes to Supplemental
                                  Indentures. .................................................................................... 136

  ARTICLE IX              REDEMPTION; TERMINATION OF TRUST ........................................ 136
           Section 9.1.           Optional Redemption. ................................................................... 136
           Section 9.2.           Mandatory Redemption. ................................................................ 138
           Section 9.3.           Additional Collateral Deposit Requirement. .................................. 139
           Section 9.4.           Special Redemption; Amendment Buy-Out ................................. 139
           Section 9.5.           Tax Event Redemption. ................................................................ 140
           Section 9.6.           Notice to Trustee, Rating Agencies and the Servicer. .................... 140
           Section 9.7.           Notice of Optional Redemption and Tax Event Redemption by
                                  the Issuer....................................................................................... 141
           Section 9.8.           Deposit of Optional Redemption Price and Tax Event
                                  Redemption Price.......................................................................... 142
           Section 9.9.           Notes Payable on Optional Redemption Date. ............................... 143
           Section 9.10.          Notes Payable on Mandatory Redemption Date............................. 144
           Section 9.11.          Notes Payable on Tax Event Redemption. .................................... 144
           Section 9.12.          Initial Deposit Redemption............................................................ 144
           Section 9.13.          Reserved. ...................................................................................... 144

  OHS East:160186418.12



                                                                                                                    009242
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
                                       of 23506/09/21 Page 237 of 291 PageID 12105
Case 3:21-cv-00538-N Document 26-34 Filed



           Section 9.14.           Notes Payable on Special Redemption Date. ................................. 146

  ARTICLE X               ACCOUNTS, ACCOUNTINGS AND RELEASES.................................. 146
           Section 10.1.           Collection of Money. ................................................................... 146
           Section 10.2.           Accounts. ...................................................................................... 146
           Section 10.3.           Custody and Release of Portfolio Collateral. ................................. 152
           Section 10.4.           Reports of Trustee. ....................................................................... 153
           Section 10.5.           Accountings. ................................................................................. 154
           Section 10.6.           Reports by Independent Accountants............................................. 162
           Section 10.7.           Reports to Rating Agencies. .......................................................... 163

  ARTICLE XI              APPLICATION OF MONIES .................................................................. 164
           Section 11.1.           Disbursements of Monies from Collection Account....................... 164
           Section 11.2.           Mandatory Redemption With Respect to Overcollateralization
                                   Tests, Interest Coverage Test and Rating Confirmation Failure ..... 171
           Section 11.3.           Purchase of Additional Portfolio Collateral ................................... 172
           Section 11.4.           Trust Account ............................................................................... 173

  ARTICLE XII             SALE OF PORTFOLIO COLLATERAL; SUBSTITUTION.................... 173
           Section 12.1.           Sale of Portfolio Collateral............................................................ 173
           Section 12.2.           Eligibility Criteria and Replacement Restrictions .......................... 175
           Section 12.3.           Sale of Portfolio Collateral Subject to Offer or Call....................... 180
           Section 12.4.           Purchase of Substitute Portfolio Collateral .................................... 180
           Section 12.5.           Conditions Applicable to all Transactions Involving Purchases
                                   of Portfolio Collateral ................................................................... 181
           Section 12.6.           Sale of Warrants............................................................................ 182
           Section 12.7.           Underlying Instruments................................................................. 182
           Section 12.8.           Reserved ....................................................................................... 183
           Section 12.9.           Reserved ....................................................................................... 183
           Section 12.10.          Synthetic Securities; Strip Securities ............................................. 183
           Section 12.11.          Delayed Drawdown Loans and Revolving Loans .......................... 184

  ARTICLE XIII            MISCELLANEOUS ................................................................................. 185
           Section 13.1.           Form of Documents Delivered to Trustee...................................... 185
           Section 13.2.           Acts of Noteholders ...................................................................... 185
           Section 13.3.           Notices, etc., to the Trustee, Issuer, Servicer, the Irish Paying
                                   Agent and Bear Stearns ................................................................. 186
           Section 13.4.           Notices to Noteholders; Waiver..................................................... 187
           Section 13.5.           Effect of Headings and Table of Contents ..................................... 187
           Section 13.6.           Successors and Assigns ................................................................. 188
           Section 13.7.           Severability................................................................................... 188
           Section 13.8.           Benefits of Indenture..................................................................... 188
           Section 13.9.           Reserved ....................................................................................... 188


  OHS East:160186418.12



                                                                                                                    009243
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
                                       of 23506/09/21 Page 238 of 291 PageID 12106
Case 3:21-cv-00538-N Document 26-34 Filed



           Section 13.10.         Governing Law; Submission to Jurisdiction; Waiver of Trial by
                                  Jury............................................................................................... 188
           Section 13.11.         Counterparts.................................................................................. 189
           Section 13.12.         No Issuer Office Within the United States..................................... 189
           Section 13.13.         Subordination................................................................................ 189
           Section 13.14.         Survival of Provisions ................................................................... 192
           Section 13.15.         Liability of Co-Issuers................................................................... 192
           Section 13.16.         Escheat.......................................................................................... 192

  ARTICLE XIV             ASSIGNMENT OF THE SERVICING AGREEMENT............................ 193
           Section 14.1.          Assignment of the Servicing Agreement........................................ 193

  ARTICLE XV              ASSIGNMENT OF THE HEDGE AGREEMENT ................................... 193
           Section 15.1.           Assignment of the Hedge Agreement ............................................ 193

  ARTICLE XVI             COMBINATION NOTES ........................................................................ 193
           Section 16.1.          Payments on Combination Notes................................................... 193
           Section 16.2.          Rights of Holders of the Combination Notes ................................. 193
           Section 16.3.          Application of Payments on the Combination Notes...................... 193
           Section 16.4.          Mandatory Exchange of the Combination Notes............................ 193




  ANNEXES

           Annex A            Methodology for Calculating the Amount of an O/C Redemption

           Annex B            Methodology for Calculating the Interest Coverage Test Redemption

           Annex C            Methodology for Calculating the Amount Required to Satisfy the Additional
                              Collateral Deposit Requirement

           Annex D            Collateral Quality Formula

  EXHIBITS

           Exhibit A – Notes

                              Exhibit A-1LA-1                     Class A-1LA Temporary Regulation S Global Note

                              Exhibit A-1LB-1                     Class A-1LB Temporary Regulation S Global Note

                              Exhibit A-2L-1                      Class A-2L Temporary Regulation S Global Note

                              Exhibit A-3L-1                      Class A-3L Temporary Regulation S Global Note

                              Exhibit A-1LA-2                     Class A-1LA Permanent Regulation S Global Note


  OHS East:160186418.12



                                                                                                                     009244
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
                                       of 23506/09/21 Page 239 of 291 PageID 12107
Case 3:21-cv-00538-N Document 26-34 Filed


                          Exhibit A-1LB-2           Class A-1LB Permanent Regulation S Global Note

                          Exhibit A-2L-2            Class A-2L Permanent Regulation S Global Note

                          Exhibit A-3L-2            Class A-3L Permanent Regulation S Global Note

                          Exhibit A-1LA-3           Class A-1LA Rule 144A Global Note

                          Exhibit A-1LB-3           Class A-1LB Rule 144A Global Note

                          Exhibit A-2L-3            Class A-2L Rule 144A Global Note

                          Exhibit A-3L-3            Class A-3L Rule 144A Global Note

                          Exhibit A-1LA-4           Class A-1LA Definitive Note

                          Exhibit A-1LB-4           Class A-1LB Definitive Note

                          Exhibit A-2L-4            Class A-2L Definitive Note

                          Exhibit A-3L-4            Class A-3L Definitive Note

           Exhibit B      Class B Notes

                          Exhibit B-1L-1            Class B-1L Temporary Regulation S Global Note

                          Exhibit B-2L-1            Class B-2L Temporary Regulation S Global Note

                          Exhibit B-1L-2            Class B-1L Permanent Regulation S Global Note

                          Exhibit B-2L-2            Class B-2L Permanent Regulation S Global Note

                          Exhibit B-1L-3            Class B-1L Rule 144A Global Note

                          Exhibit B-1L-4            Class B-1L Definitive Note

                          Exhibit B-2L-4            Class B-2L Definitive Note

           Exhibit C      Combination Notes

                          Exhibit C-1               Temporary Regulation S Global Combination Note

                          Exhibit C-2               Permanent Regulation S Combination Note

                          Exhibit C-4               Definitive Combination Note

           Exhibit C      Form of Investor Representation Letters

           Exhibit D      Form of Rule 144A Transfer Certificate

           Exhibit E      Form of Regulation S Transfer Certificate

  OHS East:160186418.12



                                                                                        009245
Case 19-34054-sgj11 Doc 1822-55 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
                                       of 23506/09/21 Page 240 of 291 PageID 12108
Case 3:21-cv-00538-N Document 26-34 Filed


           Exhibit F      Form of Exchange Certificate

           Exhibit G      Form of Non-U.S. Person Certificate

           Exhibit H      Form of Beneficial Owner Certificate

           Exhibit I      Form of Extension Notice




  SCHEDULES

           Schedule A     Initial Portfolio Collateral

           Schedule B     Standard & Poor’s Industry Classification

           Schedule C     S&P Applicable Percentages

           Schedule D     Rating Methodology for Standard & Poor’s Rating

           Schedule E     Moody’s Correlation Factor Procedures

           Schedule F     Moody’s Weighted Average Rating Test Procedures

           Schedule G     Forms of Opinions

           Schedule H     Moody’s Suggested Industry Classification

           Schedule I     Weighted Average Life Table

           Schedule J     Approved Pricing Services

           Schedule K     Cap Notional Amount




  OHS East:160186418.12



                                                                            009246
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
Case 3:21-cv-00538-N Document 26-34 Filed51 06/09/21 Page 241 of 291 PageID 12109



                              EXHIBIT '''




                                                                    009247
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
Case 3:21-cv-00538-N Document 26-34 Filed51 06/09/21 Page 242 of 291 PageID 12110




                                                                    009248
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-34 Filed51 06/09/21 Page 243 of 291 PageID 12111




                                                                    009249
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
Case 3:21-cv-00538-N Document 26-34 Filed51 06/09/21 Page 244 of 291 PageID 12112




                                                                    009250
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-34 Filed51 06/09/21 Page 245 of 291 PageID 12113




                                                                    009251
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-34 Filed51 06/09/21 Page 246 of 291 PageID 12114




                                                                    009252
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-34 Filed51 06/09/21 Page 247 of 291 PageID 12115




                                                                    009253
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-34 Filed51 06/09/21 Page 248 of 291 PageID 12116




                                                                    009254
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-34 Filed51 06/09/21 Page 249 of 291 PageID 12117




                                                                    009255
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 250 of 291 PageID 12118




                                                                     009256
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 251 of 291 PageID 12119




                                                                     009257
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 252 of 291 PageID 12120




                                                                     009258
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 253 of 291 PageID 12121




                                                                     009259
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 254 of 291 PageID 12122




                                                                     009260
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 255 of 291 PageID 12123




                                                                     009261
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 256 of 291 PageID 12124




                                                                     009262
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 257 of 291 PageID 12125




                                                                     009263
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 258 of 291 PageID 12126




                                                                     009264
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 259 of 291 PageID 12127




                                                                     009265
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 260 of 291 PageID 12128




                                                                     009266
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 261 of 291 PageID 12129




                                                                     009267
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 262 of 291 PageID 12130




                                                                     009268
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 263 of 291 PageID 12131




                                                                     009269
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 264 of 291 PageID 12132




                                                                     009270
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 265 of 291 PageID 12133




                                                                     009271
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 266 of 291 PageID 12134




                                                                     009272
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 267 of 291 PageID 12135




                                                                     009273
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 268 of 291 PageID 12136




                                                                     009274
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 269 of 291 PageID 12137




                                                                     009275
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 270 of 291 PageID 12138




                                                                     009276
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 271 of 291 PageID 12139




                                                                     009277
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 272 of 291 PageID 12140




                                                                     009278
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 273 of 291 PageID 12141




                                                                     009279
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 274 of 291 PageID 12142




                                                                     009280
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 275 of 291 PageID 12143




                                                                     009281
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 276 of 291 PageID 12144




                                                                     009282
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 277 of 291 PageID 12145




                                                                     009283
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 278 of 291 PageID 12146




                                                                     009284
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 279 of 291 PageID 12147




                                                                     009285
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 280 of 291 PageID 12148




                                                                     009286
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 281 of 291 PageID 12149




                                                                     009287
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 282 of 291 PageID 12150




                                                                     009288
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 283 of 291 PageID 12151




                                                                     009289
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 284 of 291 PageID 12152




                                                                     009290
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 285 of 291 PageID 12153




                                                                     009291
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 286 of 291 PageID 12154




                                                                     009292
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 287 of 291 PageID 12155




                                                                     009293
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 288 of 291 PageID 12156




                                                                     009294
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 289 of 291 PageID 12157




                                                                     009295
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 290 of 291 PageID 12158




                                                                     009296
Case 19-34054-sgj11 Doc 1822-56 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-34 Filed 51 06/09/21 Page 291 of 291 PageID 12159




                                                                     009297
